Exhibit 10.7

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT,

 

dated as of November 3, 2004,

 

among

 

U.S. SHIPPING PARTNERS L.P.,
U.S. SHIPPING OPERATING LLC,
ITB BALTIMORE LLC,
ITB GROTON LLC,
ITB JACKSONVILLE LLC,
ITB MOBILE LLC,
ITB NEW YORK LLC,
ITB PHILADELPHIA LLC,
USS CHARTERING LLC,
USCS CHEMICAL CHARTERING LLC,
USCS CHEMICAL PIONEER LLC,
USCS CHARLESTON CHARTERING LLC,
USCS CHARLESTON LLC, and
USCS ATB LLC
as the Borrowers,

 

and

 

CERTAIN COMMERCIAL LENDING INSTITUTIONS,
as the Lenders,

 

CANADIAN IMPERIAL BANK OF COMMERCE
as Letter of Credit Issuer,

 

CANADIAN IMPERIAL BANK OF COMMERCE,
as the Administrative Agent for the Lenders,

 

KEYBANK NATIONAL ASSOCIATION,
as the Collateral Agent,

 

and

 

CIBC WORLD MARKETS CORP.,
as Sole Lead Arranger and Sole Bookrunner

 

--------------------------------------------------------------------------------


 

Table of Contents

 

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

 

 

SECTION 1.1.

Defined Terms

 

 

SECTION 1.2.

Use of Defined Terms

 

 

SECTION 1.3.

Cross-References

 

 

SECTION 1.4.

Accounting and Financial Determinations

 

ARTICLE II

COMMITMENTS, BORROWING PROCEDURES AND NOTES

 

 

SECTION 2.1.

Commitments

 

 

 

SECTION 2.1.1.

Initial Draw Term Loan Commitment

 

 

 

SECTION 2.1.2.

Revolving Commitment

 

 

 

SECTION 2.1.3.

Delayed Draw Term Loan Commitment

 

 

 

SECTION 2.1.4.

Letter of Credit Commitment

 

 

 

SECTION 2.1.5.

Lenders Not Permitted or Required To Make Loans or Letter of Credit Extensions

 

 

 

SECTION 2.1.6.

Increase in Commitments

 

 

SECTION 2.2.

Reduction of the Commitments

 

 

 

SECTION 2.2.1.

Optional Reduction of Revolving Commitment Amounts

 

 

 

SECTION 2.2.2.

Mandatory Reduction of the Revolving Commitments

 

 

SECTION 2.3.

Borrowing Procedure

 

 

 

SECTION 2.3.1.

Procedure for Loans

 

 

 

SECTION 2.3.2.

Procedures for Making of Letter of Credit Extensions

 

 

SECTION 2.4.

Continuation and Conversion Elections

 

 

SECTION 2.5.

Funding

 

 

 

SECTION 2.5.1.

Funding of Loans

 

 

 

SECTION 2.5.2.

Drawings and Reimbursements; Funding of Participations

 

 

 

SECTION 2.5.3.

Obligations Absolute

 

 

 

SECTION 2.5.4.

Role of Letter of Credit Issuer

 

 

 

SECTION 2.5.5.

Cash Collateral

 

 

i

--------------------------------------------------------------------------------


 

 

 

SECTION 2.5.6.

Applicability of ISP98 and UCP

 

 

 

SECTION 2.5.7.

Conflict with Letter of Credit Confirmation

 

 

SECTION 2.6.

Notes

 

ARTICLE III

REPAYMENTS, PREPAYMENTS, INTEREST AND FEES

 

 

SECTION 3.1.

Repayments and Prepayments

 

 

 

SECTION 3.2.

Interest Provisions

 

 

 

SECTION 3.2.1.

Rates

 

 

 

SECTION 3.2.2.

Default Rates of Interest

 

 

 

SECTION 3.2.3.

Payment Dates

 

 

SECTION 3.3.

Fees

 

 

 

SECTION 3.3.1.

Revolving Commitment Fee

 

 

 

SECTION 3.3.2.

Letter of Credit Standby Fee Payable to Revolver Lenders

 

 

 

SECTION 3.3.3.

Letter of Credit Fronting Fee Payable to the Letter of Credit Issuer

 

 

 

SECTION 3.3.4.

Arranger’s and Administrative Agent’s Fee

 

 

 

SECTION 3.3.5.

Collateral Agent’s Fee

 

 

 

SECTION 3.3.6.

Delayed Draw Term Loan Commitment Fee

 

ARTICLE IV

CERTAIN LIBO RATE AND OTHER PROVISIONS

 

 

SECTION 4.1.

Fixed Rate Lending Unlawful

 

 

SECTION 4.2.

Deposits Unavailable

 

 

SECTION 4.3.

Increased LIBO Rate Loan Costs, etc

 

 

SECTION 4.4.

Funding Losses

 

 

SECTION 4.5.

Increased Capital Costs

 

 

SECTION 4.6.

Taxes

 

 

SECTION 4.7.

Payments, Computations, etc

 

 

SECTION 4.8.

Sharing of Payments

 

 

SECTION 4.9.

Setoff

 

 

SECTION 4.10.

Use of Proceeds

 

ARTICLE V

CONDITIONS TO BORROWING

 

 

ii

--------------------------------------------------------------------------------


 

 

SECTION 5.1.

Initial Borrowing

 

 

 

SECTION 5.1.1.

Resolutions, etc

 

 

 

SECTION 5.1.2.

Delivery of Notes

 

 

 

SECTION 5.1.3.

Third Party Consents Related to Charters

 

 

 

SECTION 5.1.4.

Support Agreement

 

 

 

SECTION 5.1.5.

Pledge Agreement

 

 

 

SECTION 5.1.6.

Cash Collateral Control Agreement; Security Agreements

 

 

 

SECTION 5.1.7.

Mortgages

 

 

 

SECTION 5.1.8.

Guaranties

 

 

 

SECTION 5.1.9.

Opinions of Counsel

 

 

 

SECTION 5.1.10.

Closing Fees, Expenses, etc

 

 

 

SECTION 5.1.11.

Payment of Outstanding Indebtedness

 

 

 

SECTION 5.1.12.

Financial Condition

 

 

 

SECTION 5.1.13.

Solvency Certificate

 

 

 

SECTION 5.1.14.

Ratings

 

 

 

SECTION 5.1.15.

Equity Offering

 

 

 

SECTION 5.1.16.

Financial Statements

 

 

 

SECTION 5.1.17.

Officer’s Certificate

 

 

 

SECTION 5.1.18.

Organic Documents

 

 

 

SECTION 5.1.19.

Consummation of Transactions

 

 

 

SECTION 5.1.20.

Agreement of General Partner

 

 

 

SECTION 5.1.21.

Additional Documentation

 

 

SECTION 5.2.

All Credit Extensions

 

 

 

SECTION 5.2.1.

Compliance with Warranties, No Default, etc

 

 

 

SECTION 5.2.2.

Borrowing Request; Letter of Credit Confirmation and Documentation

 

 

 

SECTION 5.2.3.

Satisfactory Legal Form

 

ARTICLE VI

REPRESENTATIONS AND WARRANTIES

 

 

SECTION 6.1.

Organization, etc

 

 

iii

--------------------------------------------------------------------------------


 

 

SECTION 6.2.

Due Authorization, Non-Contravention, etc

 

 

SECTION 6.3.

Government Approval, Regulation, etc

 

 

SECTION 6.4.

Validity, etc

 

 

SECTION 6.5.

Financial Information

 

 

SECTION 6.6.

No Material Adverse Change, etc

 

 

SECTION 6.7.

Litigation, Labor Controversies, etc

 

 

SECTION 6.8.

Subsidiaries; Nature of Business

 

 

SECTION 6.9.

Ownership of Properties

 

 

SECTION 6.10.

Taxes

 

 

SECTION 6.11.

Pension and Welfare Plans

 

 

SECTION 6.12.

Environmental Warranties

 

 

SECTION 6.13.

Regulations T, U and X

 

 

SECTION 6.14.

Accuracy of Information

 

 

SECTION 6.15.

Solvency

 

 

SECTION 6.16.

Common Enterprise

 

 

SECTION 6.17.

No Default

 

 

SECTION 6.18.

Labor Relations

 

 

SECTION 6.19.

Insurance

 

 

SECTION 6.20.

Use of Proceeds

 

 

SECTION 6.21.

Compliance with Laws

 

 

SECTION 6.22.

Representations in other Loan Documents

 

ARTICLE VII

COVENANTS

 

 

SECTION 7.1.

Affirmative Covenants

 

 

 

SECTION 7.1.1.

Financial Information, Reports, Notices, etc

 

 

 

SECTION 7.1.2.

Compliance with Laws, etc

 

 

 

SECTION 7.1.3.

Maintenance of Properties

 

 

 

SECTION 7.1.4.

Insurance

 

 

 

SECTION 7.1.5.

Books and Records

 

 

 

SECTION 7.1.6.

Environmental Covenant

 

 

 

SECTION 7.1.7.

Required Reserves

 

 

iv

--------------------------------------------------------------------------------


 

 

 

SECTION 7.1.8.

Security

 

 

 

SECTION 7.1.9.

Hedge Agreements

 

 

 

SECTION 7.1.10.

Maintenance of a Rating

 

 

 

SECTION 7.1.11.

Undertakings in Respect of Additional Subsidiaries

 

 

 

SECTION 7.1.12.

Revolver Cleanup

 

 

SECTION 7.2.

Negative Covenants

 

 

 

SECTION 7.2.1.

Business Activities

 

 

 

SECTION 7.2.2.

Indebtedness

 

 

 

SECTION 7.2.3.

Liens

 

 

 

SECTION 7.2.4.

Financial Condition

 

 

 

SECTION 7.2.5.

Investments

 

 

 

SECTION 7.2.6.

Restricted Payments, etc

 

 

 

SECTION 7.2.7.

Capital Expenditures, etc

 

 

 

SECTION 7.2.8.

Rental Obligations

 

 

 

SECTION 7.2.9.

Take or Pay Contracts

 

 

 

SECTION 7.2.10.

Consolidation, Merger, etc

 

 

 

SECTION 7.2.11.

Asset Dispositions, etc

 

 

 

SECTION 7.2.12.

Certain Agreements

 

 

 

SECTION 7.2.13.

Transactions with Affiliates

 

 

 

SECTION 7.2.14.

Negative Pledges, Restrictive Agreements, etc

 

ARTICLE VIII

EVENTS OF DEFAULT

 

 

SECTION 8.1.

Listing of Events of Default

 

 

 

SECTION 8.1.1.

Non-Payment of Obligations

 

 

 

SECTION 8.1.2.

Breach of Warranty

 

 

 

SECTION 8.1.3.

Non-Performance of Certain Covenants and Obligations

 

 

 

SECTION 8.1.4.

Non-Performance of Other Covenants and Obligations

 

 

 

SECTION 8.1.5.

Default on Other Indebtedness

 

 

 

SECTION 8.1.6.

Judgments

 

 

v

--------------------------------------------------------------------------------


 

 

 

SECTION 8.1.7.

Pension Plans

 

 

 

SECTION 8.1.8.

Change of Control

 

 

 

SECTION 8.1.9.

Bankruptcy, Insolvency, etc

 

 

 

SECTION 8.1.10.

Impairment of Security, etc

 

 

 

SECTION 8.1.11.

Guarantor Defaults

 

 

 

SECTION 8.1.12.

Material Adverse Change

 

 

 

SECTION 8.1.13.

MLP Agreement

 

 

SECTION 8.2.

Action if Bankruptcy

 

 

SECTION 8.3.

Action if Other Event of Default

 

ARTICLE IX

THE ADMINISTRATIVE AGENT, LETTER OF CREDIT ISSUER, ARRANGER AND COLLATERAL AGENT

 

 

SECTION 9.1.

Actions

 

 

SECTION 9.2.

Funding Reliance, etc

 

 

SECTION 9.3.

Exculpation

 

 

SECTION 9.4.

Successor

 

 

SECTION 9.5.

Credit Extensions by CIBC and KeyBank National Association

 

 

SECTION 9.6.

Credit Decisions

 

 

SECTION 9.7.

Copies, etc

 

 

SECTION 9.8.

Arranger; Bookrunner

 

ARTICLE X

MISCELLANEOUS PROVISIONS

 

 

SECTION 10.1.

Waivers, Amendments, etc

 

 

SECTION 10.2.

Notices

 

 

SECTION 10.3.

Payment of Costs and Expenses

 

 

SECTION 10.4.

Indemnification

 

 

SECTION 10.5.

Survival

 

 

SECTION 10.6.

Severability

 

 

SECTION 10.7.

Headings

 

 

SECTION 10.8.

Execution in Counterparts, Effectiveness, etc

 

 

SECTION 10.9.

Governing Law; Entire Agreement

 

 

vi

--------------------------------------------------------------------------------


 

 

SECTION 10.10.

Successors and Assigns

 

 

SECTION 10.11.

Sale and Transfer of Loans and Notes; Participations in Loans and Notes

 

 

 

SECTION 10.11.1.

Assignments

 

 

 

SECTION 10.11.2.

Participations

 

 

SECTION 10.12.

Confidentiality

 

 

SECTION 10.13.

Other Transactions

 

 

SECTION 10.14.

Forum Selection and Consent to Jurisdiction

 

 

SECTION 10.15.

Waiver of Jury Trial

 

 

SECTION 10.16.

Joint and Several Obligations

 

 

SECTION 10.17.

Delivery of Lender Addenda

 

 

SECTION 10.18.

Assumption, Renewal and Continuation of Existing Indebtedness

 

 

SECTION 10.19.

Releases with Respect to Exiting Borrowers

 

 

vii

--------------------------------------------------------------------------------


 

SCHEDULE I

—

Disclosure Schedule

SCHEDULE II

—

Description of Vessels

 

 

 

EXHIBIT A

—

Form of Revolving Note

EXHIBIT B

—

Form of Term Note

EXHIBIT C

—

Form of Borrowing Request

EXHIBIT D

—

Form of Continuation/Conversion Notice

EXHIBIT E

—

Form of Lender Assignment Agreement

EXHIBIT F-1

—

Form of Opinion of Counsel to the Borrower

EXHIBIT F-2

—

Form of Opinion of Special Counsel to the Borrower

EXHIBIT G

—

Form of Amended and Restated Mortgage

EXHIBIT H

—

Form of Pledge Agreement

EXHIBIT I-1

—

Form of Security Agreement

EXHIBIT I-2

—

Form of Amendment to Security Agreement

EXHIBIT J

—

Form of Guaranty

EXHIBIT K-1

—

Form of Omnibus Acknowledgment of Third Party Agreements

EXHIBIT K-2

—

Form of Third Party Consent (Charters)

EXHIBIT K-3

—

Form of Acknowledgment to Third Party Consent (Charters)

EXHIBIT L

—

Form of Amended and Restated Cash Collateral Control Agreement

EXHIBIT M

—

Form of Solvency Certificate

EXHIBIT N

—

Form of Additional Lender Certificate

EXHIBIT O

—

Form of Lender Addendum Agreement

EXHIBIT P

—

Form of Exemption Certificate

EXHIBIT Q

—

Projections

EXHIBIT R

—

Form of General Partner Letter

 

viii

--------------------------------------------------------------------------------


 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

THIS SECOND AMENDED AND RESTATED CREDIT AGREEMENT, dated as of November 3, 2004,
among U.S. SHIPPING PARTNERS L.P., a Delaware limited partnership (the “MLP”),
U.S. SHIPPING OPERATING LLC, a Delaware limited liability company (“Operating
LLC”), ITB BALTIMORE LLC, a Delaware limited liability company, ITB GROTON LLC,
a Delaware limited liability company, ITB JACKSONVILLE LLC, a Delaware limited
liability company, ITB MOBILE LLC, a Delaware limited liability company, ITB NEW
YORK LLC, a Delaware limited liability company, ITB PHILADELPHIA LLC, a Delaware
limited liability company, USS CHARTERING LLC, a Delaware limited liability
company (“Charter LLC”), USCS CHEMICAL CHARTERING LLC, a Delaware limited
liability company (“Chemical Chartering”), USCS CHEMICAL PIONEER LLC, a Delaware
limited liability company (“Chemical Pioneer”), USCS CHARLESTON LLC, a Delaware
limited liability company (“Charleston”), USCS CHARLESTON CHARTERING LLC, a
Delaware limited liability company (“USCS Chartering”), USCS ATB LLC, a Delaware
limited liability company (“ATB LLC”) (each of the foregoing being individually
called a “Borrower” and collectively, the “Borrowers”), the various financial
institutions as are or may become parties hereto (collectively, the “Lenders”),
CANADIAN IMPERIAL BANK OF COMMERCE, as Letter of Credit Issuer, CANADIAN
IMPERIAL BANK OF COMMERCE (“CIBC”), as administrative agent (in such capacity
together with its successors in such capacity, the “Administrative Agent”) for
the Lenders, KEYBANK NATIONAL ASSOCIATION, as collateral agent (in such
capacity, together with its successors in such capacity, the “Collateral Agent”)
for the Secured Parties (as hereinafter defined).

 

W I T N E S S E T H:

 

WHEREAS, United States Shipping Master LLC, a Delaware limited liability company
(“Shipping Master”), United States Shipping LLC, United States Chemical Shipping
LLC, ITB Baltimore LLC, ITB Groton LLC, ITB Jacksonville LLC, ITB Mobile LLC,
ITB New York LLC, ITB Philadelphia LLC, Charter LLC, USS Vessel Management,
Inc., USS Transport LLC, Chemical Chartering, USCS Chemical Transport LLC,
Chemical Pioneer, and Charleston (collectively, the “Existing Borrowers”), the
Lenders parties thereto (the “Existing Lenders”), Canadian Imperial Bank of
Commerce, as Letter of Credit Issuer, Canadian Imperial Bank of Commerce, as
Administrative Agent and National City Bank, as collateral agent are parties to
that certain Amended and Restated Credit Agreement, dated as of April 13, 2004,
as amended by that First Amendment to Amended and Restated Credit Agreement,
dated as of August 5, 2004 (as further amended or modified, the “Existing Credit
Facility”); and

 

WHEREAS, Shipping Master intends to reorganize and restructure in part by
creating MLP and offering ownership of MLP to the public through the sale of
common units representing limited partner interests in MLP (the “Equity
Offering”);

 

WHEREAS, Shipping Master intends to use a portion of the proceeds raised through
the Equity Offering to prepay (the “Offering Prepayment”) a portion of the
outstanding indebtedness under the Existing Credit Facility;

 

--------------------------------------------------------------------------------


 

WHEREAS, through the execution of this Agreement the Existing Lenders intend to,
and hereby do, waive those provisions in the Existing Credit Facility that are
necessary in order to enable the reorganization and restructuring of Shipping
Master and facilitate the Equity Offering as described in the Final Prospectus,
dated October 28, 2004, filed by MLP with the United States Securities and
Exchange Commission;

 

WHEREAS, MLP, Operating LLC, USCS Chartering and ATB LLC intend to assume
pursuant hereto all of the outstanding obligations of the Existing Borrowers
outstanding under the Existing Credit Facility;

 

WHEREAS, Chemical Pioneer, and its wholly-owned Subsidiaries, intend to directly
assume pursuant hereto $2,500,000, and only $2,500,000, of the obligations of
the Existing Borrowers outstanding under the Existing Credit Facility (the
“Chemical Pioneer Debt”);

 

WHEREAS, the parties hereto intend to amend and restate the Existing Credit
Facility in order to, among other things, (a) restructure, rearrange, renew,
extend and continue all remaining indebtedness and Letters of Credit outstanding
under the Existing Credit Facility (the “Existing Indebtedness”) after taking
into effect the Offering Prepayment, (b) remove Shipping Master, among others,
as a Borrower, (c) add MLP and Operating LLC, among others, as Borrowers, and
add Chemical Pioneer and Chemical Chartering as Guarantors, (d) reduce the
Commitment Amount (as defined in the Existing Credit Agreement) to the
Commitment Amount (as hereinafter defined) and (e) modify the commitments from
the Lenders pursuant to which Loans will be made by the Lenders to the Borrowers
from time to time prior to the Commitment Termination Date and Letters of Credit
will be issued by the Letter of Credit Issuer under the several responsibilities
of the Lenders for the account of the Borrowers from time to time prior to the
Commitment Termination Date.

 

NOW, THEREFORE, the parties hereto agree that the Existing Indebtedness shall
become Indebtedness under this Agreement and further agree that the Existing
Credit Agreement is amended hereby and restated in its entirety as follows:

 

ARTICLE I

 

DEFINITIONS AND ACCOUNTING TERMS

 

SECTION 1.1.   Defined Terms.  The following terms (whether or not underscored)
when used in this Agreement, including its preamble and recitals, shall, except
where the context otherwise requires, have the following meanings (such meanings
to be equally applicable to the singular and plural forms thereof)

 

“Additional Lender Certificate” means an Additional Lender Certificate
substantially in the form of Exhibit N hereto.

 

“Administrative Agent” is defined in the preamble and includes each other Person
as shall have subsequently been appointed as the successor Administrative Agent
pursuant to Section 9.4.

 

2

--------------------------------------------------------------------------------


 

“Administrative Agent’s Fee Letter and Arranger’s Fee Letter” is defined in
Section 3.3.4.

 

“Affiliate” of any Person means any other Person which, directly or indirectly,
controls, is controlled by or is under common control with such Person
(excluding any trustee under, or any committee with responsibility for
administering, any Plan).  A Person shall be deemed to be “controlled by” any
other Person if such other Person possesses, directly or indirectly, power

 

(a)           to vote 10% or more of the securities (on a fully diluted basis)
having ordinary voting power for the election of directors or managing general
partners; or

 

(b)           to direct or cause the direction of the management and policies of
such Person whether by contract or otherwise.

 

“Affiliated Fund” means, with respect to any Lender that is a fund that invests
(in whole or in part) in bank loans, any other fund that invests (in whole or in
part) in commercial loans and is managed or advised by the same investment
advisor as such Lender or by an Affiliate of such investment advisor.

 

“Agreement” means, on any date, this Second Amended and Restated Credit
Agreement as originally in effect on the Effective Date and as thereafter from
time to time amended, supplemented, amended and restated, or otherwise modified
and in effect on such date.

 

“Alternate Base Rate” means, on any date and with respect to all Base Rate
Loans, a fluctuating rate of interest per annum equal to the higher of

 

(a)           the rate of interest most recently established by CIBC at its
Domestic Office as its reference rate for Dollar loans; and

 

(b)           the Federal Funds Rate most recently determined by the
Administrative Agent plus .5%.

 

The Alternate Base Rate is not necessarily intended to be the lowest rate of
interest determined by CIBC in connection with extensions of credit.  Changes in
the rate of interest on that portion of any Loans maintained as Base Rate Loans
will take effect simultaneously with each change in the Alternate Base Rate. 
The Administrative Agent will give notice promptly to the Borrowers and the
Lenders of changes in the Alternate Base Rate.

 

“Amendment to Security Agreement” means each Amendment to Security Agreement of
even date herewith executed and delivered pursuant to Section 5.1.6 by each of
the Existing Borrowers that is a Borrower hereunder and USCS ATB LLC in
substantially the form of Exhibit I-2 hereto.

 

“Annual Capital Expenditure Amount” is defined in Section 7.2.7(a).

 

“Applicable Margin” means (a) at any time with respect to each Base Rate Loan,
1.0% per annum less than the then Applicable Margin for LIBO Rate Loans, and
(b) with respect to each LIBO Rate Loan, which is (i) a Term Loan, 2.00% per
annum or such other rate per annum

 

3

--------------------------------------------------------------------------------


 

as is payable on the Greenshoe Increase as determined pursuant to Section 2.1.6;
or (ii) a Revolving Loan, until April 30, 2005, 2.00% per annum, and thereafter,
at such times as the MLP’s Total Debt Leverage Ratio for the twelve-month period
ending on the last day of the Fiscal Quarter preceding the Fiscal Quarter for
which such determination of the Applicable Margin is being made is (A) equal to
or greater than 1.75, 2.00% per annum, (B) less than 1.75 but greater than or
equal to 1.25, 1.75% per annum or (C) less than 1.25, 1.50% per annum.  Changes
in the Applicable Margin resulting from changes in the MLP’s Total Debt Leverage
Ratio will occur on the first Business Day immediately following the date that
the Administrative Agent has received a compliance certificate delivered by the
Borrowers pursuant to Section 7.1.1(c) demonstrating that the Total Debt
Leverage Ratio has changed; provided that if the Borrowers fail to deliver any
such compliance certificate within the time period required in Section 7.1.1(c),
then the Total Debt Leverage Ratio shall, as of the date such compliance
certificate should have been delivered to the Administrative Agent, be deemed to
be greater than 1.75 until, but not including, the date on which the Borrowers
deliver such compliance certificate.

 

“Arranger” means CIBC World Markets Corp.

 

“Assignee Lender” is defined in Section 10.11.1.

 

“ATB” means a new articulated tug-barge vessel designed to transport chemicals
to be constructed pursuant to the ATB Construction Contract.

 

“ATB Contractor” means Southeastern New England Shipbuilding Corporation d/b/a
SENESCO Marine, a Delaware corporation, and its successors.

 

“ATB Construction Contract” means that Articulated Tug Barge Building Agreement,
dated August 7, 2004, among the ATB Contractor, USCS ATB LLC, and United States
Chemical Shipping LLC, as amended by that certain Letter Agreement dated as of
August 7, 2004, as further amended by that Letter Agreement dated as of
September 29, 2004, as further amended or otherwise modified from time to time.

 

“ATB LLC” is defined in the preamble.

 

“Authorized Officer” means, relative to any Loan Party, its chairman, chief
executive officer, president, chief financial officer, vice president, secretary
or treasurer whose signatures and incumbency shall have been certified to the
Administrative Agent and the Lenders pursuant to Section 5.1.1.

 

“Base Rate Loan” means a Loan bearing interest at a fluctuating rate determined
by reference to the Alternate Base Rate.

 

“Borrower” is defined in the preamble.

 

“Borrowing” means the Loans of the same type and, in the case of LIBO Rate
Loans, having the same Interest Period made by all Lenders on the same Business
Day and pursuant to the same Borrowing Request in accordance with Section 2.1.

 

4

--------------------------------------------------------------------------------


 

“Borrowing Request” means a loan request and certificate duly executed by an
Authorized Officer of the General Partner or one of the Borrowers, substantially
in the form of Exhibit C hereto.

 

“Business” means the acquisition, ownership, chartering, maintenance and
operation of the Vessels and related assets.

 

“Business Day” means

 

(a)           any day which is neither a Saturday or Sunday nor a legal holiday
on which banks are authorized or required to be closed in New York; and

 

(b)           relative to the making, continuing, prepaying or repaying of any
LIBO Rate Loans, any day on which dealings in Dollars are carried on in the
London interbank market.

 

“Capital Expenditures” means, for any period, the sum of

 

(a)           the aggregate amount of all expenditures of the MLP and its
Subsidiaries for fixed or capital assets made during such period which, in
accordance with GAAP, would be classified as capital expenditures; and

 

(b)           the aggregate amount of all Capitalized Lease Liabilities incurred
during such period.

 

“Capitalized Lease Liabilities” means all monetary obligations of the MLP or any
of its Subsidiaries under any leasing or similar arrangement which, in
accordance with GAAP, would be classified as capitalized leases, and, for
purposes of this Agreement and each other Loan Document, the amount of such
obligations shall be the capitalized amount thereof, determined in accordance
with GAAP, and the stated maturity thereof shall be the date of the last payment
of rent or any other amount due under such lease prior to the first date upon
which such lease may be terminated by the lessee without payment of a penalty.

 

“Cash Collateral Control Agreement” means that certain Amended and Restated Cash
Collateral Control Agreement of even date herewith entered into by and among the
Borrowers, the Collateral Agent, McDonald Investment, Inc., acting as Securities
Intermediary, and the Administrative Agent in substantially the form of
Exhibit L hereto, as amended, supplemented, restated and otherwise modified from
time to time.

 

“Cash Equivalent Investment” means, at any time:

 

(a)           any evidence of Indebtedness, maturing not more than three months
after such time, issued or fully guaranteed by the United States Government or
any agency thereof;

 

(b)           commercial paper, maturing not more than three months from the
date of issue, which is issued by a corporation (other than an Affiliate of any
of the Loan Parties)

 

5

--------------------------------------------------------------------------------


 

organized under the laws of any state of the United States or of the District of
Columbia and rated A-l by S&P Corporation or P-l by Moody’s;

 

(c)           any certificate of deposit or bankers acceptance and eurodollar
time deposits, maturing not more than three months after such time, which is
issued by a commercial banking institution that is a member of the Federal
Reserve System and has a combined capital and surplus and undivided profits of
not less than $500,000,000;

 

(d)           any repurchase agreement entered into with any other commercial
banking institution of the stature referred to in clause (c) which

 

(i)            is secured by a fully perfected security interest in any
obligation of the type described in any of clauses (a) through (c); and

 

(ii)           has a market value at the time such repurchase agreement is
entered into of not less than 100% of the repurchase obligation of such other
commercial banking institution thereunder;

 

(e)           securities with maturities of three months or less from the date
of acquisition issued or fully guaranteed by any state, commonwealth or
territory of the United States, by any political subdivision or taxing authority
of any such state, commonwealth or territory, the securities of which state,
commonwealth, territory, political subdivision or taxing authority are rated at
least A by S&P or A by Moody’s; or

 

(f)            shares of money market mutual or similar funds which invest
exclusively in assets satisfying the requirements of clauses (a) through (e) of
this definition.

 

“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended.

 

“CERCLIS” means the Comprehensive Environmental Response Compensation Liability
Information System List.

 

“Change in Control” means

 

(a)           the occurrence of any transaction, the result of which is that
Sterling and Management, and Related Parties of each, beneficially own in the
aggregate, directly or indirectly, less than 51% of the total voting power
entitled to vote for the election of directors of the General Partner;

 

(b)           the occurrence of any transaction or event, the result of which is
that the General Partner is no longer the sole general partner of MLP;

 

(c)           the liquidation or dissolution of MLP or the General Partner;

 

(d)           the sale, lease, conveyance or other disposition of all or
substantially all of the MLP’s assets to any Person or group (within the meaning
of Rule 13d-3 of the Securities and Exchange Commission under the Securities
Exchange Act of 1934); or

 

6

--------------------------------------------------------------------------------


 

(e)           the failure of the MLP to own, directly or indirectly, free and
clear of all Liens or other encumbrances other than Liens in favor of the
Collateral Agent, 100% of the ownership interests of the other Borrowers.

 

“Charleston” is defined in the preamble.

 

“Charter” means each “time charter” (as defined in the Support Agreement and
used herein with the same meaning) or contract of affreightment covering a
Vessel or the ATB.

 

“Chemical Chartering” is defined in the preamble.

 

“Chemical Chartering Lease” means each of (a) that certain bareboat charter
agreement entered into by Chemical Chartering with Chemical Pioneer whereby
Chemical Chartering agrees to charter the S.S. Chemical Pioneer and (b) each
bareboat charter agreement entered into by Chemical Chartering with any Loan
Party that owns a Vessel, whereby Chemical Chartering agrees to charter such
Vessel.

 

“Chemical Pioneer” is defined in the preamble.

 

“CIBC” is defined in the preamble.

 

“Closing Date” the first date all the conditions precedent in Article V are
satisfied or waived in accordance with such Article.

 

“Code” means the U.S. Internal Revenue Code of 1986, as amended, reformed or
otherwise modified from time to time.

 

“Collateral Agent” means KeyBank National Association, acting in its capacity as
collateral agent (as trustee in respect of the Mortgages) for the Secured
Parties under the Mortgages, the Pledge Agreements, the Security Agreements and
under the Cash Collateral Control Agreement, together with its successors in
such capacity.

 

“Collateral Agent’s Fee Letter” is defined in Section 3.3.5.

 

“Commitment” means, as the context may require, a Lender’s Revolving Commitment
or Term Loan Commitment.

 

“Commitment Amount” means, as the context may require, either the Revolving
Commitment Amount or the Term Loan Commitment Amount.

 

“Commitment Fee Rate” means (a) at any time with respect to the Delayed Draw
Term Loan Commitment Amount, 0.75% per annum, and (b) at any time with respect
to the Revolving Loan Commitment, 0.5% per annum.

 

“Commitment Termination Date” means, as the context may require, the Delayed
Draw Term Loan Commitment Termination Date, the Revolving Commitment Termination
Date, or the Letter of Credit Commitment Termination Date.

 

7

--------------------------------------------------------------------------------


 

“Commitment Termination Event” means

 

(a)           the occurrence of any Default described in clause (a) through (d)
of Section 8.1.9 with respect to the General Partner, any Loan Party or any of
their Subsidiaries; or

 

(b)           the occurrence and continuance of any other Event of Default and
either

 

(i)            the declaration of the Loans to be due and payable pursuant to
Section 8.3, or

 

(ii)           in the absence of such declaration, the giving of notice by the
Administrative Agent, acting at the direction of the Majority Lenders, to the
Borrowers that the Commitments have been terminated.

 

“Consolidated Pro Forma EBITDA” means, for any period, for the MLP and its
Subsidiaries on a consolidated basis, an amount equal to (x) the sum of
(a) consolidated Net Income, (b) consolidated Interest Charges, (c) the amount
of taxes, based on or measured by income, to the extent used or included in the
determination of such consolidated Net Income, (d) the amount of depreciation
and amortization expense deducted in determining such consolidated Net Income,
(e) any amounts due to USS Chartering LLC pursuant to the Support Agreement
during such period (net of permitted set offs under the Support Agreement) to
the extent not included in calculating consolidated Net Income for such period,
(f) with respect to periods ending prior to the Effective Date, the Management
Fee accruing during such period to the extent deducted in calculating
consolidated Net Income for such period, (g)  management bonuses paid in
connection with the completion of the Equity Offering, costs incurred during the
2004 Fiscal Year in connection with coming into compliance with the
Sarbanes-Oxley Act of 2002, and the cost of preparing and mailing Schedule K-1s
for the 2004 Fiscal Year, to the extent deducted in calculating consolidated Net
Income for such period, in an amount not to exceed $2,000,0000 in the aggregate,
and (h) any other pro forma adjustments which shall be made in the judgment of
the Administrative Agent; minus (y) without duplication of amounts deducted in
respect of set offs pursuant to clause (e) above, any amounts payable by USS
Chartering LLC pursuant to the Support Agreement accruing during such period to
the extent not deducted in calculating consolidated Net Income for such period;
provided, however, that each of the foregoing clauses (a), (b), (c), and (d)
shall be calculated after giving pro forma effect, subject to the discretion of
the Administrative Agent, to any Vessel Acquisition completed during such period
as if such Vessel Acquisition occurred on the first day of such period; except
that for any calculation period ending on or before March 31, 2005, Consolidated
Pro Forma EBITDA shall be (i) calculated with respect to Chemical Pioneer and
Charleston pursuant to the following formula:

 

Consolidated Pro Forma EBITDA = {[1.00 - (A/365)] times X} + Y

 

where, as of any date of determination, (1) A equals the number of calendar days
elapsed since May 1, 2004 for calculations made with respect to Chemical Pioneer
and Charleston; (2) X equals $5,100,000 for calculations made with respect to
Chemical Pioneer and $10,200,000 for calculations made with respect to
Charleston; and (3) Y equals the actual financial operating

 

8

--------------------------------------------------------------------------------


 

results for the respective period for Chemical Pioneer and Charleston from the
period beginning on May 1, 2004, and ending on the date of such determination
and (ii) deemed increased by $664,000 as a result of vessel modification charges
in respect of the Charleston.

 

“Contingent Liability” means any agreement, undertaking or arrangement by which
any Person guarantees, endorses or otherwise becomes or is contingently liable
upon (by direct or indirect agreement, contingent or otherwise, to provide funds
for payment, to supply funds to, or otherwise to invest in, a debtor, or
otherwise to assure a creditor against loss) the indebtedness, obligation or any
other liability of any other Person (other than by endorsements of instruments
in the course of collection), or guarantees the payment of dividends or other
distributions upon the equity interests of any other Person.  The amount of any
Person’s obligation under any Contingent Liability shall (subject to any
limitation set forth therein) be deemed to be the outstanding principal amount
(or maximum principal amount, if larger) of the debt, obligation or other
liability guaranteed thereby.

 

“Continuation/Conversion Notice” means a notice of continuation or conversion
and certificate duly executed by an Authorized Officer of each of the Borrowers,
substantially in the form of Exhibit D hereto.

 

“Contribution Agreement” means that certain Contribution, Conveyance and
Assumption Agreement, dated as of the Closing Date, by and among Shipping
Master, the MLP, the Operating LLC and the other Borrowers party thereto as in
effect on the Closing Date.

 

“Controlled Group” means all members of a controlled group of corporations and
all members of a controlled group of trades or businesses (whether or not
incorporated) under common control which, together with the Borrowers, are
treated as a single employer under Section 414(b) or 414(c) of the Code or
Section 4001 of ERISA.

 

“Credit Exposure” means, relative to any Lender, at any time, the sum of (a) its
Revolving Commitment including the Letter of Credit Sublimit (or if the
Revolving Commitments have expired or been terminated, the aggregate unpaid
principal amount of its Revolving Loans), and (b) the unpaid principal amount of
its Term Loans.

 

“Credit Extension” means each of the following: (a) a Loan, and (b) the
issuance, renewal or extension of a Letter of Credit or an increase in the
amount of a Letter of Credit.

 

“Credit Facility Pro Rata Share” means, with respect to any prepayment (whether
voluntary or involuntary and for purposes hereof, including any requirement to
cash collateralize) of any Credit Extension to be made on any date pursuant to
Section 3.1(d), (e) or (f), a fraction (expressed as a percentage) (x) the
numerator of which is the difference between (i) the Total Prepayment Amount
with respect to such prepayment to be made on such date minus (ii) the Relevant
Secured Hedge Obligations with respect to such prepayment to be made on such
date, and (y) the denominator of which is the Total Prepayment Amount with
respect to such prepayment to be made on such date.

 

9

--------------------------------------------------------------------------------


 

“Debt” means the outstanding principal amount of all Indebtedness of the MLP and
its Subsidiaries of the nature referred to in clauses (a), (b), (c) and (f) of
the definition of “Indebtedness”.

 

“Default” means any Event of Default or any condition, occurrence or event
which, after notice or lapse of time or both, would constitute an Event of
Default.

 

“Delayed Draw Term Lender” means each Lender which from time to time has a
commitment hereunder to make, or which has made, a Delayed Draw Term Loan and
their successors and permitted assignees.

 

“Delayed Draw Term Loan” is defined in Section 2.1.3.

 

“Delayed Draw Term Loan Commitment Amount” means on the Closing Date, but prior
to the Delayed Draw Term Loan Commitment Termination Date, $30,000,000, and zero
thereafter, unless otherwise increased pursuant to Section 2.1.6.

 

“Delayed Draw Term Loan Commitment Termination Date” means November 2, 2005.

 

“Disclosure Schedule” means the Disclosure Schedule attached hereto as Schedule
I, as it may be amended, supplemented or otherwise modified from time to time by
the Loan Parties with the written consent of the Administrative Agent and the
Majority Lenders.

 

“Disposition” or “Dispose” means the sale, transfer, license or other
disposition (including any sale and leaseback transaction) of any property by
any Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith.

 

“Distribution” for any Person means, with respect to any shares of capital
stock, any units, any partnership interests, any membership interests, or equity
securities or ownership interests issued by such Person, (a) the retirement,
redemption, purchase, or other acquisition for value of any such securities or
interests, (b) the declaration or payment of any dividend or distribution on or
with respect to any such securities, and (c) any other payment by such Person
with respect to such securities or interests.

 

“Dollar” and the sign “$” mean lawful money of the United States.

 

“Domestic Office” means, relative to any Lender, the office of such Lender
designated as such in the Lender Addendum Agreement or designated in the Lender
Assignment Agreement executed by such Lender or such other office of a Lender
(or any successor or assign of such Lender) within the United States as may be
designated from time to time by notice from such Lender, as the case may be, to
each other Person party hereto.  A Lender may have separate Domestic Offices for
purposes of making, maintaining or continuing, as the case may be, Base Rate
Loans.

 

“Draw Date” is defined in Section 2.5.2.

 

10

--------------------------------------------------------------------------------


 

“Effective Date” means the date this Agreement becomes effective pursuant to
Section 10.8.

 

“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) a
Person that is an Affiliated Fund of any Lender immediately prior to an
assignment, or (d) any other Person (other than a natural Person) approved by
the Administrative Agent (whose approval shall not be unreasonably withheld or
delayed) and (in the case of an assignment of any portion of the Revolving
Commitment) the Letter of Credit Issuer (whose approval shall not be
unreasonably withheld or delayed) and as long as no Default or Event of Default
shall have occurred and be continuing, the Borrowers (whose approval shall not
be unreasonably withheld or delayed); provided that if the consent of the
Borrowers is required pursuant to the immediately preceding clause (d) then the
Borrowers shall be deemed to have given their consent five Business Days after
the date notice thereof has been delivered by the assigning Lender (through the
Administrative Agent) unless such consent is expressly refused by the Borrowers
prior to such fifth Business Day.

 

“Environmental Laws” means all applicable federal, state or local statutes,
laws, ordinances, codes, rules, regulations and guidelines (including consent
decrees and administrative orders) relating to public health and safety and
protection of the environment.

 

“Equity Offering” is defined in the second recital.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and any successor statute of similar import, together with the regulations
thereunder, in each case as in effect from time to time.  References to sections
of ERISA also refer to any successor sections.

 

“Event of Default” is defined in Section 8.1.

 

“Excluded Charter” means (i) each Existing Charter described in clauses (i)
through (iv) in the definition of Existing Charters, and (ii) each Charter
covering a Vessel initially owned by an Original Owner (a) entered into by a
Borrower with a charterer (other than a Borrower) having a senior unsecured
long-term credit rating by Moody’s of Baa2 with stable outlook or better and a
senior unsecured debt credit rating by S&P of BBB with stable outlook or better,
in each case, at the time such Charter is entered into, (b) pursuant to which
the relevant charterer is required to make payments at a Negotiated Rate which
equals or exceeds the applicable rate set forth in Schedule A of the Support
Agreement for such Vessel, and (c) as to which Hess is released from any
obligation to make Hess Payments (as defined in the Support Agreement) pursuant
to Section 8 of the Support Agreement.

 

“Existing Borrowers” is defined in the first recital.

 

“Existing Charters” means each of the following: (i) a time charter dated as of
December 17, 1999 by and between Tug New York Company, as predecessor in
interest to USS Chartering LLC, and BP West Coast Products LLC, as successor in
interest to Arco Products Company, as amended by Addendum Number 1 dated April
11, 2000, Addendum Number 2 dated June 7, 2001, Addendum Number 3 dated
September 18, 2001, and Addendum Number 4

 

11

--------------------------------------------------------------------------------


 

dated January 1, 2002, (ii) a time charter dated as of August 24, 2000 by and
between Tug New York Company, as predecessor in interest to USS Chartering LLC
and BP West Coast Products LLC, successor in interest to Arco Products Company,
as amended by Addendum Number 1 dated November 17, 2000, and Addendum Number 2
dated January 1, 2002, (iii) a time charter dated as of September 1, 2002, by
and between USS Chartering LLC and Hess, (iv) a contract of affreightment dated
as of December 17, 2002, by and between USS Chartering LLC and Shell Trading
(US) Company, as amended by Addendum Number One dated July 15, 2003, (v) a
contract of affreightment dated as of May 6, 2003, by and between USCS Chemical
Chartering LLC and The Dow Chemical Company as amended by Addendum Number 1 and
Addendum Number 2, both dated May 6, 2003, Addendum Number 3, dated as of April
12, 2004, and Addendum Number 4, dated as of July 26, 2004, (vi) a contract of
affreightment dated as of February 20, 2004 by and between USCS Chemical
Chartering LLC and Koch Shipping, Inc., (vii) a contract of affreightment dated
as of March 12, 2004, by and between USCS Chemical Chartering LLC and Shell
Trading (US) Company, (viii) a contract of affreightment dated as of February 9,
2004 by and between USCS Chemical Chartering LLC and SeaRiver Maritime, Inc.,
(ix) a contract of affreightment dated April 8, 2004 by and between USCS
Chemical Chartering LLC and PPG Industries, Inc., and (x) a contract of
affreightment dated December 23, 2003 by and between USCS Chemical Chartering
LLC, Lyondell Chemical Company and Equistar Chemicals, L.P.

 

“Existing Credit Facility” is defined in the first recital.

 

“Existing Indebtedness” is defined in the seventh recital.

 

“Exiting Borrowers” means Shipping Master, United States Shipping LLC, United
States Chemical Shipping LLC, USS Transport LLC and USCS Chemical Transport LLC,
each a Delaware limited liability company, and USS Vessel Management Inc., a
Delaware corporation.

 

“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to

 

(a)           the weighted average of the rates on overnight federal funds
transactions with members of the Federal Reserve System arranged by federal
funds brokers, as published for such day (or, if such day is not a Business Day,
for the next preceding Business Day) by the Federal Reserve Bank of New York; or

 

(b)           if such rate is not so published for any day which is a Business
Day, the average of the quotations for such day on such transactions received by
CIBC from three federal funds brokers of recognized standing selected by it.

 

“Final Prospectus” is defined in Section 6.5.

 

“Fiscal Quarter” means any quarter of a Fiscal Year.

 

“Fiscal Year” means any period of twelve consecutive calendar months ending on
December 31; references to a Fiscal Year with a number corresponding to any
calendar year

 

12

--------------------------------------------------------------------------------


 

(e.g., the “1988 Fiscal Year”) refer to the Fiscal Year ending on the
December 31 occurring during such calendar year.

 

“F.R.S. Board” means the Board of Governors of the Federal Reserve System or any
successor thereto.

 

“GAAP” is defined in Section 1.4.

 

“General Partner” means US Shipping General Partner LLC, a Delaware limited
liability company and sole general partner of MLP.

 

“Governmental Authority” means any nation or government, any state, federal or
other political subdivision thereof and any entity exercising executive,
legislative, judicial, regulatory or administrative functions of or pertaining
to government.

 

“Guarantor” means any Person delivering a Guaranty pursuant to the Loan
Documents.

 

“Guaranty” means any guaranty from any Person delivered pursuant to the Loan
Documents, substantially in the form of Exhibit J or in such other form as
acceptable to the Administrative Agent.

 

“Hazardous Material” means

 

(a)           any “hazardous substance”, as defined by CERCLA;

 

(b)           any “hazardous waste”, as defined by the Resource Conservation and
Recovery Act, as amended;

 

(c)           any petroleum product; or

 

(d)           any pollutant or contaminant or hazardous, dangerous or toxic
chemical, material or substance within the meaning of any other applicable
federal, state or local law, regulation, ordinance or requirement (including
consent decrees and administrative orders) relating to or imposing liability or
standards of conduct concerning any hazardous, toxic or dangerous waste,
substance or material, all as amended or hereafter amended.

 

“Hedge Agreements” means all interest rate swap agreements, interest rate cap
agreements and interest rate collar agreements, and all other agreements or
arrangements designed to protect any Borrower against fluctuations in interest
rates including all confirmations and schedules related thereto and all credit
support documents and related margin accounts delivered in connection therewith.

 

“Hedge Counterparties” means any party to a Hedge Agreement other than a
Borrower.

 

“Hedging Obligations” means, with respect to any Person, all liabilities of such
Person under interest rate swap agreements, interest rate cap agreements and
interest rate collar agreements, and all other agreements or arrangements
designed to protect such Person against

 

13

--------------------------------------------------------------------------------


 

fluctuations in interest rates or currency exchange rates and all commodity
hedge, commodity swap, exchange, forward, future, floor, collar or cap
agreements, fixed price arrangements and all other agreements or arrangements
designed to protect any Borrower against fluctuations in currency exchange rates
or commodity prices.

 

“herein”, “hereof”, “hereto”, “hereunder” and similar terms contained in this
Agreement or any other Loan Document refer to this Agreement or such other Loan
Document, as the case may be, as a whole and not to any particular Section,
paragraph or provision of this Agreement or such other Loan Document.

 

“Hess” means Amerada Hess Corporation, a Delaware corporation.

 

“Impermissible Qualification” means, relative to the opinion or certification of
any independent public accountant as to any financial statement of any Loan
Party, any qualification or exception to such opinion or certification

 

(a)           which is of a “going concern” or similar nature;

 

(b)           which relates to the limited scope of examination of matters
relevant to such financial statement; or

 

(c)           which relates to the treatment or classification of any item in
such financial statement and which, as a condition to its removal, would require
an adjustment to such item the effect of which would be to cause the Borrowers
to be in default of any of their obligations under Section 7.2.4.

 

“including” means including without limiting the generality of any description
preceding such term, and, for purposes of this Agreement and each other Loan
Document, the parties hereto agree that the rule of eusdem generis shall not be
applicable to limit a general statement, which is followed by or referable to an
enumeration of specific matters, to matters similar to the matters specifically
mentioned.

 

“Indebtedness” of any Person means, without duplication:

 

(a)           all obligations of such Person for borrowed money and all
obligations of such Person evidenced by bonds, debentures, notes or other
similar instruments;

 

(b)           all obligations, contingent or otherwise, relative to the face
amount of all letters of credit, whether or not drawn, and banker’s acceptances
issued for the account of such Person;

 

(c)           all obligations of such Person as lessee under leases which have
been or should be, in accordance with GAAP, recorded as Capitalized Lease
Liabilities;

 

(d)           all other items which, in accordance with GAAP, would be included
as liabilities on the liability side of the balance sheet of such Person as of
the date at which Indebtedness is to be determined other than accounts payable,
deferred revenue and

 

14

--------------------------------------------------------------------------------


 

accrued operating expenses incurred in the ordinary course of business in each
case to the extent not otherwise constituting Indebtedness under the other terms
of this definition;

 

(e)           net liabilities of such Person under all Hedging Obligations;

 

(f)            whether or not so included as liabilities in accordance with
GAAP, all obligations of such Person to pay the deferred purchase price of
property or services (excluding any obligations of any Borrower, or any
wholly-owned Subsidiary of any Borrower, incurred pursuant to the ATB
Construction Contract), and indebtedness (excluding prepaid interest thereon)
secured by a Lien on property owned or being purchased by such Person (including
indebtedness arising under conditional sales or other title retention
agreements), whether or not such indebtedness shall have been assumed by such
Person or is limited in recourse; and

 

(g)           all Contingent Liabilities of such Person in respect of any of the
foregoing.

 

For all purposes of this Agreement, the Indebtedness of any Person shall include
the Indebtedness of any partnership or joint venture in which such Person is a
general partner or a joint venturer.

 

“Indemnified Liabilities” is defined in Section 10.4.

 

“Indemnified Parties” is defined in Section 10.4.

 

“Initial Draw Term Loan” is defined in Section 2.1.1.

 

“Initial Draw Term Loan Commitment Amount” means on the Closing Date,
$100,000,000, and zero thereafter, unless otherwise increased pursuant to
Section 2.1.6.

 

“Insurance Related Capital Expenditures” means Capital Expenditures to the
extent funded with proceeds received by the Borrowers under any casualty
insurance policy.

 

“Interest Charges” means, for any period, for the MLP and its Subsidiaries on a
consolidated basis, the sum of (a) all interest, premium payments, fees
(including fees payable with respect to Letters of Credit but not including
amortization of deferred financing fees), charges and related expenses of the
MLP and its Subsidiaries in connection with borrowed money (including
capitalized interest and securitization expense) or in connection with the
deferred purchase price of assets, in each case to the extent treated as
interest in accordance with GAAP, and (b) the portion of rent expense of the
Borrowers and their Subsidiaries with respect to such period under capital
leases that is treated as interest in accordance with GAAP; provided that for
purposes of calculation of twelve-month Interest Charges for any period ending
on or before September 30, 2005, such Interest Charges shall be calculated
pursuant to the following formula:

 

15

--------------------------------------------------------------------------------


 

 

Interest Charges = 

X

 x 365

A

 

where as of any date of determination, (1) A equals the actual number of
calendar days elapsed since the Effective Date and (2) X equals Interest Charges
actually accrued by the MLP and its from the Effective Date through the date of
such calculation.

 

“Interest Period” means, relative to any LIBO Rate Loans, the period beginning
on (and including) the date on which such LIBO Rate Loan is made or continued
as, or converted into, a LIBO Rate Loan pursuant to Section 2.3 or 2.4 and shall
end on (but exclude) the day which numerically corresponds to such date one,
two, three or six months thereafter (or, if such month has no numerically
corresponding day, on the last Business Day of such month), in each case as the
Borrowers may select in their relevant notice pursuant to Section 2.3 or 2.4;
provided, however, that

 

(a)           the Borrowers shall not be permitted to select Interest Periods to
be in effect at any one time which have expiration dates occurring on more than
eight different dates;

 

(b)           Interest Periods commencing on the same date for Loans comprising
part of the same Borrowing shall be of the same duration;

 

(c)           if such Interest Period would otherwise end on a day which is not
a Business Day, such Interest Period shall end on the next following Business
Day (unless such next following Business Day is the first Business Day of a
calendar month, in which case such Interest Period shall end on the Business Day
next preceding such numerically corresponding day); and

 

(d)           no Interest Period may end later than the date set forth in clause
(a) of the definition of “Revolving Commitment Termination Date”, in the case of
Interest Periods for Revolving Loans, or the date set forth in clause (b) of the
definition of “Stated Maturity Date”, in the case of Interest Periods for Term
Loans; and

 

(e)           the Borrowers shall select Interest Periods so as not to require a
payment or prepayment of any LIBO Rate Loan during an Interest Period for such
Loan.

 

“Investment” means, relative to any Person,

 

(a)           any loan or advance made by such Person to any other Person
(excluding commission, travel and similar advances to officers and employees and
extensions of trade credit, in each case made in the ordinary course of
business);

 

(b)           any Contingent Liability of such Person; and

 

(c)           any ownership or similar interest held by such Person in any other
Person.

 

16

--------------------------------------------------------------------------------


 

The amount of any Investment shall be the original principal or capital amount
thereof less all returns of principal or equity thereon (and without adjustment
by reason of the financial condition of such other Person) and shall, if made by
the transfer or exchange of property other than cash, be deemed to have been
made in an original principal or capital amount equal to the fair market value
of such property.

 

“Investment Grade Charter” means each Charter covering a Vessel initially owned
by an Original Owner (i) entered into by a Borrower with a charterer (other than
a Borrower) acceptable to the Administrative Agent rated not less than
investment grade at the time such Charter is entered into, and (ii) pursuant to
which the relevant charterer is required to make payments at a Negotiated Rate
which equals or exceeds the applicable rate set forth in Schedule A of the
Support Agreement for such Vessel.

 

“Lender Addendum Agreement” means a Lender Addendum Agreement substantially in
the form of Exhibit O hereto.

 

“Lender Assignment Agreement” means a Lender Assignment Agreement substantially
in the form of Exhibit E hereto.

 

“Lenders” is defined in the preamble and shall include the Revolver Lenders and
the Term Lenders.

 

“Letter of Credit” means any standby letter of credit issued hereunder and
includes any letters of credit issued under the Existing Credit Facility.

 

“Letter of Credit Borrowing” means an extension of credit resulting from a
drawing under any Letter of Credit which has not been reimbursed on the date
when made or refinanced as a Borrowing.

 

“Letter of Credit Commitment Termination Date” means the day that is seven days
prior to the Stated Maturity Date for Revolving Loans (or, if such day is not a
Business Day, the next preceding Business Day).

 

“Letter of Credit Confirmation” means an application, confirmation and agreement
for the issuance or amendment of a letter of credit in the form from time to
time in use by the Letter of Credit Issuer.

 

“Letter of Credit Fee Rate” means a rate per annum equal to the then Applicable
Margin for LIBO Rate Loans that are Revolving Loans.

 

“Letter of Credit Issuer” means CIBC in its capacity as issuer of Letters of
Credit hereunder, or any successor issuer of Letters of Credit hereunder.

 

“Letter of Credit Loan” means, with respect to each Lender, such Lender’s
participation in any Letter of Credit Borrowing.

 

17

--------------------------------------------------------------------------------


 

“Letter of Credit Obligations” means, as at any date of determination, the
aggregate undrawn face amount of all outstanding Letters of Credit plus the
aggregate of all Unreimbursed Amounts, including all Letter of Credit
Borrowings.

 

“Letter of Credit Sublimit” means an amount equal to the lesser of the Revolving
Commitments and Ten Million Dollars ($10,000,000).  The Letter of Credit
Sublimit is part of, and not in addition to, the Revolving Commitments.

 

“LIBO Rate” is defined in Section 3.2.1.

 

“LIBO Rate Loan” means a Loan bearing interest, at all times during an Interest
Period applicable to such Loan, at a fixed rate of interest determined by
reference to the LIBO Rate (Reserve Adjusted).

 

“LIBO Rate (Reserve Adjusted)” is defined in Section 3.2.1.

 

“LIBOR Office” means, relative to any Lender, the office of such Lender
designated as such in the Lender Addendum Agreement or designated in the Lender
Assignment Agreement executed by such Lender or such other office of a Lender as
designated from time to time by notice from such Lender to the Borrowers and the
Administrative Agent, whether or not outside the United States, which shall be
making or maintaining LIBO Rate Loans of such Lender hereunder.

 

“LIBOR Reserve Percentage” is defined in Section 3.2.1.

 

“Lien” means any security interest, mortgage, pledge, hypothecation, assignment,
deposit arrangement, encumbrance, lien (statutory or otherwise), charge against
or interest in property to secure payment of a debt or performance of an
obligation or other priority or preferential arrangement of any kind or nature
whatsoever.

 

“Loan” means, as the context may require, either a Revolving Loan or a Term Loan
of any type.

 

“Loan Document” means (a) this Agreement, the Notes, the Letter of Credit
Confirmations, the Letters of Credit, the Cash Collateral Control Agreement,
each Guaranty, the Pledge Agreements, the Mortgages, the Security Agreements,
the Administrative Agent’s Fee Letter and Arranger’s Fee Letter, the Collateral
Agent’s Fee Letter and the Hedge Agreements with the Secured Hedge
Counterparties, and (b) each other agreement, document or instrument delivered
by General Partner, any Borrower or any other Person (other than a Lender) in
connection with this Agreement, as such may be amended from time to time.

 

“Loan Party” means, collectively, each Borrower, each Guarantor, and, after the
date of this Agreement, any other Affiliate or Subsidiary of MLP, other than
General Partner, which executes a Loan Document.

 

“Loss” means any loss (including any condition covered by any of the insurance
required to be maintained pursuant to the Mortgages or this Agreement), theft,
destruction, damage

 

18

--------------------------------------------------------------------------------


 

casualty, condemnation, taking, seizure, confiscation or requisition of or with
respect to any Vessel or any part thereof.

 

“Loss Event” is defined in the Cash Collateral Control Agreement.

 

“Majority Lenders” means, at any time, (i) with respect to any matter relating
to the Term Loans or the Term Commitments, Term Lenders holding more than 50% of
the aggregate outstanding principal amount of the Term Loans (or if no Term
Loans are then outstanding, more than 50% of the aggregate amount of the Term
Commitments), (ii) with respect to any matter relating to the Revolving Loans,
the Letters of Credit or the Revolving Commitments (including the Letter of
Credit Sublimit), Revolver Lenders holding more than 50% of the aggregate
outstanding principal amount of the Revolving Loans (or if no Revolving Loans
are then outstanding, more than 50% of the aggregate amount of the Revolving
Commitments), and (iii) with respect to any other matter, Lenders holding more
than 50% of the sum of the then aggregate outstanding principal amount of the
Loans and Letter of Credit Obligations then held by the Lenders, plus the
aggregate amount of the unused Commitments as of such date.

 

“Management” means the chairman and chief executive officer, president and chief
operating officer, executive vice president, vice president of operations, vice
president of chartering and vice president and chief financial officer, in each
case of the General Partner as of the date hereof.

 

“Management Agreement” means collectively (i) that certain Professional Services
Agreement by and among Sterling Advisors, USS Vessel Management Inc. and United
States Shipping LLC dated September 13, 2002 and (ii) that certain Professional
Services Agreement by and between Sterling Advisors and United States Chemical
Shipping LLC dated May 16, 2003.

 

“Management Fee” means that certain management fee payable pursuant to the
Management Agreement but shall not include (i) reimbursement of out-of-pocket
expenses or (ii) any fee paid in connection with termination of the Management
Agreement to the extent such fee is not paid by any Borrower.

 

“Material Adverse Effect” means a material adverse effect on (a) the Business or
otherwise on the business, operations, properties, assets, liabilities, or
condition (financial or otherwise) of the Borrowers and their Subsidiaries taken
as a whole, or (b) the validity or enforceability of this Agreement or of any
Transaction Document or the validity, enforceability, perfection or priority of
any Lien securing the Obligations or any obligations to the Secured Hedge
Counterparties under the Hedge Agreements permitted pursuant to Section 7.2.2,
or (c) the ability of any Material Obligor to perform its obligations under this
Agreement or any of the other Transaction Documents to which it is a party.

 

“Material Charter” means, as of any date, each Existing Charter, each Excluded
Charter, each Investment Grade Charter, and each other Charter approved in
writing by the Administrative Agent as a Material Charter, including all
amendments, supplements and other modifications thereto and replacement charters
executed by any Borrower pursuant to Section 7.2.12(b)(ii).

 

19

--------------------------------------------------------------------------------


 

“Material Event” is defined in Section 7.2.12(b)(ii).

 

“Material Obligor” means (i) each Loan Party, (ii) Hess, during any Support
Period, and (iii) any charterer under a Material Charter.

 

“MLP” is defined in the preamble.

 

“MLP Agreement” means that certain Amended and Restated Agreement of Limited
Partnership of U.S. Shipping Partners L.P., dated as of the Closing Date, by and
between General Partner and the other parties thereto, as amended, supplemented
or otherwise modified from time to time.

 

“Monthly Payment Date” means the last day of each calendar month or, if any such
day is not a Business Day, the next succeeding Business Day.

 

“Moody’s” means Moody’s Investors Service, Inc., or any successor thereto.

 

“Mortgage” means (i) each of the Amended and Restated First Preferred Fleet
Mortgages and Amended and Restated First Preferred Ship Mortgages executed and
delivered pursuant to Section 5.1.7, substantially in the form of Exhibit G
hereto, and (ii) any other mortgage delivered pursuant to Section 7.1.8 or
Section 7.1.11., in each case, as amended, supplemented, restated or otherwise
modified from time to time.

 

“Negotiated Rate” means, with respect to any Vessel, the contracted rate under
any Charter, provided that (i) if the contracted rate for a charter requires the
Vessel owner to pay voyage costs (including fuel costs, port charges, loading
and/or unloading charges, costs for assist boats, tolls in canals and similar
costs), such rate shall be converted to the estimated time charter equivalent
for purposes of this Agreement by taking the total freight revenue (including
demurrage as and to the extent accrued by the relevant Borrower under GAAP) for
such charter, subtracting any such voyage charges and dividing such number by
the number of days expected for the voyage, subject to subsequent adjustment to
the actual time charter equivalent after all actual freight revenue and voyage
costs are finally agreed between the relevant Borrower and the charterer, and
(ii) the contracted rate, for purposes of this definition, shall be reduced by
an amount equal to the Reimbursed Capital Expenditure Amounts.

 

“Net Income” means, for any period, for the MLP and its Subsidiaries on a
consolidated basis, the net income of the MLP and its Subsidiaries from
continuing operations after extraordinary items (excluding extraordinary gains
or losses from sales or other dispositions of assets) for that period.

 

“Net Proceeds” means, with respect to any Disposition of any asset by the
Borrowers or any of their respective Subsidiaries to any Person other than a
Borrower, the aggregate amount of cash received by or paid to or for the account
of such Borrower or such Subsidiary from time to time (whether as initial
consideration or through payment or disposition of deferred consideration) by or
on behalf of such Person in connection with such transaction after deducting
therefrom only (without duplication) (a) reasonable out-of-pocket transaction
fees and other costs relating to such Disposition, (b) the amount of taxes
payable by such Borrower or such

 

20

--------------------------------------------------------------------------------


 

Subsidiary in connection with or as a result of such Disposition, (c) any
amounts required to be placed in escrow by the parties to such Disposition in
connection therewith, and (d) any amounts MLP reasonably determines are required
to meet post-closing purchase price adjustments in connection with such
Disposition all as certified by an Authorized Officer to the Administrative
Agent at the time of such transaction, provided in the case of clauses (a) and
(b) to the extent, but only to the extent, that the amounts so deducted are
properly attributable to such transaction or to the asset that is the subject
thereof, and provided in the case of clauses (c) and (d) that any amounts placed
in escrow or initially excluded from Net Proceeds to meet such post-closing
purchase price adjustments that are released to the Borrowers or determined by
MLP not to be payable by the Borrowers shall become Net Proceeds once such
amounts are so released or determined not to be payable and shall thereupon be
applied in accordance with Section 3.1(d).

 

“New Borrowers” means each of the Borrowers that was not one of the Existing
Borrowers.

 

“Non-U.S. Lender” has the meaning set forth in Section 4.6(c).

 

“Note” means, as the context may require, either a Revolving Note or a Term
Note.

 

“Obligations” means all obligations (monetary or otherwise) of each of the
Borrowers and each other Loan Party arising under or in connection with this
Agreement, the Notes or any other Loan Document.

 

“Operating LLC” is defined in the preamble.

 

“Original Owners” means each of ITB Baltimore LLC, ITB Groton LLC, ITB
Jacksonville LLC, ITB Mobile LLC, ITB New York LLC and ITB Philadelphia LLC.

 

“Organic Document” means, relative to any Person, its respective certificate or
articles of incorporation, organization or formation, by-laws, partnership
agreement, limited liability company agreements, and all shareholder, partner,
member or unitholder agreements, voting trusts and similar arrangements
applicable to any of its respective authorized shares of capital stock,
partnership interest, membership interest or other equity interests.

 

“Participant” is defined in Section 10.11.

 

“PBGC” means the Pension Benefit Guaranty Corporation and any entity succeeding
to any or all of its functions under ERISA.

 

“Pension Plan” means a “pension plan”, as such term is defined in section 3(2)
of ERISA, which is subject to Title IV of ERISA (other than a multiemployer plan
as defined in section 4001(a)(3) of ERISA), and to which each of the Borrowers
or any corporation, trade or business that is, along with each Borrowers, a
member of a Controlled Group, may have liability, including any liability by
reason of having been a substantial employer within the meaning of section 4063
of ERISA at any time during the preceding five years, or by reason of being
deemed to be a contributing sponsor under section 4069 of ERISA.

 

21

--------------------------------------------------------------------------------


 

“Percentage” means, relative to any Lender, at any time, the fraction (expressed
as a percentage), the numerator of which is the Credit Exposure of such Lender
at such time and the denominator of which is the aggregate Credit Exposures of
all the Lenders at such time.

 

“Person” means any natural person, corporation, limited liability company,
partnership, firm, association, trust, government, governmental agency or any
other entity, whether acting in an individual, fiduciary or other capacity.

 

“Plan” means any Pension Plan or Welfare Plan.

 

“Pledge Agreements” means each of (i) the Pledge Agreements executed and
delivered by MLP, Operating LLC, Charter LLC, USCS Chartering and Chemical
Pioneer pursuant to Section 5.1.5, substantially in the form of Exhibit H
hereto, and (ii) any other Pledge Agreement delivered pursuant to Section
7.1.11, in each case, as amended, supplemented, restated or otherwise modified
from time to time.

 

“Pro Forma Balance Sheet” is defined in Section 6.5(b).

 

“Projections” means the projections of the revenues, expenses and operating
costs in respect of the Vessels prepared by General Partner, delivered to the
Administrative Agent by the Borrowers and a copy of which is attached hereto as
Exhibit Q.

 

“Quarterly Payment Date” means the last day of each March, June, September, and
December or, if any such day is not a Business Day, the next succeeding Business
Day.

 

“Register” is defined in Section 2.6.

 

“Reimbursed Capital Expenditure Amounts” is defined in Section 7.2.7(b).

 

“Related Parties” shall mean (a) in the case of an individual, the immediate
family of such Person, a trust solely for the benefit of such Person or his
immediately family, the estate or legal representatives of such Person, and any
partnership, corporation or other entity wholly-owned by such Person or his
immediately family, (b) in the case of a partnership, any of its partners
(limited or general), the estates of such partners, any liquidating trust for
the benefit of the partners of such partnership and any partnership, corporation
or other entity wholly-owned by such partnership (and, if any partner is itself
a partnership, its partners (limited or general), and if any such partner is
itself a corporation or limited liability company, its stockholders or members,
respectively), (c) in the case of a holder of Class A Units or Class B Units
(other than any Executive) (each such term as defined in the Shipping Master’s
limited liability company agreement as in effect on the Closing Date and used
herein with the same meaning), any other Person who holds Class A Units or Class
B Units, (d) in the case of a limited liability company, any of its members or
economic owners, or any entity wholly-owned by, wholly-owning or wholly-owned by
the same entity which wholly-owns such member or economic owner, and (e) in the
case of a corporation, any entity wholly-owned by, wholly-owning, or
wholly-owned by the same entity which wholly-owns the corporation.

 

“Release” means a “release”, as such term is defined in CERCLA.

 

22

--------------------------------------------------------------------------------


 

“Relevant Secured Hedge Obligations” means, with respect to any prepayment
(whether voluntary or involuntary) of any Credit Extension to be made on any
date, the amount, if any, required to be paid under any Hedge Agreement with a
Secured Hedge Counterparty to terminate on such date that portion of the Hedging
Obligations which cover a notional amount in excess of 100% of the Term Loans
scheduled to be outstanding at any time after the relevant prepayment is made.

 

“Requirements of Law” means, as to any Person, the Organic Documents of such
Person, and any law, treaty, rule or regulation or determination of an
arbitrator or a court or other governmental authority, in each case applicable
to or binding upon such Person or any of its property or to which such Person or
any of its property is subject.

 

“Resource Conservation and Recovery Act” means the Resource Conservation and
Recovery Act, 42 U.S.C. Section 690, et seq., as in effect from time to time.

 

“Restricted Loss Proceeds Account” is defined in the Cash Collateral Control
Agreement.

 

“Revolver Lenders” means each Lender having a Revolving Commitment.

 

“Revolver Percentage” means, relative to any Revolver Lender at any time, a
fraction (expressed as a percentage), the numerator of which is such Revolver
Lender’s Revolving Commitment at such time, and the denominator of which is the
aggregate amount of all Revolving Commitments of all the Revolver Lenders at
such time.

 

“Revolving Commitment” means, relative to any Revolver Lender, such Lender’s
obligation to make Revolving Loans pursuant to Section 2.1.2 and to issue or
participate in Letters of Credit pursuant to Section 2.1.4 in the amount
designated as its Revolving Commitment in the relevant Lender Addendum
Agreement, Lender Assignment Agreement or Additional Lender Certificate executed
by such Lender, as such amount may be adjusted from time to time pursuant to
Lender Assignment Agreement(s) executed by such Lender and its Assignee
Lender(s) and delivered pursuant to Section 10.11.1.

 

“Revolving Commitment Amount” means, on any date, Fifty Million Dollars
($50,000,000) as such amount may be reduced from time to time pursuant to
Section 2.2 or Section 3.1(d) and as such amount may be increased pursuant to
Section 2.1.6.

 

“Revolving Commitment Termination Date” means the earliest of

 

(a)           November 2, 2009;

 

(b)           the date on which the Revolving Commitment Amount is terminated in
full or reduced to zero pursuant to Section 2.2;

 

(c)           the date on which any Commitment Termination Event occurs; and

 

(d)           the date on which all Term Loans are indefeasibly paid in full.

 

23

--------------------------------------------------------------------------------


 

Upon the occurrence of any event described in clause (b), (c) or (d), the
Revolving Commitments shall terminate automatically and without any further
action.

 

“Revolving Loan” is defined in Section 2.1.2.

 

“Revolving Note” means a promissory note of the Borrowers payable to any
Revolver Lender, in the form of Exhibit A hereto (as such promissory note may be
amended, endorsed or otherwise modified from time to time), evidencing the
aggregate Indebtedness of the Borrowers to such Revolver Lender resulting from
outstanding Revolving Loans, and also means all other promissory notes accepted
from time to time in substitution therefor or renewal thereof.

 

“Secured Hedge Counterparties” means each Lender, Affiliate of a Lender or
Assignee of a Lender who, in each case, is a counterparty to a Hedge Agreement
otherwise permitted under Section 7.2.2.

 

“Secured Parties” means each of the Administrative Agent, the Collateral Agent,
the Secured Hedge Counterparties, the Letter of Credit Issuer and each Lender,
in each case, to the extent of any obligations owing to such Person by any
Borrower pursuant to any Transaction Document.

 

“Security Agreements” means each of (i) the Security Agreements executed and
delivered by the New Borrowers other than ATB LLC pursuant to Section 5.1.6,
substantially in the form of Exhibit I-1 hereto, as amended, supplemented,
restated or otherwise modified from time to time, (ii) each of the Security
Agreements dated as of September 13, 2002, executed and delivered by each of the
Original Owners and Charter LLC, as amended by First Amendment to Security
Agreement dated as of April 13, 2004, as amended by Amendment to Security
Agreement, as amended, supplemented, restated, or otherwise modified from time
to time; (iii) each of the Security Agreements, dated as of April 13, 2004,
executed and delivered by each of Chemical Pioneer, Charleston, and Chemical
Chartering, as amended by Amendment to Security Agreement, as amended,
supplemented, restated or otherwise modified from time to time; (iv) the
Security Agreement, dated as of September 17, 2004, executed and delivered by
ATB LLC, as amended by Amendment to Security Agreement, as amended,
supplemented, restated or otherwise modified from time to time; and (v) any
other security agreement delivered pursuant to Section 7.1.8 or 7.1.11.

 

“S&P” means Standard & Poor’s Rating Services, a division of The McGraw-Hill
Companies, Inc., or any successor thereto.

 

“Stated Maturity Date” means

 

(a)           in the case of any Revolving Loan, November 2, 2009; and

 

(b)           in the case of any Term Loan, April 30, 2010.

 

“Sterling” means Sterling Investment Partners, L.P.

 

24

--------------------------------------------------------------------------------


 

“Subordinated Debt” means all unsecured Indebtedness of any of the Borrowers for
money borrowed which is subordinated, upon terms satisfactory to the
Administrative Agent and the Majority Lenders, in right of payment to the
payment in full in cash of all Obligations.

 

“Subsidiary” means, with respect to any Person, any corporation, limited
liability company, partnership or other entity of which more than 50% of the
outstanding capital stock or other ownership interests having ordinary voting
power to elect a majority of the board of directors or other managers of such
corporation, limited liability company, partnership or other entity
(irrespective of whether at the time capital stock or other ownership interests
of any other class or classes of such corporation shall or might have voting
power upon the occurrence of any contingency) is at the time directly or
indirectly owned by such Person, by such Person and one or more other
Subsidiaries of such Person, or by one or more other Subsidiaries of such
Person.

 

“Support Agreement” means that certain Support Agreement dated September 13,
2002 by and between USS Chartering LLC and Hess a copy of which has been
delivered to the Administrative Agent.

 

“Support Period” means any period occurring prior to the earlier of (i) the date
of the termination in full of the Support Agreement in accordance with its
terms, and (ii) the first date when all the Vessels initially owned by the
Original Owners are subject to Excluded Charters and Investment Grade Charters
covering a period for each such Vessel ending on or after September 13, 2007
entered into in compliance with this Agreement who have executed and delivered
Third Party Consents.

 

“Taxes” is defined in Section 4.6.

 

“Terminated Security Documents” is defined in Section 10.19.

 

“Term Lender” means each Lender having a Term Percentage.

 

“Term Loan” means a Delayed Draw Term Loan or an Initial Draw Term Loan.

 

“Term Loan Commitment” means, relative to any Term Lender, such Lender’s
obligation to make Term Loans pursuant to Section 2.1.1 and Section 2.1.3 in the
amount designated as its Term Loan Commitment in the relevant Lender Addendum
Agreement, Lender Assignment Agreement or Additional Lender Certificate executed
by such Term Lender, as such amount may be adjusted from time to time pursuant
to Lender Assignment Agreement(s) executed by such Lender and its Assignee
Lender(s) and delivered pursuant to Section 10.11.1.

 

“Term Loan Commitment Amount” means the sum of the Initial Draw Term Loan
Commitment Amount and the Delayed Draw Term Loan Commitment Amount (which, for
clarity, means, (i) on the Closing Date, $130,000,000, (ii) on any date after
the Closing Date but prior to the Delayed Draw Term Loan Commitment Termination
Date, $30,000,000, and (iii) zero thereafter, unless otherwise increased
pursuant to Section 2.1.6).

 

“Term Note” means a promissory note of the Borrowers payable to any Term Lender,
in the form of Exhibit B hereto (as such promissory note may be amended,
endorsed or otherwise

 

25

--------------------------------------------------------------------------------


 

modified from time to time), evidencing the aggregate Indebtedness of the
Borrowers to such Term Lender resulting from outstanding Term Loans, and also
means all other promissory notes accepted from time to time in substitution
therefor or renewal thereof.

 

“Term Percentage” means, relative to any Term Lender at any time, a fraction
(expressed as a percentage), the numerator of which is such Term Lender’s Term
Loan Commitment at such time, and the denominator of which is the aggregate
amount of all Term Loan Commitments of all the Term Lenders at such time.

 

“Third Party Consents” means each of those certain consents and agreements
relating to the Existing Charters, and acknowledgements thereof, executed and
delivered pursuant to the Existing Credit Facility and Section 5.1.3, and
consents and agreements in substantially the form of Exhibit K-2 hereto, from
time to time delivered to the Collateral Agent covering Charters executed as
replacement charters pursuant to Section 7.2.12(b)(ii), and certain Excluded
Charters, in each case, as amended, supplemented, restated or otherwise modified
from time to time.

 

“Total Debt Interest Coverage Ratio” means, as of any date of determination, the
ratio of (a) the sum of (i) Consolidated Pro Forma EBITDA for the period of the
four prior Fiscal Quarters of the MLP ending on such date and (ii) lease and
rental expense incurred by the MLP and its Subsidiaries on a consolidated basis
for such period to (b) the sum of (i) consolidated Interest Charges incurred
during such period and (ii) lease and rental expense incurred during such
period.

 

“Total Debt Leverage Ratio” means, as of any date of determination, for the MLP
and its Subsidiaries on a consolidated basis, the ratio of (a) consolidated Debt
as of such date to (b) Consolidated Pro Forma EBITDA for the twelve-month period
ending on the last day of the calculation period.

 

“Total Fixed Charge Coverage Ratio” means, as of any date, for the MLP and its
Subsidiaries on a consolidated basis, the ratio for the period of four
consecutive Fiscal Quarters of the MLP ending on such date (or if less, the
number of full Fiscal Quarters of the MLP elapsed since the Closing Date), of
(a) an amount equal to (i) Consolidated Pro Forma EBITDA for the calculation
period ending on such date, minus (ii) Capital Expenditures for such calculation
period, but excluding Insurance Related Capital Expenditures and all
expenditures for the construction of the ATB, to (b) the sum of (i) Interest
Charges on all Debt payable during such calculation period (determined with
respect to any Subordinated Debt without giving effect to the subordination),
plus (ii) all scheduled principal payments required to be made on all Debt
during such calculation period (determined with respect to any Subordinated Debt
without giving effect to the subordination) plus (iii) net cash taxes actually
paid or payable by the Borrowers during such period (for the avoidance of doubt,
to the extent such taxes are paid directly by the General Partner or indirectly
by the General Partner as a result of a loan or advance by the General Partner,
for purposes hereof such taxes will not be considered to be taxes actually paid
or payable by the Borrowers except to the extent, and when, such loan or advance
is repaid to the General Partner) plus (iv) payments of the Management Fee
actually made for such calculation period.

 

26

--------------------------------------------------------------------------------


 

“Total Prepayment Amount” means, with respect to any prepayment required to be
made on any date pursuant to (a) Section 3.1(d), the positive difference, if any
of (i) Net Proceeds in excess of $1,000,000 received by the Borrowers and their
Subsidiaries with respect to all Dispositions occurring since the Closing Date
and not previously applied to prepayments of Loans and Unreimbursed Amounts and
cash collateralization of the Letters of Credit pursuant to Section 3.1(d) minus
(ii) Net Proceeds from any Disposition or series of Dispositions the proceeds of
which were used within 90 days of the earlier of the receipt of such Net
Proceeds or the consummation of such Disposition or series of Dispositions to
replace the assets or property that were the subject of such Disposition or
series of Dispositions, (b) Section 3.1(e), the positive difference, if any, of
(i) any insurance proceeds received by a Borrower in connection with a Loss
Event with respect to a Vessel minus (ii) the amount of such proceeds applied or
permitted to be applied by such Borrower to pay the cost of restoration or
repair of such Vessel in accordance with Section 3(h) of the Cash Collateral
Control Agreement, and (c) Section 3.1(f).

 

“Transaction Document” means each Loan Document, the Support Agreement, each
Charter, the Third Party Consents, the USS Chartering Leases, the Chemical
Chartering Lease, the Hedge Agreements, the ATB Construction Contract, the USCS
Chartering Leases and each other document, agreement or instrument delivered in
connection with this Agreement.

 

“type” means, relative to any Loan, the portion thereof, if any, being
maintained as a Base Rate Loan or a LIBO Rate Loan.

 

“United States” or “U.S.” means the United States of America, its fifty States
and the District of Columbia.

 

“Unreimbursed Amount” is defined in Section 2.5.2.

 

“USCS Chartering” is defined in the preamble.

 

“USCS Chartering Lease” means each of (a) that certain bareboat charter
agreement entered into by Chemical Chartering with Charleston, and assigned to
USCS Chartering, whereby Chemical Chartering agrees to charter the M/V
Charleston and (b) each bareboat charter agreement entered into by USCS
Chartering with any Loan Party that owns a Vessel, whereby USCS Chartering
agrees to charter such Vessel.

 

“USS Chartering Lease” means each of (a) those certain bareboat charter
agreements dated September 13, 2002 entered into by Charter LLC with each of the
Original Owners whereby Charter LLC agrees to charter certain vessels and (b)
each bareboat charter agreement entered into by Charter LLC with any Loan Party
that owns a Vessel, whereby Charter LLC agrees to charter such Vessel. 

 

“Vessel Acquisition” means the direct or indirect acquisition by any Borrower or
Subsidiary of any Borrower of any vessel, including the acquisition of any
Person owning one or more vessels, in which such vessel has been operating for
at least six months prior to the vessel’s acquisition by Borrower (and, for
clarity, excluding the ATB).

 

27

--------------------------------------------------------------------------------


 

“Vessels” means each of (i) the vessels more specifically described in Schedule
II hereto, (ii) the ATB upon its certification, registration and delivery to the
Borrowers, and (iii) any vessel for which a Mortgage is delivered pursuant to
Section 7.1.8 or Section 7.1.11.

 

“Welfare Plan” means a “welfare plan”, as such term is defined in section 3(1)
of ERISA.

 

SECTION 1.2.   Use of Defined Terms.  Unless otherwise defined or the context
otherwise requires, terms for which meanings are provided in this Agreement
shall have such meanings when used in the Disclosure Schedule and in each Note,
Borrowing Request, Continuation/Conversion Notice, Loan Document, notice and
other communication delivered from time to time in connection with this
Agreement or any other Loan Document.

 

SECTION 1.3.   Cross-References.  Unless otherwise specified, references in this
Agreement and in each other Loan Document to any Article or Section are
references to such Article or Section of this Agreement or such other Loan
Document, as the case may be, and, unless otherwise specified, references in any
Article, Section or definition to any clause are references to such clause of
such Article, Section or definition.

 

SECTION 1.4.   Accounting and Financial Determinations.  Unless otherwise
specified, all accounting terms used herein or in any other Loan Document shall
be interpreted, all accounting determinations and computations hereunder or
thereunder (including under Section 7.2.4) shall be made, and all financial
statements required to be delivered hereunder or thereunder shall be prepared in
accordance with, those generally accepted accounting principles (“GAAP”) applied
in the preparation of the financial statements referred to in Section 6.5.

 

ARTICLE II

 

COMMITMENTS, BORROWING PROCEDURES AND NOTES

 

SECTION 2.1.   Commitments.  On the terms and subject to the conditions of this
Agreement (including Article V), each Lender severally agrees to make Loans and
Letter of Credit Loans pursuant to the Commitments described in this Section
2.1.

 

SECTION 2.1.1.   Initial Draw Term Loan Commitment.  On the Closing Date, each
Term Lender will make one Loan (relative to such Term Lender, its “Initial Draw
Term Loan”) to the Borrowers equal to such Term Lender’s Term Percentage of the
aggregate amount of the Borrowing of Initial Draw Term Loans requested by the
Borrowers to be made on such day which Initial Draw Term Loans will be a
restructuring, rearranging, renewal, extension and continuation of the Term
Loans (under and as defined in the Existing Credit Facility); provided, however,
that Chemical Pioneer and its wholly-owned Subsidiaries shall not be jointly and
severally liable as Borrowers with respect to any Borrowings of Initial Draw
Term Loans in an amount in excess of $2,500,000.  No amounts paid or prepaid
with respect to the Initial Draw Term Loans may be reborrowed.

 

SECTION 2.1.2.   Revolving Commitment.  From time to time on any Business Day
occurring prior to the Revolving Commitment Termination Date, each Revolver
Lender will make Loans (relative to such Revolver Lender, its “Revolving Loans”)
to the Borrowers equal to

 

28

--------------------------------------------------------------------------------


 

such Revolver Lender’s Revolver Percentage of the aggregate amount of the
Borrowing of Revolving Loans requested by the Borrowers to be made on such day. 
On the terms and subject to the conditions hereof, the Borrowers may from time
to time borrow, prepay and reborrow Revolving Loans.

 

SECTION 2.1.3.   Delayed Draw Term Loan Commitment.  At any time, but no more
than six different times, on any Business Day occurring prior to the Delayed
Draw Term Loan Commitment Termination Date, each Delayed Draw Term Lender will
make one Loan (relative to such Delayed Draw Term Lender, its “Delayed Draw Term
Loan”) to the Borrowers equal to such Delayed Draw Term Lender’s Term Percentage
of the aggregate amount of the Borrowing of Delayed Draw Term Loans requested by
the Borrowers to be made on such day.  No amounts paid or prepaid with respect
to the Delayed Draw Term Loans may be reborrowed.

 

SECTION 2.1.4.   Letter of Credit Commitment.  The Letter of Credit Issuer
agrees, in reliance upon the agreements of the other Lenders set forth in this
Section 2.1.4, (1) from time to time on any Business Day during the period from
the Closing Date until the Letter of Credit Commitment Termination Date, to
issue Letters of Credit for the joint and several account of the Borrowers and
to amend Letters of Credit previously issued by it (including Letters of Credit
issued under the Existing Credit Facility) as identified in Item 2.1.4 of
Schedule I, in accordance with Section 2.3.2, provided, however, that Chemical
Pioneer, and its wholly-owned Subsidiaries, shall not be a Borrower or joint and
severally liable as a Borrower for any Letter of Credit issued or outstanding as
of the Closing Date as so identified, and (2) to honor drafts under the Letters
of Credit pursuant to the terms of the Letters of Credit.  The Revolver Lenders
severally hereby agree to participate in Letters of Credit issued hereunder
(including any Letters of Credit issued under the Existing Credit Facility and
outstanding on the Closing Date); provided that the Letter of Credit Issuer
shall not be obligated to make any Credit Extension with respect to any Letter
of Credit, and no Revolver Lender shall be obligated to participate in, any
Credit Extension with respect to a Letter of Credit if as of the date of such
Credit Extension, (x) the aggregate outstanding amount of all Letter of Credit
Obligations and all Revolving Loans would exceed the Revolving Commitments, (y)
the aggregate outstanding amount of the Revolving Loans of any Revolver Lender,
plus such Revolver Lender’s Revolver Percentage of the aggregate outstanding
amount of all Letter of Credit Obligations would exceed such Revolver Lender’s
Revolver Percentage of the Revolving Commitments, or (z) the aggregate
outstanding amount of all Letter of Credit Obligations would exceed the Letter
of Credit Sublimit.  Within the foregoing limits, and subject to the terms and
conditions hereof, the Borrowers’ ability to obtain Letters of Credit shall be
fully revolving, and accordingly the Borrowers may, during the foregoing period,
obtain Letters of Credit to replace Letters of Credit that have expired or that
have been drawn upon and reimbursed.  Each Letter of Credit issued under the
Existing Credit Facility and outstanding on the Closing Date shall be deemed to
be a Letter of Credit issued hereunder.

 

SECTION 2.1.5.   Lenders Not Permitted or Required To Make Loans or Letter of
Credit Extensions.  No Lender shall be permitted or required:

 

(a)           to make an Initial Draw Term Loan if, after giving effect thereto,
the aggregate original principal amount of all Initial Draw Term Loans

 

29

--------------------------------------------------------------------------------


 

(i)            of all Term Lenders would exceed the Initial Draw Term Loan
Commitment Amount, or

 

(ii)           of such Term Lender would exceed such Term Lender’s Term
Percentage of the Initial Draw Term Loan Commitment Amount; or

 

(b)           to make a Delayed Draw Term Loan if, after giving effect thereto,
the aggregate original principal amount of all Delayed Draw Term Loans

 

(i)            of all Delayed Draw Term Lenders would exceed the Delayed Draw
Term Loan Commitment Amount, or

 

(ii)           of such Delayed Draw Term Lender would exceed such Delayed Draw
Term Lender’s Term Percentage of the Delayed Draw Term Loan Commitment Amount;
or

 

(c)           to make any Revolving Loan or to make or participate in a Credit
Extension relating to a Letter of Credit if, after giving effect thereto, the
aggregate outstanding principal amount of all Revolving Loans and Letter of
Credit Obligations

 

(i)            of all Revolver Lenders would exceed the Revolving Commitment
Amount, or

 

(ii)           of such Revolver Lender would exceed such Revolver Lender’s
Revolver Percentage of the Revolving Commitment Amount; or

 

(d)           make any Credit Extension with respect to any Letter of Credit if

 

(i)            any order, judgment or decree of any governmental authority or
arbitrator shall by its terms purport to enjoin or restrain the Letter of Credit
Issuer from making such Credit Extension, or any law applicable to the Letter of
Credit Issuer or any request or directive (whether or not having the force of
law) from any Governmental Authority with jurisdiction over the Letter of Credit
Issuer shall prohibit, or request that the Letter of Credit Issuer refrain from,
the issuance of letters of credit generally or such Letter of Credit in
particular or shall impose upon the Letter of Credit Issuer with respect to such
Letter of Credit any restriction, reserve or capital requirement (for which the
Letter of Credit Issuer is not otherwise compensated hereunder) not in effect on
the date hereof, or shall impose upon the Letter of Credit Issuer any
unreimbursed loss, cost or expense which was not applicable on the date hereof
and which the Letter of Credit Issuer in good faith deems material to it;

 

(ii)           the expiry date of such requested Letter of Credit would occur
more than twelve months after the date of issuance unless such Letter of Credit
has been extended in accordance with its terms and the terms of this Agreement;

 

30

--------------------------------------------------------------------------------


 

(iii)          the expiry date of such requested Letter of Credit would occur
after the Letter of Credit Commitment Termination Date;

 

(iv)          the making of such Credit Extension would violate one or more
policies of the Letter of Credit Issuer; or

 

(v)           such Letter of Credit is denominated in a currency other than
Dollars.

 

SECTION 2.1.6.   Increase in Commitments.  On or before November 2, 2006, so
long as (i) no Default or Event of Default shall have occurred and be
continuing, and (ii) the proceeds of any Credit Extensions utilizing such
increased Commitments are used to construct or acquire new articulated tug-barge
vessels (including the ATB) or to fund a Vessel Acquisition, (iii) each Lender
shall have been offered a pro rata share of such proposed increase, and (iv) on
the effective date of such increase, no LIBO Rate Loans shall be outstanding (or
if any LIBO Rate Loans are outstanding, the effective date of such increase
shall be the last day of the Interest Period in respect of such LIBO Rate
Loans), Borrowers may increase the Term Loan Commitment Amount or the Revolving
Commitment Amount, or both (such increase herein the “Greenshoe Increase”), at
the Arranger’s and the Borrowers’ mutual discretion, in an aggregate amount for
all such increases of up to $90,000,000.  Each Lender shall have the option, but
no Lender shall have any obligation, to increase its Commitment hereunder in
connection with any such increase.  In the event that it is necessary to
increase the Applicable Margin in respect of such Greenshoe Increase (herein the
“Greenshoe Margin”) such that the Applicable Margin on Term Loans would be less
than such increased Applicable Margin on the Greenshoe Increase, then the
Applicable Margin in respect of the Term Loan shall automatically be deemed
increased to the Greenshoe Margin.  In the event that any fee (including any
upfront fee, or signing fee or any discount to par value) payable to any Lender
making a new Commitment or increasing its Commitment as part of the Greenshoe
Increase (herein a “Greenshoe Increasing Lender”) exceeds 25 basis points on
such Lender’s share of such Greenshoe Increase, then the Borrowers shall pay to
each of the Lenders holding a Term Loan Commitment which are not Greenshoe
Increasing Lenders an amount equal to the product of (x) such Lender’s Term Loan
Commitment Amount times (y) the number of basis points by which such fee payable
to such Greenshoe Increasing Lenders exceeds 25 basis points (the “Increased
Fee”).  Such Increased Fee shall be paid upon the effectiveness of such
Greenshoe Increase.

 

If the Borrowers desire to effect a Greenshoe Increase, the Borrowers and the
financial institution(s) that the Borrowers propose to become a Lender
hereunder, and, if applicable, the existing Lender(s) that the Borrowers propose
to increase their existing Commitments shall (subject at all times to the
consent of each such financial institution or each such existing Lender, as
applicable) execute and deliver to the Administrative Agent a certificate
substantially in the form of Exhibit N hereto (an “Additional Lender
Certificate”).  Upon receipt of such Additional Lender Certificate (1) any such
additional Lender shall be deemed to be a party in all respect to this Agreement
and the other Loan Documents as of the effective date set forth in such
Additional Lender Certificate and (2) upon the effective date set forth in such
Additional Lender Certificate, any such Lender party to the Additional Lender
Certificate shall purchase a pro rata portion of the outstanding Loans (and
participation interests in the Letters of Credit) of each of

 

31

--------------------------------------------------------------------------------


 

the current Lenders such that the Lenders (including any additional Lender, if
applicable) shall hold their Percentage of the outstanding Loans (and
participation interests).

 

SECTION 2.2.   Reduction of the Commitments. 

 

SECTION 2.2.1.   Optional Reduction of Revolving Commitment Amounts.  The
Borrowers may, from time to time on any Business Day occurring after the time of
the initial Borrowing hereunder, voluntarily reduce the amount of the Revolving
Commitment Amount to an amount not less than the outstanding amount of all
Revolving Loans and all Letter of Credit Obligations; provided, however, that
all such reductions shall require at least three Business Days’ prior notice to
the Administrative Agent and the Letter of Credit Issuer and be permanent, and
any partial reduction of the Revolving Commitment Amount shall be in a minimum
amount of $1,000,000 and in an integral multiple of $100,000.  Any reduction of
the Revolving Commitment shall be applied to the Revolving Commitment of each
Revolver Lender according to its Revolver Percentage.  All commitment fees
accrued until the effective date of any reduction of the Revolving Commitments
shall be paid on the effective date of such reduction

 

SECTION 2.2.2.   Mandatory Reduction of the Revolving Commitments.  The
Revolving Commitments shall be mandatorily and automatically reduced on the
dates and in the amounts described in Section 3.1.  Any such reduction of the
Revolving Commitment shall be applied to the Revolving Commitment of each
Revolver Lender according to its Revolver Percentage.  All commitment fees
accrued until the effective date of any reduction of the Revolving Commitments
shall be paid on the effective date of such reduction.

 

SECTION 2.3.   Borrowing Procedure.

 

SECTION 2.3.1.   Procedure for Loans.  By delivering a Borrowing Request to the
Administrative Agent on or before 10:00 a.m., New York time, on a Business Day,
the Borrowers may from time to time irrevocably request, that a Borrowing be
made (i) in the case of Base Rate Loans, on the same Business Day, in a minimum
amount of $250,000 and an integral multiple of $100,000, or in the unused amount
of the applicable Commitment, and (ii) in the case of LIBO Rate Loans, on not
less than three nor more than five Business Days’ notice, in a minimum amount of
$1,000,000 and an integral multiple of $100,000, or in the unused amount of the
applicable Commitment; provided, however, that each Borrowing Request for a
Delayed Draw Term Loan shall be for a Borrowing in a minimum amount of
$5,000,000 and in an integral multiple of $500,000, or in the unused amount of
the Delayed Draw Term Loan Commitment Amount; provided, further, that each
Borrowing Request for a Delayed Draw Term Loan or for a Loan as a result of a
Greenshoe Increase shall be made on not less than five Business Days’ notice to
the Administrative Agent.  On the terms and subject to the conditions of this
Agreement, each Borrowing shall be comprised of the type of Loans, and shall be
made on the Business Day specified in such Borrowing Request.  On or before 3:00
p.m. (New York time) on such Business Day each Lender shall deposit with the
Administrative Agent same day funds in an amount equal to such Lender’s Revolver
Percentage (if any) in the case of Revolving Loans or such Lender’s Term
Percentage (if any) in the case of Term Loans of the requested Borrowing.  Such
deposit will be made to an account which the Administrative Agent shall specify
from time to time by notice to the Lenders.  To the extent funds are received
from the Lenders, the Administrative Agent shall make such funds available to
the Borrowers by wire

 

32

--------------------------------------------------------------------------------


 

transfer to the accounts the Borrowers shall have specified in their Borrowing
Request.  No Lender’s obligation to make any Loan shall be affected by any other
Lender’s failure to make any Loan.

 

SECTION 2.3.2.   Procedures for Making of Letter of Credit Extensions.  (a) Each
Letter of Credit shall be issued or amended, as the case may be, upon the
request of the Borrowers delivered to the Letter of Credit Issuer (with a copy
to the Administrative Agent) in the form of a Letter of Credit Confirmation,
appropriately completed and signed by an Authorized Officer of any of the
Borrowers.  Such Letter of Credit Confirmation must be received by the Letter of
Credit Issuer and the Administrative Agent not later than 11:00 a.m., New York
time, at least five Business Days (or such later date and time as the Letter of
Credit Issuer may agree in a particular instance in its sole discretion) prior
to the proposed issuance date or date of amendment, as the case may be.  In the
case of a request for an initial issuance of a Letter of Credit, such Letter of
Credit Confirmation shall specify in form and detail satisfactory to the Letter
of Credit Issuer: (i) the proposed issuance date of the requested Letter of
Credit (which shall be a Business Day); (ii) the amount thereof; (iii) the
expiry date thereof; (iv) the name and address of the beneficiary thereof; (v)
the documents to be presented by such beneficiary in case of any drawing
thereunder; (vi) the full text of any certificate to be presented by such
beneficiary in case of any drawing thereunder; and (vii) such other matters as
the Letter of Credit Issuer may require.  In the case of a request for an
amendment of any outstanding Letter of Credit, such Letter of Credit
Confirmation shall specify in form and detail satisfactory to the Letter of
Credit Issuer (i) the Letter of Credit to be amended; (ii) the proposed date of
amendment thereof (which shall be a Business Day); (iii) the nature of the
proposed amendment; and (iv) such other matters as the Letter of Credit Issuer
may require.  Each Revolver Lender shall be deemed to, and hereby irrevocably
and unconditionally agrees to, purchase from the Letter of Credit Issuer a
participation in each Letter of Credit and each Credit Extension relating to a
Letter of Credit in an amount equal to the product of such Revolver Lender’s
Revolver Percentage times the amount of such Letter of Credit.

 

SECTION 2.4.   Continuation and Conversion Elections.  By delivering a
Continuation/Conversion Notice to the Administrative Agent on or before 10:00
a.m., New York time, on a Business Day, the Borrowers may from time to time
irrevocably elect, on not less than three nor more than five Business Days’
notice that all, or any portion of any Loans be, in the case of Base Rate Loans,
converted into LIBO Rate Loans or, in the case of LIBO Rate Loans, be converted
into Base Rate Loans or continued as LIBO Rate Loans (in the absence of delivery
of a Continuation/Conversion Notice with respect to any LIBO Rate Loan at least
three Business Days before the last day of the then current Interest Period with
respect thereto, such LIBO Rate Loan shall, on such last day, automatically
convert to a Base Rate Loan); provided, however, that (i) each such conversion
or continuation shall be pro rated among the applicable outstanding Loans of all
Lenders, (ii) no portion of the outstanding principal amount of any Loans may be
continued as, or be converted into, LIBO Rate Loans after any Default has
occurred and is continuing, and (iii) each conversion of a Base Rate Loan into a
LIBO Rate Loan must be in an aggregate minimum amount of $1,000,000 and an
integral multiple of $100,000.

 

33

--------------------------------------------------------------------------------


 

SECTION 2.5.   Funding.

 

SECTION 2.5.1.   Funding of Loans.  Each Lender may, if it so elects, fulfill
its obligation to make, continue or convert LIBO Rate Loans hereunder by causing
one of its foreign branches or Affiliates (or an international banking facility
created by such Lender) to make or maintain such LIBO Rate Loan; provided,
however, that such LIBO Rate Loan shall nonetheless be deemed to have been made
and to be held by such Lender, and the obligation of the Borrowers to repay such
LIBO Rate Loan shall nevertheless be to such Lender for the account of such
foreign branch, Affiliate or international banking facility.  In addition, the
Borrowers hereby consent and agree that, for purposes of any determination to be
made for purposes of Sections 4.1, 4.2, 4.3 or 4.4, it shall be conclusively
assumed that each Lender elected to fund all LIBO Rate Loans by purchasing
Dollar deposits in its LIBOR Office’s interbank eurodollar market.

 

SECTION 2.5.2.   Drawings and Reimbursements; Funding of Participations.

 

(a)           Upon any drawing under any Letter of Credit, the Letter of Credit
Issuer shall notify the Borrowers and the Administrative Agent thereof.  Not
later than 3:00 p.m., New York time, on the date of any payment by the Letter of
Credit Issuer under a Letter of Credit (each such date, a “Draw Date”), the
Borrowers shall reimburse the Letter of Credit Issuer through the Administrative
Agent in an amount equal to the amount of such drawing.  If the Borrowers fail
to so reimburse the Letter of Credit Issuer by such time, the Administrative
Agent shall promptly notify each Revolver Lender of the Draw Date, the amount of
the unreimbursed drawing (the “Unreimbursed Amount”), and such Revolver Lender’s
Revolver Percentage thereof.  In such event, the Borrowers shall be deemed to
have requested a Borrowing of Base Rate Loans pursuant to the Revolving
Commitments to be disbursed on the Draw Date in an amount equal to the
Unreimbursed Amount, without regard to the minimum and multiples specified in
Section 2.3.1 for the principal amount of Base Rate Loans, but subject to the
amount of the unutilized portion of the Revolving Commitments and the conditions
set forth in Section 5.2.  Any notice given by the Letter of Credit Issuer or
the Administrative Agent pursuant to this Section 2.5.2 (a) may be given by
telephone if immediately confirmed in writing; provided that the lack of such an
immediate confirmation shall not affect the conclusiveness or binding effect of
such notice.

 

(b)           Each Revolver Lender (including the Revolver Lender acting as
Letter of Credit Issuer) shall upon any notice pursuant to Section 2.5.2 deposit
same day funds with the Administrative Agent for the account of the Letter of
Credit Issuer in an amount equal to its Revolver Percentage of the Unreimbursed
Amount not later than 1:00 p.m., New York time, on the Business Day specified in
such notice by the Administrative Agent, whereupon, subject to the provisions of
Section 2.5.2(c), each Revolver Lender that so makes funds available shall be
deemed to have made a Base Rate Loan pursuant to its Revolving Commitment to the
Borrowers in such amount.  Such deposit will be made to an account which the
Administrative Agent shall specify from time to time by notice to the Revolver
Lenders.  To the extent funds are received by the Administrative Agent from the
Revolver Lenders, the Administrative Agent shall remit the funds so

 

34

--------------------------------------------------------------------------------


 

received to the Letter of Credit Issuer.  No Revolver Lender’s obligation to
fund any participation in a Letter of Credit shall be affected by any other
Revolver Lender’s failure to fund its participation in any Letter of Credit.

 

(c)           With respect to any Unreimbursed Amount that is not fully
refinanced by Base Rate Loans because the conditions set forth in Section 5.2
cannot be satisfied or for any other reason, the Borrowers shall be deemed to
have incurred from the Letter of Credit Issuer a Letter of Credit Borrowing in
the amount of the Unreimbursed Amount that is not so refinanced, which Letter of
Credit Borrowing shall be due and payable on demand (together with interest) and
shall bear interest at the Alternate Base Rate plus the Applicable Margin for
Base Rate Loans plus 2% per annum.  In such event, each Revolver Lender’s
payment to the Administrative Agent for the account of the Letter of Credit
Issuer pursuant to Section 2.5.2(b) shall be deemed payment in respect of its
participation in such Letter of Credit Borrowing and shall constitute a
Revolving Loan from such Revolver Lender in satisfaction of its participation
obligation under Section 2.1.4 payable on demand.

 

(d)           Until each Revolver Lender funds its Revolving Loan pursuant to
this Section 2.5.2 to reimburse the Letter of Credit Issuer for any amount drawn
under any Letter of Credit, interest in respect of such Revolver Lender’s
Revolver Percentage of such amount shall be solely for the account of the Letter
of Credit Issuer.

 

(e)           Each Revolver Lender’s obligation to make Revolving Loans to
reimburse the Letter of Credit Issuer for amounts drawn under Letters of Credit,
as contemplated by this Section 2.5.2, shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any set-off,
counterclaim, recoupment, defense or other right which such Revolver Lender may
have against the Letter of Credit Issuer, the Borrowers or any other Person for
any reason whatsoever, (B) the occurrence or continuance of a Default or Event
of Default, or (C) any other occurrence, event or condition, whether or not
similar to any of the foregoing.  Any such reimbursement shall not relieve or
otherwise impair the joint and several obligation of the Borrowers to reimburse
the Letter of Credit Issuer for the amount of any payment made by the Letter of
Credit Issuer under any Letter of Credit, together with interest as provided
herein.

 

(f)            If any Revolver Lender fails to make available to the
Administrative Agent for the account of the Letter of Credit Issuer any amount
required to be paid by such Revolver Lender pursuant to the foregoing provisions
of this Section 2.5.2 by the time specified in Section 2.5.2(b) whether or not
the requirements of Section 5.2 shall have been satisfied, the Letter of Credit
Issuer shall be entitled to recover from such Revolver Lender (acting through
the Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to the Letter of Credit Issuer at a rate per annum
equal to the Alternate Base Rate plus the Applicable Margin for Base Rate
Loans.  A certificate of the Letter of Credit Issuer submitted to any Revolver
Lender (through the Administrative Agent) with respect to any amounts owing
under this clause (f) shall be conclusive absent manifest error.

 

35

--------------------------------------------------------------------------------


 

(g)           At any time after the Letter of Credit Issuer has made a payment
under any Letter of Credit and has received from any Revolver Lender such
Revolver Lender’s Revolving Loan in respect of such payment in accordance with
Section 2.5.2, if the Administrative Agent receives for the account of the
Letter of Credit Issuer any payment related to such Letter of Credit (whether
directly from any of the Borrowers or otherwise, including proceeds of cash
collateral posted to secure the Letters of Credit applied thereto by the
Administrative Agent), or any payment of interest thereon, the Administrative
Agent will distribute to such Revolver Lender its Revolver Percentage thereof in
the same funds as those received by the Administrative Agent.

 

(h)           If any payment received by the Administrative Agent for the
account of the Letter of Credit Issuer pursuant to Section 2.5.2(a) is required
to be returned, each Revolver Lender shall pay to the Administrative Agent for
the account of the Letter of Credit Issuer its Revolver Percentage thereof on
demand of the Administrative Agent, plus interest thereon from the date of such
demand to the date such amount is returned by such Revolver Lender, at a rate
per annum equal to the Federal Funds Rate from time to time in effect.

 

SECTION 2.5.3.   Obligations Absolute.  The obligation of the Borrowers to
reimburse the Letter of Credit Issuer for each drawing under each Letter of
Credit, and to repay each Letter of Credit Borrowing and each drawing under a
Letter of Credit that is refinanced by a Borrowing of Revolving Loans, shall be
absolute, unconditional and irrevocable, and shall be paid strictly in
accordance with the terms of this Agreement under all circumstances, including
the following:

 

(i)            any lack of validity or enforceability of such Letter of Credit,
this Agreement, or any other agreement or instrument relating thereto;

 

(ii)           the existence of any claim, counterclaim, set-off, defense or
other right that any Borrower may have at any time against any beneficiary or
any transferee of such Letter of Credit (or any Person for whom any such
beneficiary or any such transferee may be acting), the Letter of Credit Issuer
or any other Person, whether in connection with this Agreement, the transactions
contemplated hereby or by such Letter of Credit or any agreement or instrument
relating thereto, or any unrelated transaction;

 

(iii)          any draft, demand, certificate or other document presented under
such Letter of Credit proving to be forged, fraudulent, invalid or insufficient
in any respect or any statement therein being untrue or inaccurate in any
respect; or any loss or delay in the transmission or otherwise of any document
required in order to make a drawing under such Letter of Credit;

 

(iv)          any payment by the Letter of Credit Issuer under such Letter of
Credit against presentation of a draft or certificate that does not strictly
comply with the terms of such Letter of Credit; or any payment made by the
Letter of Credit Issuer under such Letter of Credit to any Person purporting to
be a trustee in bankruptcy, debtor-in-possession, assignee for the benefit of
creditors,

 

36

--------------------------------------------------------------------------------


 

liquidator, receiver or other representative of or successor to any beneficiary
or any transferee of such Letter of Credit, including any arising in connection
with any proceeding under the Bankruptcy Code of the United States of America,
or under any other liquidation, conservatorship, bankruptcy, receivership,
assignment for the benefit of creditors, rearrangement, moratorium, insolvency,
reorganization, or similar debtor relief laws of the United States of America or
other applicable jurisdictions from time to time in effect and affecting the
rights of creditors generally; or

 

(v)           any other circumstance or happening whatsoever, whether or not
similar to any of the foregoing, including any other circumstance that might
otherwise constitute a defense available to, or a discharge of, any Borrower.

 

SECTION 2.5.4.   Role of Letter of Credit Issuer.  Each Revolver Lender and each
Borrower agree that, in paying any drawing under a Letter of Credit, the Letter
of Credit Issuer shall not have any responsibility to obtain any document (other
than any sight draft, certificates and documents expressly required by the
Letter of Credit) or to ascertain or inquire as to the validity or accuracy of
any such document or the authority of the Person executing or delivering any
such document.  Neither the Administrative Agent nor the Letter of Credit Issuer
nor any of the respective correspondents, participants or assignees of the
Letter of Credit Issuer shall be liable to any Revolver Lender for (i) any
action taken or omitted in connection herewith at the request or with the
approval of the Revolver Lenders or the Majority Lenders, as applicable; (ii)
any action taken or omitted in the absence of gross negligence or willful
misconduct; or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit or
Letter of Credit Confirmation.  The Borrowers hereby assume all risks of the
acts or omissions of any beneficiary or transferee with respect to its use of
any Letter of Credit; provided, however, that this assumption is not intended
to, and shall not, preclude the Borrowers’ pursuing such rights and remedies as
it may have against the beneficiary or transferee at law or under any other
agreement.  Neither the Administrative Agent, the Letter of Credit Issuer nor
any of their respective Affiliates, nor any of the respective correspondents,
participants or assignees of the Letter of Credit Issuer, shall be liable or
responsible for any of the matters described in clauses (i) through (v) of
Section 2.5.3; provided, however, that anything in such clauses to the contrary
notwithstanding, the Borrowers may have a claim against the Letter of Credit
Issuer, and the Letter of Credit Issuer may be liable to a Borrower, to the
extent, but only to the extent, of any direct, as opposed to consequential or
exemplary, damages suffered by such Borrower which such Borrower proves were
caused by the Letter of Credit Issuer’s willful misconduct or gross negligence
or the Letter of Credit Issuer’s willful failure to pay under any Letter of
Credit after the presentation to it by the beneficiary of a sight draft and
certificate(s) strictly complying with the terms and conditions of a Letter of
Credit.  In furtherance and not in limitation of the foregoing, the Letter of
Credit Issuer may accept documents that appear on their face to be in order,
without responsibility for further investigation, regardless of any notice or
information to the contrary, and the Letter of Credit Issuer shall not be
responsible for the validity or sufficiency of any instrument transferring or
assigning or purporting to transfer or assign a Letter of Credit or the rights
or benefits thereunder or proceeds thereof, in whole or in part, which may prove
to be invalid or ineffective for any reason.

 

37

--------------------------------------------------------------------------------


 

SECTION 2.5.5.   Cash Collateral.  Upon the request of the Administrative Agent
or the Letter of Credit Issuer or the Majority Lenders if, as of the Letter of
Credit Commitment Termination Date, any Letter of Credit may for any reason
remain outstanding and partially or wholly undrawn, the Borrowers shall
immediately pledge and deposit with or deliver to the Collateral Agent, for the
benefit of the Letter of Credit Issuer and the Revolver Lenders, as collateral
for the aggregate undrawn face amount of all outstanding Letters of Credit, cash
or deposit account balances pursuant to documentation in form and substance
reasonably satisfactory to the Collateral Agent and the Letter of Credit Issuer
(which documents are hereby consented to by the Lenders), in an amount equal to
such aggregate undrawn amount.  The Borrowers hereby grant the Collateral Agent,
for the benefit of the Letter of Credit Issuer and the Lenders, a Lien on all
such cash and deposit account balances.  Cash collateral shall be maintained in
blocked, deposit accounts at the Collateral Agent or other institutions
satisfactory to it.

 

SECTION 2.5.6.   Applicability of ISP98 and UCP.  Unless otherwise expressly
agreed by the Letter of Credit Issuer and the Borrowers when a Letter of Credit
is issued, (i) the rules of the “International Standby Practices 1998” published
by the Institute of International Banking Law & Practice (or such later version
thereof as may be in effect at the time of issuance) shall apply to each standby
Letter of Credit, and (ii) the rules of the Uniform Customs and Practice for
Documentary Credits, as most recently published by the International Chamber of
Commerce (the “ICC”) at the time of issuance (including the ICC decision
published by the Commission on Banking Technique and Practice on April 6, 1998
regarding the European single currency (euro)) shall apply to each Letter of
Credit.

 

SECTION 2.5.7.   Conflict with Letter of Credit Confirmation.  In the event of
any conflict between the terms hereof and the terms of any Letter of Credit
Confirmation, the terms hereof shall control.

 

SECTION 2.6.   Notes.  If requested by the relevant Revolver Lender, each
Revolver Lender’s Revolving Loans under the Revolving Commitment shall be
evidenced by Revolving Notes executed by each Borrower, each such Note being
payable to the order of such Revolver Lender in a maximum principal amount equal
to such Revolver Lender’s Revolver Percentage of the original applicable
Revolving Commitment Amount.  If requested by the relevant Term Lender, each
Term Lender’s Term Loans under the Term Commitment shall be evidenced by Term
Notes executed by each Borrower, each such Term Note being payable to the order
of such Term Lender in a maximum principal amount equal to such Term Lender’s
Term Percentage of the original applicable Term Loan Amount.  Whether or not a
Loan is evidenced by a Note, the Borrowers hereby irrevocably designate the
Administrative Agent to serve as their agent, solely for the purposes of this
section, to maintain a register (the “Register”) on which the Administrative
Agent will record the name and address of each Lender, and the Commitments and
Loans and each repayment in respect of the principal amount of the Loans of each
Lender from time to time.  No payment with respect to the outstanding principal
and interest applicable for each of the Loans shall be made to any Person other
than the Person identified in such Register as the Lender with respect to such
Loan.  Failure to make any such recordation or any errors in such recordation
shall not limit or otherwise affect the Borrowers’ obligations in respect of
such Loans or otherwise limit or affect any Obligations of any of the
Borrowers.  The entries

 

38

--------------------------------------------------------------------------------


 

in the Register shall be conclusive and binding on the Borrowers absent manifest
error.  The Borrowers hereby irrevocably authorize each Lender to make (or cause
to be made) appropriate notations on the grid attached to such Lender’s Notes
(or on any continuation of such grid) or on such Lender’s records, which
notations, if made, shall evidence, inter alia, the date of, the outstanding
principal of, and the interest rate and Interest Period applicable to the Loans
evidenced thereby.  Such notations shall be conclusive and binding on the
Borrowers absent manifest error; provided, however, that the failure of any
Lender to make any such notations shall not limit or otherwise affect any
Obligations of any of the Borrowers.

 

ARTICLE III

 

REPAYMENTS, PREPAYMENTS, INTEREST AND FEES

 

SECTION 3.1.   Repayments and Prepayments.  The Borrowers shall repay in full
the unpaid principal amount of each Loan upon the Stated Maturity Date
therefor.  Prior thereto, the Borrowers

 

(a)           may, from time to time on any Business Day, make a voluntary
prepayment, in whole or in part, of the outstanding principal amount of any
Loans; provided, however, that

 

(i)            any such prepayment shall be made pro rata among Loans of the
same type and, if applicable, having the same Interest Period of all Lenders;

 

(ii)           no such prepayment of any LIBO Rate Loan may be made on any day
other than the last day of the Interest Period for such Loan;

 

(iii)          all such voluntary prepayments shall require at least one
Business Day notice in the case of Base Rate Loans and three Business Days
notice in the case of LIBO Rate Loans but in either case no more than five
Business Days’ prior written notice to the Administrative Agent; and

 

(iv)          all such voluntary partial prepayments shall be in an aggregate
minimum amount of $300,000 and an integral multiple of $100,000;

 

(b)           shall, on each date when any reduction in the Revolving Commitment
Amount shall become effective, including pursuant to Section 2.2, first make a
mandatory prepayment of all Revolving Loans and any Unreimbursed Amounts and
then cash collateralize any other Letter of Credit Obligations in an aggregate
amount equal to the excess, if any, of the aggregate, outstanding principal
amount of all Revolving Loans and Letter of Credit Obligations over the
Revolving Commitment Amount as so reduced; and

 

(c)           shall, on each Quarterly Payment Date set forth below, make a
scheduled repayment of the aggregate outstanding principal amount, if any, of
all Term Loans in the amount shown below opposite such Quarterly Payment Date:

 

39

--------------------------------------------------------------------------------


 

Date

 

Amount

 

December 31, 2004

 

$

375,000

 

March 31, 2005

 

$

375,000

 

June 30, 2005

 

$

375,000

 

September 30, 2005

 

$

375,000

 

December 31, 2005

 

$

375,000

 

March 31, 2006

 

$

375,000

 

June 30, 2006

 

$

375,000

 

September 30, 2006

 

$

375,000

 

December 31, 2006

 

$

375,000

 

March 31, 2007

 

$

1,250,000

 

June 30, 2007

 

$

1,250,000

 

September 30, 2007

 

$

1,250,000

 

December 31, 2007

 

$

1,250,000

 

March 31, 2008

 

$

2,500,000

 

June 30, 2008

 

$

2,500,000

 

September 30, 2008

 

$

2,500,000

 

December 31, 2008

 

$

2,500,000

 

March 31, 2009

 

$

2,500,000

 

June 30, 2009

 

$

2,500,000

 

September 30, 2009

 

$

2,500,000

 

December 31, 2009

 

$

52,062,500

 

April 30, 2010

 

$

52,062,500

 

 

provided, however, that if the aggregate of all Borrowings constituting Delayed
Draw Term Loans is in an amount less than $30,000,000, then the amount of the
scheduled repayments to be made, commencing with the payment scheduled on June
30, 2008, shall be deemed reduced pro rata by an aggregate amount equal to the
difference of $30,000,000 minus the aggregate of all Borrowings constituting
Delayed Draw Term Loans;

 

(d)           shall, concurrently with the receipt of proceeds from any
Disposition but excluding, as long as no Event of Default shall have occurred
and be continuing, Net Proceeds from any Disposition or series of Dispositions
the proceeds of which are used within 90 days of the earlier of the receipt of
the relevant Net Proceeds or the consummation of each such Disposition to
replace the assets or property that were the subject of the Disposition, using
the Credit Facility Pro Rata Share of any such Net Proceeds, first make a
mandatory prepayment of the Term Loans until the Term Loans are paid in full,
and then permanently reduce the Revolving Commitment by the amount of any excess
of such Credit Facility Pro Rata Share of such Net Proceeds not needed to prepay
the Term Loans in full and use such excess to first prepay the Revolving Loans

 

40

--------------------------------------------------------------------------------


 

then outstanding and then cash collateralize the Letters of Credit then
outstanding; provided that notwithstanding the foregoing, if an Event of Default
shall have occurred and be continuing at a time when a payment is due under this
Section 3.1(d), then the Revolving Commitment shall be deemed automatically
reduced by an amount equal to the product of the amount of prepayment required
under this clause (d) times a fraction in the numerator of which is the then
Revolving Commitment and the denominator of which is aggregate Credit Exposure
of all of the Lenders and the Borrowers shall prior to making the prepayment
described in the foregoing provisions of this clause (d), pay the amount, if
any, required to be paid pursuant to clause (b) of this Section 3.1 as a result
of such reduction; and provided further that no such prepayment shall be
required pursuant to this clause (d) unless the aggregate amount of such Net
Proceeds received by the Borrowers and their Subsidiaries with respect to all
Dispositions occurring since the Closing Date and not previously applied to
prepayment of the Loans and Unreimbursed Amounts and cash collateralization of
the Letters of Credit is at least $1,000,000;

 

(e)           shall, upon receipt of insurance proceeds received in connection
with a Loss Event and all other insurance proceeds that are not applied or
permitted to be applied to pay the cost of restoration or repair in accordance
with Section 3(h) of the Cash Collateral Control Agreement, using the Credit
Facility Pro Rata Share of any such proceeds, first make mandatory prepayment of
the Term Loans until the Term Loans are paid in full and then permanently reduce
the Revolving Commitment by the amount of any excess of such Credit Facility Pro
Rata share of such proceeds not needed to prepay such Term Loans in full and use
such excess to first prepay the Revolving Loans then outstanding and then cash
collateralize the Letters of Credit then outstanding;

 

(f)            shall, upon receipt of proceeds received in connection with the
incurrence of any Indebtedness not otherwise permitted in accordance with
Section 7.2.2, using the Credit Facility Pro Rata Share of any such Net
Proceeds, first make mandatory prepayment of the Term Loans in an aggregate
amount equal to the Credit Facility Pro Rata Share of 100% of all such proceeds
until the Term Loans are paid in full and then permanently reduce the Revolving
Commitment by the amount of any excess of such Credit Facility Pro Rata share of
such proceeds not needed to prepay such Term Loans in full and use such excess
to first prepay the Revolving Loans then outstanding, and then cash
collateralize the Letters of Credit then outstanding; and

 

(g)           shall, immediately upon any acceleration of the Stated Maturity
Date of any Loans pursuant to Section 8.2 or Section 8.3, repay all Loans, all
Unreimbursed Amounts and cash collateralize all Letters of Credit, unless,
pursuant to Section 8.3, only a portion of all Loans and Letter of Credit
Obligations is so accelerated, in which case only the amount accelerated shall
be so prepaid or cash collateralized, as the case may be.

 

Each voluntary prepayment of Term Loans made pursuant to clause (a) shall be
applied, (i) to the extent of such prepayment, pro rata to and in accordance
with the remaining scheduled repayments of Term Loans set forth in clause (c),
and (ii) first to Base Rate Loans and second to LIBO Rate Loans.  Each mandatory
prepayment of Term Loans made pursuant to clause (d), clause (e), clause (f) or
clause (g) shall be applied pro rata to the prepayment of the scheduled

 

41

--------------------------------------------------------------------------------


 

repayments of the Term Loans set forth in clause (c).  Each prepayment of any
Loans made pursuant to this Section shall be without premium or penalty, except
as may be required by Section 4.4.  No voluntary prepayment of principal of any
Revolving Loans shall cause a reduction in the Revolving Commitment Amount.

 

SECTION 3.2.   Interest Provisions.  Interest on the outstanding principal
amount of Loans shall accrue and be payable in accordance with this Section 3.2.

 

SECTION 3.2.1.   Rates.  Pursuant to an appropriately delivered Borrowing
Request or Continuation/Conversion Notice, the Borrowers may elect that Loans
comprising a Borrowing accrue interest at a rate per annum:

 

(a)           on that portion maintained from time to time as a Base Rate Loan,
equal to the sum of the Alternate Base Rate from time to time in effect plus the
Applicable Margin; and

 

(b)           on that portion maintained as a LIBO Rate Loan, during each
Interest Period applicable thereto, equal to the sum of the LIBO Rate (Reserve
Adjusted) for such Interest Period plus the Applicable Margin.

 

The “LIBO Rate (Reserve Adjusted)” means, relative to any Loan to be made,
continued or maintained as, or converted into, a LIBO Rate Loan for any Interest
Period, a rate per annum (rounded upwards, if necessary, to the nearest 1/16 of
1%) determined pursuant to the following formula:

 

 

LIBO Rate

=

LIBO Rate

 

 

(Reserve Adjusted)

1.00 - LIBOR Reserve Percentage

 

 

The LIBO Rate (Reserve Adjusted) for any Interest Period for LIBO Rate Loans
will be determined by the Administrative Agent on the basis of the LIBOR Reserve
Percentage in effect on, and the applicable rates furnished to and received by
the Administrative Agent from CIBC, two Business Days before the first day of
such Interest Period.

 

“LIBO Rate” means, relative to any Interest Period for LIBO Rate Loans, the rate
of interest equal to (a) the rate per annum appearing on Telerate Page 3750 (or
any successor page) as the London interbank offered rate for deposits in Dollars
at approximately 11:00 a.m. (London time) two Business Days before the first day
of the relevant Interest Period for a term comparable to such Interest Period;
(b) if for any reason such foregoing rate is not available, the rate per annum
appearing on Reuters Screen LIBO page as the London interbank offered rate for
deposits in Dollars at approximately 11:00 a.m. (London time) two Business Days
before the first day of such Interest Period for a term comparable to such
Interest Period; provided that if more than one rate is specified on Reuters
Screen LIBO page, the applicable rate shall be the arithmetic mean of all such
rates; and (c) if neither the Telerate Page 3750 nor the Reuters Screen LIBO
page rate is available, the interest rate per annum equal to the rate per annum
at which deposits in Dollars are offered by the principal office of the
Administrative Agent in London, England to prime banks in the London interbank
market at 11:00 a.m. (London time)

 

42

--------------------------------------------------------------------------------


 

two Business Days before the first day of such Interest Period in an amount
substantially equal to the amount of the Loan of the Administrative Agent
comprising part of such Loan and for a period equal to such Interest Period.

 

“LIBOR Reserve Percentage” means, relative to any Interest Period for LIBO Rate
Loans, the reserve percentage (expressed as a decimal) equal to the maximum
aggregate reserve requirements (including all basic, emergency, supplemental,
marginal and other reserves and taking into account any transitional adjustments
or other scheduled changes in reserve requirements) specified under regulations
issued from time to time by the F.R.S. Board and then applicable to assets or
liabilities consisting of and including “Eurocurrency Liabilities”, as currently
defined in Regulation D of the F.R.S. Board, having a term approximately equal
or comparable to such Interest Period.

 

All LIBO Rate Loans shall bear interest from and including the first day of the
applicable Interest Period to (but not including) the last day of such Interest
Period at the interest rate determined as applicable to such LIBO Rate Loan.

 

SECTION 3.2.2.   Default Rates of Interest.  Upon the occurrence and continuance
of any Event of Default, the Borrowers shall pay, but only to the extent
permitted by law, interest (after as well as before judgment) on the Loans and
all Unreimbursed Amounts and on any other monetary Obligations of the Borrowers
at a rate per annum equal to the Alternate Base Rate plus a margin of 2% over
the Applicable Margin for Base Rate Loans; provided that in the case of any LIBO
Rate Loan outstanding upon the occurrence and during the continuance of an Event
of Default, such LIBO Rate Loan shall bear interest at a rate equal to the LIBO
Rate then in effect plus the Applicable Margin plus 2% per annum until the last
day of the then current Interest Period.

 

SECTION 3.2.3.   Payment Dates.  Interest accrued on each Loan shall be payable,
without duplication:

 

(a)           on the Stated Maturity Date therefor;

 

(b)           with respect to LIBO Rate Loans on the date of any payment or
prepayment, in whole or in part, of principal outstanding on such Loan;

 

(c)           with respect to Base Rate Loans, on each Quarterly Payment Date
occurring after the date hereof;

 

(d)           with respect to LIBO Rate Loans, the last day of each applicable
Interest Period (and, if such Interest Period shall exceed 3 months, on the
three month anniversary of the commencement of such Interest Period);

 

(e)           with respect to any Base Rate Loans converted into LIBO Rate Loans
on a day when interest would not otherwise have been payable pursuant to clause
(c), on the date of such conversion; and

 

43

--------------------------------------------------------------------------------


 

(f)            on that portion of any Loans the Stated Maturity Date of which is
accelerated pursuant to Section 8.2 or Section 8.3, immediately upon such
acceleration.

 

Interest accrued on Loans or other monetary Obligations arising under this
Agreement or any other Loan Document after the date such amount is due and
payable (whether on the Stated Maturity Date, upon acceleration or otherwise)
shall be payable upon demand.

 

SECTION 3.3.   Fees.  The Borrowers hereby agree to pay the fees set forth in
this Section 3.3.  All such fees shall be non-refundable.

 

SECTION 3.3.1.   Revolving Commitment Fee.  The Borrowers hereby agree to pay to
the Administrative Agent for the account of each Revolver Lender, for the period
(including any portion thereof when any of its Revolving Commitments are
suspended by reason of such Borrowers’ inability to satisfy any condition of
Article V) commencing on the date hereof and continuing through the final
Commitment Termination Date, a commitment fee at the Commitment Fee Rate on such
Revolver Lender’s Revolver Percentage of the sum of the average daily unused
portion of the Revolving Commitment Amount.  Such commitment fees shall be
payable by the Borrowers in arrears on each Quarterly Payment Date, commencing
with the first such day following the date hereof, and on each Commitment
Termination Date.

 

SECTION 3.3.2.   Letter of Credit Standby Fee Payable to Revolver Lenders.  The
Borrowers agree to pay a fee to the Administrative Agent for the account of the
Revolver Lenders (including the Letter of Credit Issuer), to be distributed
ratably (in accordance with their respective Percentages), for each Letter of
Credit for the period from and including the date of the issuance of such Letter
of Credit to (and including) the date upon which such Letter of Credit expires
or terminates in accordance with its terms, at a per annum rate equal to the
Letter of Credit Fee Rate times the average daily undrawn face amount of such
Letter of Credit.  Such fee shall be payable on each Quarterly Payment Date,
with the first such payment to be made on the first Quarterly Payment Date
following the issuance of such Letter of Credit, and on the Letter of Credit
Commitment Termination Date.

 

SECTION 3.3.3.   Letter of Credit Fronting Fee Payable to the Letter of Credit
Issuer.  The Borrowers hereby agree to pay to the Letter of Credit Issuer for
its own account a fronting fee for each Letter of Credit at a per annum rate
equal to one-fourth of one percent (1/4 of 1%) of the average daily undrawn face
amount of such Letter of Credit.  Such fee shall be payable on each Quarterly
Payment Date, with the first such payment to be made on the first Quarterly
Payment Date following the issuance of such Letter of Credit, and on the Letter
of Credit Commitment Termination Date.  In addition, the Borrowers shall pay
directly to the Letter of Credit Issuer for its own account the customary
issuance, presentation, amendment and other processing fees, and other standard
costs and charges, of the Letter of Credit Issuer relating to letters of credit
as from time to time in effect.  Such fees and charges are due and payable on
demand and are nonrefundable.

 

SECTION 3.3.4.   Arranger’s and Administrative Agent’s Fee.  To the
Administrative Agent and the Arranger for their own account, the fees in the
amounts and on the dates specified in the letter agreement dated October 29,
2004, among the Arranger and MLP, as

 

44

--------------------------------------------------------------------------------


 

amended, supplemented, restated or otherwise modified from time to time (the
“Administrative Agent’s Fee Letter and Arranger’s Fee Letter”).

 

SECTION 3.3.5.   Collateral Agent’s Fee.  To the Collateral Agent for its own
account, the fees in the amounts and on the dates specified in the letter
agreement of even date herewith, among the Borrowers and the Collateral Agent,
as amended, supplemented, restated or otherwise modified from time to time (the
“Collateral Agent’s Fee Letter”).

 

SECTION 3.3.6.   Delayed Draw Term Loan Commitment Fee.  The Borrowers hereby
agree to pay to the Administrative Agent for the account of each Term Loan
Lender, for the period (including any portion thereof when any of its Term Loan
Commitments are suspended by reason of such Borrowers’ inability to satisfy any
condition of Article V) commencing on the date hereof and continuing through the
final Delayed Draw Commitment Termination Date, a commitment fee at the
Commitment Fee Rate on such Term Loan Lender’s Term Loan Percentage of the sum
of the average daily unused portion of the Delayed Draw Term Loan Commitment
Amount.  Such commitment fees shall be payable by the Borrowers in arrears on
each Quarterly Payment Date, commencing with the first such day following the
date hereof, and on the Delayed Draw Term Loan Commitment Termination Date.

 

ARTICLE IV

 

CERTAIN LIBO RATE AND OTHER PROVISIONS

 

SECTION 4.1.   Fixed Rate Lending Unlawful.  If any Lender shall determine
(which determination shall, upon notice thereof to the Borrowers and the
Lenders, be conclusive and binding on the Borrowers) that the introduction of or
any change in or in the interpretation of any law makes it unlawful, or any
central bank or other Governmental Authority asserts that it is unlawful, for
such Lender to make, continue or maintain any Loan as, or to convert any Loan
into, a LIBO Rate Loan of a certain type, the obligations of all Lenders to
make, continue, maintain or convert any such Loans shall, upon such
determination, forthwith be suspended until such Lender shall notify the
Administrative Agent that the circumstances causing such suspension no longer
exist, and all LIBO Rate Loans of such type shall automatically convert into
Base Rate Loans at the end of the then current Interest Periods with respect
thereto or sooner, if required by such law or assertion.

 

SECTION 4.2.   Deposits Unavailable.  If the Administrative Agent shall have
determined that by reason of circumstances affecting the relevant market,
adequate means do not exist for ascertaining the interest rate applicable
hereunder to LIBO Rate Loans, then, upon notice from the Administrative Agent to
the Borrowers and the Lenders, the obligations of all Lenders under Section 2.3
and Section 2.4 to make or continue any Loans as, or to convert any Loans into,
LIBO Rate Loans shall forthwith be suspended until the Administrative Agent
shall notify the Borrowers and the Lenders that the circumstances causing such
suspension no longer exist.

 

SECTION 4.3.   Increased LIBO Rate Loan Costs, etc.  Each of the Borrowers
agrees to reimburse each Lender for any increase in the cost to such Lender of,
or any reduction in the amount of any sum receivable by such Lender in respect
of, making, continuing or maintaining

 

45

--------------------------------------------------------------------------------


 

(or of its obligation to make, continue or maintain) any Loans as, or of
converting (or of its obligation to convert) any Loans into, LIBO Rate Loans. 
Such Lender shall promptly notify the Administrative Agent and the Borrowers in
writing of the occurrence of any such event, such notice to state, in reasonable
detail, the reasons therefor and the additional amount required fully to
compensate such Lender for such increased cost or reduced amount.  Such
additional amounts shall be payable by the Borrowers directly to such Lender
within five days of its receipt of such notice, and such notice shall, in the
absence of manifest error, be conclusive and binding on the Borrowers.

 

SECTION 4.4.   Funding Losses.  In the event any Lender shall incur any loss or
expense (including any loss or expense incurred by reason of the liquidation or
reemployment of deposits or other funds acquired by such Lender to make,
continue or maintain any portion of the principal amount of any Loan as, or to
convert any portion of the principal amount of any Loan into, a LIBO Rate Loan)
as a result of

 

(a)           any conversion or repayment or prepayment of the principal amount
of any LIBO Rate Loans on a date other than the scheduled last day of the
Interest Period applicable thereto, whether pursuant to Section 3.1 or as a
result of the payment on the Closing Date of outstanding Loans under the
Existing Credit Facility or otherwise;

 

(b)           any Loans not being made as LIBO Rate Loans in accordance with the
Borrowing Request therefor;

 

(c)           any Loans not being continued as, or converted into, LIBO Rate
Loans in accordance with the Continuation/ Conversion Notice therefor; or

 

(d)           as a result of a reallocation of the Percentages as a result of a
change of a Lender’s Commitment as a result of a Delayed Draw Term Loan, a
Greenshoe Increase or otherwise,

 

then, upon the written notice of such Lender to the Borrowers (with a copy to
the Administrative Agent), the Borrowers shall, within five days of their
receipt thereof, pay directly to such Lender such amount as will (in the
reasonable determination of such Lender) reimburse such Lender for such loss or
expense.  Such written notice (which shall include calculations in reasonable
detail) shall, in the absence of manifest error, be conclusive and binding on
the Borrowers.

 

SECTION 4.5.   Increased Capital Costs.  If any change in, or the introduction,
adoption, effectiveness, interpretation, reinterpretation or phase-in of, any
law or regulation, directive, guideline, decision or request (whether or not
having the force of law) of any court, central bank, regulator or other
governmental authority affects or would affect the amount of capital required or
expected to be maintained by any Lender or Letter of Credit Issuer or any Person
controlling such Lender or Letter of Credit Issuer, and such Lender or Letter of
Credit Issuer determines (in its sole and absolute discretion) that the rate of
return on its or such controlling Person’s capital as a consequence of its
Commitments, its issuance or maintenance of a Letter of Credit or its
participation in a Letter of Credit, or the Loans made by such Lender or Letter
of Credit Issuer is reduced to a level below that which such Lender or Letter of
Credit Issuer or such controlling Person could have achieved but for the
occurrence of any such circumstance, then, in any such

 

46

--------------------------------------------------------------------------------


 

case upon notice from time to time by such Lender or Letter of Credit Issuer to
the Borrowers, the Borrowers shall immediately pay directly to such Lender or
Letter of Credit Issuer additional amounts sufficient to compensate such Lender,
such Letter of Credit Issuer or such controlling Person for such reduction in
rate of return.  A statement of such Lender or Letter of Credit Issuer as to any
such additional amount or amounts (including calculations thereof in reasonable
detail) shall, in the absence of manifest error, be conclusive and binding on
the Borrowers.  In determining such amount, such Lender or Letter of Credit
Issuer may use any method of averaging and attribution that it (in its sole and
absolute discretion) shall deem applicable.

 

SECTION 4.6.   Taxes.  (a) All payments by the Borrowers of principal of, and
interest on, the Loans and all other amounts payable hereunder shall be made
free and clear of and without deduction for any present or future income,
excise, stamp or franchise taxes and other taxes, fees, duties, withholdings or
other charges of any nature whatsoever imposed by any taxing authority (except
as permitted by clause (d) of this Section 4.6), but excluding franchise taxes
and taxes imposed on or measured by any Lender’s net income or receipts (such
non-excluded items being called “Taxes”).  In the event that any withholding or
deduction from any payment to be made by the Borrowers hereunder is required in
respect of any Taxes pursuant to any applicable law, rule or regulation, then
the Borrowers will

 

(i)            pay directly to the relevant authority the full amount required
to be so withheld or deducted;

 

(ii)           promptly forward to the Administrative Agent an official receipt
or other documentation satisfactory to the Administrative Agent evidencing such
payment to such authority; and

 

(iii)          pay to the Administrative Agent for the account of the Lenders
such additional amount or amounts as is necessary to ensure that the net amount
actually received by each Lender will equal the full amount such Lender would
have received had no such withholding or deduction been required.

 

Moreover, if any Taxes are directly asserted against the Administrative Agent or
any Lender with respect to any payment received by the Administrative Agent or
such Lender hereunder, the Administrative Agent or such Lender may pay such
Taxes and the Borrowers will promptly pay such additional amounts (including any
penalties, interest or expenses) as is necessary in order that the net amount
received by such Person after the payment of such Taxes (including any Taxes on
such additional amount) shall equal the amount such person would have received
had not such Taxes been asserted.

 

(b)           If the Borrowers fail to pay any Taxes when due to the appropriate
taxing authority or fail to remit to the Administrative Agent, for the account
of the respective Lenders, the required receipts or other required documentary
evidence, the Borrowers shall indemnify the Administrative Agent and the Lenders
for any incremental Taxes, interest or penalties that may become payable by any
Lender as a result of any such failure.  For purposes of this Section 4.6, a
distribution hereunder by the Administrative Agent or any Lender to or for the
account of any Lender shall be deemed a payment by the Borrowers.

 

47

--------------------------------------------------------------------------------


 

(c)           Each Lender that is organized under the laws of a jurisdiction
other than the United States (a “Non-U.S. Lender”) shall so notify the Borrowers
and shall also promptly notify the Borrowers of any change in its LIBO Office
and shall in each case, prior to the due date of any payments hereunder, execute
and deliver to each of the Borrowers and the Administrative Agent, on or about
the first scheduled payment date in each Fiscal Year, one or more (as such
Borrowers or the Administrative Agent may reasonably request) United States
Internal Revenue Service Forms W-8ECI and W-8BEN (or any successor form or
documents), appropriately completed, as may be applicable, establishing that a
payment to such Lender is fully exempt from withholding or deduction of Taxes,
or, in the case of a Non-U.S. Lender claiming exemption from U.S. federal
withholding tax under Section 871(h) or 881(c) of the Code with respect to
payments of “portfolio interest”, a statement substantially in the form of
Exhibit P and a Form W-8BEN, or any subsequent versions thereof or successors
thereto, properly completed and duly executed by such Non-US Lender claiming
complete exemption from U.S. federal withholding tax on all payments by the
Borrowers under this Agreement and the Notes.

 

(d)           The Borrowers shall not be required to pay any additional amounts
to any Lender in respect of the United States withholding tax pursuant to this
Section 4.6 if the obligation to pay such additional amounts would not have
arisen but for a failure by such Lender to comply with the provisions of
clause (c) above for any reason, other than a change in treaty, law or
regulation after the date hereof (or, in the case of an Assignee Lender, after
the date of assignment or transfer) which prevents such Lender from qualifying
for a total exemption from United States withholding; provided, that if a Lender
(i) is unable to provide the Borrowers a form otherwise required to be delivered
pursuant to clause (c) above or (ii) makes any payment or becomes liable to make
any payment on account of any Taxes with respect to payments by the Borrowers
hereunder, the Borrowers may, at their option, as long as no Event of Default
exists, either (A) replace such Lender with another financial institution
reasonably acceptable to the Administrative Agent and, if applicable, the Letter
of Credit Issuer, to be sought, nominated and designated by the Borrowers
pursuant to a Lender Assignment Agreement entered into by such financial
institution and the relevant affected Lender in accordance with Section 10.11.1
or (B) continue to make payments to such Lender under the terms of this
Agreement and the applicable Note, which payments shall be made in accordance
with clause (a) above.  If the Borrowers exercise their option under
subparagraph (B) of this clause (d) the relevant Lender agrees to comply with
clause (e) of this Section.

 

(e)           Any Lender claiming any additional amounts payable pursuant to
this Section 4.6 shall use reasonable efforts (consistent with its internal
policy and legal and regulatory restrictions) to file any certificate or
document requested by the Borrowers or to change the jurisdiction of its LIBO
Office or Domestic Office, as applicable, if the making of such a filing or
change would avoid the need for or reduce the amount of any such additional
amounts which may thereafter accrue and so long as such efforts or changes would
not, in the sole discretion of such Lender, be otherwise disadvantageous to such
Lender.

 

48

--------------------------------------------------------------------------------


 

SECTION 4.7.   Payments, Computations, etc.  Unless otherwise expressly
provided, all payments by the Borrowers pursuant to this Agreement, the Notes or
any other Loan Document shall be made by the Borrowers to the Administrative
Agent for the pro rata account of the Lenders entitled to receive such payment. 
All such payments required to be made to the Administrative Agent shall be made,
without setoff, deduction or counterclaim, not later than 1:00 p.m., New York
time, on the date due, in same day or immediately available funds, to such
account as the Administrative Agent shall specify from time to time by notice to
the Borrowers.  Funds received after that time shall be deemed to have been
received by the Administrative Agent on the next succeeding Business Day.  The
Administrative Agent shall promptly remit in same day funds to each Lender its
share, if any, of such payments received by the Administrative Agent for the
account of such Lender.  All interest and fees shall be computed on the basis of
the actual number of days (including the first day but excluding the last day)
occurring during the period for which such interest or fee is payable over a
year comprised of 360 days (or, in the case of interest on a Base Rate Loan, 365
days or, if appropriate, 366 days).  Whenever any payment to be made shall
otherwise be due on a day which is not a Business Day, such payment shall
(except as otherwise required by clause (c) of the definition of the term
“Interest Period” with respect to LIBO Rate Loans) be made on the next
succeeding Business Day and such extension of time shall be included in
computing interest and fees, if any, in connection with such payment.

 

SECTION 4.8.   Sharing of Payments.  If any Lender shall obtain any payment or
other recovery (whether voluntary, involuntary, by application of setoff or
otherwise) on account of any Loan (other than pursuant to the terms of Sections
4.3, 4.4 and 4.5) in excess of its pro rata share of payments then or therewith
obtained by all Lenders, such Lender shall purchase from the other Lenders such
participations in Loans made by them as shall be necessary to cause such
purchasing Lender to share the excess payment or other recovery ratably with
each of them; provided, however, that if all or any portion of the excess
payment or other recovery is thereafter recovered from such purchasing Lender,
the purchase shall be rescinded and each Lender which has sold a participation
to the purchasing Lender shall repay to the purchasing Lender the purchase price
to the ratable extent of such recovery together with an amount equal to such
selling Lender’s ratable share (according to the proportion of

 

(a)           the amount of such selling Lender’s required repayment to the
purchasing Lender

 

to

 

(b)           the total amount so recovered from the purchasing Lender)

 

of any interest or other amount paid or payable by the purchasing Lender in
respect of the total amount so recovered.  Each of the Borrowers agree that any
Lender so purchasing a participation from another Lender pursuant to this
Section may, to the fullest extent permitted by law, exercise all its rights of
payment (including pursuant to Section 4.9) with respect to such participation
as fully as if such Lender were the direct creditor of such Borrowers in the
amount of such participation.  If under any applicable bankruptcy, insolvency or
other similar law, any Lender receives a secured claim in lieu of a setoff to
which this Section applies, such Lender shall, to the extent practicable,
exercise its rights in respect of such secured claim in a manner consistent with

 

49

--------------------------------------------------------------------------------


 

the rights of the Lenders entitled under this Section to share in the benefits
of any recovery on such secured claim.

 

SECTION 4.9.   Setoff.  Each Lender shall, upon the occurrence of any Default
described in clauses (a) through (d) of Section 8.1.9 with respect to any Loan
Party or any other Event of Default, have the right to appropriate and apply to
the payment of the Obligations owing to it (whether or not then due), and (as
security for such Obligations) each Borrower hereby grants to each Lender a
continuing security interest in, any and all balances, credits, deposits,
accounts or moneys of such Borrower then or thereafter maintained with such
Lender; provided, however, that any such appropriation and application shall be
subject to the provisions of Section 4.8.  Each Lender agrees promptly to notify
each of the Borrowers and the Administrative Agent after any such setoff and
application made by such Lender; provided, however, that the failure to give
such notice shall not affect the validity of such setoff and application.  The
rights of each Lender under this Section are in addition to other rights and
remedies (including other rights of setoff under applicable law or otherwise)
which such Lender may have.

 

SECTION 4.10.   Use of Proceeds.  The Borrowers shall apply the proceeds of each
Borrowing (i) which is a Revolving Loan or a Letter of Credit for general
corporate purposes, including working capital, permitted acquisitions, permitted
Capital Expenditures, permitted Investments and provided no Default or Event of
Default has occurred and is continuing, or would result therefrom, to make
minimum quarterly Distributions on the common units in MLP, (ii) which is an
Initial Draw Term Loan for the refinancing of Existing Indebtedness or
(iii) which is a Delayed Draw Term Loan for the financing of a portion of the
construction costs of the ATB pursuant to the ATB Construction Contract in an
amount not to exceed $45,600,000.  Without limiting the foregoing, no proceeds
of any Credit Extension will be used to acquire any equity security of a class
which is registered pursuant to Section 12 of the Securities Exchange Act of
1934 or any “margin stock”, as defined in F.R.S. Board Regulation U.

 

ARTICLE V

 

CONDITIONS TO BORROWING

 

SECTION 5.1.   Initial Borrowing.  The obligations of the Lenders to fund the
initial Borrowing and make the Initial Draw Term Loans shall be subject to the
prior or concurrent satisfaction of each of the conditions precedent set forth
in this Section 5.1.

 

SECTION 5.1.1.   Resolutions, etc.  The Administrative Agent shall have received
from each of the Borrowers a certificate, dated the date of the initial
Borrowing, of their respective Secretary or Assistant Secretary, or of the
respective Secretary or Assistant Secretary of their general partner if such
Loan Party is a limited partnership, as to

 

(a)           resolutions of their respective board of directors, board of
managers, general partner, managing member (or equivalent body) then in full
force and effect authorizing the execution, delivery and performance of this
Agreement, the Notes and each other Transaction Document to be executed by such
Loan Party;

 

50

--------------------------------------------------------------------------------


 

(b)           the incumbency and signatures of those of their respective
officers authorized to act with respect to each Transaction Document executed by
it; and

 

(c)           evidence that each such Borrower and such Loan Party is (i) duly
organized or formed, and (ii) validly existing, in good standing and qualified
to transact business under the laws of the jurisdiction of its respective
organization and under the laws of each jurisdiction where the failure to be so
qualified or in good standing could reasonably be expected to have a Material
Adverse Effect,

 

upon which certificate each Lender may conclusively rely until it shall have
received a further certificate of the Secretary of each Loan Party (or of the
Secretary of the Loan Party’s general partner if such Loan Party is a limited
partnership) canceling or amending such prior certificate.

 

SECTION 5.1.2.   Delivery of Notes.  To the extent required by a Lender, the
Administrative Agent shall have received, for the account of such Lender, a Note
payable to the order of such Lender duly executed and delivered by the
Borrowers.

 

SECTION 5.1.3.   Third Party Consents Related to Charters.  The Administrative
Agent shall have received, within seventy-five (75) days following the Closing
Date, (a) consents and agreements in substantially the same form of Exhibit K-2
hereto duly executed and delivered by each charterer under each Existing Charter
in effect on the Closing Date from whom the Administrative Agent did not receive
a similar consent pursuant to the Existing Credit Facility and (b) an
acknowledgment of consent and agreement in substantially the form of Exhibit K-3
hereto executed and delivered by each charterer under each of the Existing
Charters identified in clauses (v) through (viii) in the definition of Existing
Charters. 

 

SECTION 5.1.4.   Support Agreement.  The Administrative Agent shall have
received a written confirmation from Hess of the continued effectiveness of the
Support Agreement duly executed by Hess and acknowledged by the Borrowers
together with a consent and agreement in substantially the form of Exhibit K-1,
hereto duly executed and delivered by Hess and the Borrowers.

 

SECTION 5.1.5.   Pledge Agreement.  The Administrative Agent shall have received
executed counterparts of the Pledge Agreements, dated as of the date hereof,
duly executed by MLP, Operating LLC, Charter LLC, USCS Chartering and Chemical
Pioneer, together with the certificates, evidencing all of the issued and
outstanding membership interest pledged in accordance with the terms of the
Pledge Agreements, which certificates shall in each case be accompanied by
undated powers duly executed in blank, or, if any securities pledged pursuant to
a Pledge Agreement are uncertificated securities, confirmation and evidence
satisfactory to the Administrative Agent that the security interest in such
uncertificated securities has been transferred to and perfected by the
Administrative Agent for the benefit of the Secured Parties in accordance with
Section 9-106 of the Uniform Commercial Code, as in effect in the State of New
York.

 

SECTION 5.1.6.   Cash Collateral Control Agreement; Security Agreements.  The
Administrative Agent shall have received executed counterparts of the Cash
Collateral Control Agreement and in

 

51

--------------------------------------------------------------------------------


 

the case of New Borrowers other than ATB LLC, Security Agreements, and in the
case of ATB LLC and each Existing Borrower which is a Borrower under this
Agreement, Amendments to Security Agreements, each dated as of the date hereof
and duly executed by each relevant Borrower, together with

 

(a)           acknowledgment copies of properly filed Uniform Commercial Code
financing statements (Form UCC-1 in the case of New Borrowers other than ATB
LLC), dated a date reasonably near to the date of the initial Borrowing, or such
other evidence of filing as may be acceptable to the Administrative Agent,
naming the Borrowers as the debtors and the Collateral Agent as the secured
party, or other similar instruments or documents, filed under the Uniform
Commercial Code of all jurisdictions as may be necessary or, in the opinion of
the Administrative Agent, desirable to perfect the security interest of the
Collateral Agent pursuant to the Security Agreements;

 

(b)           executed copies of proper Uniform Commercial Code Form UCC-3
termination statements, if any, necessary to release all Liens and other rights
of any Person in any collateral described in the Security Agreements previously
granted by any Person; and

 

(c)           certified copies of Uniform Commercial Code Requests for
Information or Copies (Form UCC-11), or a similar search report certified by a
party acceptable to the Administrative Agent, dated a date reasonably near to
the date of the initial Borrowing, listing all effective financing statements
which name the Borrowers (under their respective present name and any previous
names) as the debtors and which are filed in the jurisdictions in which filings
were made pursuant to clause (a) above in the case of the Borrowers, together
with copies of such financing statements (none of which (other than those
described in clause (a), if such Form UCC-11 or search report, as the case may
be, is current enough to list such financing statements described in clause (a))
shall cover any collateral described in the Security Agreements) unless a
termination statement relating thereto or other release of Lien acceptable to
the Administrative Agent shall have been executed and delivered to the
Administrative Agent.

 

SECTION 5.1.7.   Mortgages.  The Administrative Agent shall have received
counterparts of the Mortgages from each Original Owner, Chemical Pioneer and
Charleston, dated as of the date hereof, duly executed by the relevant Borrower,
covering each Vessel described in Schedule II, together with

 

(a)           evidence of the completion (or satisfactory arrangements for the
completion) of all recordings and filings of the Amendments to Mortgages, as may
be necessary or, in the reasonable opinion of the Administrative Agent,
desirable effectively to create and maintain a valid, perfected first priority
Lien against the Vessels;

 

(b)           the Administrative Agent shall have received the report of the
Borrowers’ marine insurance broker required pursuant to Article 1, Section 11 of
the Mortgages, together with such evidence of insurance as is required by
Article 1, Section 11 of the Mortgages and such other evidence of the
maintenance of the insurance required by Article 1, Section 11 of the Mortgages
as the Administrative Agent shall reasonably request; and

 

52

--------------------------------------------------------------------------------


 

(c)           such other approvals, opinions, or documents as the Administrative
Agent may reasonably request.

 

SECTION 5.1.8.   Guaranties.  The Administrative Agent shall have received duly
executed counterparts of the Guaranty of each of USCS Chemical Pioneer LLC and
USCS Chemical Chartering LLC, dated as of the date hereof, substantially in the
form of Exhibit J hereto.

 

SECTION 5.1.9.   Opinions of Counsel.  The Administrative Agent shall have
received opinions, dated the date of the initial Borrowing and addressed to the
Administrative Agent, the Collateral Agent and all Lenders, from Fulbright &
Jaworski, LLP, counsel to the Borrowers, substantially in the form of Exhibit
F-1 hereto and Holland & Knight, special counsel to the Borrowers, substantially
in the form of Exhibit F-2.

 

SECTION 5.1.10.   Closing Fees, Expenses, etc.  The Arranger and the
Administrative Agent shall have received for its own account, or for the account
of each Lender, as the case may be, all fees, costs and expenses due and payable
pursuant to Sections 3.3 and 10.3, if then invoiced.

 

SECTION 5.1.11.   Payment of Outstanding Indebtedness.  The Administrative Agent
shall have received a prepayment in the amount of $93,750,000 of Indebtedness
outstanding under the Existing Credit Facility.

 

SECTION 5.1.12.   Financial Condition.  Immediately following the funding of the
Term Loans on the Closing Date,

 

(i)            the Borrowers shall have for the twelve-month period ending
September 30, 2004, Consolidated Pro Forma EBITDA of at least $53,000,000;

 

(ii)           the Total Debt Leverage Ratio of the Borrowers on a pro forma
basis after giving effect to the Credit Extensions and the Equity Offering and
the use of the proceeds thereof shall not exceed 1.90; and

 

(iii)          no event or occurrence which could reasonably be anticipated to
have a Material Adverse Effect shall have occurred and be continuing.

 

SECTION 5.1.13.   Solvency Certificate.  The Borrowers shall have delivered to
the Administrative Agent a solvency certificate duly executed by an Authorized
Officer of each Borrower in substantially the form of Exhibit M hereto.

 

SECTION 5.1.14.   Ratings.  The Administrative Agent shall have received a
ratings letter from each of S&P and Moody’s ascribing a rating to the Notes, and
such rating shall not have been withdrawn.

 

SECTION 5.1.15.   Equity Offering.  The Equity Offering as described in the
Final Prospectus shall have been consummated as described in such Final
Prospectus and MLP shall have received at least $100,000,000 in gross proceeds
therefrom.

 

53

--------------------------------------------------------------------------------


 

SECTION 5.1.16.   Financial Statements.  The Administrative Agent shall have
received unaudited financial statements for the Borrowers prepared in accordance
with GAAP for the most recent interim monthly periods.

 

SECTION 5.1.17.   Officer’s Certificate.  The Administrative Agent shall have
received a certificate duly executed by an Authorized Officer of each Borrower,
dated as of the Closing Date, (a) certifying that the conditions precedent to be
performed by such Borrower described in 5.1.12 and 5.1.19 have been satisfied in
accordance with this Agreement, and (b) showing in reasonable detail the
computations made with respect to Section 5.1.12.

 

SECTION 5.1.18.   Organic Documents.  The Administrative Agent shall have
received a duly executed copy of the Organic Documents for each New Borrower and
General Partner, and all amendments, supplements, or other modifications
thereto.

 

SECTION 5.1.19.   Consummation of Transactions.  Each of the transactions
contemplated by Sections 3.1 through 3.8 of the Contribution Agreement shall
have been consummated.

 

SECTION 5.1.20.   Agreement of General Partner.  The General Partner shall have
executed and delivered to the Administrative Agent, the Collateral Agent and the
Lenders a letter dated the Closing Date substantially in the form of Exhibit R
hereto.

 

SECTION 5.1.21.   Additional Documentation.  The Administrative Agent shall have
received, in form and substance satisfactory to it, such additional assurances,
certificates, documents or consents related to the foregoing as the
Administrative Agent or the Majority Lenders shall reasonably request.

 

SECTION 5.2.   All Credit Extensions.  The obligation of each Lender (including
the Letter of Credit Issuer) to make any Credit Extension (including the initial
Credit Extensions) shall be subject to the satisfaction of each of the
conditions precedent set forth in this Section 5.2.

 

SECTION 5.2.1.   Compliance with Warranties, No Default, etc.  Both before and
after giving effect to any Credit Extension (but, if any Default of the nature
referred to in Section 8.1.5 shall have occurred with respect to any other
Indebtedness, without giving effect to the application, directly or indirectly,
of the proceeds thereof) the following statements shall be true and correct

 

(a)           the representations and warranties set forth in Article VI
(excluding, however, those contained in Section 6.7) and in each Transaction
Document shall be true and correct in all material respects with the same effect
as if then made (unless stated to relate solely to an early date, in which case
such representations and warranties shall be true and correct in all material
respects as of such earlier date);

 

54

--------------------------------------------------------------------------------


 

(b)           except as disclosed by the Borrowers to the Administrative Agent
and the Lenders pursuant to Section 6.7

 

(i)            no labor controversy, litigation, arbitration or governmental
investigation (to the knowledge of any Loan Party) or proceeding shall be
pending or, (to the knowledge of any Loan Party) threatened, against a Loan
Party or any of its Subsidiaries which could reasonably be expected to have a
Material Adverse Effect or which purports to affect the legality, validity or
enforceability of this Agreement, the Notes or any other Transaction Document;
and

 

(ii)           no development shall have occurred in any labor controversy,
litigation, arbitration or governmental investigation or proceeding disclosed
pursuant to Section 6.7 which could reasonably be expected to have a Material
Adverse Effect; and

 

(c)           no Default shall have then occurred and be continuing, and none of
the Borrowers, nor any other Loan Party nor any of their respective Subsidiaries
are in material violation of any law or governmental regulation or court order
or decree.

 

SECTION 5.2.2.   Borrowing Request; Letter of Credit Confirmation and
Documentation.  In the case of a Borrowing, the Administrative Agent shall have
received a Borrowing Request for such Borrowing in compliance with Section
2.3.1.  In the case of a Credit Extension relating to Letters of Credit, the
Administrative Agent and the Letter of Credit Issuer shall have received the
Letter of Credit Confirmation and other documents and information required to be
delivered pursuant to and in compliance with Section 2.3.2.  Each of the
delivery of a Borrowing Request or a Letter of Credit Confirmation, as
applicable, and the acceptance by the Borrowers of the proceeds of such Credit
Extension shall constitute a representation and warranty by the Borrowers that
on the date of such Credit Extension (both immediately before and after giving
effect to such Credit Extension and the application of the proceeds thereof) the
statements made in Section 5.2.1 are true and correct.

 

SECTION 5.2.3.   Satisfactory Legal Form.  All documents executed or submitted
pursuant hereto by or on behalf of each of the Borrowers or any of their
respective Subsidiaries or any other Material Obligors shall be reasonably
satisfactory in form and substance to the Administrative Agent and its counsel;
the Administrative Agent and its counsel shall have received all information,
approvals, opinions, documents or instruments as the Administrative Agent or its
counsel may reasonably request.

 

ARTICLE VI

 

REPRESENTATIONS AND WARRANTIES

 

In order to induce the Lenders, the Letter of Credit Issuer and the
Administrative Agent to enter into this Agreement and to make Credit Extensions
hereunder, each of the Borrowers represents and warrants unto the Administrative
Agent, the Letter of Credit Issuer and each Lender as set forth in this Article
VI.

 

55

--------------------------------------------------------------------------------


 

SECTION 6.1.   Organization, etc.  Each of the Loan Parties and each of their
respective Subsidiaries is a partnership, limited liability company or
corporation, as the case may be, validly organized and existing and in good
standing under the laws of the State of Delaware, is duly qualified to do
business and is in good standing as a foreign partnership, limited liability
company or corporation, as the case may be, in each jurisdiction where the
nature of their respective business require such qualification, except where the
failure to be so qualified could not reasonably be expected to have a Material
Adverse Effect and have full limited liability company, partnership or
corporate, as the case may be, power and authority and hold all requisite
governmental licenses, permits and other approvals (a) to enter into and perform
their Obligations under this Agreement, the Notes and each other Transaction
Document to which they are a party and (b) to own and hold under lease their
respective property and to conduct their respective business substantially as
currently conducted by each of them, except in the case of clause (b), where the
failure to have licenses, permits and other approvals could not reasonably be
expected to have a Material Adverse Effect.  As of the Closing Date, after
giving effect to the transactions contemplated by the Contribution Agreement,
the General Partner is the sole general partner of, and owns a 2.0% general
partner interest in, the MLP.

 

SECTION 6.2.   Due Authorization, Non-Contravention, etc.  The execution,
delivery and performance by each of the Borrowers of this Agreement, the Notes
and each other Transaction Document executed or to be executed by it, and the
execution, delivery and performance by each other Loan Party of this Agreement
and each other Transaction Document executed or to be executed by each of them
are within each Borrower’s and each such Loan Party’s limited liability company,
partnership or corporate, as applicable, powers, have been duly authorized by
all necessary company action, and do not

 

(a)           contravene any Borrower’s or any such Loan Party’s Organic
Documents;

 

(b)           contravene any contractual restriction, law or governmental
regulation or court decree or order binding on or affecting any such Borrower or
any such Loan Party; or

 

(c)           result in, or require the creation or imposition of, any Lien on
any of such Borrower’s or any other Loan Party’s properties (except those
specifically created pursuant to the Transaction Documents).

 

SECTION 6.3.   Government Approval, Regulation, etc.  No authorization or
approval or other action by, and no notice to or filing with, any governmental
authority or regulatory body or other Person is required to be made by any of
the Borrowers or any other Loan Party for the due execution, delivery or
performance by any Borrower or any other Loan Party of this Agreement, the Notes
or any other Transaction Document to which it is a party, except (a) solely with
respect to the representation under the Closing Date those filings set forth on
Item 6.3 of the Disclosure Schedule which shall be made on the Closing Date and
(b) those authorizations, approvals, other actions, notices or filings the
failure of which to obtain or make could not reasonably be expected to have a
Material Adverse Effect.  None of the Borrowers nor any of their respective
Subsidiaries are an “investment company” within the meaning of the Investment
Company Act of 1940, as amended, or a “holding company”, or a “subsidiary
company” of a “holding company”, or an “affiliate” of a “holding company” or of
a “subsidiary company” of a

 

56

--------------------------------------------------------------------------------


 

“holding company”, within the meaning of the Public Utility Holding Company Act
of 1935, as amended.

 

SECTION 6.4.   Validity, etc.  This Agreement constitutes, and the Notes and
each other Transaction Document executed by each Borrower will, on the due
execution and delivery thereof, constitute, the legal, valid and binding
obligations of such Borrower enforceable in accordance with their respective
terms, and each Transaction Document executed pursuant hereto by each other Loan
Party will, on the due execution and delivery thereof by such Loan Party,
constitute the legal, valid and binding obligation of such Loan Party
enforceable in accordance with its terms, except as the enforceability thereof
may be limited by applicable bankruptcy, insolvency, reorganization, moratorium
or similar laws affecting the enforcement of creditors’ rights generally, by
general equitable principles (whether enforcement is sought by proceedings in
equity or at law) and an implied covenant of good faith and fair dealing.

 

SECTION 6.5.   Financial Information.

 

(a)           The pro forma consolidated balance sheet of MLP and its
consolidated Subsidiaries as of September 30, 2004, certified by an Authorized
Officer of the General Partner (the “Pro Forma Balance Sheet”) having
responsibility over financial matters, a copy of which has been provided to the
Administrative Agent and each Lender, is the unaudited consolidated balance
sheet of MLP and its consolidated Subsidiaries adjusted to give effect (as if
such events had occurred on such date) to (i) the Equity Offering, (ii) the
making of the Initial Draw Term Loans, (iii) the application of the proceeds of
the foregoing in accordance with the terms of the Loan Documents and the Final
Prospectus, dated October 28, 2004, for the Equity Offering as filed with the
United States Securities and Exchange Commission (the “Final Prospectus”),
(iv) the other transactions to occur on the Closing Date, and (v) the payment of
all fees and expenses related to the foregoing transactions, as estimated in
good faith as of the date of the Pro Forma Balance Sheet.  The Pro Forma Balance
Sheet, together with the notes thereto, presents fairly in all material
respects, on a pro forma basis, the consolidated financial position of MLP and
its Subsidiaries as of September 30, 2004, assuming that the events specified in
the preceding sentence had actually occurred on such date.

 

(b)           The Projections have been prepared in good faith under the
direction of an Authorized Officer of the General Partner having responsibility
for financial matters, and in accordance with GAAP based upon good faith
estimates and assumptions believed by management of the Parent to be reasonable
at the time made.  The Borrowers have no reason to believe that as of the date
of delivery thereof such Projections are materially incorrect or misleading in
any material respect, or omit to state any material fact which would render them
misleading in any material respect, it being recognized by the Lenders that such
financial information as it relates to future events is not to be viewed as fact
and that actual results during the period or periods covered by such financial
information may differ from the projected results set forth therein by a
material amount.

 

SECTION 6.6.   No Material Adverse Change, etc.  Since June 30, 2004, (a) except
as disclosed in Item 6.6 of the Disclosure Schedule, no event or occurrence
which could reasonably

 

57

--------------------------------------------------------------------------------


 

be anticipated to have a Material Adverse Effect has occurred, and (b) no event,
act or condition has occurred which calls into question the Projections.

 

SECTION 6.7.   Litigation, Labor Controversies, etc.  There is no pending or, to
the knowledge of each of the Borrowers, threatened (in writing) litigation,
action, investigation proceeding, or labor controversy against any of the Loan
Parties or any of their respective Subsidiaries, or any of their respective
properties, businesses, assets or revenues, which could reasonably be expected
to have a Material Adverse Effect or which purports to affect the legality,
validity or enforceability of this Agreement, the Notes or any other Transaction
Document, except as disclosed in Item 6.7 (“Litigation”) of the Disclosure
Schedule.

 

SECTION 6.8.   Subsidiaries; Nature of Business.  After giving effect to the
consummation of the transactions contemplated by the Contribution Agreement, no
Loan Party, other than MLP, Operating LLC, Charter LLC, USCS Chartering and
Chemical Pioneer, has any Subsidiaries, except those Subsidiaries which are
identified in Item 6.8 (“Existing Subsidiaries”) of the Disclosure Schedule or,
in the case of such Loan Parties, which are permitted to be formed or acquired
in accordance with this Agreement.  None of the Loan Parties has engaged in any
business other than to enter into the Transaction Documents, the Equity
Offering, the Transactions contemplated by the Contribution Agreement and
otherwise to conduct such business as is necessary or appropriate to the
development, ownership, maintenance and operation of the Vessels, and the
conduct of the Business and in other business activities directly related to
such businesses which do not interfere with the Business or with USS
Chartering’s performance of its obligations under the Support Agreement, which
could not reasonably be anticipated to result in a Material Adverse Effect or in
a Default or Event of Default, and which does not involve any vessel other than
a vessel engaged as either a chemical tanker or product tanker that is eligible
to transport cargo between ports in the United States under the Merchant Marine
Act of 1920.  Each of the Vessels was built in the United States and has been
continuously owned by a citizen of the United States within the meaning of
Section 2 of the Shipping Act, 1916, as amended (46 App. U.S.C. § 802),
qualified to operate in the coastwide trade.

 

SECTION 6.9.   Ownership of Properties.  Each of the Loan Parties and each of
their respective Subsidiaries own good and marketable title to all of their
respective material properties and assets, real and personal, tangible and
intangible, of any nature whatsoever (including patents, trademarks, trade
names, service marks and copyrights and including each Vessel owned by any Loan
Party), free and clear of all Liens, charges or claims (including infringement
claims with respect to patents, trademarks, copyrights and the like) except as
permitted pursuant to Section 7.2.3.

 

SECTION 6.10.   Taxes.  Each of the Loan Parties and each of their respective
Subsidiaries have filed all tax returns and reports required by law to have been
filed by them and have paid all taxes and governmental charges thereby shown to
be owing, except any such taxes or charges which are being diligently contested
in good faith by appropriate proceedings and for which adequate reserves in
accordance with GAAP shall have been set aside on their respective books.

 

58

--------------------------------------------------------------------------------


 

SECTION 6.11.   Pension and Welfare Plans.  During the twelve-consecutive-month
period prior to the date of the execution and delivery of this Agreement and
prior to the date of any Borrowing hereunder, no steps have been taken to
terminate any Pension Plan, and no contribution failure has occurred with
respect to any Pension Plan sufficient to give rise to a Lien under section
302(f) of ERISA.  No condition exists or event or transaction has occurred with
respect to any Pension Plan which could reasonably be expected to result in the
incurrence by any of the Loan Parties or any member of the Controlled Group of
any material liability, fine or penalty.  Except as disclosed in Item 6.11
(“Employee Benefit Plans”) of the Disclosure Schedule, none of the Loan Parties
nor any member of the Controlled Group has any contingent liability with respect
to any post-retirement benefit under a Welfare Plan, other than liability for
continuation coverage described in Part 6 of Title I of ERISA or in other
applicable law.

 

SECTION 6.12.   Environmental Warranties.  Except as set forth in Item 6.12
(“Environmental Matters”) of the Disclosure Schedule:

 

(a)           all facilities and property (including underlying groundwater)
owned or leased by any Loan Party or any of their respective Subsidiaries are,
and (in the case of facilities or property leased by Loan Party as Lessee) have
been, and continue to be, owned or leased by such Loan Party and its respective
Subsidiaries (to the Loan Party’s knowledge as to real estate property leased by
any Loan Party) in material compliance with all Environmental Laws;

 

(b)           there have been no past, and there are no pending or to any Loan
Party’s knowledge threatened (in writing)

 

(i)            claims, complaints, notices or requests for information received
by any Loan Party or any of its respective Subsidiaries with respect to any
alleged violation of any Environmental Law, or

 

(ii)           complaints, notices or inquiries to any Loan Party or any of its
respective Subsidiaries regarding potential liability under any Environmental
Law;

 

nor does any Loan Party have knowledge or reason to believe that any such notice
will be received or is being threatened;

 

(c)           there have been no Releases by any Loan Party of Hazardous
Materials from, at, on or under any property now or previously owned or leased
by any Loan Party or any of their respective Subsidiaries (to any Loan Party’s
knowledge as to real estate property leased by any Loan Party) or arising from
or related to the operations of any Loan Party or any Subsidiary or otherwise in
connection with the Business that, singly or in the aggregate, have, or could
reasonably be expected to have, a Material Adverse Effect;

 

(d)           each Loan Party and its respective Subsidiaries have been issued
and are in material compliance with all permits, certificates, approvals,
licenses and other authorizations relating to environmental matters and
necessary for their businesses;

 

59

--------------------------------------------------------------------------------


 

(e)           no property now or previously owned or leased by any Loan Party or
any of its respective Subsidiaries is (to any Loan Party’s knowledge as to real
estate property leased by any Loan Party) listed or proposed for listing (with
respect to owned property only) on the National Priorities List pursuant to
CERCLA, on the CERCLIS or on any similar state list of sites requiring
investigation or clean-up;

 

(f)            there are (to any Loan Party’s knowledge as to real estate
property leased by any Loan Party) no underground storage tanks, active or
abandoned, including petroleum storage tanks, on or under any property now or
previously owned or leased by any Loan Party or any of its respective
Subsidiaries that, singly or in the aggregate, have, or could reasonably be
expected to have, a Material Adverse Effect;

 

(g)           none of the Loan Parties nor any Subsidiary of any of the Loan
Parties has directly transported or directly arranged for the transportation of
any Hazardous Material to any location which is listed or proposed for listing
on the National Priorities List pursuant to CERCLA, on the CERCLIS or on any
similar state list or which is the subject of federal, state or local
enforcement actions or other investigations which could reasonably be expected
to lead to material claims against such Loan Party or such Subsidiary thereof
for any remedial work, damage to natural resources or personal injury, including
claims under CERCLA;

 

(h)           there are no polychlorinated biphenyls or friable asbestos present
at any property now or previously owned or leased by any Loan Party or any
Subsidiary (to any Loan Party’s knowledge as to real estate property leased by
any Loan Party) of such Loan Party that, singly or in the aggregate, have, or
could reasonably be expected to have, a Material Adverse Effect; and

 

(i)            no conditions exist at, on or under any property now or
previously owned or leased by any Loan Party (to any Loan Party’s knowledge as
to real estate property leased by any Loan Party) which, with the passage of
time, or the giving of notice or both, would give rise to liability under any
Environmental Law.

 

SECTION 6.13.   Regulations T, U and X.  No Loan Party is engaged in the
business of extending credit for the purpose of purchasing or carrying margin
stock, and no proceeds of any Credit Extension will be used for a purpose which
violates, or would be inconsistent with, F.R.S. Board Regulation T, U or X. 
Terms for which meanings are provided in F.R.S. Board Regulation T, U or X or
any regulations substituted therefor, as from time to time in effect, are used
in this Section with such meanings.

 

SECTION 6.14.   Accuracy of Information.  All factual information heretofore or
contemporaneously furnished by or on behalf of any Borrower or any other Loan
Party in writing to the Administrative Agent or any Lender for purposes of or in
connection with this Agreement or any transaction contemplated hereby were, at
the time so furnished, and all other such factual information hereafter
furnished by or on behalf of any Borrower or any other Loan Party to the
Administrative Agent or any Lender will be, in each case when taken together
with all such other factual information previously so furnished, true and
accurate in all material respects on the date as of which such information is
dated or certified and as of the date of execution and delivery of

 

60

--------------------------------------------------------------------------------


 

this Agreement by the Administrative Agent and such Lender, and such information
is not, or shall not be, as the case may be, incomplete by omitting to state any
material fact necessary to make such information not misleading in light of the
circumstances in which such information was furnished.

 

SECTION 6.15.   Solvency.  After giving effect to the transactions contemplated
by the Contribution Agreement, the value of the assets and properties of the
Loan Parties and their Subsidiaries, taken as a whole, at a fair valuation and
at their then present fair salable value is and, after giving effect to any
pending Credit Extension and the application of the amount of such Credit
Extension, will be greater than their total liabilities, including contingent
liabilities and greater than the amount that would be required to pay their
probable aggregate liability on their then existing debts as they become
absolute and matured, each Borrower has capital sufficient for the conduct of
its business including any contemplated or undertaken transaction and the Loan
Parties and their Subsidiaries, taken as a whole, have assets, and resources
sufficient to pay their liabilities, including contingent liabilities, as they
become due.  No Loan Party intends to incur, or believes that it will incur,
debts beyond its ability to pay such debts as they become due.

 

SECTION 6.16.   Common Enterprise.  The Borrowers are engaged in the business
and operations described in Section 6.8.  Such business and operations require
financing on an integrated basis such that the credit supplied can be made
available from time to time to various of the Borrowers, as required for the
continued successful operation of each individual Borrower and the integrated
operation of the Borrowers as a whole.  The Borrowers have requested the Lenders
to make a portion of the credit extensions made available hereunder primarily
for the purpose of financing the working capital requirements of the integrated
operations of the Borrowers, and a portion of the credit for the acquisition or
construction of the new Vessels which will increase the financial strength and
income of the integrated group.  Each Borrower expects to derive substantial
benefit (and each Borrower may reasonably be expected to derive substantial
benefit) directly or indirectly, from the credit extended by the Lenders
hereunder, both in its separate capacity and as a member of the integrated group
since the successful operation and condition of each of the Borrowers is
dependent on the continued successful performance of the functions, and
profitable operations of, of the integrated group as a whole.

 

SECTION 6.17.   No Default.  Except as disclosed in Item 6.17 of the Disclosure
Schedule, none of the Borrowers nor any of their Subsidiaries is in default
under or with respect to any Material Charter, the Support Agreement, the ATB
Construction Contract, or any contractual obligation that could, individually or
in the aggregate, reasonably be expected to have a Material Adverse Effect.  No
Default has occurred and is continuing or would result from the consummation of
the transactions contemplated by this Agreement or any other Loan Document.

 

SECTION 6.18.   Labor Relations.  No Loan Party or Affiliate thereof is engaged
in any unfair labor practice which could reasonably be expected to have a
Material Adverse Effect.  There is (a) no unfair labor practice complaint
pending or, to the knowledge of each Loan Party and each of the Subsidiaries,
threatened (in writing) against a Loan Party or Affiliate thereof before the
National Labor Relations Board which could reasonably be expected to have a

 

61

--------------------------------------------------------------------------------


 

Material Adverse Effect and no grievance or arbitration proceeding arising out
of or under a collective bargaining agreement is so pending or, to the knowledge
of any Loan Party, threatened (in writing) nor does any Loan Party have
knowledge or reason to believe that any such notice will be received or is being
threatened; (b) no strike, labor dispute, slowdown or stoppage pending or, to
the knowledge of each Loan Party, threatened (in writing) against a Loan Party
or any Affiliate thereof nor does any Loan Party have any knowledge or reason to
believe that any such action will occur or will be threatened in writing; and
(c) except as set forth on Item 6.18 of the Disclosure Schedule, no union
representation question existing with respect to the employees of a Loan Party
or any Affiliate thereof and, to the knowledge of any Loan Party, no union
organizing activities are taking place with respect to any thereof.

 

SECTION 6.19.   Insurance.  Each Loan Party has, with respect to its properties
and business, insurance covering the risks, in the amounts, with the deductible
or other retention amounts, and with the carriers, listed in the Mortgages,
which insurance meets the requirements of the Mortgages as of the date hereof
and the Closing Date.

 

SECTION 6.20.   Use of Proceeds.  The proceeds of the Credit Extensions shall be
used solely for the purposes set forth in Section 4.10.

 

SECTION 6.21.   Compliance with Laws.  Each Loan Party and its Subsidiaries is
in compliance in all material respect with all Requirements of Law except where
the failure to do so could not reasonably be expected to have a Material Adverse
Effect.

 

SECTION 6.22.   Representations in other Loan Documents.  All representations
made by any Loan Party under any Loan Document are true, correct and complete in
all material respects as of the date when made or deemed made.

 

The rights and remedies of the Administrative Agent, the Collateral Agent, the
Letter of Credit Issuer, or any Lender in relation to any misrepresentation or
breach of a warranty on the part of any Loan Party or any other Material Obligor
shall not be prejudiced by any investigation by or on behalf of any of the
Administrative Agent, the Collateral Agent, the Letter of Credit Issuer or any
Lender, by the execution, delivery or performance of any Loan Document, or by
any other act or thing which may be done by or on behalf of any such Person and
which may, apart from this Section, prejudice such rights or remedies.

 

ARTICLE VII

 

COVENANTS

 

SECTION 7.1.   Affirmative Covenants.  Each of the Borrowers agrees with the
Administrative Agent, the Letter of Credit Issuer and each Lender that, until
all Commitments have terminated and all Obligations have been paid and performed
in full, the Borrowers will perform the obligations set forth in this Section
7.1.

 

SECTION 7.1.1.   Financial Information, Reports, Notices, etc.  The Borrowers
will furnish, or will cause to be furnished, to each Lender, the Letter of
Credit Issuer and the

 

62

--------------------------------------------------------------------------------


 

Administrative Agent copies of the following financial statements, reports,
notices and information:

 

(a)           as soon as available and in any event within 45 days of each
calendar month and within 45 days after the end of each of the first three
Fiscal Quarters of each Fiscal Year of the Borrowers, consolidated and
consolidating balance sheets of the Borrowers and their respective Subsidiaries
as of the end of such calendar month and each such Fiscal Quarter and
consolidated and consolidating statements of earnings, partners’ equity and cash
flow of the Borrowers and their respective Subsidiaries for such calendar month
and each such Fiscal Quarter and, in the case of each quarterly statement for
any quarter ending after the first anniversary of the date hereof, for the
period commencing at the end of the previous Fiscal Year and ending with the end
of such Fiscal Quarter, certified by the chief financial Authorized Officer of
General Partner and each of the Borrowers, all such monthly reports shall be
accompanied with detailed information setting forth individual Vessel activity,
charter rates, non-charter or off hire days and reasons, payments made under the
Support Agreement or required to be made with respect to such period under the
Support Agreement, capital expenditures (including payments made pursuant to the
ATB Construction Contract) and any insurance claims made or payments received
under any insurance policies, any coast guard or other governmental notices
received and such other information as the Administrative Agent or the Majority
Lenders shall from time to time reasonably request;

 

(b)           as soon as available and in any event within 90 days after the end
of each Fiscal Year of the Borrowers, a copy of the annual audit report for such
Fiscal Year for the Borrowers and their respective Subsidiaries, including
therein consolidated balance sheets of the Borrowers and their respective
Subsidiaries as of the end of such Fiscal Year and consolidated statements of
earnings, partners’ equity and cash flow of the Borrowers and their respective
Subsidiaries for such Fiscal Year, in each case certified (without any
Impermissible Qualification) in a manner reasonably acceptable to the
Administrative Agent and the Majority Lenders by PriceWaterhouseCoopers LLP or
other independent public accountants reasonably acceptable to the Administrative
Agent and the Majority Lenders, together with a certificate from such
accountants containing a computation of, and showing compliance with, each of
the financial ratios and restrictions contained in Section 7.2.4 and to the
effect that, in making the examination necessary for the signing of such annual
report by such accountants, they have not become aware of any Default or Event
of Default that has occurred and is continuing, or, if they have become aware of
such Default or Event of Default, describing such Default or Event of Default;

 

(c)           as soon as available and in any event within 90 days after the end
of each Fiscal Year of the General Partner, a copy of the unaudited (or audited,
if available) consolidated balance sheet of the General Partner as of the end of
such Fiscal Year and the consolidated statements of earnings and cash flow for
such Fiscal Year, in each case certified by the chief financial Authorized
Officer of General Partner as fairly presenting, in accordance with GAAP, the
financial position and the results of operations of the

 

63

--------------------------------------------------------------------------------


 

General Partner and its Subsidiaries (or if available, accompanied by an opinion
of independent public accountants as described in Section 7.1.1(b));

 

(d)           as soon as available and in any event within 45 days after the end
of each Fiscal Quarter, a certificate, executed by the chief financial
Authorized Officers of the General Partner and each of the Borrowers, showing
(in reasonable detail and with appropriate calculations and computations in all
respects reasonably satisfactory to the Administrative Agent) compliance with
the financial covenants set forth in Section 7.2.4;

 

(e)           as soon as possible and in any event within five Business Days
after having knowledge of the occurrence of each Default, a statement of the
chief financial Authorized Officers of the General Partner and each of the
Borrowers setting forth details of such Default and the action which such
Borrower has taken and proposes to take with respect thereto;

 

(f)            as soon as possible and in any event within five Business Days
after having knowledge of (x) the occurrence of any adverse development with
respect to any litigation, action, proceeding, or labor controversy described in
Section 6.7 or (y) the commencement of any labor controversy, litigation, action
or proceeding of the type described in Section 6.7, notice thereof and copies of
all material documentation relating thereto;

 

(g)           promptly after the same are available, copies of each annual
report, proxy or financial statement or other report or communication sent to
the unit holders of the MLP (excluding any periodic income tax reporting
materials), and copies of all annual, regular, periodic and special reports and
registration statements which the MLP has filed with the Securities and Exchange
Commission under Section 13 or 15(d) of the Securities Exchange Act of 1934, and
not otherwise required to be delivered to the Administrative Agent pursuant
hereto, in each case, (i) which are not confidential in nature, as permitted by
applicable laws, as required by contractual restrictions not entered into in
contemplation of this Section 7.1.1(g), as permitted by recognized principles of
privilege or as otherwise determined in good faith by the MLP, and (ii) which
are not publicly available on the United States Securities and Exchange
Commission’s Electronic Data Gathering, Analysis and Retrieval System (or
“EDGAR”) or other similar publicly accessible sources of which a Borrower
provides written notice to the Administrative Agent and the Lenders;

 

(h)           immediately upon becoming aware of the institution of any steps by
any Loan Party or any other Person to terminate any Pension Plan, or the failure
to make a required contribution to any Pension Plan if such failure is
sufficient to give rise to a Lien under section 302(f) of ERISA, or the taking
of any action with respect to a Pension Plan which could reasonably be expected
to result in the requirement that any Loan Party furnish a bond or other
security to the PBGC or such Pension Plan, or the occurrence of any event with
respect to any Pension Plan which could reasonably be expected to result in the
incurrence by any Loan Party of any material liability, fine or penalty, or any
material increase in the contingent liability of the Loan Party with respect to
any post-retirement

 

64

--------------------------------------------------------------------------------


 

Welfare Plan benefit, notice thereof and copies of all material documentation
relating thereto;

 

(i)            concurrently with the sending thereof, copies of all information
and reports which any Loan Party is required to provide under any of the
Transaction Documents and promptly upon receipt thereof, copies of all
information and notices which any Loan Party receives under any of the
Transaction Documents, excluding in each case copies of routine correspondence
delivered pursuant to the Charters;

 

(j)            within 30 days after the commencement of each Fiscal Year of MLP,
a projected consolidated balance sheet of the MLP and its Subsidiaries as of the
end of such Fiscal Year and related projected consolidated statements of income,
partners’ equity and cash flows for such Fiscal Year, including therein an
annual operating budget for the MLP and its Subsidiaries for such Fiscal Year
certified by an Authorized Officer of the General Partner as being a true and
complete copy of the projected consolidated balance sheet and operating budget
approved by the General Partner for such Fiscal Year; provided that the MLP may
from time to time deliver to the Administrative Agent an updated projected
consolidated balance sheet and operating budget for any Fiscal Year certified by
an Authorized Officer of the General Partner as being a true and complete copy
of the updated projected consolidated balance sheet and annual operating budget
approved by the General Partner for the relevant Fiscal Year;

 

(k)           such other information respecting the condition or operations,
financial or otherwise, of any Loan Party or any of its Subsidiaries or (to the
extent the Loan Parties are entitled to request such information) any other
Material Obligor as any Lender through the Administrative Agent may from time to
time reasonably request; and

 

(l)            any correspondence or notices to or from any governmental
authority, regulatory or self regulatory agencies, or other entities with
jurisdiction over any Loan Party pertaining to matters that could reasonably be
expected to have a Material Adverse Effect.

 

SECTION 7.1.2.   Compliance with Laws, etc.  Each Borrower will, and will cause
each of its Subsidiaries to, comply in all material respects with all applicable
laws, rules, regulations and orders, such compliance to include (without
limitation):

 

(a)           the maintenance and preservation of its legal existence (except as
otherwise permitted under Section 7.2.10) and qualification as a foreign
partnership, limited liability company or corporation, as the case may be; and

 

(b)           the payment, before the same become delinquent, of all taxes,
assessments and governmental charges imposed upon it or upon its property except
to the extent being diligently contested in good faith by appropriate
proceedings and for which adequate reserves in accordance with GAAP shall have
been set aside on its books.

 

SECTION 7.1.3.   Maintenance of Properties.  Each Borrower will, and will cause
each of its Subsidiaries to, maintain, preserve, protect and keep its properties
in good repair,

 

65

--------------------------------------------------------------------------------


 

working order and condition, reasonable wear and tear excepted, and make
necessary and proper repairs, renewals and replacements so that its business
carried on in connection therewith may be properly conducted at all times unless
such Borrower determines in good faith that the continued maintenance of any of
its properties is no longer economically desirable.

 

SECTION 7.1.4.   Insurance.  Each Borrower will, and will cause each of its
Subsidiaries to, maintain or cause to be maintained with responsible insurance
companies insurance with respect to its properties and business against such
casualties and contingencies and of such types and in such amounts as is
customary in the case of similar businesses and all insurance required to be
maintained by the Borrowers pursuant to the Mortgages (whether or not such
Borrower is a party to such Mortgage) and will, upon request of the
Administrative Agent, furnish to each Lender and the Letter of Credit Issuer at
reasonable intervals a certificate of an Authorized Officer of such Borrower
setting forth the nature and extent of all insurance maintained by the Borrowers
and their Subsidiaries in accordance with this Section.

 

SECTION 7.1.5.   Books and Records.  Each Borrower will, and will cause each of
its Subsidiaries to, keep books and records which accurately reflect in
conformity with GAAP and all Requirements of Law all of its business affairs and
transactions and permit the Administrative Agent, the Letter of Credit Issuer
and each Lender or any of their respective representatives, at reasonable times
and intervals and (unless an Event of Default shall have occurred and is
continuing in which case no notice is required) upon reasonable notice to the
Borrowers, to visit all of its offices, to discuss its financial matters with
its officers and independent public accountant (and each Borrower hereby
authorizes such independent public accountant to discuss such Borrower’s
financial matters with each Lender or its representatives whether or not any
representative of such Borrower is present) and to examine (and, at the expense
of the Borrowers, photocopy extracts from) any of its books or other corporate
records.

 

SECTION 7.1.6.   Environmental Covenant.  Each Borrower will, and will cause
each of its Subsidiaries to,

 

(a)           use and operate all of its facilities and properties in material
compliance with all Environmental Laws, keep all necessary material permits,
approvals, certificates, licenses and other authorizations relating to
environmental matters in effect and remain in material compliance therewith, and
handle all Hazardous Materials in material compliance with all applicable
Environmental Laws;

 

(b)           immediately notify the Administrative Agent and provide copies
upon receipt of all written claims, complaints, notices or inquiries relating to
the condition of its facilities and properties or compliance with Environmental
Laws, and shall promptly cure and have dismissed with prejudice to the
reasonable satisfaction of the Administrative Agent any actions and proceedings
relating to compliance with Environmental Laws; and

 

(c)           provide such information and certifications which the
Administrative Agent may reasonably request from time to time to evidence
compliance with this Section 7.1.6.

 

66

--------------------------------------------------------------------------------


 

SECTION 7.1.7.   Required Reserves.  The Borrowers shall, and shall cause each
of their respective Subsidiaries to, deposit into the Restricted Loss Proceeds
Account (as defined in the Cash Collateral Control Agreement) all proceeds of
insurance attributable to any Loss Event or to any Loss resulting in proceeds in
excess of $1,000,000 to be maintained and applied pursuant to the terms of the
Cash Collateral Control Agreement and Article 1, Section 11 of the Mortgages. 
Amounts on deposit in the Restricted Loss Proceeds Account shall be withdrawn
and applied pursuant to the terms of the Cash Collateral Control Agreement.

 

SECTION 7.1.8.   Security.  The Borrowers shall, and shall cause each of their
respective Subsidiaries to, grant the Collateral Agent for the benefit of the
Administrative Agent, the Letter of Credit Issuer, each Lender and each Secured
Hedge Counterparty a perfected first and prior Lien in and to all of its assets
and properties including without limitation all cash, investment property, bank
accounts, general intangibles, any vessels acquired pursuant to a Vessel
Acquisition, the ATB, any contracts executed with the ATB Contractor with
respect to the ATB and security for performance delivered by the ATB Contractor,
inventory, equipment, chattel paper, and instruments and agree to execute,
deliver and cause to be recorded such amendments to the Mortgages as the Secured
Hedge Counterparties may reasonably request to secure the Obligations under the
Hedge Agreements by the Mortgages, and as the Lenders may reasonably request to
secure the Obligations hereunder by the Mortgages following any increase in the
Commitments pursuant to Section 2.1.6, all pursuant to documentation in form and
substance satisfactory to the Administrative Agent and the Collateral Agent.

 

SECTION 7.1.9.   Hedge Agreements.  The Borrowers shall terminate any Hedge
Agreements to the extent that the Hedging Obligations under such Hedge
Agreements cover a notional principal amount on any date in excess of 100% of
the principal amount of the Term Loans projected to be outstanding on such date
after taking into consideration any prepayments effectuated under the Loan
Documents.  The Borrowers agree with the Secured Hedge Counterparties that in
their best estimation, the maximum potential Hedging Obligations pursuant to the
Hedge Agreements executed and in place as of the Closing is an amount equal to
$5,500,000.

 

SECTION 7.1.10.   Maintenance of a Rating.  The Borrowers shall at all times
maintain a rating on the Notes from each of S&P and Moody’s.

 

SECTION 7.1.11.   Undertakings in Respect of Additional Subsidiaries.  If any
additional Subsidiary of MLP or any of its Subsidiaries is formed or acquired
after the Closing Date, the Borrowers will notify the Administrative Agent,
Collateral Agent and the Lenders thereof and the Borrowers and such Loan Party
will cause such Subsidiary (if such Subsidiary is wholly-owned by the MLP and
its other Subsidiaries or, if such Subsidiary is not so wholly-owned to the
extent of its control over such Subsidiary) to (a) execute a Guaranty
substantially in the form of Exhibit J (provided that such Subsidiary is not a
Borrower hereunder), a Security Agreement substantially in the form of Exhibit
I-1, and a Mortgage substantially in the form of Exhibit G if such Subsidiary
owns any vessels, within twenty (20) Business Days (or such timeframe as is
acceptable to the Administrative Agent) after such Subsidiary is formed or
acquired and promptly take such actions to create and perfect Liens on
Subsidiary’s personal and real property as required by Section 7.1.8, and (b) if
and to the extent that any equity interests in

 

67

--------------------------------------------------------------------------------


 

or Indebtedness of such Subsidiary are owned by or on behalf of such Loan Party,
such Loan Party will cause such equity interests owned by such Loan Party and
promissory notes evidencing such Indebtedness to be pledged pursuant to a Pledge
Agreement within twenty (20) Business Days (or such time as is acceptable to the
Administrative Agent) after such Subsidiary is formed or acquired.

 

SECTION 7.1.12.   Revolver Cleanup.  For a period of at least fifteen (15)
consecutive days during each twelve month period, commencing with the Effective
Date, the Borrowers shall have no Revolving Loans (other than Letters of Credit)
outstanding where the funds from such Revolving Loans have been or are being
used for working capital purposes.

 

SECTION 7.2.   Negative Covenants.  Each Borrower agrees with the Administrative
Agent, the Letter of Credit Issuer and each Lender that, until all Commitments
have terminated and all Obligations have been paid and performed in full, such
Borrower will perform the obligations set forth in this Section 7.2.

 

SECTION 7.2.1.   Business Activities.  The Borrowers will not, and will not
permit any of their Subsidiaries to, engage in any business activity, except
those described in Section 6.8.

 

SECTION 7.2.2.   Indebtedness.  The Borrowers will not, and will not permit any
of their Subsidiaries to, create, incur, assume or suffer to exist or otherwise
become or be liable in respect of any Indebtedness, other than, without
duplication, the following:

 

(a)           Indebtedness in respect of the Loans, Letter of Credit
Obligations, and other Obligations;

 

(b)           Indebtedness existing as of the Effective Date which is identified
in Item 7.2.2(b) (“Ongoing Indebtedness”) of the Disclosure Schedule;

 

(c)           Indebtedness in an aggregate principal amount not to exceed
$1,500,000 at any time outstanding or which is incurred by the Borrowers or any
of their Subsidiaries to a vendor of any assets permitted to be acquired
pursuant to Section 7.2.7 to finance its acquisition of such assets;

 

(d)           unsecured Indebtedness incurred in the ordinary course of business
(including open accounts extended by suppliers on normal trade terms in
connection with purchases of goods and services, but excluding Indebtedness
incurred through the borrowing of money or Contingent Liabilities);

 

(e)           Indebtedness in respect of Capitalized Lease Liabilities to the
extent permitted by Section 7.2.7;

 

(f)            Indebtedness of the Borrowers and their Subsidiaries in respect
of Hedging Obligations; provided, that (i) such Hedging Obligations are entered
into solely with the purpose and effect of fixing and capping interest rates on
not more than 100% of the principal amount of the Term Loans projected to be
outstanding on any date that are

 

68

--------------------------------------------------------------------------------


 

accruing interest at a variable rate at any time; provided that the floating
rate index of each such contract generally matches the index used to determine
the floating rates of interest on the corresponding indebtedness of the
Borrowers to be hedged by such contract; and provided further that the Borrowers
shall have the right to terminate any Hedge Agreements to the extent that the
Hedging Obligations under such Hedge Agreements cover a notional principal
amount which exceeds 100% of the Term Loans projected to be outstanding at any
time; and (ii) in each case, the underlying contracts are with the
Administrative Agent, the Letter of Credit Issuer or a Lender or Affiliate of a
Lender or with any other counterparty who at the time the contract is made has
long-term unsecured obligations rated A- or better by Standard & Poor’s Ratings
Group or A3 or better by Moody’s; and

 

(g)           unsecured Indebtedness of the MLP to the General Partner in an
amount not exceeding $2,000,000 in the aggregate at any one time outstanding;

 

provided, however, that no Indebtedness otherwise permitted by clauses (c), (d),
(e), or (g) shall be permitted to be incurred if, after giving effect to the
incurrence thereof, any Default shall have occurred and be continuing.

 

SECTION 7.2.3.   Liens.  The Borrowers will not, and will not permit any of
their Subsidiaries to, create, incur, assume or suffer to exist any Lien upon
any of their property, revenues or assets, whether now owned or hereafter
acquired, except:

 

(a)           Liens securing payment of the Obligations, granted pursuant to any
Loan Document;

 

(b)           [Intentionally Blank]

 

(c)           Liens for taxes, assessments or other governmental charges or
levies not at the time delinquent or thereafter payable without penalty or being
diligently contested in good faith by appropriate proceedings and for which
adequate reserves in accordance with GAAP shall have been set aside on its
books;

 

(d)           Liens for crew’s wages, for wages of stevedores when employed
directly by a Borrower or any charterer, any manager, or the master of the
Vessel, or for general average or salvage (including contract salvage), Liens
for repairs or incident to current operations of a Vessel or with respect to any
alteration or installation made respecting a Vessel, Liens for necessaries to a
Vessel, Liens of carriers, warehousemen, mechanics, materialmen and landlords,
in each case, incurred in the ordinary course of business arising by operation
of law, and Liens granted to charterers under charters entered into in the
ordinary course of business to secure obligations under the charter, and in the
case of each of the foregoing, which are not due and payable or which are being
diligently contested in good faith by appropriate proceedings and for which
adequate reserves in accordance with GAAP shall have been set aside on its
books;

 

(e)           Liens incurred in the ordinary course of business in connection
with workmen’s compensation, unemployment insurance or other forms of
governmental

 

69

--------------------------------------------------------------------------------


 

insurance or benefits, or to secure performance of tenders, statutory
obligations, leases and contracts (other than for borrowed money) entered into
in the ordinary course of business or to secure obligations on surety or appeal
bonds;

 

(f)            Deposits to secure the performance of bids, trade contracts
(other than for borrowed money), leases, statutory obligations, surety and
appeal bonds and other obligations of a like nature incurred in the ordinary
course of business;

 

(g)           any interest or title of a lessor or licensor under any lease or
license entered into by any Borrower or any Subsidiary in the ordinary course of
business and covering only the assets leased or licensed;

 

(h)           Liens securing Indebtedness of any Loan Party or any Subsidiary
incurred pursuant to Section 7.2.2(c) to finance the acquisition of fixed or
capital assets that will not become part of, or an accession to, a Vessel;
provided that (i) such Liens shall be created substantially simultaneously with
the acquisition of such fixed or capital assets, (ii) such Liens do not at any
time encumber any property other than the property acquired with the proceeds of
such Indebtedness, (iii) the amount of Indebtedness secured thereby is not
increased, and (iv) such Liens do not attach to any Vessel (as defined in the
Mortgages) or any part thereof including any equipment or inventory used in the
operation of any Vessel; and

 

(i)            judgment Liens in existence less than 30 days after the entry
thereof or with respect to which execution has been stayed or the payment of
which is covered in full (subject to a customary deductible) by insurance
maintained with responsible insurance companies.

 

SECTION 7.2.4.   Financial Condition.  The Borrowers will not permit:

 

(a)           The Total Debt Interest Coverage Ratio as of the end of any fiscal
quarter of MLP, beginning with fiscal quarter ending on March 31, 2005, to be
less than the ratio set forth below opposite such fiscal quarter:

 

Fiscal Quarters Ending

 

Minimum Total
Debt Interest
Coverage Ratio

 

March 31, 2005 through and including June 30, 2006

 

5.70:1

 

September 30, 2006

 

5.60:1

 

December 31, 2006 and each fiscal quarter thereafter

 

5.70:1

 

 

(b)           The Total Fixed Charge Coverage Ratio as of the end of any fiscal
quarter of MLP, beginning with fiscal quarter ending on March 31, 2005, to be
less than the ratio set forth below opposite such fiscal quarter:

 

70

--------------------------------------------------------------------------------


 

Fiscal Quarters Ending

 

Minimum Total
Fixed Charge
Coverage Ratio

 

March 31, 2005 through and including June 30, 2005

 

4.70:1

 

September 30, 2005

 

4.20:1

 

December 31, 2005

 

3.40:1

 

March 31, 2006 through and including June 30, 2006

 

2.75:1

 

September 30, 2006

 

2.55:1

 

December 31, 2006 through and including March 31, 2007

 

2.75:1

 

June 30, 2007

 

2.65:1

 

September 30, 2007

 

2.50:1

 

December, 2007 through and including March 31, 2008

 

2.40:1

 

June 30, 2008

 

2.45:1

 

September 30, 2008 through and including March 31, 2009

 

2.50:1

 

June 30, 2009

 

2.65:1

 

September 30, 2009

 

2.90:1

 

December 31, 2009 and each fiscal quarter thereafter

 

3.05:1

 

 

(c)           The Total Debt Leverage Ratio as of the end of any fiscal quarter
of MLP, beginning with fiscal quarter ending on March 31, 2005, to be greater
than the ratio set forth below opposite such fiscal quarter:

 

Fiscal Quarters Ending

 

Maximum Total
Debt Leverage
Ratio

 

March 31, 2005

 

2.80:1

 

June 30, 2005

 

2.85:1

 

September 30, 2005 through and including December 31, 2005

 

3.10:1

 

March 31, 2006 through and including March 31, 2007

 

3.20:1

 

June 30, 2007

 

3.10:1

 

September 30, 2007

 

2.90:1

 

December 31, 2007 through and including March 31, 2008

 

2.80:1

 

June 30, 2008

 

2.75:1

 

September 30, 2008

 

2.60:1

 

December 31, 2008 through and including March 31, 2009

 

2.50:1

 

June 30, 2009

 

2.40:1

 

September 30, 2009

 

2.15:1

 

December 31, 2009 and each fiscal quarter thereafter

 

2.00:1

 

 

71

--------------------------------------------------------------------------------


 

SECTION 7.2.5.   Investments.  The Borrowers will not, and will not permit any
of their Subsidiaries to, make, incur, assume or suffer to exist any Investment
in any other Person, except:

 

(a)           Investments existing on the Effective Date and identified in Item
7.2.5(a) (“Ongoing Investments”) of the Disclosure Schedule;

 

(b)           Cash Equivalent Investments;

 

(c)           without duplication, Investments permitted as Indebtedness
pursuant to Section 7.2.2;

 

(d)           without duplication, Investments permitted as Capital Expenditures
pursuant to Section 7.2.7;

 

(e)           Vessel Acquisitions;

 

(f)            without duplication, Investments in any other Person where
concurrently with such Investments, the other Person becomes a Subsidiary of a
Borrower, provided that the Loan Parties are in compliance with Sections 7.1.11
and 7.2.14 hereunder; and

 

(g)           in the ordinary course of business, Investments by the Borrowers
in any of their Subsidiaries or any other Borrower, or by any such Subsidiary in
any of its Subsidiaries, by way of contributions to capital or loans or
advances;

 

provided, however, that

 

(h)           any Investment which when made complies with the requirements of
the definition of the term “Cash Equivalent Investment” may continue to be held
notwithstanding that such Investment if made thereafter would not comply with
such requirements; and

 

72

--------------------------------------------------------------------------------


 

(i)            no Investment otherwise permitted by clause (e), (f) or (g) other
than Investments in Borrowers shall be permitted to be made if, immediately
before or after giving effect thereto, any Default shall have occurred and be
continuing.

 

SECTION 7.2.6.   Restricted Payments, etc.  On and at all times after the
Effective Date:

 

(a)           other than the purchase of units in connection with the exercise
of unit options granted pursuant a long-term incentive plan for employees,
directors and consultants of the General Partner and its Subsidiaries or
pursuant to a unit purchase plan for such employees, the conversion of
Subordinated Units into Common Units (as such terms are defined in the MLP
Agreement), the redemption of Common Units owned by Shipping Master with the
proceeds from the sale of Common Units pursuant to the exercise of the
underwriters’ over-allotment option in the Equity Offering, the redemption of
Excess Units (as defined in the MLP Agreement) to the extent necessary for the
MLP to remain in continuous compliance with the citizenship requirements of the
Maritime Laws (as such term is defined in the MLP Agreement), and to the extent
a portion of the minimum quarterly Distribution is treated as Capital Surplus
(as such term is defined in the MLP Agreement), the MLP will not apply, or
permit any of its Subsidiaries to apply, any of its funds, property or assets to
the purchase, redemption, sinking fund or other retirement of, or agree or
permit any of its Subsidiaries to purchase or redeem, any shares of any class of
capital stock or units or partnership interests or membership interests in (now
or hereafter outstanding) the MLP (provided that the foregoing shall not
prohibit any such Subsidiary from purchasing any such shares, units or interests
from the MLP), or warrants, options or other rights with respect to any shares
of any class of capital stock of or membership interests in (now or hereafter
outstanding) the MLP;

 

(b)           if a Default or Event of Default shall have occurred and be
continuing, or would result therefrom, the MLP will not declare, pay or make any
Distribution (in cash, property, or obligations) on any interests (now or
hereafter outstanding) in the MLP; provided, however, that the MLP may pay or
make a Distribution if at the time such Distribution was declared no Default or
Event of Default shall have occurred and be continuing, or resulted therefrom,
provided that the payment or making of such Distribution occurs within 30 days
following the declaration of such Distribution; and

 

(c)           the Borrowers will not, and will not permit any Subsidiary to,
make any deposit for any of the purposes prohibited by clause (a) of this
Section 7.2.6.

 

SECTION 7.2.7.   Capital Expenditures, etc.  (a) The Borrowers will not, and
will not permit any of their Subsidiaries to, make or commit to make Capital
Expenditures (other than expenditures for the replacement of assets and property
subject to a Disposition made in compliance with Section 3.1(d), Insurance
Related Capital Expenditures, expenditures for the ATB expenditures for Vessels
constructed or acquired with the proceeds of any Credit Extensions available as
a result of the Commitments being increased pursuant to Section 2.1.6, and
expenditures, in an aggregate amount not to exceed $5,000,000, for the
construction and acquisition of any other Vessel) in any Fiscal Year, except
Capital Expenditures which do not

 

73

--------------------------------------------------------------------------------


 

aggregate in excess of the amount set forth below opposite such Fiscal Year (the
“Annual Capital Expenditure Amount”):

 

2004

 

$

2,000,000

 

2005

 

$

15,000,000

 

2006

 

$

25,000,000

 

2007

 

$

15,000,000

 

2008

 

$

12,000,000

 

2009

 

$

2,000,000

 

2010

 

$

17,000,000

 

 

plus with respect to each Fiscal Year of MLP ending on or after December 31,
2004 an amount equal to any Capital Expenditures for the preceding Fiscal Year
permitted to be made under this Section 7.2.7 which were not made during such
prior Fiscal Year; provided, however, in the event the Borrowers construct or
acquire any Vessel (other than the ATB) with the proceeds of any Credit
Extensions available as a result of the Commitments being increased pursuant to
Section 2.1.6, then the Annual Capital Expenditure Amount shall be increased to
such amounts as the Administrative Agent shall determine in its sole and
reasonable discretion, including amounts necessary to accommodate expenditures
for the routine and customary maintenance and drydocking of the Vessels.

 

(b)           The Borrowers may make Capital Expenditures in any Fiscal Year in
addition to the amounts permitted above if (i) such Capital Expenditures are
made in respect of a Vessel at the request of a charterer for such Vessel, (ii)
(x) in the case of charters entered into during the Support Period covering
Vessels initially owned by the Original Owners, the amount so received from any
charterer (other than Hess with respect to the New York) will not be counted as
part of the Negotiated Rate (as defined in the Support Agreement) for the
relevant Vessel pursuant to the terms of the Support Agreement and no Default
has occurred with respect to the Support Agreement under Section 8.1.4 or
8.1.10, and (y) in the case of charters on Vessels not covered by the Support
Agreement and charters covering Vessels initially owned by the Original Owners
entered into after the Support Period, any amount received from any charterer in
respect of capital expenditures made with respect to the Vessel chartered by
such charterer, such amount to be the cost of such capital expenditures plus a
return on capital, as certified in good faith by the chief financial Authorized
Officer of USS Chartering LLC, Chemical Chartering or USCS Chartering, as
appropriate, both as to the amount of the increase and that the increase
represents the cost of such capital expenditures plus a return on capital, and
(iii) if, in respect of the Existing Charter entered into by Hess for the New
York, the amount so received from Hess for the purpose of making such Capital
Expenditures with respect to the New York that is in excess of $35,000 per day
for every year that such Vessel is subject to the Support Agreement.  The amount
of the additional Capital Expenditures permitted to be made by the Borrowers
pursuant to this clause (b) of Section 7.2.7, shall equal the amounts described
in clauses (ii) and (iii) of the immediately preceding sentence (such amounts
being the “Reimbursed Capital Expenditure Amounts”).

 

74

--------------------------------------------------------------------------------


 

SECTION 7.2.8.   Rental Obligations.  The Borrowers will not, and will not
permit any of their Subsidiaries to, enter into at any time any arrangement
which does not create a Capitalized Lease Liability and which involves the
leasing by any Borrower or any of their respective Subsidiaries from any lessor
of any real or personal property (or any interest therein), except (i) the USS
Chartering Leases, USCS Chartering Leases and the Chemical Chartering Lease,
(ii) arrangements which, together with all other such arrangements which shall
then be in effect, will not require the payment of an aggregate amount of
rentals by any Borrower and their respective Subsidiaries in excess of
(excluding escalations resulting from a rise in the consumer price or similar
index) $700,000 for any Fiscal Year, and (iii) leasing arrangements with lessors
of vessels where at least 50% of the capacity of such vessel will be utilized
for the shipping of cargoes pursuant to an arrangement between any Borrower, or
its Subsidiary, and one or more charterers who have executed a Material Charter;
provided, however, that any calculation made for purposes of this Section shall
exclude any amounts required to be expended for maintenance and repairs,
insurance, taxes, assessments, and other similar charges.

 

SECTION 7.2.9.   Take or Pay Contracts.  The Borrowers will not, and will not
permit any of their respective Subsidiaries to, enter into or be a party to any
arrangement for the purchase of materials, supplies, other property or services
if such arrangement by its express terms requires that payment be made by any
Loan Party or such Subsidiary regardless of whether such materials, supplies,
other property or services are delivered or furnished to it.

 

SECTION 7.2.10.   Consolidation, Merger, etc.  Except as expressly provided in
the Contribution Agreement, the Borrowers will not, and will not permit any of
their respective Subsidiaries to, liquidate or dissolve, consolidate with, or
merge into or with, any other corporation, or purchase or otherwise acquire all
or substantially all of the assets of any Person (or of any division thereof)
except (i) any such Subsidiary may liquidate or dissolve voluntarily into, and
may merge with and into, a Loan Party or any other Subsidiary, (ii) any Loan
Party may liquidate or dissolve voluntarily into, and may merge with and into,
any other Borrower (other than MLP), (iii) the assets or stock or partnership
interests or membership interests of any Subsidiary may be purchased or
otherwise acquired by a Loan Party or any other Subsidiary and (iv) the assets
or stock or partnership interests or membership interests of any Loan Party may
be purchased or otherwise acquired by any other Loan Party provided that MLP and
Operating LLC may not acquire the assets of any other Loan Party other than the
equity interests in such Loan Party.

 

SECTION 7.2.11.   Asset Dispositions, etc.  Except as expressly provided in the
Contribution Agreement, the Borrowers will not, and will not permit any of their
respective Subsidiaries to Dispose of or grant options, warrants or other rights
with respect to, all or any substantial part of their assets (including accounts
receivable and capital stock of and partnership interests and membership
interests in the Subsidiaries but excluding units in MLP) to any Person except
for the chartering of the Vessels in the ordinary course of business and in
compliance with the terms of the Transaction Documents, unless such Disposition
does not involve a Vessel, or any of the Borrowers’ rights and interests under
the Support Agreement or the ATB Construction Contract or any equity interests
in any Subsidiary and the net book value of the assets Disposed of, together
with the net book value of all other assets Disposed of by the Borrowers or any
of their respective Subsidiaries pursuant to this clause since the Effective
Date (other than

 

75

--------------------------------------------------------------------------------


 

Dispositions of obsolete or worn out equipment or inventory in the ordinary
course of business), does not exceed $1,000,000.

 

SECTION 7.2.12.   Certain Agreements.

 

(a)           The Borrowers will not enter into or consent to any amendment,
supplement or other modification of any of the terms or provisions contained in,
or applicable to, the Support Agreement or the ATB Construction Contract
(including any instruments with respect to any security for performance
delivered in connection thereto), other than any amendment, supplement or other
modification (i) which extends the maturity date of any obligation payable by
the Borrowers under the Support Agreement, (ii) which reduces the amount of any
required repayment or redemption to be made by any Borrower thereunder or
reduces or otherwise impairs any obligation or liability of a Borrower
thereunder, or (iii) to covenants and other non-material provisions on terms
that are more favorable in the aggregate to the Borrowers than the then existing
terms.  Without limiting the generality of the foregoing the Borrowers shall not
take any action or fail to take any action that could reasonably be expected to
impair their rights or remedies under the Support Agreement.

 

(b)           (i)            None of the Borrowers shall execute and deliver any
charter if such Borrower’s performance thereunder could reasonably be expected
to result in a violation of any applicable requirements under any material
insurance policy.

 

(ii)           None of  the Borrowers shall (1) amend or modify the terms of any
Material Charter, or (2) cause, consent to or permit an early cancellation or
termination or repudiation of or an assignment of a Material Charter, (in each
case, whether voluntary or involuntary), or (3) permit to exist any defaults or
breaches beyond any applicable cure period under any Material Charter that would
either allow such charter to be terminated, reduce the amounts payable by the
charterer thereunder, or increase the liabilities of the Borrowers thereunder,
or (4) permit any Material Charter to become unenforceable (each of the
foregoing events in clauses (1) through (4) being a “Material Event”), unless

 

(A)          with respect to the Material Charters covering a Vessel initially
owned by the Original Owners, either (i) such Material Event could not
reasonably be anticipated to have a material adverse effect on (x) the Business
or otherwise on the business, operations, properties, assets, liabilities, or
condition (financial or otherwise) of the Borrowers taken as a whole, or (y) the
validity or enforceability of this Agreement or of any Transaction Document or
the validity, enforceability, perfection or priority of any Lien securing the
Obligations or any obligations to the Secured Hedge Counterparties under the
Hedge Agreements permitted pursuant to Section 7.2.2, or (z) the ability of any
Borrower to perform its obligations under this Agreement or any of the other
Transaction Documents to which it is a party; or (ii) within thirty (30) days
after the occurrence of a Material Event, Charter LLC or another Borrower

 

76

--------------------------------------------------------------------------------


 

executes one or more replacement charters that is either an Investment Grade
Charter or an Excluded Charter; and

 

(B)           with respect to all other Material Charters, either (i) such
Material Event could not reasonably be anticipated to have a material adverse
effect on (x) the Business or otherwise on the business, operations, properties,
assets, liabilities, or condition (financial or otherwise) of the Borrowers and
their Subsidiaries taken as a whole, or (y) the validity or enforceability of
this Agreement or of any Transaction Document or the validity, enforceability,
perfection or priority of any Lien securing the Obligations or any obligations
to the Secured Hedge Counterparties under the Hedge Agreements permitted
pursuant to Section 7.2.2, or (z) the ability of any Borrower to perform its
obligations under this Agreement or any of the other Transaction Documents to
which it is a party; or (ii) within sixty (60) days after the occurrence of a
Material Event, USCS Chartering, Chemical Chartering or another Borrower
executes one or more replacement charters with a charterer reasonably acceptable
to the Administrative Agent and for which the annual minimum revenues (defined
as the annual minimum quantity commitment under the charter multiplied by the
relevant freight rate) for the balance of the unexpired term of the Material
Charter being replaced are, in aggregate, in an amount equal to or greater than
the annual minimum revenues under such Material Charter.

 

(c)           If any replacement charter is executed or becomes applicable
pursuant to clause (b) of this Section 7.2.12, then within 60 days of such
replacement charter’s execution or application, the Borrowers shall deliver to
the Administrative Agent a duly executed Third Party Consent with respect to
such replacement charter, substantially in the form of Exhibit K-2.  The
Borrowers shall not take any action which is precluded by the terms of any Third
Party Consent or which would violate any requirements or conditions under any
insurance policy required to be maintained under the Mortgage.

 

(d)           The Borrowers will not enter into or consent to or suffer to exist
any amendment, replacement supplement or other modification of any of the terms
or provisions contained in, or applicable to, the Organic Documents of the
General Partner, the Borrowers, or any of their Subsidiaries in any respect that
would (a) materially adversely affect the Administrative Agent, the Collateral
Agent or Lenders, the Borrowers’ ability to perform the Obligations or any
Guarantor’s ability to perform its obligations under its Guaranty, or have a
Material Adverse Effect, or (b) change the definition (or its related uses) of
the term “Outstanding” in Section 1.1 of the MLP Agreement (as in effect on the
Closing Date) in a manner that would permit any Person or Group (each as defined
in the MLP Agreement), other than the General Partner and its Affiliates (as
defined in the MLP Agreement), that beneficially owns 20% or more of any
Outstanding Partnership Securities (as defined in the MLP Agreement) to vote or
have such Person or Group’s Partnership Securities (as defined in the MLP
Agreement) considered for calculating required votes, determining the presence
of a quorum or other

 

77

--------------------------------------------------------------------------------


 

similar purposes except under the circumstances as set forth in clauses (i)
through (iii) of such definition in the MLP Agreement (as in effect on the
Closing Date), in each such case without the prior written consent of the
Administrative Agent and Majority Lenders.

 

SECTION 7.2.13.   Transactions with Affiliates.  The Borrowers will not, and
will not permit any of their respective Subsidiaries to, enter into, or cause,
suffer or permit to exist any arrangement or contract with any of its other
Affiliates other than (i) the USS Chartering Leases, (ii) the employment
agreements executed between USS Vessel Management Inc. (or any successor
thereto) and Paul Gridley, Calvin G. Chew, Jeffrey M. Miller, Alan Colleti,
Albert E. Bergeron, and Joseph P. Gehegan, (iii) arrangements pursuant to which
General Partner and its Subsidiaries will provide certain personnel for
operation of the Borrowers, (iv) the Chemical Chartering Leases, (v) agreements
among each Borrower and its Subsidiaries not involving any other Affiliate, (vi)
the USCS Chemical Chartering Lease, (vii) the Contribution Agreement, (viii) the
MLP Agreement, (ix) the redemption of Common Units of the MLP in the event of
the exercise by the underwriters of the over-allotment option as provided in
Section 5.1 of the Contribution Agreement, (x) customary directors’ fees payable
to outside directors of the General Partner, (xi) reimbursement of General
Partner for reasonable and customary expenses incurred in the ordinary course of
business pursuant to Section 7.4(a) of the MLP Agreement, (xii) loans and
repayments thereof permitted pursuant to Section 7.6 of the MLP Agreement and
Section 7.2.2(g) hereunder, (xiii) subchartering arrangements with respect to
any Charter entered into between any of USS Chartering, USCS Chartering and
Chemical Chartering, and (xiv) an indemnity, not available until one year and
one day after the indefeasible payment in full in cash of all Obligations, the
termination or expiration of all Commitments and the termination or expiration
of all Letters of Credit and in a form reasonably satisfactory to the
Administrative Agent, from MLP to any Guarantor with respect to amounts payable
under a Guaranty, unless such arrangement or contract is fair and equitable to
such Borrower or such Subsidiary and is an arrangement or contract of the kind
which would be entered into by a prudent Person in the position of such Borrower
or such Subsidiary with a Person which is not one of its Affiliates.

 

SECTION 7.2.14.   Negative Pledges, Restrictive Agreements, etc.  The Borrowers
will not, and will not permit any of their respective Subsidiaries to, enter
into any agreement (excluding this Agreement, any other Loan Document and any
agreement governing any Indebtedness permitted either by clause (c) of Section
7.2.2 as in effect on the Effective Date, or by clause (c) of Section 7.2.2 as
to the assets financed with the proceeds of such Indebtedness which in each case
do not prohibit the execution, delivery and performance by the Borrowers under
the Transaction Documents) prohibiting

 

(a)           the creation or assumption of any Lien upon its properties,
revenues or assets, whether now owned or hereafter acquired, or the ability of
any Borrower to amend or otherwise modify this Agreement or any other
Transaction Document; or

 

(b)           the ability of any Borrower or any other Subsidiary to make any
payments, directly or indirectly, to any Borrower by way of dividends, advances,
repayments of loans or advances, reimbursements of management and other
intercompany charges, expenses and accruals or other returns on investments, or
any other agreement or

 

78

--------------------------------------------------------------------------------


 

arrangement which restricts the ability of any such Borrower or Subsidiary to
make any payment, directly or indirectly, to any Borrower.

 

ARTICLE VIII

 

EVENTS OF DEFAULT

 

SECTION 8.1.   Listing of Events of Default.  Each of the following events or
occurrences described in this Section 8.1 shall constitute an “Event of
Default”.

 

SECTION 8.1.1.   Non-Payment of Obligations.  The Borrowers shall default in the
payment or prepayment when due of any principal of or interest on any Loan, or
the Borrowers or any other Loan Party shall default (and such default shall
continue unremedied for a period of five days) in the payment when due of any
commitment fee or of any other Obligation.

 

SECTION 8.1.2.   Breach of Warranty.  Any representation or warranty of any Loan
Party made or deemed to be made hereunder or in any other Transaction Document
executed by it or any other writing or certificate furnished by or on behalf of
any Borrower or other Loan Party to the Administrative Agent or any Lender for
the purposes of or in connection with this Agreement or any such other
Transaction Document (including any certificates delivered pursuant to Article
V) is or shall be incorrect when made in any material respect.

 

SECTION 8.1.3.   Non-Performance of Certain Covenants and Obligations.  The
Borrowers shall default in the due performance and observance of any of their
obligations under Section 7.2 or Section 7.1.1(e), 7.1.4, or 7.1.7.

 

SECTION 8.1.4.   Non-Performance of Other Covenants and Obligations.  (a) Any
Loan Party or the General Partner shall default in the due performance and
observance of any other agreement contained herein or in any other Transaction
Document executed by it, and such default shall continue unremedied for a period
of 30 days after notice thereof shall have been given to the Borrowers by the
Administrative Agent or any Lender; or (b) at any time during the Support
Period, Hess shall fail to make a payment when due under the Support Agreement,
and (i) such failure shall continue unremedied for a period of 30 days
immediately following a period not in excess of 45 days commencing on the day on
which such failure occurred during which USS Chartering LLC is diligently and in
good faith pursuing its rights and remedies against Hess in accordance with the
Support Agreement, and (ii) following the expiration of such 30 day period, the
Majority Lenders declare the occurrence of an Event of Default as a result
thereof; provided that (x) at the request of the Borrowers the Lenders agree to
meet with the Borrowers during such 30 day cure period if so requested by the
Borrowers to provide a forum for the Borrowers to present evidence to the effect
that such Default is not material.

 

SECTION 8.1.5.   Default on Other Indebtedness.  A default shall occur in the
payment when due (subject to any applicable grace period), whether by
acceleration or otherwise, of any Indebtedness (other than Indebtedness
described in Section 8.1.1) of any Loan Party having a principal amount,
individually, or in the aggregate for all Indebtedness of all Loan Parties, in
excess of $1,000,000, or a default shall occur in the performance or observance
of any obligation or condition with respect to such Indebtedness if the effect
of such default is to

 

79

--------------------------------------------------------------------------------


 

accelerate the maturity of any such Indebtedness or such default shall continue
unremedied for any applicable period of time sufficient to permit the holder or
holders of such Indebtedness, or any trustee or Administrative Agent for such
holders, to cause such Indebtedness to become due and payable prior to its
expressed maturity.

 

SECTION 8.1.6.   Judgments.  One or more judgments or orders for the payment of
money where the uninsured portion of such claim (excluding permitted
deductibles) is in excess of $1,000,000 individually or in the aggregate shall
be rendered against the Loan Parties or any of them and either

 

(a)           enforcement proceedings shall have been commenced by any creditor
upon such judgment or order; or

 

(b)           a stay of enforcement of such judgments or orders, by reason of a
pending appeal or otherwise, shall not be in effect within 60 days from the
entry thereof.

 

SECTION 8.1.7.   Pension Plans.  Any of the following events shall occur with
respect to any Pension Plan

 

(a)           the institution of any steps by any Loan Party, any member of its
Controlled Group or any other Person to terminate a Pension Plan if, as a result
of such termination, the Loan Parties or any such member could be required to
make a contribution to such Pension Plan, or could reasonably expect to incur a
liability or obligation to such Pension Plan, in excess of $500,000; or

 

(b)           a contribution failure occurs with respect to any Pension Plan
sufficient to give rise to a Lien under section 302(f) of ERISA.

 

SECTION 8.1.8.   Change of Control.  Any Change in Control shall occur.

 

SECTION 8.1.9.   Bankruptcy, Insolvency, etc.  The General Partner, any Loan
Party or any of their Subsidiaries shall

 

(a)           become insolvent or generally fail to pay, or admit in writing its
inability or unwillingness to pay, debts as they become due;

 

(b)           apply for, consent to, or acquiesce in, the appointment of a
trustee, receiver, sequestrator or other custodian for the General Partner, for
any Loan Party and for any of their Subsidiaries or any property of any thereof,
or make a general assignment for the benefit of creditors;

 

(c)           in the absence of such application, consent or acquiescence,
permit or suffer to exist the appointment of a trustee, receiver, sequestrator
or other custodian for the General Partner, any Loan Party and any of their
Subsidiaries or for a substantial part of the property of any thereof, and such
trustee, receiver, sequestrator or other custodian shall not be discharged
within 60 days, provided that each Loan Party hereby expressly authorizes the
Administrative Agent and each Lender to appear in any court conducting

 

80

--------------------------------------------------------------------------------


 

any relevant proceeding during such 60-day period to preserve, protect and
defend their rights under the Loan Documents;

 

(d)           permit or suffer to exist the commencement of any bankruptcy,
reorganization, debt arrangement or other case or proceeding under any
bankruptcy or insolvency law, or any dissolution, winding up or liquidation
proceeding, in respect of the General Partner, any Loan Party or any of their
respective Subsidiaries, and, if any such case or proceeding is not commenced by
the General Partner, such Loan Party or such Subsidiary, such case or proceeding
shall be consented to or acquiesced in by the General Partner, such Loan Party
or such Subsidiary or shall result in the entry of an order for relief or shall
remain for 60 days undismissed, provided that each Loan Party and each
Subsidiary hereby expressly authorizes the Administrative Agent and each Lender
to appear in any court conducting any such case or proceeding during such 60-day
period to preserve, protect and defend their rights under the Transaction
Documents; or

 

(e)           take any action authorizing, or in furtherance of, any of the
foregoing.

 

SECTION 8.1.10.   Impairment of Security, etc.  (a) The Support Agreement, shall
(except in accordance with its terms), in whole or in part, terminate, cease to
be effective or cease to be the legally valid, binding and enforceable
obligation of Hess at any time during the Support Period and the Majority
Lenders declare an Event of Default as a result thereof at any time but not
earlier than thirty days after the occurrence and during the continuance of such
event; or (b) Hess shall, directly or indirectly, at any time during the Support
Period contest in any manner such effectiveness, validity, binding nature or
enforceability, and the Majority Lenders declare an Event of Default as a result
thereof at any time but not earlier than thirty days after the occurrence and
during the continuance of such event; or (c) any Lien securing any Obligation
shall, in whole or in part, cease to be a perfected first priority Lien, subject
only to those exceptions expressly permitted by such Transaction Document; or
(d) any Loan Document shall (except in accordance with its terms), in whole or
in part, terminate, cease to be effective or in any material respect cease to be
the legally valid, binding and enforceable obligation of any Loan Party party
thereto.

 

SECTION 8.1.11.   Guarantor Defaults.  Any Guarantor fails in any material
respect to perform or observe any term, covenant or agreement in the Guaranty
executed by such Guarantor and such failure shall continue unremedied for a
period of 30 days after notice thereof shall have been given to the Borrowers by
the Administrative Agent or any Lender; or any Guaranty is for any reason (other
than satisfaction in full of all Obligations and the termination of the
Commitments) partially (including with respect to future advances) or wholly
revoked or invalidated, or otherwise ceases to be in full force and effect in
any material respect, or any Guarantor or any other Person contests in any
manner the validity or enforceability thereof or denies that it has any further
liability or obligation thereunder.

 

SECTION 8.1.12.   Material Adverse Change.  The occurrence of any event which
could reasonably be anticipated to have a material adverse effect in the
condition (financial or otherwise), operations, assets, Business, or properties
of the MLP and its Subsidiaries taken as a whole or in the Loan Parties’ ability
to perform their respective obligations under this Agreement or any of the other
Loan Documents.

 

81

--------------------------------------------------------------------------------


 

SECTION 8.1.13.   MLP Agreement.  The General Partner shall default in the
observance or performance of any provision of the MLP Agreement and such default
could reasonably be anticipated to have a Material Adverse Effect.

 

SECTION 8.2.   Action if Bankruptcy.  If any Event of Default described in
clauses (a) through (d) of Section 8.1.9 shall occur, the Commitments (if not
theretofore terminated) shall automatically terminate and the outstanding
principal amount of all outstanding Loans and all other Obligations shall
automatically be and become immediately due and payable, without notice or
demand.

 

SECTION 8.3.   Action if Other Event of Default.  If any Event of Default (other
than any Event of Default described in clauses (a) through (d) of Section 8.1.9)
shall occur for any reason, whether voluntary or involuntary, and be continuing,
the Administrative Agent, upon the direction of the Majority Lenders, shall by
notice to the Borrowers declare all or any portion of the outstanding principal
amount of the Loans and other Obligations to be due and payable and/or the
Commitments (if not theretofore terminated) to be terminated, whereupon the full
unpaid amount of such Loans and other Obligations which shall be so declared due
and payable shall be and become immediately due and payable, without further
notice, demand or presentment, and/or, as the case may be, the Commitments shall
terminate.

 

ARTICLE IX

 

THE ADMINISTRATIVE AGENT, LETTER OF CREDIT ISSUER,
ARRANGER AND COLLATERAL AGENT

 

SECTION 9.1.   Actions.  (a) Each Lender hereby appoints CIBC as its
Administrative Agent under and for purposes of this Agreement, the Notes and
each other Loan Document.  Each Lender authorizes the Administrative Agent to
act on behalf of such Lender under this Agreement, the Notes and each other Loan
Document and, in the absence of other written instructions from the Majority
Lenders received from time to time by the Administrative Agent (with respect to
which the Administrative Agent agrees that it will comply, except as otherwise
provided in this Section or as otherwise advised by counsel), to exercise such
powers hereunder and thereunder as are specifically delegated to or required of
the Administrative Agent by the terms hereof and thereof, together with such
powers as may be reasonably incidental thereto.  Each Lender hereby indemnifies
(which indemnity shall survive any termination of this Agreement) the
Administrative Agent, pro rata according to such Lender’s Percentage, from and
against any and all liabilities, obligations, losses, damages, claims, costs or
expenses of any kind or nature whatsoever which may at any time be imposed on,
incurred by, or asserted against, the Administrative Agent in any way relating
to or arising out of this Agreement, the Notes and any other Loan Document,
including reasonable attorneys’ fees, and as to which the Administrative Agent
is not reimbursed by the Borrowers; provided, however, that no Lender shall be
liable for the payment of any portion of such liabilities, obligations, losses,
damages, claims, costs or expenses which are determined by a court of competent
jurisdiction in a final proceeding to have resulted solely from the
Administrative Agent’s gross negligence or wilful misconduct.  The
Administrative Agent shall not be required to take any action hereunder, under
the Notes or under any other Loan Document, or to prosecute or defend any suit
in respect of this Agreement,

 

82

--------------------------------------------------------------------------------


 

the Notes or any other Loan Document, unless it is indemnified hereunder to its
reasonable satisfaction.  If any indemnity in favor of the Administrative Agent
shall be or become, in the Administrative Agent’s determination, inadequate, the
Administrative Agent may call for additional indemnification from the Lenders
and cease to do the acts indemnified against hereunder until such additional
indemnity is given.

 

(b)           Each Lender hereby appoints the Collateral Agent to act as trustee
on its behalf solely for the purpose of acting as mortgagee under Mortgages and
holding the first preferred mortgage interest in each Vessel granted to the
Collateral Agent as trustee pursuant to the respective Mortgages.  The
Collateral Agent hereby accepts such trust and declares that, as trustee, it
will hold each Mortgage for the sole use and benefit of the Lenders.  The
Collateral Agent shall, on behalf of the trust created hereby, perform its
obligations hereunder, but only upon the terms and conditions of this Agreement.

 

(c)           The Letter of Credit Issuer shall act on behalf of the Lenders
with respect to any Letters of Credit issued by it and the documents associated
therewith until such time (and except for so long) as the Administrative Agent
may agree at the request of the Majority Lenders to act for the Letter of Credit
Issuer with respect thereto; provided, however, that the Letter of Credit Issuer
shall have all of the benefits and immunities (i) provided to the Administrative
Agent in this Article IX with respect to any acts taken or omissions suffered by
the Letter of Credit Issuer in connection with Letters of Credit issued by it or
proposed to be issued by it and the application and agreements for letters of
credit pertaining to the Letters of Credit as fully as if the term
“Administrative Agent” as used in this Article IX included the Letter of Credit
Issuer with respect to such acts or omissions, and (ii) as additionally provided
herein with respect to the Letter of Credit Issuer.

 

(d)           The term “Administrative Agent” as used in this Article IX shall
also include the Arranger and the Collateral Agent and the Arranger and the
Collateral Agent shall have all of the benefits and immunities provided to the
Administrative Agent in this Article IX with respect to any acts or omissions
suffered by the Arranger or the Collateral Agent with respect to its activities
as arranger of the facilities described in this Agreement and the other
Transaction Documents, and with respect to its activities as Collateral Agent
under the Loan Documents, as the case may be, and as additionally provided in
the other Loan Documents with respect to the Collateral Agent.

 

SECTION 9.2.   Funding Reliance, etc.  Unless the Administrative Agent shall
have been notified by telephone, confirmed in writing, by any Lender (i) by 5:00
p.m., New York time, on the day prior to a Borrowing in the case of any
Borrowing consisting of a LIBO Loan, or (ii) by noon New York time on the day of
the Borrowing, in the case of any other Borrowing, that such Lender will not
make available the amount which would constitute its Revolver Percentage or Term
Percentage, as applicable, of such Borrowing on the date specified therefor, the
Administrative Agent may assume that such Lender has made such amount available
to the Administrative Agent and, in reliance upon such assumption, make
available to the Borrowers a corresponding amount.  If and to the extent that
such Lender shall not have made such amount available to the Administrative
Agent, such Lender on the one hand and the Borrowers on the other severally
agree to repay the Administrative Agent forthwith on demand such corresponding

 

83

--------------------------------------------------------------------------------


 

amount together with interest thereon, for each day from the date the
Administrative Agent made such amount available to the Borrowers to the date
such amount is repaid to the Administrative Agent, at the interest rate
applicable at the time to Base Rate Loans (including the Applicable Margin
applicable thereto); it being understood that all obligations of the Borrowers
hereunder shall be joint and several.

 

SECTION 9.3.   Exculpation.  Neither the Administrative Agent nor any of its
directors, officers, employees or agents shall be liable to any Lender for any
action taken or omitted to be taken by it under this Agreement or any other Loan
Document, or in connection herewith or therewith, except for its own wilful
misconduct or gross negligence, nor responsible for any recitals or warranties
herein or therein, nor for the effectiveness, enforceability, validity or due
execution of this Agreement or any other Loan Document, nor for the creation,
perfection or priority of any Liens purported to be created by any of the Loan
Documents, or the validity, genuineness, enforceability, existence, value or
sufficiency of any collateral security, nor to make any inquiry respecting the
performance by any Loan Party of its obligations hereunder or under any other
Loan Document.  Any such inquiry which may be made by the Administrative Agent
shall not obligate it to make any further inquiry or to take any action.  The
Administrative Agent shall be entitled to rely upon advice of counsel concerning
legal matters and upon any notice, consent, certificate, statement or writing
which the Administrative Agent believes to be genuine and to have been presented
by a proper Person.

 

SECTION 9.4.   Successor.  The Administrative Agent may resign as such at any
time upon at least 30 days’ prior notice to the Borrowers and all Lenders.  If
the Administrative Agent at any time shall resign, the Majority Lenders may
appoint another Lender as a successor Administrative Agent which shall thereupon
become the Administrative Agent hereunder.  If no successor Administrative Agent
shall have been so appointed by the Majority Lenders, and shall have accepted
such appointment, within 30 days after the retiring Administrative Agent’s
giving notice of resignation, then the retiring Administrative Agent may, on
behalf of the Lenders, appoint a successor Administrative Agent, which shall be
one of the Lenders or a commercial banking institution organized under the laws
of the U.S. (or any State thereof) or a U.S. branch or agency of a commercial
banking institution, and having a combined capital and surplus of at least
$500,000,000.  Upon the acceptance of any appointment as Administrative Agent
hereunder by a successor Administrative Agent, such successor Administrative
Agent shall be entitled to receive from the retiring Administrative Agent such
documents of transfer and assignment as such successor Administrative Agent may
reasonably request, and shall thereupon succeed to and become vested with all
rights, powers, privileges and duties of the retiring Administrative Agent, and
the retiring Administrative Agent shall be discharged from its duties and
obligations under this Agreement.  After any retiring Administrative Agent’s
resignation hereunder as the Administrative Agent, the provisions of

 

(a)           this Article IX shall inure to its benefit as to any actions taken
or omitted to be taken by it while it was the Administrative Agent under this
Agreement; and

 

(b)           Section 10.3 and Section 10.4 shall continue to inure to its
benefit.

 

In addition and not by way of limitation of the foregoing, the Collateral Agent
may be replaced with cause by the Administrative Agent or the Majority Lenders
with 30 days prior notice but

 

84

--------------------------------------------------------------------------------


 

only upon appointing pursuant to such notice a new Collateral Agent meeting the
requirements to serve as Administrative Agent hereunder and acceptance of such
appointment by the replacement Collateral Agent.  All the provisions relating to
the replacement of the Administrative Agent upon resignation shall also apply to
the replacement of the Collateral Agent whether upon resignation by the
Collateral Agent or upon replacement by the Collateral Agent, the Administrative
Agent or the Majority Lenders.

 

SECTION 9.5.   Credit Extensions by CIBC and KeyBank National Association.  Each
of CIBC and KeyBank National Association shall have the same rights and powers
with respect to (x) the Credit Extensions made by it or any of its Affiliates,
and (y) the Notes held by it or any of its Affiliates as any other Lender and
may exercise the same as if it were not the Administrative Agent, Arranger,
Letter of Credit Issuer or Collateral Agent, as the case may be.  Each of CIBC
and KeyBank National Association  and their Affiliates may accept deposits from,
lend money to, and generally engage in any kind of business with any Loan Party
or any Subsidiary or Affiliate of any Loan Party as if CIBC or KeyBank National
Association, respectively, were not the Administrative Agent, Arranger, Letter
of Credit Issuer or Collateral Agent, as the case may be hereunder.

 

SECTION 9.6.   Credit Decisions.  Each Lender acknowledges that it has,
independently of the Administrative Agent and each other Lender, and based on
such Lender’s review of the financial information of the Loan Parties, this
Agreement, the other Transaction Documents (the terms and provisions of which
being satisfactory to such Lender) and such other documents, information and
investigations as such Lender has deemed appropriate, made its own credit
decision to extend its Commitments.  Each Lender also acknowledges that it will,
independently of the Administrative Agent and each other Lender, and based on
such other documents, information and investigations as it shall deem
appropriate at any time, continue to make its own credit decisions as to
exercising or not exercising from time to time any rights and privileges
available to it under this Agreement or any other Transaction Document.

 

SECTION 9.7.   Copies, etc.  The Administrative Agent shall give prompt notice
to each Lender of each notice or request required or permitted to be given to
the Administrative Agent by the Borrowers pursuant to the terms of this
Agreement (unless concurrently delivered to the Lenders by the Borrowers).  The
Administrative Agent will distribute to each Lender each document or instrument
received for its account and copies of all other communications received by the
Administrative Agent from any Borrower for distribution to the Lenders by the
Administrative Agent in accordance with the terms of this Agreement.

 

SECTION 9.8.   Arranger; Bookrunner.  None of the Lenders or other Persons or
the Arranger identified on the facing page, in this Agreement, or signature
pages of this Agreement as an “arranger,” “lead arranger,” “sole lead arranger”
or “bookrunner” shall have any right, power, obligation, liability,
responsibility or duty under this Agreement other than those applicable to all
Lenders as such and only to the extent it is a Lender.  Without limiting the
foregoing, none of the Lenders or other Persons so identified as an “arranger,”
“lead arranger,” “sole lead arranger” or “bookrunner” shall have, or be deemed
to have, any fiduciary relationship with any Lender or any other Person.  Each
Lender acknowledges that it has not relied, and will

 

85

--------------------------------------------------------------------------------


 

not rely, on any of the Lenders or the Arranger so identified in deciding to
enter into this Agreement or in taking or not taking action hereunder.

 

ARTICLE X

 

MISCELLANEOUS PROVISIONS

 

SECTION 10.1.   Waivers, Amendments, etc.  The provisions of this Agreement and
of each other Transaction Document may from time to time be amended, modified or
waived, if such amendment, modification or waiver is in writing and consented to
by the Borrowers or the applicable Loan Party and the Majority Lenders;
provided, however, that no such amendment, modification or waiver which would:

 

(a)           modify any requirement hereunder that any particular action be
taken by all the Lenders or by the Majority Lenders shall be effective unless
consented to by each Lender;

 

(b)           modify this Section 10.1, change the definition of “Majority
Lenders”, increase any Commitment Amount or the Percentage of any Lender other
than pursuant to Section 2.1.6, reduce any fees described in Article III, change
the schedule of reductions to the Commitments provided for in Section 3.1,
release any collateral security, except as otherwise specifically provided in
any Loan Document, release any Guarantor, limit any Guarantor’s liability in
respect of its Guaranty, or terminate any Guaranty, or extend any Commitment
Termination Date shall be made without the consent of each Lender, the Letter of
Credit Issuer and each holder of a Note;

 

(c)           extend the due date for, or reduce the amount of, any scheduled
repayment or prepayment of principal of or interest on any Credit Extension (or
reduce the principal amount of or rate of interest on any Credit Extension), or
any fees or any other amount payable hereunder or under any Loan Document or
change the definition of Applicable Margin or Letter of Credit Commitment Fee
shall be made without the consent of all the Lenders;

 

(d)           postpone any date fixed under the Support Agreement for the
payment of any obligation payable by Hess thereunder, decrease any amount
payable by Hess under any Transaction Agreement, increase any of the obligations
of any of the Borrowers under the Support Agreement, or release or otherwise
diminish, impair or decrease any obligation of Hess under the Support Agreement;
or

 

(e)           affect adversely the interests, rights or obligations of the
Administrative Agent (as defined in Article IX) or the Letter of Credit Issuer
qua the Administrative Agent (as defined in Article IX) or the Letter of Credit
Issuer respectively shall be made without consent of the Administrative Agent
(as defined in Article IX) or the Letter of Credit Issuer, as the case may be
and, provided further, that no amendment, waiver or consent shall, unless in
writing and signed by the Letter of Credit Issuer in addition to the Majority
Lenders or all the Lenders, as the case may be, affect the rights or duties of
the

 

86

--------------------------------------------------------------------------------


 

Letter of Credit Issuer under this Agreement or under any Letter of Credit
Confirmation relating to any Letter of Credit issued or to be issued by it.

 

No failure or delay on the part of the Administrative Agent, the Letter of
Credit Issuer, the Collateral Agent, any Lender or the holder of any Note in
exercising any power or right under this Agreement or any other Transaction
Document shall operate as a waiver thereof, nor shall any single or partial
exercise of any such power or right preclude any other or further exercise
thereof or the exercise of any other power or right.  No notice to or demand on
any Loan Party in any case shall entitle it to any notice or demand in similar
or other circumstances.  No waiver or approval by the Administrative Agent, the
Letter of Credit Issuer, the Collateral Agent, any Lender or the holder of any
Note under this Agreement or any other Transaction Document shall, except as may
be otherwise stated in such waiver or approval, be applicable to subsequent
transactions.  No waiver or approval hereunder shall require any similar or
dissimilar waiver or approval thereafter to be granted hereunder.

 

SECTION 10.2.   Notices.  All notices and other communications provided to any
party hereto under this Agreement or any other Transaction Document shall be in
writing or by facsimile and addressed, delivered or transmitted to such party at
its address or facsimile number set forth below its signature hereto or set
forth in the Lender Addendum Agreement or the Lender Assignment Agreement or at
such other address or facsimile number as may be designated by such party in a
notice to the other parties.  Any notice, if mailed and properly addressed with
postage prepaid or if properly addressed and sent by pre-paid courier service,
shall be deemed given when received; any notice, if transmitted by facsimile,
shall be deemed given when transmitted (and receipt electronically confirmed).

 

SECTION 10.3.   Payment of Costs and Expenses.  The Borrowers agree to pay on
demand all expenses of the Arranger, the Administrative Agent, the Letter of
Credit Issuer and the Collateral Agent (including the reasonable fees and
out-of-pocket expenses of counsel to the Arranger, the Administrative Agent, the
Letter of Credit Issuer and the Collateral Agent and of local counsel, if any,
who may be retained by counsel to the Administrative Agent, the Letter of Credit
Issuer and the Collateral Agent) in connection with

 

(a)           the negotiation, preparation, execution and delivery of this
Agreement and of each other Transaction Document, including schedules and
exhibits, and any amendments, waivers, consents, supplements or other
modifications to this Agreement or any other Transaction Document as may from
time to time hereafter be required, whether or not the transactions contemplated
hereby are consummated, and

 

(b)           the filing, recording, refiling or rerecording of the Mortgages,
the Pledge Agreements and the Security Agreements and/or any Uniform Commercial
Code financing statements relating thereto and all amendments, supplements and
modifications to any thereof and any and all other documents or instruments of
further assurance required to be filed or recorded or refiled or rerecorded by
the terms hereof or of any Mortgage, any Pledge Agreement, any Security
Agreement or other Security Documents, and

 

87

--------------------------------------------------------------------------------


 

(c)           the preparation and review of the form of any document or
instrument relevant to this Agreement or any other Transaction Document.

 

The Borrowers further agree to pay, and to save the Administrative Agent and the
Lenders harmless from all liability for, any stamp or other taxes which may be
payable in connection with the execution or delivery of this Agreement, the
borrowings hereunder, or the issuance of the Notes or any other Transaction
Documents.  The Borrowers also agree to reimburse the Administrative Agent, the
Letter of Credit Issuer, the Collateral Agent and each Lender upon demand for
all reasonable out-of-pocket expenses (including reasonable attorneys’ fees and
legal expenses) incurred by the Administrative Agent, the Letter of Credit
Issuer, the Collateral Agent or such Lender in connection with (x) the
negotiation of any restructuring or “work-out”, whether or not consummated, of
any Obligations and (y) the enforcement of any Obligations.

 

SECTION 10.4.   Indemnification.  In consideration of the execution and delivery
of this Agreement by each Lender and the extension of the Commitments, each of
the Borrowers hereby jointly and severally indemnifies, exonerates and holds the
Administrative Agent, the Letter of Credit Issuer, the Arranger, the Collateral
Agent, and each Lender and each of their respective officers, directors,
employees, Affiliates and agents (collectively, the “Indemnified Parties”) free
and harmless from and against any and all actions, causes of action, suits,
losses, costs, liabilities and damages, and expenses incurred in connection
therewith (irrespective of whether any such Indemnified Party is a party to the
action for which indemnification hereunder is sought), including reasonable
attorneys’ fees and disbursements (collectively, the “Indemnified Liabilities”),
incurred by the Indemnified Parties or any of them as a result of, or arising
out of, or relating to

 

(a)           any transaction financed or to be financed in whole or in part,
directly or indirectly, with the proceeds of any Credit Extension;

 

(b)           the entering into and performance of this Agreement and any other
Transaction Document by any of the Indemnified Parties (including any action
brought by or on behalf of the Borrowers as the result of any determination by
the Majority Lenders pursuant to Article V not to fund any Borrowing);

 

(c)           any investigation, litigation or proceeding related to any
acquisition or proposed acquisition by any Borrower or any of their respective
Subsidiaries or any other Loan Party of all or any portion of the stock or
assets of any Person, whether or not the Administrative Agent, the Letter of
Credit Issuer, the Collateral Agent or such Lender is party thereto;

 

(d)           any investigation, litigation or proceeding related to any
environmental cleanup, audit, compliance or other matter relating to the
protection of the environment or the Release by any Borrower or any of their
respective Subsidiaries of any Hazardous Material; or

 

(e)           the presence on or under, or the escape, seepage, leakage,
spillage, discharge, emission, discharging or releases from, any property owned
or operated by any Borrower or any Subsidiary or any other Loan Party thereof of
any Hazardous Material

 

88

--------------------------------------------------------------------------------


 

(including any losses, liabilities, damages, injuries, costs, expenses or claims
asserted or arising under any Environmental Law), regardless of whether caused
by, or within the control of, any Borrower or such Subsidiary or such Loan
Party,

 

except for any such Indemnified Liabilities arising for the account of a
particular Indemnified Party by reason of the relevant Indemnified Party’s gross
negligence or wilful misconduct.  If and to the extent that the foregoing
undertaking may be unenforceable for any reason, each Borrower hereby jointly
and severally agrees to make the maximum contribution to the payment and
satisfaction of each of the Indemnified Liabilities which is permissible under
applicable law.  To the fullest extent permitted by applicable law, none of the
Borrowers shall assert, and each of the Borrowers hereby waives, any claim
against any Indemnified Party, on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Agreement,
any other Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof.

 

SECTION 10.5.   Survival.  The obligations of the Borrowers under Sections 4.3,
4.4, 4.5, 4.6, 10.3 and 10.4, and the obligations of the Lenders under Section
9.1, shall in each case survive any termination of this Agreement, the payment
in full of all Obligations and the termination of all Commitments.  The
representations and warranties made by each Borrower in this Agreement and in
each other Loan Document shall survive the execution and delivery of this
Agreement and each such other Loan Document.

 

SECTION 10.6.   Severability.  Any provision of this Agreement or any other Loan
Document which is prohibited or unenforceable in any jurisdiction shall, as to
such provision and such jurisdiction, be ineffective to the extent of such
prohibition or unenforceability without invalidating the remaining provisions of
this Agreement or such Loan Document or affecting the validity or enforceability
of such provision in any other jurisdiction.

 

SECTION 10.7.   Headings.  The various headings of this Agreement and of each
other Loan Document are inserted for convenience only and shall not affect the
meaning or interpretation of this Agreement or such other Loan Document or any
provisions hereof or thereof.

 

SECTION 10.8.   Execution in Counterparts, Effectiveness, etc.  This Agreement
may be executed by the parties hereto in several counterparts, each of which
shall be executed by the Borrowers and the Administrative Agent and be deemed to
be an original and all of which shall constitute together but one and the same
agreement.  This Agreement shall become effective when counterparts hereof
executed on behalf of the Administrative Agent, the Letter of Credit Issuer, the
Collateral Agent and each Borrower and Lender Addendum Agreements executed on
behalf of Lenders having Commitments aggregating to the Term Loan Commitment
Amount and the Revolving Commitment Amount (or notice thereof satisfactory to
the Administrative Agent) shall have been received by the Administrative Agent
and notice thereof shall have been given by the Administrative Agent to the
Letter of Credit Issuer, the Collateral Agent, the Borrowers and each Lender.

 

89

--------------------------------------------------------------------------------


 

SECTION 10.9.   Governing Law; Entire Agreement.  THIS AGREEMENT, THE NOTES AND
EACH OTHER TRANSACTION DOCUMENT SHALL EACH BE DEEMED TO BE A CONTRACT MADE UNDER
AND GOVERNED BY THE INTERNAL LAWS OF THE STATE OF NEW YORK (WITHOUT REGARD TO
ANY CONFLICTS OF LAW PRINCIPLES THAT WOULD REQUIRE THE APPLICATION OF THE LAW OF
ANY OTHER JURISDICTION).  This Agreement, the Notes and the other Transaction
Documents constitute the entire understanding among the parties hereto with
respect to the subject matter hereof and supersede any prior agreements, written
or oral, with respect thereto.

 

SECTION 10.10.   Successors and Assigns.  This Agreement shall be binding upon
and shall inure to the benefit of the parties hereto and their respective
successors and assigns; provided, however, that:

 

(a)           No Borrower may assign or transfer its rights or obligations
hereunder without the prior written consent of the Administrative Agent, the
Letter of Credit Agent and all Lenders; and

 

(b)           the rights of sale, assignment and transfer of the Lenders are
subject to Section 10.11.

 

SECTION 10.11.   Sale and Transfer of Loans and Notes; Participations in Loans
and Notes.  Each Lender may assign, or sell participations in, its Loans and
Commitments to one or more other Persons in accordance with this Section 10.11.

 

SECTION 10.11.1.   Assignments.  Any Lender,

 

(a)           with the written consents of the Administrative Agent and (in the
case of an assignment of any portion of the Revolving Commitment) the Letter of
Credit Issuer, and, as long as no Default or Event of Default shall have
occurred and be continuing, with the consent of the Borrowers (which consents
shall not be unreasonably delayed or withheld and which consent, in the case of
the Borrowers, shall be deemed to have been given in the absence of a written
notice delivered by the Borrowers to the Administrative Agent, on or before the
fifth Business Day after receipt by the Borrowers of such Lender’s request for
consent, stating, in reasonable detail, the reasons why the Borrowers propose to
withhold such consent) may at any time assign and delegate to one or more
Eligible Assignee, and

 

(b)           with notice to the Borrowers, the Letter of Credit Issuer and the
Administrative Agent, but without the consent of the Borrowers, the Letter of
Credit Issuer or the Administrative Agent, may assign and delegate to any of its
Affiliates or to any other Lender, any Affiliate of a Lender, or to any
Affiliated Fund

 

(each Person described in either of the foregoing clauses as being the Person to
whom such assignment and delegation is to be made, being hereinafter referred to
as an “Assignee Lender”), all or any fraction of such Lender’s total Loans and
Commitments (which assignment and delegation need not be of a constant
percentage of all the assigning Lender’s Term Loans and

 

90

--------------------------------------------------------------------------------


 

Term Commitments, in the case of an assignment by a Term Lender and will be of a
constant, and not a varying, percentage of all of the assigning Lender’s
Revolving Loans, and Revolving Commitments, in the case of an assignment by a
Revolver Lender, it being understood that if a Lender is both a Revolver Lender
and a Term Lender it is not obligated to assign constant percentages in both
Commitments and both Loans) and in the case of an assignment to a Person that is
not an existing Lender, in a minimum aggregate amount of $1,000,000; provided,
however, that any such Assignee Lender will comply, if applicable, with the
provisions contained in Section 4.6(c) and further, provided, however, that,
each Borrower, the Letter of Credit Issuer, and the Administrative Agent shall
be entitled to continue to deal solely and directly with such Lender in
connection with the interests so assigned and delegated to an Assignee Lender
until

 

(c)           written notice of such assignment and delegation, together with
payment instructions, addresses and related information with respect to such
Assignee Lender, shall have been given to such Borrower, the Letter of Credit
Issuer, and the Administrative Agent by such Lender and such Assignee Lender,

 

(d)           such Assignee Lender shall have executed and delivered to such
Borrower, the Letter of Credit Issuer and the Administrative Agent a Lender
Assignment Agreement, accepted by the Administrative Agent, and (in the case of
an assignment of any portion of the Resolving Commitment) the Letter of Credit
Issuer, and

 

(e)           the processing fees described below shall have been paid.

 

From and after the date that the Administrative Agent and, if applicable, the
Letter of Credit Issuer, accept such Lender Assignment Agreement and the
Administrative Agent records such transfer in the Register, (x) the Assignee
Lender thereunder shall be deemed automatically to have become a party hereto
and to the extent that rights and obligations hereunder have been assigned and
delegated to such Assignee Lender in connection with such Lender Assignment
Agreement, shall have the rights and obligations of a Lender hereunder and under
the other Loan Documents, and (y) the assignor Lender, to the extent that rights
and obligations hereunder have been assigned and delegated by it in connection
with such Lender Assignment Agreement, shall be released from its obligations
hereunder and under the other Loan Documents.  Within five Business Days after
its receipt of notice that the Administrative Agent has received an executed
Lender Assignment Agreement, the Borrowers shall, if requested, execute and
deliver to the Administrative Agent (for delivery to the relevant Assignee
Lender) new Notes evidencing such Assignee Lender’s assigned Loans and
Commitments and, if the assignor Lender has retained Loans and Commitments
hereunder, replacement Notes in the principal amount of the Loans and
Commitments retained by the assignor Lender hereunder (such Notes to be in
exchange for, but not in payment of, those Notes, if any, then held by such
assignor Lender).  Each such Note shall be dated as of the Closing Date.  If the
assignor or Lender had requested and been provided with Notes, the assignor
Lender shall mark the predecessor Notes “exchanged” and deliver them to the
relevant Borrower.  Accrued interest on that part of the Loans so assigned, and
accrued fees on the assigned Commitments, shall be paid as provided in the
Lender Assignment Agreement.  Accrued interest on that part of the Loans not so
assigned and accrued fees on the Commitments not so assigned shall be paid to
the assignor Lender.  Accrued interest and accrued fees shall be

 

91

--------------------------------------------------------------------------------


 

paid at the same time or times provided in this Agreement.  Such assignor Lender
or such Assignee Lender must also pay a processing fee to and for the account of
the Administrative Agent upon delivery of any Lender Assignment Agreement in the
amount of $3,500 (except, in the case of an assignment to an Affiliate of the
assigning Lender, the processing and recordation fee shall be $1,000).  Any
attempted assignment and delegation not made in accordance with this Section
10.11.1 shall be null and void.

 

SECTION 10.11.2.   Participations.  Any Lender may at any time sell to one or
more commercial banks or other Persons (each of such commercial banks and other
Persons being herein called a “Participant”) participating interests in any of
the Loans, Commitments, or other interests of such Lender hereunder; provided,
however, that

 

(a)           no participation contemplated in this Section 10.11 shall relieve
such Lender from its Commitments or its other obligations hereunder or under any
other Loan Document,

 

(b)           such Lender shall remain solely responsible for the performance of
its Commitments and such other obligations,

 

(c)           each Borrower and the Administrative Agent shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement and each of the other Loan Documents,

 

(d)           no Participant, unless such Participant is an Affiliate of such
Lender, or is itself a Lender, shall be entitled to require such Lender to take
or refrain from taking any action hereunder or under any other Loan Document,
except that such Lender may agree with any Participant that such Lender will
not, without such Participant’s consent, take any actions of the type described
in clause (b) or (c) of Section 10.1, and

 

(e)           the Borrowers shall not be required to pay any amount under
Section 4.6 that is greater than the amount which it would have been required to
pay had no participating interest been sold.

 

Each Borrower acknowledges and agrees that each Participant, for purposes of
Sections 4.3, 4.4, 4.5, 4.6, 4.8, 4.9, 10.3 and 10.4, shall be considered a
Lender.

 

Any Lender may at any time pledge or assign a security interest in all or any
portion of its rights under this Agreement to secure obligations of such Lender,
including without limitation (i) any pledge or assignment to secure obligations
to a Federal Reserve Bank or (ii) any Lender that is a fund that invests in bank
loans may pledge all or any portion of its rights (but not its obligations to
make Loans or Letter of Credit Loans) hereunder to any trustee or any other
representative of holders of obligations owed or securities issued by such
Lender as security for such obligations or securities, in either case without
notice to or consent of the Borrowers, the Letter of Credit Issuer or the
Administrative Agent; provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

 

92

--------------------------------------------------------------------------------


 

SECTION 10.12.   Confidentiality.  The Lenders shall hold all non-public
information obtained pursuant to the requirements of this Agreement in
accordance with their customary procedures for handling confidential information
of this nature and in accordance with safe and sound banking practices and in
any event may make disclosure to any of their examiners, Affiliates, outside
auditors, counsel and other professional advisors in connection with this
Agreement or as reasonably required by any bona fide transferee, participant or
assignee or any bona fide prospective transferee, participant or assignee as
required or requested by any governmental agency or representative thereof or
pursuant to legal process; provided, however, that

 

(a)           unless specifically prohibited by applicable law or court order,
each Lender shall notify the Borrowers of any request by any governmental agency
or representative thereof (other than any such request in connection with an
examination of the financial condition of such Lender by such governmental
agency) for disclosure of any such non-public information prior to disclosure of
such information;

 

(b)           prior to any such disclosure pursuant to this Section 10.12, each
Lender shall require any such bona fide transferee, participant and assignee
receiving a disclosure of non-public information to agree in writing

 

(i)            to be bound by this Section 10.12; and

 

(ii)           to require such Person to require any other Person to whom such
Person discloses such non-public information to be similarly bound by this
Section 10.12; and

 

(c)           except as may be required by an order of a court of competent
jurisdiction and to the extent set forth therein, no Lender shall be obligated
or required to return any materials furnished by any Borrower or any Subsidiary.

 

SECTION 10.13.   Other Transactions.  Nothing contained herein shall preclude
the Administrative Agent, the Letter of Credit Issuer, the Arranger, the
Collateral Agent or any other Lender from engaging in any transaction, in
addition to those contemplated by this Agreement or any other Transaction
Document, with any Loan Party, Hess or any of their respective Affiliates in
which such Loan Party, Hess or such Affiliate is not restricted hereby from
engaging with any other Person.

 

SECTION 10.14.   Forum Selection and Consent to Jurisdiction.  ANY LITIGATION
BASED HEREON, OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH, THIS AGREEMENT OR
ANY OTHER TRANSACTION DOCUMENT, OR ANY COURSE OF CONDUCT, COURSE OF DEALING,
STATEMENTS (WHETHER VERBAL OR WRITTEN) OR ACTIONS OF THE ADMINISTRATIVE AGENT,
THE LETTER OF CREDIT ISSUER, THE COLLATERAL AGENT, THE LENDERS, THE ARRANGER OR
THE BORROWERS SHALL BE BROUGHT AND MAINTAINED EXCLUSIVELY IN THE COURTS OF THE
STATE OF NEW YORK OR IN THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN
DISTRICT OF NEW YORK; PROVIDED, HOWEVER, THAT ANY SUIT SEEKING ENFORCEMENT

 

93

--------------------------------------------------------------------------------


 

AGAINST ANY COLLATERAL OR OTHER PROPERTY MAY BE BROUGHT, AT THE COLLATERAL
AGENT’S OPTION, IN THE COURTS OF ANY JURISDICTION WHERE SUCH COLLATERAL OR OTHER
PROPERTY MAY BE FOUND.  EACH BORROWER HEREBY EXPRESSLY AND IRREVOCABLY SUBMITS
TO THE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK AND OF THE UNITED
STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK FOR THE PURPOSE OF
ANY SUCH LITIGATION AS SET FORTH ABOVE AND IRREVOCABLY AGREE TO BE BOUND BY ANY
JUDGMENT RENDERED THEREBY IN CONNECTION WITH SUCH LITIGATION.  EACH BORROWER
FURTHER IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS BY REGISTERED MAIL,
POSTAGE PREPAID, OR BY PERSONAL SERVICE WITHIN OR WITHOUT THE STATE OF NEW
YORK.  EACH BORROWER HEREBY EXPRESSLY AND IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY LAW, ANY OBJECTION WHICH THEY MAY HAVE OR HEREAFTER MAY HAVE
TO THE LAYING OF VENUE OF ANY SUCH LITIGATION BROUGHT IN ANY SUCH COURT REFERRED
TO ABOVE AND ANY CLAIM THAT ANY SUCH LITIGATION HAS BEEN BROUGHT IN AN
INCONVENIENT FORUM.  TO THE EXTENT THAT ANY BORROWER HAS OR HEREAFTER MAY
ACQUIRE ANY IMMUNITY FROM JURISDICTION OF ANY COURT OF FROM ANY LEGAL PROCESS
(WHETHER THROUGH SERVICE OR NOTICE, ATTACHMENT PRIOR TO JUDGMENT, ATTACHMENT IN
AID OF EXECUTION OR OTHERWISE) WITH RESPECT TO ITSELF OR ITS PROPERTY, EACH
BORROWER HEREBY IRREVOCABLY WAIVES SUCH IMMUNITY IN RESPECT OF THEIR OBLIGATIONS
UNDER THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS.

 

SECTION 10.15.   Waiver of Jury Trial.  THE ADMINISTRATIVE AGENT, THE COLLATERAL
AGENT, THE LETTER OF CREDIT ISSUER, THE LENDERS AND THE BORROWERS HEREBY
KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE ANY RIGHTS THEY MAY HAVE TO A
TRIAL BY JURY IN RESPECT OF ANY LITIGATION BASED HEREON, OR ARISING OUT OF,
UNDER, OR IN CONNECTION WITH, THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR
TRANSACTION DOCUMENT OR ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS
(WHETHER VERBAL OR WRITTEN) OR ACTIONS OF THE ADMINISTRATIVE AGENT, THE
COLLATERAL AGENT, THE LETTER OF CREDIT ISSUER, THE LENDERS OR THE BORROWERS. 
EACH OF THE BORROWERS ACKNOWLEDGES AND AGREES THAT IT HAS RECEIVED FULL AND
SUFFICIENT CONSIDERATION FOR THIS PROVISION (AND EACH OTHER PROVISION OF EACH
OTHER LOAN DOCUMENT TO WHICH IT IS A PARTY) AND THAT THIS PROVISION IS A
MATERIAL INDUCEMENT FOR THE ADMINISTRATIVE AGENT, THE COLLATERAL AGENT, THE
LETTER OF CREDIT ISSUER AND THE LENDERS ENTERING INTO THIS AGREEMENT AND EACH
SUCH OTHER LOAN DOCUMENT.

 

94

--------------------------------------------------------------------------------


 

SECTION 10.16.   Joint and Several Obligations.

 

(a)           It is understood by the parties hereto, and the Borrowers hereby
acknowledge and affirm, that all of the Obligations of the Borrowers hereunder
and under the other Transaction Documents (including, without limitation, all of
the obligations of the Borrowers under and in connection with each of the
Letters of Credit and each of the applications and confirmations therefor made
by any Borrower to the Letter of Credit Issuer, and all of the obligations of
the Borrowers under the Notes) shall be joint and several; provided, however,
that Chemical Pioneer, and its wholly-owned Subsidiaries, shall not be jointly
and severally liable as a Borrower for any Obligations in an amount in excess of
$2,500,000, in the aggregate, incurred by any Borrowers with respect to (i) any
Initial Draw Term Loans or (ii) any other Loans or Letters of Credit outstanding
as of the Closing Date, but shall be jointly and severally liable as Borrower
for all other Obligations.  Except as expressly set forth in Article 8, each
Borrower waives presentation to, demand of payment from and protest to the
Lenders of any of the obligations and liabilities of the other Borrowers
hereunder and also waives notice of protest for nonpayment and notice of
acceleration and notice of intent to accelerate, and all other notices of any
kind.  Except as expressly set forth in Article 8, each Borrower waives notice
of any default by the other Borrowers hereunder.  The obligations and
liabilities of each Borrower hereunder shall not be affected by (i) the failure
of any Lender, the Administrative Agent, the Letter of Credit Issuer or the
Collateral Agent to assert any claim or demand or to enforce any right or remedy
against the other Borrowers or any other Person under this Agreement or any
other Transaction Document; (ii) any extension or renewal of any thereof; (iii)
any rescission, waiver, amendment or modification of any of the terms or
provisions of this Agreement or any other Transaction Document; (iv) the release
of any obligation or liability of the other Borrowers by any Lender, the
Administrative Agent, the Letter of Credit Issuer or the Collateral Agent; (v)
the failure of any Lender to exercise any right or remedy against any Borrower;
(vi) any change in the ownership of any of the Borrowers; or (vii) any winding
up, reorganization, arrangement, liquidation, reconstruction or similar
proceeding with respect to any of the Borrowers, any Lender, the Letter of
Credit Issuer, the Collateral Agent or the Administrative Agent.

 

(b)           If and to the extent that any of the Borrowers shall fail to make
any payment with respect to any of the obligations hereunder as and when due or
to perform any of such obligations in accordance with the terms thereof, then in
each such event, the other Borrowers will make such payment with respect to, or
perform, such obligation.

 

(c)           The obligations of each Borrower under the provisions of this
Section 10.16 constitute full recourse obligations of such Borrowers,
enforceable in accordance with the terms of this Agreement.

 

(d)           The provisions of this Section 10.16 are made for the benefit of
the Lenders, the Administrative Agent, the Collateral Agent and the Letter of
Credit Issuer and their successors and assigns, and may be enforced by the
Administrative Agent, the Collateral Agent, the Letter of Credit Issuer and the
Lenders from time to time against

 

95

--------------------------------------------------------------------------------


 

any of the Borrowers as often as occasion therefor may arise and without
requirement on the part of the Lenders first to marshal any of their claims or
to exercise any of their rights against the other Borrowers or to exhaust any
remedies available to them against the other Borrowers or to resort to any other
source or means of obtaining payment of all or any part of the obligations
hereunder or to elect any other remedy.  The provisions of this Section 10.16
shall remain in effect until all of the obligations hereunder shall have been
paid in full or otherwise fully satisfied and all of the Commitments and Letters
of Credit shall have terminated or expired.  If at any time, any payment, or any
part thereof, made in respect of all or any part of the Obligations hereunder,
is rescinded or must otherwise be restored or returned by any of the Lenders
upon the insolvency, bankruptcy or reorganization of a Borrower, or otherwise,
the provisions of this Section 10.16 will forthwith be reinstated in effect, as
though such payment had not been made.

 

(e)           Any action by one Borrower under this Agreement or any of the
other Loan Documents shall conclusively bind all of the other Borrowers;
provided, however, that Chemical Pioneer, and its wholly-owned Subsidiaries,
shall not be bound as a Borrower with respect to any Obligations in an amount in
excess of $2,500,000, in the aggregate, incurred by any Borrower with respect to
(i) any Initial Draw Term Loans or (ii) any other Loans or Letters of Credit
outstanding as of the Closing Date, but shall be so bound as to all other
Obligations.

 

SECTION 10.17.   Delivery of Lender Addenda.  Each Person which becomes a Lender
hereunder on the date hereof shall become a party to this Agreement by
delivering to the Administrative Agent, a Lender Addendum Agreement duly
executed by such Person, the Borrowers and the Administrative Agent.

 

SECTION 10.18.   Assumption, Renewal and Continuation of Existing Indebtedness. 
Upon the effectiveness of this Agreement, all of the Existing Indebtedness
outstanding on such date shall hereby be restructured, rearranged, renewed,
extended and continued as provided in this Agreement and all Loans outstanding
under the Existing Credit Facility shall become Loans outstanding hereunder and
governed by this Agreement; provided, however, that with respect to Loans
outstanding under the Existing Credit Facility as of the Closing Date, Chemical
Pioneer, and its Subsidiaries, shall only be liable as a Borrower with respect
to $2,500,000 of such outstanding Loans.  Each of the New Borrowers hereby
expressly assumes and agrees to duly and timely pay, perform and discharge all
liabilities and obligations (collectively, the “Assumed Obligations”) of the
Borrowers under the Existing Credit Facility and hereunder and agrees to be
obligated with respect to all such Assumed Obligations as if such New Borrower
had been a Borrower (as defined therein) under the Existing Credit Facility.  In
connection herewith, the Existing Lenders have sold, assigned, transferred and
conveyed, and Lenders party to this Agreement have purchased and accepted, and
hereby purchase and accept, so much of the Existing Indebtedness such that each
Lender’s percentage of the loans and obligations outstanding pursuant to the
Existing Credit Facility, as restructured, rearranged, renewed, extended and
continued pursuant to this Agreement, shall be equal to such Lender’s Percentage
of the Commitments upon the effectiveness of this Agreement.  The Lenders
acknowledge and agree that the assignment, transfer and conveyance of the
Existing Indebtedness is without recourse to the Existing Lenders and without
any warranties whatsoever by the Collateral Agent,

 

96

--------------------------------------------------------------------------------


 

the Administrative Agent, the Letter of Credit Issuer or any Existing Lender as
to title, enforceability, collectibility, documentation or freedom from liens or
encumbrances, in whole or in part, other than the warranty of each Existing
Lender that it has not previously sold, transferred, conveyed or encumbered such
interests.  Following the effectiveness of this Agreement, the Administration
Agent shall request that each Existing Lender return any and all promissory
notes issued by the Existing Borrowers in connection with the Existing Credit
Facility.  All such notes received by the Administration Agent shall be marked
“Restructured, Rearranged, Renewed, Extended and Continued” and returned to the
Existing Borrowers.

 

SECTION 10.19.   Releases with Respect to Exiting Borrowers.  Upon the
effectiveness of this Agreement, the Administrative Agent, the Collateral Agent,
the Letter of Credit Issuer and the other Lenders hereby release and terminate,
without recourse, representation or warranty of any kind, all Liens, security
interests, pledges, claims or encumbrances granted by each of the Exiting
Borrowers pursuant to each Loan Document (as defined in the Existing Credit
Facility) executed and delivered prior to the Effective Date by such Exiting
Borrower under the Existing Credit Facility (the “Terminated Security
Documents”).  The Administrative Agent, Collateral Agent, Letter of Credit
Issuer and the Lenders will, at the Borrowers’ cost and expense, take all such
further actions as any Exiting Borrower may reasonably request to cancel and
terminate such Terminated Security Documents, and terminate any financing
statements executed in connection therewith that relate to such Terminated
Security Documents, and will take all such further actions as may reasonably be
requested by the Exiting Borrowers to evidence or give effect to the release and
termination of such Terminated Security Documents.  Each Exiting Borrower shall
hereafter cease to be (a) a “Grantor” or “Pledgor” under any Terminated Security
Document and (b) a “Borrower” under any other Loan Document (as defined in the
Existing Credit Facility) executed and delivered prior to the Effective Date.

 

97

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized as of the day and year
first above written.

 

 

U.S. SHIPPING PARTNERS L.P., as Borrower

 

 

 

 

 

 

 

By:

US Shipping General Partner LLC,

 

 

its General Partner

 

 

 

 

By:

/s/ Paul Gridley

 

Name:

Paul Gridley

 

Title:

Chairman and Chief Executive Officer

 

 

 

 

Address:

399 Thornall Street

 

 

Edison, NJ 08837

 

 

 

 

Facsimile No.:

732-635-1940

 

 

 

 

 

 

 

Attention:

Paul Gridley

 

 

 

 

with a copy to:

 

 

Fulbright & Jaworski L.L.P.

 

666 Fifth Avenue

 

New York, New York 10103

 

Telephone:

212-318-3000

 

Facsimile No.

212-318-3400

 

Attention:

Paul Jacobs

 

 

Roy L. Goldman

 

S-1

--------------------------------------------------------------------------------


 

 

U.S. SHIPPING OPERATING LLC, as Borrower

 

 

 

 

 

 

 

By:

/s/ Paul Gridley

 

Name:

Paul Gridley

 

Title:

Chairman and Chief Executive Officer

 

 

 

 

Address:

c/o U.S. Shipping Partners L.P.

 

 

399 Thornall Street

 

 

Edison, NJ 08837

 

 

 

 

Facsimile No.:

732-635-1940

 

 

 

 

 

 

 

Attention:

Paul Gridley

 

 

 

 

with a copy to:

 

 

Fulbright & Jaworski L.L.P.

 

666 Fifth Avenue

 

New York, New York 10103

 

Telephone:

212-318-3000

 

Facsimile No.

212-318-3400

 

Attention:

Paul Jacobs

 

 

Roy L. Goldman

 

S-2

--------------------------------------------------------------------------------


 

 

ITB BALTIMORE LLC, as Borrower

 

 

 

 

 

 

 

By:

/s/ Paul Gridley

 

Name:

Paul Gridley

 

Title:

Chairman and Chief Executive Officer

 

 

 

 

Address:

c/o U.S. Shipping Partners L.P.

 

 

399 Thornall Street

 

 

Edison, NJ 08837

 

 

 

 

Facsimile No.:

732-635-1940

 

 

 

 

 

 

 

Attention:

Paul Gridley

 

 

 

 

with a copy to:

 

 

Fulbright & Jaworski L.L.P.

 

666 Fifth Avenue

 

New York, New York 10103

 

Telephone:

212-318-3000

 

Facsimile No.

212-318-3400

 

Attention:

Paul Jacobs

 

 

Roy L. Goldman

 

S-3

--------------------------------------------------------------------------------


 

 

ITB GROTON LLC, as Borrower

 

 

 

 

 

 

 

By:

/s/ Paul Gridley

 

Name:

Paul Gridley

 

Title:

Chairman and Chief Executive Officer

 

 

 

 

Address:

c/o U.S. Shipping Partners L.P.

 

 

399 Thornall Street

 

 

Edison, NJ 08837

 

 

 

 

Facsimile No.:

732-635-1940

 

 

 

 

 

 

 

Attention:

Paul Gridley

 

 

 

 

with a copy to:

 

 

Fulbright & Jaworski L.L.P.

 

666 Fifth Avenue

 

New York, New York 10103

 

Telephone:

212-318-3000

 

Facsimile No.

212-318-3400

 

Attention:

Paul Jacobs

 

 

Roy L. Goldman

 

S-4

--------------------------------------------------------------------------------


 

 

ITB JACKSONVILLE LLC, as Borrower

 

 

 

 

 

 

 

By:

/s/ Paul Gridley

 

Name:

Paul Gridley

 

Title:

Chairman and Chief Executive Officer

 

 

 

 

Address:

c/o U.S. Shipping Partners L.P.

 

 

399 Thornall Street

 

 

Edison, NJ 08837

 

 

 

 

Facsimile No.:

732-635-1940

 

 

 

 

 

 

 

Attention:

Paul Gridley

 

 

 

 

with a copy to:

 

 

Fulbright & Jaworski L.L.P.

 

666 Fifth Avenue

 

New York, New York 10103

 

Telephone:

212-318-3000

 

Facsimile No.

212-318-3400

 

Attention:

Paul Jacobs

 

 

Roy L. Goldman

 

S-5

--------------------------------------------------------------------------------


 

 

ITB MOBILE LLC, as Borrower

 

 

 

 

 

 

 

By:

/s/ Paul Gridley

 

Name:

Paul Gridley

 

Title:

Chairman and Chief Executive Officer

 

 

 

 

Address:

c/o U.S. Shipping Partners L.P.

 

 

399 Thornall Street

 

 

Edison, NJ 08837

 

 

 

 

Facsimile No.:

732-635-1940

 

 

 

 

 

 

 

Attention:

Paul Gridley

 

 

 

 

with a copy to:

 

 

Fulbright & Jaworski L.L.P.

 

666 Fifth Avenue

 

New York, New York 10103

 

Telephone:

212-318-3000

 

Facsimile No.

212-318-3400

 

Attention:

Paul Jacobs

 

 

Roy L. Goldman

 

S-6

--------------------------------------------------------------------------------


 

 

ITB NEW YORK LLC, as Borrower

 

 

 

 

 

 

 

By:

/s/ Paul Gridley

 

Name:

Paul Gridley

 

Title:

Chairman and Chief Executive Officer

 

 

 

 

Address:

c/o U.S. Shipping Partners L.P.

 

 

399 Thornall Street

 

 

Edison, NJ 08837

 

 

 

 

Facsimile No.:

732-635-1940

 

 

 

 

 

 

 

Attention:

Paul Gridley

 

 

 

 

with a copy to:

 

 

Fulbright & Jaworski L.L.P.

 

666 Fifth Avenue

 

New York, New York 10103

 

Telephone:

212-318-3000

 

Facsimile No.

212-318-3400

 

Attention:

Paul Jacobs

 

 

Roy L. Goldman

 

S-7

--------------------------------------------------------------------------------


 

 

ITB PHILADELPHIA LLC, as Borrower

 

 

 

 

 

 

 

By:

/s/ Paul Gridley

 

Name:

Paul Gridley

 

Title:

Chairman and Chief Executive Officer

 

 

 

 

Address:

c/o U.S. Shipping Partners L.P.

 

 

399 Thornall Street

 

 

Edison, NJ 08837

 

 

 

 

Facsimile No.:

732-635-1940

 

 

 

 

 

 

 

Attention:

Paul Gridley

 

 

 

 

with a copy to:

 

 

Fulbright & Jaworski L.L.P.

 

666 Fifth Avenue

 

New York, New York 10103

 

Telephone:

212-318-3000

 

Facsimile No.

212-318-3400

 

Attention:

Paul Jacobs

 

 

Roy L. Goldman

 

S-8

--------------------------------------------------------------------------------


 

 

USS CHARTERING LLC, as Borrower

 

 

 

 

 

 

 

By:

/s/ Paul Gridley

 

Name:

Paul Gridley

 

Title:

Chairman and Chief Executive Officer

 

 

 

 

Address:

c/o U.S. Shipping Partners L.P.

 

 

399 Thornall Street

 

 

Edison, NJ 08837

 

 

 

 

Facsimile No.:

732-635-1940

 

 

 

 

 

 

 

Attention:

Paul Gridley

 

 

 

 

with a copy to:

 

 

Fulbright & Jaworski L.L.P.

 

666 Fifth Avenue

 

New York, New York 10103

 

Telephone:

212-318-3000

 

Facsimile No.

212-318-3400

 

Attention:

Paul Jacobs

 

 

Roy L. Goldman

 

S-9

--------------------------------------------------------------------------------


 

 

USCS CHEMICAL CHARTERING LLC, as Borrower

 

 

 

 

 

 

 

By:

/s/ Paul Gridley

 

Name:

Paul Gridley

 

Title:

Chairman and Chief Executive Officer

 

 

 

 

Address:

c/o U.S. Shipping Partners L.P.

 

 

399 Thornall Street

 

 

Edison, NJ 08837

 

 

 

 

Facsimile No.:

732-635-1940

 

 

 

 

 

 

 

Attention:

Paul Gridley

 

 

 

 

with a copy to:

 

 

Fulbright & Jaworski L.L.P.

 

666 Fifth Avenue

 

New York, New York 10103

 

Telephone:

212-318-3000

 

Facsimile No.

212-318-3400

 

Attention:

Paul Jacobs

 

 

Roy L. Goldman

 

S-10

--------------------------------------------------------------------------------


 

 

USCS CHEMICAL PIONEER LLC, as Borrower

 

 

 

 

 

 

 

By:

/s/ Paul Gridley

 

Name:

Paul Gridley

 

Title:

Chairman and Chief Executive Officer

 

 

 

 

Address:

c/o U.S. Shipping Partners L.P.

 

 

399 Thornall Street

 

 

Edison, NJ 08837

 

 

 

 

Facsimile No.:

732-635-1940

 

 

 

 

 

 

 

Attention:

Paul Gridley

 

 

 

 

with a copy to:

 

 

Fulbright & Jaworski L.L.P.

 

666 Fifth Avenue

 

New York, New York 10103

 

Telephone:

212-318-3000

 

Facsimile No.

212-318-3400

 

Attention:

Paul Jacobs

 

 

Roy L. Goldman

 

S-11

--------------------------------------------------------------------------------


 

 

USCS CHARLESTON CHARTERING LLC, as Borrower

 

 

 

 

 

 

 

By:

/s/ Paul Gridley

 

Name:

Paul Gridley

 

Title:

Chairman and Chief Executive Officer

 

 

 

 

Address:

c/o U.S. Shipping Partners L.P.

 

 

399 Thornall Street

 

 

Edison, NJ 08837

 

 

 

 

Facsimile No.:

732-635-1940

 

 

 

 

 

 

 

Attention:

Paul Gridley

 

 

 

 

with a copy to:

 

 

Fulbright & Jaworski L.L.P.

 

666 Fifth Avenue

 

New York, New York 10103

 

Telephone:

212-318-3000

 

Facsimile No.

212-318-3400

 

Attention:

Paul Jacobs

 

 

Roy L. Goldman

 

S-12

--------------------------------------------------------------------------------


 

 

USCS CHARLESTON LLC, as Borrower

 

 

 

 

 

 

 

By:

/s/ Paul Gridley

 

Name:

Paul Gridley

 

Title:

Chairman and Chief Executive Officer

 

 

 

 

Address:

c/o U.S. Shipping Partners L.P.

 

 

399 Thornall Street

 

 

Edison, NJ 08837

 

 

 

 

Facsimile No.:

732-635-1940

 

 

 

 

 

 

 

Attention:

Paul Gridley

 

 

 

 

with a copy to:

 

 

Fulbright & Jaworski L.L.P.

 

666 Fifth Avenue

 

New York, New York 10103

 

Telephone:

212-318-3000

 

Facsimile No.

212-318-3400

 

Attention:

Paul Jacobs

 

 

Roy L. Goldman

 

S-13

--------------------------------------------------------------------------------


 

 

USCS ATB LLC, as Borrower

 

 

 

 

 

 

 

By:

/s/ Paul Gridley

 

Name:

Paul Gridley

 

Title:

Chairman and Chief Executive Officer

 

 

 

 

Address:

c/o U.S. Shipping Partners L.P.

 

 

399 Thornall Street

 

 

Edison, NJ 08837

 

 

 

 

Facsimile No.:

732-635-1940

 

 

 

 

 

 

 

Attention:

Paul Gridley

 

 

 

 

with a copy to:

 

 

Fulbright & Jaworski L.L.P.

 

666 Fifth Avenue

 

New York, New York 10103

 

Telephone:

212-318-3000

 

Facsimile No.

212-318-3400

 

Attention:

Paul Jacobs

 

 

Roy L. Goldman

 

S-14

--------------------------------------------------------------------------------


 

 

CANADIAN IMPERIAL BANK OF COMMERCE, as Administrative Agent and Letter of Credit
Issuer

 

 

 

 

 

 

 

By:

/s/ William J. Koslo, Jr.

 

 

Name:

William J. Koslo, Jr.

 

 

Title:

Managing Director

 

 

 

 

Address:

 

 

 

 

 

 

 

 

Facsimile No.:

 

 

 

 

 

Attention:

 

 

 

 

 

S-15

--------------------------------------------------------------------------------


 

 

KEYBANK NATIONAL ASSOCIATION, as Collateral Agent and Lender

 

 

 

 

 

 

 

By:

/s/ Thomas Rajan

 

 

Name:

Thomas Rajan

 

 

Title:

Vice President

 

 

 

 

Address:

Preston Commons West Tower

 

 

8117 Preston Road, Suite 440

 

 

Dallas, Texas  75225

 

 

 

 

Telephone:

214-414-2580

 

 

 

 

Facsimile No.:

214-414-2651

 

 

 

 

Attention:

Thomas Rajan

 

 

 

 

S-16

--------------------------------------------------------------------------------


 

 

CITIBANK, N.A., as Lender

 

 

 

 

 

 

 

By:

/s/ Charles R. Delamater

 

 

Name:

Charles R. Delamater

 

 

Title:

Managing Director,

 

 

 

Senior Credit Officer

 

 

 

 

Address:

388 Greenwich St., 23rd Floor

 

 

New York, NY 10013

 

 

 

 

Facsimile No.:

212-816-5429

 

 

 

 

Attention:

Charles R. Delamater

 

 

 

 

S-17

--------------------------------------------------------------------------------


 

 

LEHMAN COMMERCIAL PAPER INC., as Lender

 

 

 

 

 

 

 

By:

/s/ Frank P. Turner

 

 

Name:

Frank P. Turner

 

 

Title:

Vice President

 

 

 

 

Address:

745 7th Avenue, 7th Floor

 

 

New York, NY  10019

 

 

 

 

Facsimile No.:

646-758-1986

 

 

 

 

Attention:

Loan Portfolio Group

 

 

 

 

S-18

--------------------------------------------------------------------------------


 

 

LASALLE BANK NATIONAL ASSOCIATION, as Lender

 

 

 

 

 

 

 

By:

/s/ Kathleen L. Ross

 

 

Name:

Kathleen L. Ross

 

 

Title:

Senior Vice President

 

 

 

 

Address:

 

 

 

 

 

 

 

 

Facsimile No.:

 

 

 

 

 

Attention:

 

 

 

 

 

S-19

--------------------------------------------------------------------------------


 

 

CIBC INC., as Lender

 

 

 

 

 

 

 

By:

/s/ William J. Koslo, Jr.

 

 

Name:

William J. Koslo, Jr.

 

 

Title:

Managing Director

 

 

 

 

Address:

 

 

 

 

 

 

 

 

Facsimile No.:

 

 

 

 

 

Attention:

 

 

 

 

 

S-20

--------------------------------------------------------------------------------


 

SCHEDULE I

 

DISCLOSURE SCHEDULE

 

ITEM 2.1.4             Existing Letters of Credit

 

Beneficiary

 

Expiration Date

 

Amount

 

SENESCO

 

4/13/09

 

$966,006.41

 

 

ITEM 6.3                Governmental Approval, Regulation, etc.

 

Assignment of Mortgages (as defined in the Existing Credit Facility) on Vessels
from National City Bank, as collateral agent under the Existing Credit Facility,
as trustee, to Collateral Agent, as trustee, must be filed and recorded. 
Mortgages for the M/V Charleston, S.S. Chemical Pioneer and Vessels owned by the
Original Owners must be filed and recorded.  UCC-1s and UCC-3s must be filed. 
Documentation must be filed with the U.S. Coast Guard reflecting the change in
ownership of the Original Owners, Chemical Pioneer and Charleston.  Various
filings will be required to effect the transactions contemplated by the
Contribution Agreement.

 

ITEM 6.6                Material Adverse Effect

 

None.

 

ITEM 6.7                Litigation

 

None.

 

ITEM 6.8                Existing Subsidiaries

 

A.            U.S. Shipping Partners L.P.



Name of
Subsidiary

 

State of Formation/
Incorporation

 

Ownership %

 

Business
Description

 

U.S. Shipping Operating LLC

 

Delaware

 

100%

 

Owner of Subsidiaries listed under Part B

 

 

Schedule I-1

--------------------------------------------------------------------------------


 

B.            U.S. Shipping Operating LLC



Name of
Subsidiary

 

State of Formation/
Incorporation

 

Ownership %

 

Business
Description

 

USS Chartering LLC

 

Delaware

 

100%

 

Charterer and operator of Vessels

 

USCS Charleston Chartering LLC

 

Delaware

 

100%

 

Charterer and operator of Vessels

 

USCS Chemical Pioneer LLC*

 

Delaware

 

100%

 

Owner of S.S. Chemical Pioneer

 

USCS ATB LLC

 

Delaware

 

100%

 

Owner of ATB following the completion of its construction

 

--------------------------------------------------------------------------------

*              Will convert to a corporation following closing.

 

USS Chartering LLC and USCS Charleston Chartering LLC may merge following the
Closing Date.

 

C.            USS Chartering LLC

 

Name of
Subsidiary

 

State of Formation/
Incorporation

 

Ownership %

 

Business
Description

 

ITB Baltimore LLC

 

Delaware

 

100%

 

Owner of Baltimore

 

ITB Groton LLC

 

Delaware

 

100%

 

Owner of Groton

 

ITB Jacksonville LLC

 

Delaware

 

100%

 

Owner of Jacksonville

 

ITB Mobile LLC

 

Delaware

 

100%

 

Owner of Mobile

 

ITB New York LLC

 

Delaware

 

100%

 

Owner of New York

 

ITB Philadelphia LLC

 

Delaware

 

100%

 

Owner of Philadelphia

 

 

D.            USCS Charleston Chartering LLC

 

Name of
Subsidiary

 

State of Formation/
Incorporation

 

Ownership %

 

Business
Description

 

USCS Charleston LLC

 

Delaware

 

100%

 

Owner of M/V Charleston

 

 

Schedule I-2

--------------------------------------------------------------------------------


 

E.             USCS Chemical Pioneer LLC*



Name of
Subsidiary

 

State of Formation/
Incorporation

 

Ownership %

 

Business
Description

 

USCS Chemical Chartering LLC

 

Delaware

 

100%

 

Charterer and operator of Vessel

 

--------------------------------------------------------------------------------

*              Will convert to a corporation following closing.

 

ITEM 6.11              Employee Benefit Plans

 

None.

 

ITEM 6.12              Environmental Matters

 

None.

 

ITEM 6.17              Contractual Default

 

None.

 

ITEM 6.18              Labor Relations

 

None.

 

ITEM 7.2.2(b)        Ongoing Indebtedness

 

None.

 

ITEM 7.2.5(a)        Ongoing Investments

 

Construction of the ATB pursuant to the ATB Construction Contract.

 

Schedule I-3

--------------------------------------------------------------------------------


 

SCHEDULE II

 

DESCRIPTION OF VESSELS

 

Name of

Vessel

 

Official

Number

 

Port of Registry

 

Primary Service

 

Endorsements

 

Baltimore

 

654191

 

Wilmington, DE

 

Towing Vessel

 

Coastwise & Registry

 

Baltimore

 

654194

 

Wilmington, DE

 

Tank Barge

 

Coastwise & Registry

 

Charleston

 

658493

 

Wilmington, DE

 

Tank Ship

 

Coastwise & Registry

 

Chemical Pioneer

 

661060

 

New York, NY

 

Tank Ship

 

Coastwise & Registry

 

Groton

 

647320

 

Wilmington, DE

 

Towing Vessel

 

Coastwise & Registry

 

Groton

 

632268

 

Wilmington, DE

 

Tank Barge

 

Coastwise & Registry

 

Jacksonville

 

631787

 

Wilmington, DE

 

Towing Vessel

 

Coastwise & Registry

 

Jacksonville

 

631788

 

Philadelphia, PA

 

Tank Barge

 

Coastwise & Registry

 

Mobile

 

654193

 

New York, NY

 

Towing Vessel

 

Coastwise & Registry

 

Mobile

 

654196

 

New York, NY

 

Tank Barge

 

Coastwise & Registry

 

New York

 

648935

 

Wilmington, DE

 

Towing Vessel

 

Coastwise & Registry

 

New York

 

648934

 

Wilmington, DE

 

Tank Barge

 

Coastwise & Registry

 

Philadelphia

 

654192

 

Wilmington, DE

 

Towing Vessel

 

Coastwise & Registry

 

Philadelphia

 

654195

 

New York, NY

 

Tank Barge

 

Coastwise & Registry

 

 

Schedule II-1

--------------------------------------------------------------------------------


 

EXHIBIT A

 

FORM OF REVOLVING NOTE

 

$              

November 3, 2004

 

FOR VALUE RECEIVED, the undersigned, U.S. Shipping Partners L.P., a Delaware
limited partnership, U.S. Shipping Operating LLC, ITB Baltimore LLC, ITB Groton
LLC, ITB Jacksonville LLC, ITB Mobile LLC, ITB New York LLC, ITB Philadelphia
LLC, USS Chartering LLC, USCS Chemical Chartering LLC, USCS Chemical Pioneer
LLC, USCS Charleston Chartering LLC, USCS Charleston LLC, and USCS ATB LLC, each
a Delaware limited liability company (the “Borrowers”), jointly and severally
promise to pay to the order of [REVOLVING LENDER FULL NAME ALL CAPS], a
                    (the “Revolving Lender”), on November 2, 2009 the principal
sum of                    DOLLARS ($           ) or, if less, the aggregate
unpaid principal amount of all Revolving Loans shown on the schedule attached
hereto (and any continuation thereof) made by the Revolving Lender pursuant to
that certain Second Amended and Restated Credit Agreement, dated as of November
3, 2004 (together with all amendments and other modifications, if any, from time
to time thereafter made thereto, the “Credit Agreement”), among U.S. Shipping
Partners L.P., a Delaware limited partnership, U.S. Shipping Operating LLC, ITB
Baltimore LLC, ITB Groton LLC, ITB Jacksonville LLC, ITB Mobile LLC, ITB New
York LLC, ITB Philadelphia LLC, USS Chartering LLC, USCS Chemical Chartering
LLC, USCS Chemical Pioneer LLC, USCS Charleston Chartering LLC, USCS Charleston
LLC, and USCS ATB LLC, each a Delaware limited liability company, the various
financial institutions as are or may become parties thereto (collectively, the
“Lenders”), Canadian Imperial Bank of Commerce (“CIBC”), as letter of credit
issuer, CIBC, as administrative agent for the Lenders (in such capacity together
with its successors in such capacity, the “Administrative Agent”), and KeyBank
National Association, as collateral agent for the Secured Parties (as defined in
the Credit Agreement).

 

The Borrowers also jointly and severally promise to pay interest on the unpaid
principal amount hereof from time to time outstanding from the date hereof until
maturity (whether by acceleration or otherwise) and, after maturity, until paid,
at the rates per annum and on the dates specified in the Credit Agreement.

 

Payments of both principal and interest are to be made in lawful money of the
United States of America in same day or immediately available funds to the
account designated by the Administrative Agent pursuant to the Credit Agreement.

 

This Revolving Note is a replacement of (but not an extinguishment or novation
of), those certain Revolving Notes, dated April 13, 2004, executed by United
States Shipping Master LLC, United States Shipping LLC, United States Chemical
Shipping LLC, ITB Baltimore LLC, ITB Groton LLC, ITB Jacksonville LLC, ITB
Mobile LLC, ITB New York LLC, ITB Philadelphia LLC, USS Chartering LLC, USS
Transport LLC, USCS Chemical Chartering LLC, USCS Chemical Transport LLC, USCS
Chemical Pioneer LLC, and USCS Charleston LLC, and USS Vessel Management Inc.,
in the principal amount of $5,000,000 each and payable to the order of CIBC
Inc., National City Bank, and PB Capital Corporation and in the principal amount
of $10,000,000 and payable to the order of LaSalle Bank National Association
(collectively, the “Prior Notes”), and the indebtedness evidenced hereby and
thereby is a continuing indebtedness, except as provided in Section 10.18 of the
Credit Agreement with respect to the undersigned

 

--------------------------------------------------------------------------------


 

USCS Chemical Pioneer LLC and USCS Chemical Chartering LLC, and nothing herein
contained or implied shall be construed to deem such indebtedness or any accrued
and unpaid interest thereon paid, satisfied, novated or terminated.  All liens
and security interests that exist to secure the indebtedness evidenced by the
Prior Notes, other than any expressly released concurrently with the execution
of the Credit Agreement, shall continue in full force and effect to secure the
indebtedness as evidenced by this Revolving Note.

 

This Revolving Note is one of the Revolving Notes referred to in, and evidences
Indebtedness incurred under, the Credit Agreement, to which reference is made
for a description of the security for this Revolving Note and for a statement of
the terms and conditions on which the Borrowers are permitted and required to
make prepayments and repayments of principal of the Indebtedness evidenced by
this Revolving Note and on which such Indebtedness may be declared to be
immediately due and payable.  Unless otherwise defined, terms used herein have
the meanings provided in the Credit Agreement.

 

All parties hereto, whether as makers, endorsers, or otherwise, severally waive
presentment for payment, demand, protest and notice of dishonor.

 

THIS REVOLVING NOTE HAS BEEN DELIVERED IN THE CITY OF NEW YORK, NEW YORK AND
SHALL BE DEEMED TO BE A CONTRACT MADE UNDER AND GOVERNED BY THE INTERNAL LAWS OF
THE STATE OF NEW YORK (WITHOUT REGARD TO ANY CONFLICTS OF LAW PRINCIPLES THAT
WOULD REQUIRE THE APPLICATION OF THE LAW OF ANY OTHER JURISDICTION).

 

 

U.S. Shipping Partners L.P., a Delaware limited partnership

 

 

 

 

By: US Shipping General Partner LLC, its general partner

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

2

--------------------------------------------------------------------------------


 

 

U.S. Shipping Operating LLC, ITB Baltimore LLC, ITB Groton LLC, ITB Jacksonville
LLC, ITB Mobile LLC, ITB New York LLC, ITB Philadelphia LLC, USS Chartering LLC,
USCS Chemical Chartering LLC, USCS Chemical Pioneer LLC, USCS Charleston
Chartering LLC, USCS Charleston LLC, and USCS ATB LLC, each a Delaware limited
liability company, jointly and severally

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

3

--------------------------------------------------------------------------------


 

REVOLVING LOANS AND PRINCIPAL PAYMENTS

 

 

 

Amount of

Revolving Loan

Made

 

 

 

Amount of

Principal Repaid

 

Unpaid Principal

Balance

 

 

 

 

 

Date

 

Alternate

Base

Rate

 

LIBO Rate

 

Interest

Period (if

applicable)

 

Alternate

Base Rate

 

LIBO

Rate

 

Alternate

Base Rate

 

LIBO

Rate

 

Total

 

Notation

Made By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4

--------------------------------------------------------------------------------


 

EXHIBIT B

 

FORM OF TERM NOTE

 

$              

November 3, 2004

 

FOR VALUE RECEIVED, the undersigned, U.S. Shipping Partners L.P., a Delaware
limited partnership, U.S. Shipping Operating LLC, ITB Baltimore LLC, ITB Groton
LLC, ITB Jacksonville LLC, ITB Mobile LLC, ITB New York LLC, ITB Philadelphia
LLC, USS Chartering LLC, USCS Chemical Chartering LLC, USCS Chemical Pioneer
LLC, USCS Charleston Chartering LLC, USCS Charleston LLC, and USCS ATB LLC, each
a Delaware limited liability company (the “Borrowers”), jointly and severally
promise to pay to the order of [TERM LENDER FULL NAME ALL CAPS], a
                    (the “Term Lender”), the principal sum of
                     DOLLARS ($            ) or, if less, the aggregate unpaid
principal amount of all Term Loans shown on the schedule attached hereto (and
any continuation thereof) made by the Term Lender pursuant to that certain
Second Amended and Restated Credit Agreement, dated as of November 3, 2004
(together with all amendments and other modifications, if any, from time to time
thereafter made thereto, the “Credit Agreement”), among U.S. Shipping Partners
L.P., a Delaware limited partnership, U.S. Shipping Operating LLC, ITB Baltimore
LLC, ITB Groton LLC, ITB Jacksonville LLC, ITB Mobile LLC, ITB New York LLC, ITB
Philadelphia LLC, USS Chartering LLC, USCS Chemical Chartering LLC, USCS
Chemical Pioneer LLC, USCS Charleston Chartering LLC, USCS Charleston LLC, and
USCS ATB LLC, each a Delaware limited liability company, the various financial
institutions as are or may become parties thereto (collectively, the “Lenders”),
Canadian Imperial Bank of Commerce (“CIBC”), as letter of credit issuer, CIBC,
as administrative agent for the Lenders (in such capacity together with its
successors in such capacity, the “Administrative Agent”), and KeyBank National
Association, as collateral agent for the Secured Parties (as defined in the
Credit Agreement), payable in installments as set forth in the Credit Agreement,
with a final installment (in the amount necessary to pay in full this Note) due
and payable on April 30, 2010.

 

The Borrowers also jointly and severally promise to pay interest on the unpaid
principal amount hereof from time to time outstanding from the date hereof until
maturity (whether by acceleration or otherwise) and, after maturity, until paid,
at the rates per annum and on the dates specified in the Credit Agreement.

 

Payments of both principal and interest are to be made in lawful money of the
United States of America in same day or immediately available funds to the
account designated by the Administrative Agent pursuant to the Credit Agreement.

 

This Term Note is an extension, renewal, and replacement of (but not an
extinguishment or novation of), and is given in partial substitution and
exchange for, amounts outstanding under those certain Term Notes, dated April
13, 2004, executed by United States Shipping Master LLC, United States Shipping
LLC, United States Chemical Shipping LLC, ITB Baltimore LLC, ITB Groton LLC, ITB
Jacksonville LLC, ITB Mobile LLC, ITB New York LLC, ITB Philadelphia LLC, USS
Chartering LLC, USS Transport LLC, USCS Chemical Chartering LLC, USCS Chemical
Transport LLC, USCS Chemical Pioneer LLC, and USCS Charleston LLC, and USS
Vessel Management Inc. and payable to the order of CIBC Inc., PB Capital
Corporation, LaSalle Bank National Association, and National City Bank, in the
aggregate principal amount of $202,500,000 (the “Prior Notes”), and the
indebtedness evidenced hereby and thereby is a

 

--------------------------------------------------------------------------------


 

continuing indebtedness, except as provided in Section 10.18 of the Credit
Agreement with respect to the undersigned USCS Chemical Pioneer LLC and USCS
Chemical Chartering LLC, and nothing herein contained or implied shall be
construed to deem such indebtedness or any accrued and unpaid interest thereon
paid, satisfied, novated or terminated.  All liens and security interests that
exist to secure the indebtedness evidenced by the Prior Notes, other than any
expressly released concurrently with the execution of the Credit Agreement,
shall continue in full force and effect to secure the indebtedness as evidenced
by this Term Note.

 

This Term Note is one of the Term Notes referred to in, and evidences
Indebtedness incurred under, the Credit Agreement, to which reference is made
for a description of the security for this Term Note and for a statement of the
terms and conditions on which the Borrowers are permitted and required to make
prepayments and repayments of principal of the Indebtedness evidenced by this
Term Note and on which such Indebtedness maybe declared to be immediately due
and payable.  Unless otherwise defined, terms used herein have the meanings
provided in the Credit Agreement.

 

All parties hereto, whether as makers, endorsers, or otherwise, severally waive
presentment for payment, demand, protest and notice of dishonor.

 

THIS TERM NOTE HAS BEEN DELIVERED IN THE CITY OF NEW YORK, NEW YORK AND SHALL BE
DEEMED TO BE A CONTRACT MADE UNDER AND GOVERNED BY THE INTERNAL LAWS OF THE
STATE OF NEW YORK (WITHOUT REGARD TO ANY CONFLICTS OF LAW PRINCIPLES THAT WOULD
REQUIRE THE APPLICATION OF THE LAW OF ANY OTHER JURISDICTION).

 

 

U.S. Shipping Partners L.P., a Delaware limited partnership

 

 

 

By: US Shipping General Partner LLC, its general partner

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

2

--------------------------------------------------------------------------------


 

 

U.S. Shipping Operating LLC, ITB Baltimore LLC, ITB Groton LLC, ITB Jacksonville
LLC, ITB Mobile LLC, ITB New York LLC, ITB Philadelphia LLC, USS Chartering LLC,
USCS Chemical Chartering LLC, USCS Chemical Pioneer LLC, USCS Charleston
Chartering LLC, USCS Charleston LLC, and USCS ATB LLC, each a Delaware limited
liability company, jointly and severally

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

3

--------------------------------------------------------------------------------


 

TERM LOANS AND PRINCIPAL PAYMENTS

 

 

 

Amount of Term

Loan Made

 

 

 

Amount of

Principal Repaid

 

Unpaid Principal

Balance

 

 

 

 

 

Date

 

Alternate

Base

Rate

 

LIBO

Rate

 

Interest

Period (if

applicable)

 

Alternate

Base Rate

 

LIBO

Rate

 

Alternate

Base Rate

 

LIBO

Rate

 

Total

 

Notation

Made By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4

--------------------------------------------------------------------------------


 

EXHIBIT C

 

FORM OF BORROWING REQUEST

 

Canadian Imperial Bank of Commerce, as Administrative Agent
[Address]

 

Attention:                                         [Name]

                                                                                               
[Title]

 

U.S. SHIPPING PARTNERS L.P., a Delaware limited partnership,
U.S. SHIPPING OPERATING LLC, ITB BALTIMORE LLC,
ITB GROTON LLC, ITB JACKSONVILLE LLC, ITB MOBILE LLC,
ITB NEW YORK LLC, ITB PHILADELPHIA LLC,
USS CHARTERING LLC, USCS CHEMICAL CHARTERING LLC,
USCS CHEMICAL PIONEER LLC, USCS CHARLESTON CHARTERING LLC,
USCS CHARLESTON LLC, and USCS ATB LLC,
each a Delaware limited liability company

 

Gentlemen and Ladies:

 

This Borrowing Request is delivered to you pursuant to Section 2.3.1 of the
Second Amended and Restated Credit Agreement, dated as of November 3, 2004
(together with all amendments and other modifications, if any, from time to time
thereafter made thereto, the “Credit Agreement”), among U.S. Shipping Partners
L.P., a Delaware limited partnership, U.S. Shipping Operating LLC, ITB Baltimore
LLC, ITB Groton LLC, ITB Jacksonville LLC, ITB Mobile LLC, ITB New York LLC, ITB
Philadelphia LLC, USS Chartering LLC, USCS Chemical Chartering LLC, USCS
Chemical Pioneer LLC, USCS Charleston Chartering LLC, USCS Charleston LLC, and
USCS ATB LLC, each a Delaware limited liability company (collectively, the
“Borrowers”), the various financial institutions as are or may become parties
thereto (collectively, the “Lenders”), Canadian Imperial Bank of Commerce
(“CIBC”), as letter of credit issuer, CIBC, as administrative agent for the
Lenders (in such capacity together with its successors in such capacity, the
“Administrative Agent”), and KeyBank National Association, as collateral agent
for the Secured Parties (as defined in the Credit Agreement).  Unless otherwise
defined herein or the context otherwise requires, terms used herein have the
meanings provided in the Credit Agreement.

 

The Borrowers hereby request that a [Revolving Loan] [Term Loan] be made in the
aggregate principal amount of $           on           , 20    as a [LIBO Rate
Loan having an Interest Period of         months] [Base Rate Loan].

 

The Borrowers hereby acknowledge that, pursuant to Section 5.2.2 of the Credit
Agreement, each of the delivery of this Borrowing Request and the acceptance by
the Borrower of the proceeds of the Loans requested hereby constitute a
representation and warranty by the Borrowers that, on the date of such Loans,
and before and after giving effect thereto and to the application of the
proceeds therefrom, all statements set forth in Section 5.2.1 of the Credit
Agreement are true and correct.

 

The Borrowers agree that if prior to the time of the Borrowing requested hereby
any matter certified to herein by it will not be true and correct at such time
as if then made, it will

 

--------------------------------------------------------------------------------


 

immediately so notify the Administrative Agent.  Except to the extent, if any,
that prior to the time of the Borrowing requested hereby the Administrative
Agent shall receive written notice to the contrary from the Borrowers, each
matter certified to herein shall be deemed once again to be certified as true
and correct at the date of such Borrowing as if then made.

 

2

--------------------------------------------------------------------------------


 

Please wire transfer the proceeds of the Borrowing to the accounts of the
following Persons at the financial institutions indicated respectively:

 

Amount to be

 

Person to be Paid

 

Name, Address, etc.

 

Transferred

 

Name

 

Account No.

 

of Transferee Lender

 

$

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Attention:

 

 

 

 

 

 

 

 

 

$

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Attention:

 

 

 

 

 

 

 

 

 

Balance of such proceeds

 

The Borrower

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Attention:

 

 

The Borrowers have caused this Borrowing Request to be executed and delivered,
and the certification and warranties contained herein to be made, by its duly
Authorized Officer this     day of            , 20   .

 

 

[U.S. SHIPPING PARTNERS L.P., a Delaware limited partnership

 

 

 

By: US Shipping General Partner LLC, its general partner

 

 

 

 

 

By:

 

 

Name:

 

 

Title:](1)

 

--------------------------------------------------------------------------------

(1)                                  Do not use for Initial Draw Term Loan
request for $2,500,000 by USCS Chemical Pioneer LLC and USCS Chemical Chartering
LLC.

 

3

--------------------------------------------------------------------------------


 

 

U.S. SHIPPING OPERATING LLC, ITB BALTIMORE LLC, ITB GROTON LLC, ITB JACKSONVILLE
LLC, ITB MOBILE LLC, ITB NEW YORK LLC, ITB PHILADELPHIA LLC, USS CHARTERING LLC,
USCS CHARLESTON CHARTERING LLC, [USCS CHEMICAL PIONEER LLC, USCS CHEMICAL
CHARTERING LLC,](2) USCS CHARLESTON LLC, and USCS ATB LLC, each a Delaware
limited liability company

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------

(2)                                  Do not include in Borrowing Request for
Initial Draw Term Loan, exclusive of $2,500,000.  For an Initial Draw Term Loan
of $2,500,000, Borrowing Request to be executed only by USCS Chemical Pioneer
LLC and USCS Chemical Chartering LLC.

 

4

--------------------------------------------------------------------------------


 

EXHIBIT D

 

FORM OF CONTINUATION/CONVERSION NOTICE

 

Canadian Imperial Bank of Commerce, as Administrative Agent
[Address]

 

Attention:                                         [Name]

                                                                                               
[Title]

 

U.S. SHIPPING PARTNERS L.P., a Delaware limited partnership,
U.S. SHIPPING OPERATING LLC, ITB BALTIMORE LLC,
ITB GROTON LLC, ITB JACKSONVILLE LLC, ITB MOBILE LLC,
ITB NEW YORK LLC, ITB PHILADELPHIA LLC,
USS CHARTERING LLC, USCS CHEMICAL CHARTERING LLC, USCS CHEMICAL PIONEER LLC,
USCS CHARLESTON CHARTERING LLC,
USCS CHARLESTON LLC, and USCS ATB LLC,
each a Delaware limited liability company

 

Gentlemen and Ladies:

 

This Continuation/Conversion Notice is delivered to you pursuant to Section 2.4
of the Second Amended and Restated Credit Agreement, dated as of November 3,
2004 (together with all amendments and other modifications, if any, from time to
time thereafter made thereto, the “Credit Agreement”), among U.S. Shipping
Partners L.P., a Delaware limited partnership, U.S. Shipping Operating LLC, ITB
Baltimore LLC, ITB Groton LLC, ITB Jacksonville LLC, ITB Mobile LLC, ITB New
York LLC, ITB Philadelphia LLC, USS Chartering LLC, USCS Chemical Chartering
LLC, USCS Chemical Pioneer LLC, USCS Charleston Chartering LLC, USCS Charleston
LLC, and USCS ATB LLC, each a Delaware limited liability company (collectively,
the “Borrowers”), the various financial institutions as are or may become
parties thereto (collectively, the “Lenders”), Canadian Imperial Bank of
Commerce (“CIBC”), as letter of credit issuer, CIBC, as administrative agent for
the Lenders (in such capacity together with its successors in such capacity, the
“Administrative Agent”), and KeyBank National Association, as collateral agent
for the Secured Parties (as defined in the Credit Agreement).  Unless otherwise
defined herein or the context otherwise requires, terms used herein have the
meanings provided in the Credit Agreement.

 

The Borrowers hereby request that on             , 20   ,

 

1.             $            of the presently outstanding principal amount of the
[Term Loans] [Revolving Loans] originally made on           , 20    [and
$           of the presently outstanding principal amount of the [Term Loans]
[Revolving Loans] originally made on           , 20   ],

 

--------------------------------------------------------------------------------


 

2.             which are presently being maintained as (1)[Base Rate Loans]
[LIBO Rate Loans],

 

3.             be [converted into] [continued as],

 

4.             (2)[LIBO Rate Loans having an Interest Period of        months]
[Base Rate Loans].

--------------------------------------------------------------------------------

(1)           Select appropriate interest rate option.

 

(2)           Insert appropriate interest rate option.

 

The Borrowers hereby:

 

(a)           certify and warrant that no Default has occurred and is
continuing; and

 

(b)           agrees that if prior to the time of such continuation or
conversion any matter certified to herein by it will not be true and correct at
such time as if then made, it will immediately so notify the Administrative
Agent.

 

Except to the extent, if any, that prior to the time of the continuation or
conversion requested hereby the Administrative Agent shall receive written
notice to the contrary from the Borrowers, each matter certified to herein shall
be deemed to be certified at the date of such continuation or conversion as if
then made.

 

The Borrowers have caused this Continuation/Conversion Notice to be executed and
delivered, and the certification and warranties contained herein to be made, by
its Authorized Officer this     day of          , 20   .

 

 

U.S. SHIPPING PARTNERS L.P., a Delaware limited partnership

 

 

 

By: US Shipping General Partner LLC, its general partner

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

2

--------------------------------------------------------------------------------


 

 

U.S. SHIPPING OPERATING LLC, ITB BALTIMORE LLC, ITB GROTON LLC, ITB JACKSONVILLE
LLC, ITB MOBILE LLC, ITB NEW YORK LLC, ITB PHILADELPHIA LLC, USS CHARTERING LLC,
USCS CHEMICAL PIONEER LLC, USCS CHARLESTON CHARTERING LLC, USCS CHEMICAL
CHARTERING LLC, USCS CHARLESTON LLC, and USCS ATB LLC, each a Delaware limited
liability company

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

3

--------------------------------------------------------------------------------


 

EXHIBIT E

 

LENDER ASSIGNMENT AND ASSUMPTION AGREEMENT

 

This Assignment and Assumption Agreement (the “Assignment”) is dated as of the
Effective Date set forth below and is entered into by and between <Assignor>
(the “Assignor”) and <Assignee> (the “Assignee”).  Capitalized terms used but
not defined herein shall have the meanings given to them in the Credit Agreement
identified below (the “Credit Agreement”), receipt of a copy of which is hereby
acknowledged by the Assignee.  The Standard Terms and Conditions set forth in
Annex 1 attached hereto are hereby agreed to and incorporated herein by
reference and made a part of this Assignment as if set forth herein in full.

 

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below, the interest in and to all of the
Assignor’s rights and obligations under the Credit Agreement and any other
documents or instruments delivered pursuant thereto that represents the amount
and the percentage interest identified below of all of the Assignor’s
outstanding rights and obligations under the respective facilities identified
below (including, to the extent included in any such facilities, letters of
credit and swingline loans) (the “Assigned Interest”).  Such sale and assignment
is without recourse to the Assignor and, except as expressly provided in this
Assignment, without representation or warranty by the Assignor.

 

1.

 

Assignor:

 

<Assignor>

 

 

 

 

 

2.

 

Assignee:

 

<Assignee>, an Eligible Assignee

 

 

 

 

 

3.

 

Borrowers:

 

U.S. Shipping Partners L.P., a Delaware limited partnership, U.S. Shipping
Operating LLC, ITB Baltimore LLC, ITB Groton LLC, ITB Jacksonville LLC, ITB
Mobile LLC, ITB New York LLC, ITB Philadelphia LLC, USS Chartering LLC, USCS
Chemical Chartering LLC, USCS Chemical Pioneer LLC, USCS Charleston Chartering
LLC, USCS Charleston LLC, and USCS ATB LLC, each a Delaware limited liability
company

 

 

 

 

 

4.

 

Administrative Agent:

 

Canadian Imperial Bank of Commerce, as the administrative agent under the Credit
Agreement

 

 

 

 

 

5.

 

Credit Agreement:

 

The Second Amended and Restated Credit Agreement, dated as of November 3, 2004
(together with all amendments and other modifications, if any, from time to time
thereafter made thereto), among the Borrowers, the Lenders parties thereto, the
Administrative Agent, and the other agent parties thereto.

 

--------------------------------------------------------------------------------


 

6.             Assigned Interest:

 

Facility Assigned

 

Aggregate Amount of

Commitments/Loans

for all Lenders

 

Amount of

Commitments/Loans

Assigned

 

Percentage

Assigned of

Commitments/Loans

 

Revolving Commitment

 

<$50,000,000>

 

$<Revolver>

 

<___>

%

Term Commitment

 

<$130,000,000>

 

$<Term>

 

<Term Perc>

%

 

7.             Effective Date:      _________________, 20____

 

The terms set forth in this Assignment are hereby agreed to:

 

 

ASSIGNEE

 

<ASSIGNEE>

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

ASSIGNOR

 

<ASSIGNOR>

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

Accepted and Acknowledged:

 

 

 

CANADIAN IMPERIAL BANK OF COMMERCE, as Administrative Agent

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

2

--------------------------------------------------------------------------------


 

[CANADIAN IMPERIAL BANK OF COMMERCE,

 

as Letter of Credit Issuer Agent](1)

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------

(1)           If Applicable

 

3

--------------------------------------------------------------------------------


 

U.S. SHIPPING OPERATING LLC, ITB BALTIMORE LLC, ITB GROTON LLC, ITB JACKSONVILLE
LLC, ITB MOBILE LLC, ITB NEW YORK LLC, ITB PHILADELPHIA LLC, USS CHARTERING LLC,
USCS CHEMICAL CHARTERING LLC, USCS CHEMICAL PIONEER LLC, USCS CHARLESTON
CHARTERING LLC, USCS CHARLESTON LLC, and USCS ATB LLC, as Borrowers(2)

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

U.S. SHIPPING PARTNERS L.P., as Borrower(2)

 

 

 

By:

US Shipping General Partner LLC, its general partner

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

--------------------------------------------------------------------------------

(2)           If required

 

4

--------------------------------------------------------------------------------


 

ANNEX 1

 

U.S. SHIPPING PARTNERS L.P.
SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

STANDARD TERMS AND CONDITIONS FOR ASSIGNMENT

AND ASSUMPTION AGREEMENT

 

1.             Representations and Warranties.

 

1.1           Assignor.              The Assignor (a) represents and warrants
that (i) it is the legal and beneficial owner of the Assigned Interest, (ii) the
Assigned Interest is free and clear of any lien, encumbrance or other adverse
claim, and (iii) it has full power and authority, and has taken all action
necessary, to execute and deliver this Assignment and to consummate the
transactions contemplated hereby; and (b) assumes no responsibility with respect
to (i) any statements, warranties or representations made in or in connection
with any Credit Document (as defined below), (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Credit
Agreement or any other instrument or document delivered pursuant thereto, other
than this Assignment (herein collectively the “Credit Documents”), or any
collateral thereunder, (iii) the financial condition of any Borrower, any of its
Subsidiaries or Affiliates or any other Person obligated in respect of any
Credit Document, or (iv) the performance or observance by any Borrower, any of
its Subsidiaries or Affiliates or any other Person of any of their respective
obligations under any Credit Document.

 

1.2.          Assignee.              The Assignee (a) represents and warrants
that (i) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all requirements of an Eligible Assignee under the Credit Agreement, (iii)
from and after the Effective Date, it shall be bound by the provisions of the
Credit Agreement and of the other Credit Documents, including, without
limitation, the Guaranty, the Mortgages, the Pledge Agreement, the Security
Agreements and the Cash Collateral Control Agreement, and, to the extent of the
Assigned Interest, shall have the obligations of a Lender thereunder, and (iv)
it has received a copy of the Credit Agreement and the exhibits related thereto,
together with copies of the documents which were required to be delivered under
the Credit Agreement as a condition to the making of the Credit Extensions
thereunder, including, without limitation, the Guaranties, the Mortgages, the
Pledge Agreements, the Cash Collateral Control Agreement, the Security
Agreements and copies of the financial statements delivered pursuant to Section
5.1.12 thereof, and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and to purchase the Assigned Interest on the basis of which it has
made such analysis and decision; and (b) agrees that (i) it will, independently
and without reliance on the Administrative Agent, the Assignor or any other
Lender, and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under the Credit Documents, and (ii) it will perform in accordance with
their terms all of the obligations which by the terms of the Credit Documents
are required to be performed by it as a Lender.

 

Annex 1-1

--------------------------------------------------------------------------------


 

2.             Payments.              From and after the Effective Date, the
Administrative Agent shall make all payments in respect of the Assigned Interest
(including payments of principal, interest, fees and other amounts) to the
Assignor for amounts which have accrued to but excluding the Effective Date and
to the Assignee for amounts which have accrued from and after the Effective
Date.

 

3.             General Provisions. This Assignment shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns.  This Assignment may be executed in any number of counterparts, which
together shall constitute one instrument.  Delivery of an executed counterpart
of a signature page of this Assignment by telecopy shall be effective as
delivery of a manually executed counterpart of this Assignment.  This Assignment
shall be governed by, and construed in accordance with, the law of the State of
New York (without regard to any conflict of laws principles which would require
the application of the law of any other jurisdiction).

 

Annex 1-2

--------------------------------------------------------------------------------


 

EXHIBIT G

 

 

 

FORM OF AMENDED AND RESTATED
[PREFERRED FLEET MORTGAGE ON THE WHOLE OF THE

[NAME OF TUG ALL CAPS] (TUG)

(OFFICIAL NUMBER ______)

[NAME OF BARGE ALL CAPS] (BARGE)

(OFFICIAL NUMBER ______)](1)

$185,500,000

 

 

[NAME OF MORTGAGOR ALL CAPS]
c/o U.S. Shipping Partners L.P.
399 Thornall Street
Edison, NJ  08837

 

--------------------------------------------------------------------------------

 

OWNER AND MORTGAGOR

IN FAVOR OF

KEYBANK NATIONAL ASSOCIATION,
in its capacity as Collateral Agent, as Trustee, under
that certain Second Amended and Restated Credit Agreement,
dated as of November 3, 2004,
Preston Commons West Tower
8117 Preston Road, Ste. 440
Dallas, TX 75225


--------------------------------------------------------------------------------

 

MORTGAGEE

 

 

 

Dated:  as of November 3, 2004

 

 

--------------------------------------------------------------------------------

(1)                                  Use for ITB vessels.  For Chemical Pioneer
and Charleston, amend to read “PREFERRED SHIP MORTGAGE ON THE WHOLE OF THE
[VESSEL NAME ALL CAPS] (OFFICIAL NUMBER ______)”.

 

--------------------------------------------------------------------------------


 

Total Amount and Discharge Amount:
$185,500,000 Together
With Interest, Expenses, Costs, Premium (if any), Indemnities, Termination
Payments and Other Amounts (including Attorney Fees and Expenses),
Performance of Mortgage and Credit Agreement [and Guaranty](2) and
Hedge Agreement Covenants and
Termination Payments under the Hedge Agreements

 

--------------------------------------------------------------------------------

(2)           Use for Mortgage by Chemical Pioneer LLC.

 

--------------------------------------------------------------------------------


 

AMENDED AND RESTATED FIRST PREFERRED [FLEET] [SHIP] MORTGAGE

 

THIS AMENDED AND RESTATED FIRST PREFERRED [FLEET] [SHIP] MORTGAGE (hereinafter
called the “Mortgage”), on the whole of each Vessel (as hereinafter defined),
which is dated and effective as of November 3, 2004, is provided and made by
[NAME OF MORTGAGOR ALL CAPS], a Delaware limited liability company whose mailing
address is c/o U.S. Shipping Partners L.P., 399 Thornall Street, Edison, NJ
08837 (hereinafter called “Mortgagor”) to KEYBANK NATIONAL ASSOCIATION, not in
its individual capacity, but solely as collateral agent, as trustee on behalf of
itself, the Administrative Agent (as hereinafter defined), the Lenders (as
hereinafter defined), the Letter of Credit Issuer (as hereinafter defined) and
the Secured Hedge Counterparties (as hereinafter defined), whose mailing address
is Preston Commons West Tower, 8117 Preston Road, Ste. 440, Dallas, TX 75225
(hereinafter called “Mortgagee”).  Capitalized terms not otherwise defined
herein shall have the meanings set forth for such terms in the Credit Agreement
(as hereinafter defined).

 

W I T N E S S E T H:

 

[WHEREAS, Mortgagor, United States Shipping LLC (“USS”), and each of the other
subsidiaries of USS (collectively, the “Original Borrowers”), have heretofore
entered into that certain Credit Agreement dated as of September 13, 2002
between the Original Borrowers, National City Bank, as collateral agent and the
other parties thereto, to lend funds up to an aggregate total amount of
$140,000,000, as amended and restated by that Amended and Restated Credit
Agreement, dated as of April 13, 2004, to increase the loan of funds up to an
aggregate total amount of $317,500,000, as amended by that First Amendment to
Amended and Restated Credit Agreement, dated as of August 5, 2004 (as so
amended, the “Existing Credit Facility”), by and among United States Shipping
Master LLC (“Shipping Master”), Original Borrowers, and each of the other
subsidiaries of Shipping Master (collectively, the “Existing Borrowers”), the
commercial lending institutions parties thereto (the “Existing Lenders”),
Canadian Imperial Bank of Commerce, as administrative agent and letter of credit
issuer, and National City Bank as collateral agent, as trustee (the “Existing
Collateral Agent”), pursuant to which the Existing Borrowers have obtained
commitments from the Existing Lenders pursuant to which loans were made from
time to time;](3)

--------------------------------------------------------------------------------

(3)           Use for ITB vessels.

 

[WHEREAS, Mortgagor, United States Shipping Master LLC (“Shipping Master”), and
each of the other subsidiaries of Shipping Master (collectively, the “Existing
Borrowers”),have heretofore entered into that certain Amended and Restated
Credit Agreement, dated as of April 13, 2004, as amended by that First Amendment
to Amended and Restated Credit Agreement, dated as of August 5, 2004 (the
“Existing Credit Facility”), by and among the Existing Borrowers, the commercial
lending institutions parties thereto (the “Existing Lenders”), Canadian Imperial
Bank of Commerce, as administrative agent and letter of credit issuer, and
National City Bank as collateral agent, as trustee (the “Existing Collateral
Agent”),

 

--------------------------------------------------------------------------------


 

pursuant to which the Existing Borrowers have obtained commitments from the
Existing Lenders pursuant to which loans were made from time to time;](4)

--------------------------------------------------------------------------------

(4)           Use for Chemical Pioneer and Charleston.

 

WHEREAS, in connection with the Existing Credit Facility, the Mortgagor has
heretofore executed and delivered that certain First Preferred [Fleet Mortgage
dated as of September 13, 2002, as amended by that First Amendment to First
Preferred Fleet Mortgage, dated as of April 13, 2004](5) (the “Existing
Mortgage”) under which the Mortgagor granted Liens to the favor of the Existing
Collateral Agent as Mortgagee (the “Original Mortgagee”) for the “Secured
Parties” on the whole of the Vessels(6) (as hereinafter defined) owned by
Mortgagor;

--------------------------------------------------------------------------------

(5)                                  Use for ITB vessels.  For Chemical Pioneer,
amend to read “Ship Mortgage dated as of April 13, 2004” and for Charleston,
amend to read “Ship Mortgage dated as of April 28, 2004”.

 

(6)                                  Use “Vessel” for Charleston and Chemical
Pioneer and globally throughout the amendment, change all references to “the
Vessels”, “each Vessel” and “any Vessel” to “the Vessel”.

 

WHEREAS, the Existing Mortgage[, prior to amendment thereof, was received on
September  13, 2002  in the office of the National Vessel Documentation Center
at Falling Waters, West Virginia and recorded in Book No.    , Page No.     and
the amendment thereto](7) was received on April 14, 2004(8) in the office of the
National Vessel Documentation Center at Falling Waters, West Virginia and
recorded in Batch No.    , Document ID No.   ;

--------------------------------------------------------------------------------

(7)           Use for ITB vessels.

 (8)          Use April 29, 2004 for the Charleston.

 

WHEREAS, all rights, titles, interests and obligations of the Original Mortgagee
under the Existing Mortgage have been assigned by the Original Mortgagee to the
Mortgagee pursuant to that certain Assignment of Preferred [Fleet] [Ship]
Mortgage dated as of even date herewith as filed for recording in the office of
the National Vessel Documentation Center at Falling Waters, West Virginia on the
date hereof;

 

WHEREAS, the Existing Credit Facility is being amended and restated
contemporaneously herewith pursuant to a Second Amended and Restated Credit
Agreement, dated as of even date herewith (together with all amendments,
supplements, restatements and other modifications, if any from time to time
thereafter made thereto, the “Credit Agreement”) by and among U.S. Shipping
Partners L.P. (the “MLP”), U.S. Shipping Operating LLC, Mortgagor and all other
subsidiaries of MLP, as borrowers (individually, including their respective
permitted successors and assigns, the “Borrower” and collectively, the
“Borrowers”), the commercial lending institutions parties thereto from time to
time (the “Lenders”), Canadian Imperial Bank of Commerce (“CIBC”), as
administrative agent for the Lenders (in such capacity together with its
successors in such capacity, the “Administrative Agent”), CIBC, as issuer of
letters of credit thereunder (in such capacity together with its successors in
such capacity, the “Letter of Credit Issuer”), and Mortgagee, as collateral
agent, as trustee on behalf of the Secured Parties (as defined below), a copy of
such Credit Agreement, without exhibits or schedules (other than Exhibit “L”
thereto which is the form of the Amended and Restated Cash Collateral Control
Agreement as defined in the Credit Agreement and which is herein the “Cash
Collateral Control Agreement”), being attached hereto as Exhibit “A” and
incorporated herein by reference, the Lenders will make available to the
Borrowers term loans,

 

2

--------------------------------------------------------------------------------


 

revolving loans, and letters of credit, which loans and obligations with respect
to such letters of credit may, at the request of any Lender, be evidenced by
certain promissory notes in favor of such of the Lender (the “Notes”), a copy of
the form of the Notes is attached hereto as Exhibit “B” and incorporated herein
by reference, in an aggregate principal amount of $180,000,000; and

 

WHEREAS, the principal of and interest on loans are due and payable upon the
terms and conditions recited in the Credit Agreement;

 

WHEREAS, loans made pursuant to the Credit Agreement in the principal amount of
[$100,966,006] have been advanced by the Lenders on the date hereof;

 

WHEREAS, one or more Lenders or Affiliates of a Lender (together with their
respective successors and assigns, the “Secured Hedge Counterparties”) has
entered into Hedge Agreements (as defined in the Credit Agreement) with one or
more of the Borrowers, and the Mortgagor has agreed in the Credit Agreement to
execute, deliver and cause to be recorded such amendments hereto as may
reasonably be requested by the Mortgagee to secure obligations under the Hedge
Agreements, and the Mortgagor and Secured Hedge Counterparties have agreed that
the maximum potential obligations under those Hedge Agreements currently
outstanding (as evidenced by confirmations, a copy of which is attached hereto
as Exhibit “C” and incorporated herein by reference) as of the date hereof is
$5,500,000;

 

[WHEREAS, contemporaneously in connection with the Credit Agreement, the
Mortgagor has executed and delivered that certain Guaranty (the “Guaranty”)
dated as of even date herewith in favor of the Mortgagee as collateral agent and
a copy of the form of the Guaranty is attached hereto as Exhibit “D” and
incorporated herein by reference;](9)

--------------------------------------------------------------------------------

(9)           Use for Chemical Pioneer.

 

WHEREAS, the total principal amount of sums advanced as of the date hereof is
[$100,966,006] and the maximum committed amount to be advanced under the Credit
Agreement is One Hundred Eighty Million Dollars ($180,000,000) plus the maximum
potential obligations under the Hedge Agreements of an amount of Five Million
Five Hundred Thousand Dollars ($5,500,000) agreed by the Mortgagor and the
Mortgagee in the Credit Agreement as the maximum principal amount of obligations
under the Hedge Agreements to be secured hereunder.  Consequently, the total
principal amount of this Mortgage is $185,500,000;

 

WHEREAS, the Mortgagor has duly authorized the execution, delivery and
performance of this Mortgage;

 

WHEREAS, Mortgagor, as a Subsidiary of the MLP and as a Borrower, will benefit,
either directly or indirectly, from the credit extensions to be made under the
Credit Agreement and under the Hedge Agreements with the Secured Hedge
Counterparties;

 

WHEREAS, Mortgagor is the sole owner of the whole of each Vessel (as hereinafter
defined);

 

3

--------------------------------------------------------------------------------


 

WHEREAS, each Vessel has been documented in the name of the Mortgagor under the
laws and the flag of the United States with the National Vessel Documentation
Center;

 

WHEREAS, it is a condition precedent to the funding of the Loans and the
issuance of the Letters of Credit under the Credit Agreement for the purpose of
extending, renewing and continuing loans under the Existing Credit Facility, and
to the extension of financial accommodations under the Hedge Agreements referred
to above, that the Mortgagor shall have executed and delivered this Mortgage to
the Mortgagee, for its benefit and the benefit of the Lenders, the
Administrative Agent, the Letter of Credit Issuer and the Secured Hedge
Counterparties (each of the Mortgagee, Lenders, Administrative Agent, Letter of
Credit Issuer and Secured Hedge Counterparties individually being a “Secured
Party” and collectively, the “Secured Parties”); and

 

WHEREAS, the parties hereto intend that the Existing Mortgage be amended and
restated, and the terms of the Existing Mortgage are consolidated herein, by
this Mortgage;

 

NOW THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, and
to secure the due and punctual payment and performance of any and all present
and future obligations and liabilities of Mortgagor of every type or description
to Mortgagee: (i) arising under or in connection with the Credit Agreement, the
Notes, the Letters of Credit[, the Guaranty](10) and/or the Hedge Agreements,
whether for principal, premium (if any), interest, expenses, indemnities,
termination payments or other amounts (including attorneys’ fees and expenses);
or (ii) arising under or in connection with this Mortgage or any other Loan
Document, including for reimbursement of amounts that may be advanced or
expended by the Mortgagee (a) to satisfy amounts required to be paid by
Mortgagor under this Mortgage or any other Loan Document for claims and Liens,
together with interest thereon to the extent provided or (b) to maintain or
preserve any collateral, including each Vessel or to create, perfect, continue
or protect any collateral or the security interest therein, including each
Vessel, or its priority; in each case whether due or not due, direct or
indirect, joint and/or several, absolute or contingent, voluntary or
involuntary, liquidated or unliquidated, determined or undetermined, now or
hereafter existing, renewed or restructured, whether or not from time to time
decreased or extinguished and later increased, created or incurred, whether or
not arising after the commencement of a proceeding under the Federal Bankruptcy
Code (including post-petition interest) and whether or not recovery of any such
obligation or liability may be barred by a statute of limitations or such
obligation or liability may otherwise be unenforceable (all obligations and
liabilities described herein are collectively referred to as the “Secured
Obligations”), Mortgagor does by these presents bargain, sell, transfer, assign,
remise, release, set over, confirm, mortgage, convey and grant a continuing
security interest in, unto Mortgagee, for itself and the ratable benefit of the
Lenders, the Administrative Agent and the Letter of Credit Issuer and the
Secured Hedge Counterparties and to Mortgagee’s successors and assigns in its
capacity as Collateral Agent, as

--------------------------------------------------------------------------------

(10)         Use for Chemical Pioneer.

 

4

--------------------------------------------------------------------------------


 

trustee, the whole of the following named and described vessels [(hereinafter
referred to individually as a “Vessel” and collectively as the “Vessels”)](11),
to wit:

 

VESSEL NAME

 

OFFICIAL

NUMBER

 

GROSS

TONS (RTG)

 

PORT OF

REGISTRY

 

[TUG NAME ALL CAPS] (TUG)

 

 

 

 

 

 

 

[BARGE NAME ALL CAPS] (BARGE)

 

 

 

 

 

 

 

 

together with all materials, machinery, equipment and accessories now or from
time to time installed thereon, and substitutions therefor, whether now existing
or hereafter acquired, including without limitation all of its boilers, engines,
machinery, masts, spars, boats, pumps, anchors, cables, chains, motors,
navigation and radar equipment, tools, anchors, chains, booms, cranes, rigs,
pipes, tanks, tackle, apparel, furniture, fixtures, rigging, supplies, fittings,
communication systems, visual and electronic surveillance systems and
transportation systems, tools, utensils, food and beverage, liquor, uniforms,
linens, housekeeping and maintenance supplies, fuel (excluding any fuel paid by
a charterer under a Charter), all financial equipment, computer equipment,
calculators, adding machines and any other electronic equipment of every nature
used in connection with the operation of each Vessel, all machinery, equipment,
engines, appliances and fixtures for generating or distributing air, water,
heat, electricity, light, fuel or refrigeration, or for ventilating or sanitary
purposes, or for the exclusion of vermin or insects, or for the removal of dust,
refuse or garbage, all wall-beds, wall-safes, built-in furniture and
installations, shelving, lockers, partitions, doorstops, vaults, motors,
elevators, dumbwaiter, awnings, window shades, venetian blinds, light fixtures,
fire hoses and brackets and boxes for the same, fire sprinklers, alarm,
surveillance and security systems, computers, drapes, drapery rods and brackets,
mirrors, mantels, screens, linoleum, carpets and carpeting, plumbing, bathtubs,
showers, sinks, basins, pipes, faucets, water closets, laundry equipment,
washers, dryers, ice-boxes and heating units, all kitchen and restaurant
equipment, including but not limited to silverware, dishes, cooking utensils,
stoves, refrigerators, ovens, ranges, dishwashers, disposals, water heaters,
incinerators, furniture, fixtures and furnishings, and all maintenance supplies
used in connection with each Vessel, all specifically designed installations and
furnishings, and all furniture, furnishings and personal property of every
nature whatsoever now or hereafter owned by the Mortgagor or in which the
Mortgagor has any rights or interest and located in or on, or attached to, or
used or intended to be used or which are now or may hereinafter be appropriated
for use on or in connection with the operation of each Vessel, or in connection
with any construction being conducted or which may be conducted thereon, and all
extensions, additions, accessions, improvements, betterments, renewals,
substitutions, and replacements to any of the foregoing, all of which (to the
fullest extent permitted by law) shall be conclusively deemed appurtenances to
each Vessel, and all other appurtenances to each Vessel appertaining or

--------------------------------------------------------------------------------

(11)                            Use for ITB vessels.  For Chemical Pioneer and
Charleston, delete “referred to individually as” and “and collectively as the
“Vessels” and note that chart below will only have one row and no reference to
“Tug” or “Barge”.

 

5

--------------------------------------------------------------------------------


 

belonging thereto, whether now owned or hereafter acquired, whether on board or
not, and all additions, improvements and replacements hereafter made in or to
each Vessel.

 

TO HAVE AND TO HOLD ALL and singular the above-described Vessels unto Mortgagee,
its successors and assigns forever.

 

Provided, however, that if the Secured Obligations are paid and performed in
full in accordance with the terms of the Credit Agreement, [the Guaranty,](12)
the Hedge Agreements, this Mortgage and the other Loan Documents, and the
termination or expiration of all Commitments and all other commitments of the
Secured Parties to any Borrower pursuant to any Loan Document, then this
Mortgage shall cease and, in such event, at the expense of the Mortgagor, the
Mortgagee agrees to execute all documents as the Mortgagor may reasonably
require to discharge this Mortgage under the laws of the United States;
otherwise, it shall remain in full force and effect. Mortgagor agrees to perform
and to observe the terms, covenants and agreements contained in this Mortgage,
the Credit Agreement[, the Guaranty](13), and in the other Loan Documents to
which it is a party, and to hold each Vessel subject thereto.

--------------------------------------------------------------------------------

(12)         Use for Chemical Pioneer.

(13)         Use for Chemical Pioneer.

 

Nothing herein shall be deemed or construed to subject to the Lien hereof any
property other than the whole of the vessel or the Vessels as the term is used
in Chapter 313 of Subtitle III of Title 46 U.S.C. § 31301 et seq. (as the same
may from time to time be amended hereafter, or any reenactment or recodification
thereof, “Chapter 313”).

 

The terms and conditions of this Mortgage are as follows:

 

ARTICLE I

Particular Representations, Warranties and Covenants of Mortgagor

 

The Mortgagor hereby represents, warrants, covenants and agrees with the
Mortgagee as follows:

 

1.             Mortgagor is and shall continue to be a citizen of the United
States within the meaning of Section 2 of the Shipping Act, 1916, as amended (46
App. U.S.C. § 802), entitled to own and operate each Vessel in the coastwise
trade under its marine documents, which marine documents shall be maintained in
full force and effect by the Mortgagor; each Vessel is duly documented in the
name of the Mortgagor under the United States flag with the National Vessel
Documentation Center and Mortgagor will at its own expense cause each Vessel to
remain so documented. All limited liability company action necessary for the
execution, delivery, validity and performance of this Mortgage and the other
Loan Documents to which Mortgagor is a party have been duly taken and this
Mortgage constitutes the legal, valid and binding obligation of Mortgagor
enforceable in accordance with its terms, except as the enforceability thereof
may be limited by applicable bankruptcy, insolvency, reorganization, moratorium
or similar laws affecting the enforcement of creditors’ rights generally and by
general equitable principles

 

6

--------------------------------------------------------------------------------


 

(whether enforcement is sought by proceedings in equity or at law). Mortgagor is
a limited liability company duly organized and is and shall continue to be
validly existing and in good standing under the laws of the State of Delaware
and is authorized to do business and is in good standing in any other state
wherein Mortgagor is required to be qualified to do business, except where the
failure to be so qualified could not reasonably be expected to have a Material
Adverse Effect.  This Mortgage is given in good faith and with no intent to
hinder or defraud any existing or future creditor of the Mortgagor or lienor of
any Vessel.

 

2.             Mortgagor lawfully owns and possesses each Vessel free of all
Liens, whatsoever, except for (i) Liens which secure Mortgagee, its successors
or assigns, and (ii) Liens specifically permitted in accordance with Section
7.2.3 of the Credit Agreement.  Mortgagor shall warrant and defend title to and
possession of all and every part of each Vessel for the benefit of Mortgagee
against all Persons whomsoever.

 

3.             Mortgagor shall comply in all material respects with, and not
permit any Vessel to be operated in any material respect contrary to, any
provision of any law, treaty, convention, rule, regulation or order of the
United States, any State, and/or of any department or agency thereof, and shall
not operate any Vessel outside of the navigation limits of the insurance carried
pursuant to Section 11 of this Article I, will cause this Mortgage immediately
to be duly filed and recorded in accordance with Chapter 313, and will comply
with and satisfy all of the other provisions of Chapter 313.  Mortgagor shall do
every thing necessary to establish and maintain this Mortgage as a valid and
enforceable first preferred mortgage (within the meaning of Chapter 313) on each
Vessel, prior to all other Liens and encumbrances (including, but not limited
to, paying and discharging all debts, damages and liabilities whatsoever which
have given or may give rise to maritime or possessory Liens on or claims
enforceable against such Vessel).  Mortgagor will not do, or suffer or permit to
be done, anything which could reasonably be expected to injuriously affect the
documentation of any Vessel under the laws and regulations of the United States.

 

4.             Neither Mortgagor nor the master of any Vessel, or anyone acting
in its or their behalf, has or shall have any right, power of authority to
create, incur or permit to be placed or imposed or continued upon any Vessel any
Lien whatsoever, except as specifically permitted by Section 7.2.3 of the Credit
Agreement, and in no event shall any Lien be imposed or placed or continued upon
any Vessel which would  be prior to or on a parity with or which  could
reasonably be expected to impair the Lien of this Mortgage; provided that the
right of Mortgagor to create or permit the existence of any Lien pursuant to
Section 7.2.3 of the Credit Agreement shall in no event be construed as
permitting any libel, attachment, or other seizure of any Vessel under process
or color of legal authority to remain undissolved or undischarged, or in any
respect modify or alter any obligation of Mortgagor under Section 7 of this
Article I.

 

5.             Mortgagor shall pay and discharge before the same shall become
delinquent, all taxes, assessments, governmental charges, fines and penalties
lawfully imposed upon the Vessels and upon any income therefrom; provided that
Mortgagor may omit to pay any such taxes, assessments, governmental charges,
fines or penalties that are being contested in good faith and with due diligence
and by appropriate legal proceedings; provided that the nonpayment thereof will
not subject any Vessel to arrest, detention, attachment, forfeiture or loss; and
provided

 

7

--------------------------------------------------------------------------------


 

further, however, that Mortgagor will pay or cause to be paid all such taxes,
assessments, or charges forthwith upon the commencement of proceedings to
foreclose any Lien which is attached as security therefor. Mortgagor shall
indemnify and save Mortgagee and the Administrative Agent, the Letter of Credit
Issuer and each Lender harmless from and against any liability, loss, damage,
cost or expense of any kind that may be imposed upon Mortgagee or such Lender in
connection with any such contest and any determination resulting therefrom, and
the right of Mortgagor to contest the validity of any claim contemplated by this
Section 5 shall in no event be construed as permitting any libel, attachment, or
other seizure of any Vessel under process or color of legal authority to remain
undissolved or undischarged, or in any respect modify or alter any obligation of
Mortgagor under Section 7 of this Article I.

 

6.             Mortgagor will cause a properly certified copy of this Mortgage
to be exhibited to any and all Persons having business with any Vessel which
could reasonably be expected to give rise to any Lien thereon other than Liens
for stevedores’ and crews wages, salvage and general average, and to any
representative of the Mortgagee on demand. A notice of this Mortgage shall be
prominently displayed aboard each Vessel in the pilot house, and in the chart
room, and in the Master’s cabin of each Vessel, printed in plain type of such
size that it shall cover a space not less than six (6) inches wide by nine (9)
inches high, which said notice shall read as follows:

 

Notice of Mortgage

 

This vessel is owned by [NAME OF MORTGAGOR ALL CAPS], a Delaware limited
liability company, and is covered by an Amended and Restated First Preferred
[Fleet] [Ship] Mortgage in favor of KEYBANK NATIONAL ASSOCIATION, as Collateral
Agent, as trustee, for the Lenders under a Second Amended and Restated Credit
Agreement dated as of November 3, 2004 among U.S. SHIPPING PARTNERS L.P., U.S.
SHIPPING OPERATING LLC, [NAME OF MORTGAGOR ALL CAPS], and others, said Amended
and Restated First Preferred [Fleet] [Ship] Mortgage having been executed under
authority of the Ship Mortgage Act, 1920, as amended, recodified at 46 U.S.C. §
31301 et seq. Under the terms of said Amended and Restated First Preferred
[Fleet] [Ship] Mortgage, neither the Mortgagor nor the Master, nor any agent of
this Vessel nor any other Person has any right, power or authority to create,
incur or permit to be imposed upon this Vessel any Lien whatsoever other than
those liens specifically permitted pursuant to Section 7.2.3 of such Second
Amended and Restated Credit Agreement.

 

[provided, however, that upon the conversion of Mortgagor to a corporation, the
required notice to be posted pursuant to this section shall read as follows:

 

Notice of Mortgage

 

This vessel is owned by USCS CHEMICAL PIONEER INC., a Delaware corporation, and
is covered by an Amended and Restated

 

8

--------------------------------------------------------------------------------


 

First Preferred Ship Mortgage, as amended, in favor of KEYBANK NATIONAL
ASSOCIATION, as Collateral Agent, as trustee, for the Lenders under a Second
Amended and Restated Credit Agreement dated as of November 3, 2004 among U.S.
SHIPPING PARTNERS LP, U.S. SHIPPING OPERATING LLC, USCS CHEMICAL PIONEER INC.
(as successor by conversion to USCS CHEMICAL PIONEER LLC), and others, said
Amended and Restated First Preferred Ship Mortgage having been executed under
authority of the Ship Mortgage Act, 1920, as amended, recodified at 46 U.S.C. §
31301 et seq. Under the terms of said Amended and Restated First Preferred Ship
Mortgage, as amended, neither the Mortgagor nor the Master, nor any agent of
this Vessel nor any other Person has any right, power or authority to create,
incur or permit to be imposed upon this Vessel any Lien whatsoever other than
those liens specifically permitted pursuant to Section 7.2.3 of such Second
Amended and Restated Credit Agreement.](14)

--------------------------------------------------------------------------------

(14)         Use for Chemical Pioneer.

 

7.             Subject to the provisions of Section 23, if any Vessel shall be
libeled, arrested, attached, detained, seized or levied upon or taken into
custody under process or under color of any authority, Mortgagor shall forthwith
notify Mortgagee by telecopy, confirmed by letter, and forthwith discharge or
release such Vessel therefrom, and in any event within fifteen (15) days after
such libel, attachment, detention, seizure, levy or taking into custody;
provided, however, that if the Mortgagor or any charterer of such Vessel shall
invoke the benefits of 46 App. U.S.C. § 181 to § 186, inclusive, as amended,
providing for the limitation of the liability of ship owners, then and in that
event, the release and discharge of such Vessel shall be effected within five
(5) days from the date of the order of the district court for the payment into
the registry of the court of the amount of the value of petitioner’s interest in
such Vessel and its pending freight, if any, or an equivalent as accepted by the
court; and provided, further, that in any such proceeding to limit liability,
such Vessel shall not be surrendered or offered to be surrendered to a trustee
as provided in 46 App. U.S.C. § 185(b), without the written consent of Mortgagee
first had and obtained.  If Mortgagor shall fail or neglect to release such
Vessel from libel, arrest, attachment, detainment, seizure or levy, Mortgagee or
any Person acting on behalf of Mortgagee may, but shall not be obligated to,
furnish security to release such Vessel and by so doing shall not be deemed to
have cured the default of Mortgagor and the cost of same shall be charged
against Mortgagor and be promptly repaid to Mortgagee with interest thereon at a
rate equal to the Alternate Base Rate plus the Applicable Margin for Base Rate
Loans plus a margin of 2% upon any overdue principal amount of the indebtedness
outstanding under the Credit Agreement and with costs and the interest thereon
shall constitute a debt secured by the Lien of this Mortgage.

 

8.             Mortgagor shall (i) at all reasonable times and (unless an Event
of Default shall have occurred and is continuing in which case no notice is
required) upon reasonable notice to Mortgagor afford Mortgagee or its
representatives complete opportunity to inspect or survey each Vessel and its
cargoes and papers (including each Vessel’s logs), (ii) at the reasonable

 

9

--------------------------------------------------------------------------------


 

request of Mortgagee, deliver for inspection copies of any and all contracts and
documents relating to each Vessel, whether on board or not, and (iii) certify
upon Mortgagee’s request, but not more often than quarterly, that all wages and
other claims whatsoever, which might have given rise to a Lien upon any Vessel,
have been paid or are not overdue.

 

9.             (a)           Mortgagor shall not, without the prior written
consent of Mortgagee, sell, lease, demise, charter (except as permitted by the
Credit Agreement), or further mortgage any Vessel or any interest therein;
provided that Mortgagor may demise or bareboat charter any Vessel to [USS
Chartering LLC](15) or another Borrower pursuant to a Bareboat Charter in
substantially the form of a [USS Chartering Lease](16).  Any such written
consent to any one sale, lease, demise, charter or mortgage shall not be
construed to be a waiver of this provision with respect to any subsequent
proposed sale, lease, demise, charter or mortgage of any Vessel (or any interest
therein). Any such sale, mortgage, charter or transfer of such Vessel or any
interest therein shall be subject to the provisions of this Mortgage and the
Lien hereof.

--------------------------------------------------------------------------------

(15)         Use “USCS Chemical Chartering LLC” for Chemical Pioneer and
Charleston.

 (16)        Use “Chemical Chartering Lease” for Chemical Pioneer and “USCS
Chartering Lease” for Charleston.

 

(b)           Mortgagor shall not, except as herein expressly permitted, change
the name or flag of any Vessel or make any substantial change in any Vessel’s
structure without the written consent of Mortgagee first had and obtained in its
sole and absolute discretion, and any such written consent to any change of
name, flag or structure shall not be construed to be a waiver of this provision
with respect to any subsequent proposed change of name, flag or structure.  In
the event of Mortgagee’s consent to any change of name or flag of the Vessel,
such change shall not be undertaken unless and until all filings, recordations
or other actions necessary to perfect and protect the Lien created by this
Mortgage and to enable the Mortgagee to exercise and enforce its rights and
remedies hereunder with respect to such Vessel after giving effect to such
change of name or flag shall have been completed (including, without limitation,
opinions of counsel as to the perfected status of the Mortgagee after giving
effect to such change of name or flag, if required by Mortgagee).

 

10.           From time to time Mortgagor shall execute and deliver such other
and further instruments and assurances as:  (i) may be required to effect the
purposes of this Mortgage and to secure from time to time obligations of the
Mortgagor under any Hedge Agreement with a Secured Hedge Counterparty; (ii)
necessary to maintain and effectuate this Mortgage as a valid and enforceable
first preferred mortgage (within the meaning of Chapter 313) on each Vessel,
prior to all other Liens and encumbrances; (iii) necessary for operation of each
Vessel by Mortgagee; and (iv) necessary to effectuate sales as hereinafter
provided in paragraph (c) of Section 7 of Article II.

 

11.           (a)           So long as any of the Secured Obligations secured
hereby remain outstanding or any Commitment or any other commitment of the
Secured Parties to any Borrower pursuant to any Loan Document remains
outstanding, Mortgagor, at its expense and at no expense to the Mortgagee, shall
keep each Vessel insured against (i) risks of fire, explosion and marine perils,
and against all other risks insured under the form of policy known as “American
Institute Hull Clauses (June 2, 1977),” or equivalent including, but not limited
to,

 

10

--------------------------------------------------------------------------------


 

strikes, riots, and civil commotion coverage, (ii) risks covered by protection
and indemnity insurance (including, without limitation, coverage against third
party claims for pollution liability including statutory and governmental
clean-up liabilities) and (iii) such other risks and liabilities, including
employees’ compensation, from time to time reasonably specified by Mortgagee. 
The Mortgagor will keep the Vessels insured, in lawful money of the United
States and in markets reasonably acceptable to the Mortgagee, for not less than
(A) in the case of the insurance referred to in clause (i) above, [for the
integrated tug and barge,](17) the higher of (x) [$33,000,000](18)
[$32,000,000](19) [$48,000,000](20) for the first 12-month period occurring
after the date hereof, reducing by $4,000,000 on each of the next five (5)
anniversary dates thereafter, and (y) the full insurable value of such Vessels,
and (B) in the case of the insurance referred to in clause (ii) above, in an
amount customarily carried by a vessel engaged in the same or similar trade, but
not less that $3,000,000,000 per incident with a $900,000,000 pollution sublimit
per incident; provided, however, that any protection and indemnity insurance
shall be in an amount not less than the amount of insurance against total loss. 
Policy deductibles shall not exceed $150,000 for the first 12-month period
occurring after the date hereof and $250,000 thereafter.

--------------------------------------------------------------------------------

(17)         Use for ITB vessels.

(18)         Use for the Chemical Pioneer.

(19)         Use for the ITB vessels.

(20)         Use for the Charleston.

 

(b)           The policy or policies of insurance shall be issued by
underwriters or associations having an A.M. Best & Company, Inc. rating of A- or
higher, or if such underwriter or association is not rated by A.M. Best &
Company, Inc., having the financial stability and size deemed appropriate by a
reputable insurance broker, and shall contain terms customarily imposed on
vessels engaged in the same or similar type of trade. The Mortgagor shall
furnish to the Mortgagee, annually, not later than ninety (90) days after the
end of Mortgagor’s fiscal year, a detailed certificate or opinion signed by a
firm of marine insurance brokers reasonably satisfactory to the Mortgagee that
the insurance coverages in place and the amounts thereof are prudent and
reasonable taking into account existing industry practices, and the risks
associated with the trade of the Vessels and comply with Mortgagor’s obligations
under this Section 11. Cover notes and/or certificates for all insurance
coverages provided for herein shall be furnished to the Mortgagee upon execution
of this Mortgage and delivered to Mortgagee whenever requested but, in all
events, no less than annually on or before January 15 of each year and at the
time such insurance coverages are renewed, extended or a new insurance policy
substituted therefor. All policies required hereunder shall contain provisions
that the same may not be cancelable or materially modified until thirty (30)
days following delivery to Mortgagee of written notice of intent to cancel
(except for war risk, in which case notice shall be given to the extent required
by the policies).  Any language contained in the printed policy or insurance
certificate which relieves the insurance carrier from responsibility to the
Mortgagee in the event such carrier fails to provide such notice must be
deleted.

 

(c)           All insurance and the policies, except protection and indemnity
insurances, evidencing the same shall by their terms be taken out in the joint
names of Mortgagor and Mortgagee, and shall by their terms be payable to them as
their respective interests may appear.  The interest of Mortgagee is hereby
declared to be the outstanding amount of the

 

11

--------------------------------------------------------------------------------


 

Secured Obligations, whether contingent or absolute, due or to be become due. 
The Mortgagor shall not declare or agree with the underwriters that any Vessel
is a constructive or compromised, agreed or arranged total loss without the
prior written consent of the Mortgagee. The proceeds of all insurance, except
protection and indemnity insurances, shall be paid to Mortgagor and Mortgagee
jointly and shall be deposited in the Restricted Loss Proceeds Account as
provided in the Cash Collateral Control Agreement.  All proceeds arising as a
result of a total loss, actual or constructive, as constructive total loss is
defined in the policy or policies of hull insurance procured hereunder, or as a
result of a requisition, condemnation, or taking shall be paid to the Mortgagee
for application to the payment of the Secured Obligations as provided in
Section 3(h)(i) of the Cash Collateral Control Agreement.

 

(d)           Mortgagor agrees to renew all insurance policies or cause or
procure the same to be renewed before the relevant policies or contracts expire
and to procure that the insurers or a firm of independent marine insurance
brokers shall promptly confirm in writing to the Mortgagee as and when each such
renewal is effected.  The Mortgagor agrees to cause such insurers or independent
marine insurance brokers to agree (x) to advise the Mortgagee promptly of any
failure to renew or other event which could reasonably be expected to cause a
lapse in coverage and of any default in payment of any premium and of any other
act or omission on the part of the Mortgagor of which they have knowledge and
which could reasonably be anticipated to, in their opinion, invalidate or render
unenforceable, or cause the lapse of, or prevent the renewal or extension of, in
whole or in part, the insurance on any Vessel and (y) to mark their records and
advise the Mortgagee at least thirty days prior to the expiration date of any of
the insurance policies, that such insurance policies have been renewed or
replaced with new insurance which complies with the provisions hereof.

 

(e)           Mortgagor warrants that it will maintain all such insurance
unimpaired by any act, breach of warranty or otherwise, and that it will not be
guilty of or permit any act of omission or commission which will in any way
invalidate, void or suspend any insurance herein provided to be maintained. 
Mortgagor shall also procure and maintain breach of warranty or Mortgagee’s
interest insurance in favor of Mortgagee on each of the above policies unless
the Administrative Agent shall otherwise agree in writing with the Mortgagor. 
Mortgagor shall pay for or defend against with appropriate proceedings
diligently pursued if reasonably disputed any loss of or damage to any Vessel by
any cause whatsoever and any third-party claims whatsoever which would
constitute a Lien against any Vessel not covered by insurance or for which no
reimbursement or incomplete reimbursement is secured from the insurance.

 

12.           Mortgagor shall, at its own expense, at all times keep each Vessel
tight, strong, in good seaworthy condition working order and in a good and
efficient state of repair and fit for its intended use and perform all ordinary
maintenance on each Vessel and make all reasonably proper renewals and
replacements necessitated by wear, tear, normal depreciation and casualty so as
to comply in all material respects with the provisions of all laws, regulations
and requirements (statutory or otherwise) from time to time applicable to
vessels registered under the flag of the United States and engaged in the
service in which each Vessel is engaged.  In the event of damage to any Vessel
less than a total loss, actual or constructive, as constructive total loss is
defined in the policy or policies of hull insurance procured hereunder, the
Mortgagor shall make and pay for the repairs necessitated thereby, and in that
event Mortgagor shall pay the

 

12

--------------------------------------------------------------------------------


 

amount of the deductible average provided in the insurance, and if Mortgagor has
paid for such repairs, Mortgagor shall be entitled to receive the proceeds of
insurance applicable to the repaired damage in the manner and to the extent
provided in the Cash Collateral Control Agreement; and if Mortgagor does not
make such repairs, Mortgagor nevertheless shall remain bound for the amount of
the deductible average provided in such insurance.  Mortgagor will keep each
Vessel in such condition as would entitle it to the highest classification and
rating for vessels of the same age and type in the American Bureau of Shipping,
or another classification society of like standing approved by the Mortgagee. 
Mortgagor covenants that each Vessel shall, at all times comply in all material
respects with all laws, treaties and conventions, and rules and regulations
issued thereunder, applicable to such Vessel, its operation and trade, and shall
have on board as and when required thereby, valid certificates showing
compliance therewith.  Mortgagor will not make, or permit to be made, any
substantial change in the structure, type or speed of any Vessel or change its
rig without the prior written approval of Mortgagee.

 

13.           Without limiting the generality of any other provision contained
herein or in any other Loan Document, Mortgagor will comply in all material
respects with and satisfy in all material respects all of the provisions of any
applicable law, regulation, proclamation or order concerning financial
responsibility for liabilities imposed on each Vessel with respect to pollution
by any applicable state or nation or political subdivision thereof, including,
without being limited to, the United States Oil Pollution Act of 1990, as at any
time amended, or by any applicable international treaty or convention, and will
maintain all certificates or other evidence of financial responsibility as may
be required by any such applicable law, regulation, proclamation, order, treaty
or convention with respect to each Vessel’s cargo or the trade in which each
Vessel is from time to time engaged.

 

14.           The Mortgagor agrees to keep books of record and account in
accordance with generally accepted accounting principles and to make said books
of record and account available to Mortgagee during normal business hours and
(unless an Event of Default shall have occurred and is continuing in which case
no notice is required) upon reasonable notice to Mortgagor when requested to do
so by Mortgagee and to furnish Mortgagee with any and all information and
statements as Mortgagee may reasonably request.

 

15.           The entry into and performance by the Mortgagor of each of this
Mortgage and the other Loan Documents to which Mortgagor is a party, does not,
and will not violate in any respect (i) any applicable law or regulation of any
governmental or official authority or body, or (ii) any agreement, contract or
other undertaking to which the Mortgagor is a party or which is binding on the
Mortgagor or any of its assets.

 

16.           All consents, licenses, approvals and authorizations (including
any approvals of the U.S. Maritime Administration) required for the entry into,
performance, validity and enforceability of this Mortgage and the other Loan
Documents to which Mortgagor is a party have been obtained and are in full force
and effect, except for those consents, licenses, approvals and authorizations
the failure of which to obtain could not reasonably be expected to have a
Material Adverse Effect.

 

17.           Except for the filing with the National Vessel Documentation
Center, it is not necessary for the legality, validity, enforceability or
admissibility in evidence of this Mortgage

 

13

--------------------------------------------------------------------------------


 

that it, or any document relating hereto, be registered, filed, recorded or
enrolled with any court or authority in any relevant jurisdiction or that,
except for the recording fee payable to the U.S. Coast Guard, any stamp,
registration or similar taxes or fee be paid on or in relation to this Mortgage
and the Loan Documents.

 

18.           The Mortgagor will cause each Vessel, upon documentation with the
National Vessel Documentation Center and at all times thereafter, to be
operationally seaworthy; provided, that the Mortgagor shall not be deemed to be
in violation of the foregoing with respect to any Vessel during such time as
such Vessel is in drydock or is undergoing necessary repairs as permitted or
required by the Credit Agreement.

 

19.           The Mortgagor will submit or cause each Vessel to be submitted to
such periodic surveys as may be required for inspection purposes and to supply
or to cause to be supplied to the Mortgagee at its request, copies of all survey
reports concerning such Vessel.

 

20.           The Mortgagor will promptly furnish and cause to be furnished to
the Mortgagee all such information as it may from time to time reasonably
request regarding each Vessel, its employment, position and engagements,
particulars of all towages and salvages and copies of all charters and other
contracts for its employment or otherwise concerning the matters addressed by
this Mortgage.

 

21.           The Mortgagor agrees to notify the Mortgagee in writing of:

 

(i)                                     any accident to any Vessel involving
repairs the cost of which will or is likely to exceed ONE MILLION DOLLARS
($1,000,000);

 

(ii)                                  any occurrence which has or is likely to
render any Vessel a total loss or a constructive total loss;

 

(iii)                               any requirement or recommendation made by
any insurer or classification society or by any competent authority with which
there is not prompt compliance with the reasons therefor;

 

(iv)                              any arrest of any Vessel or the exercise or
purported exercise of any Lien on any Vessel or its earnings; and

 

(v)                                 any occurrence of an event of default
specified in Article II hereof or an event which with notice, lapse of time or
both will constitute an event of default specified therein.

 

22.           In the event that at any time and from time to time this Mortgage,
any other Loan Document or any provisions hereof or thereof shall be deemed
invalidated in whole or in part by reason of any present or future law or any
decision of any court, or if the documents at any time held by Mortgagee shall
be reasonably deemed by Mortgagee insufficient to carry out the true intent and
spirit of this Mortgage and each other Loan Document, then Mortgagor, forthwith
upon the reasonable request of Mortgagee, will execute and deliver, on its own
behalf, such other and further assurances and documents as may be reasonably
necessary to more effectively

 

14

--------------------------------------------------------------------------------


 

subject each Vessel to the payment of the Secured Obligations, as provided in
this Mortgage and each other Loan Document and the performance of the terms and
provisions of this Mortgage and each other Loan Document and do such things as
Mortgagee in its sole discretion may reasonably deem to be necessary to carry
out the true intent of this Mortgage.

 

23.           In the event of the requisition (whether of title or use),
condemnation, sequestration, seizure or forfeiture of any Vessel by any
governmental or purported authority or by anyone else, the Lien of this Mortgage
shall be deemed to attach to, and to Mortgagor’s claim for, any compensation,
purchase price, reimbursement or award therefor payable from any source
(including any insurance proceeds in respect thereof), and any payments in
respect thereof shall be paid to Mortgagee and applied in accordance with the
terms of the Credit Agreement.  Mortgagor shall promptly execute and deliver to
Mortgagee such documents and do and perform such acts as in the opinion of
Mortgagee acting reasonably may be necessary or useful to facilitate or expedite
the collection by Mortgagee of such compensation, purchase price, reimbursement
or award.

 

24.           Further Assurances.  If this Mortgage, or any provisions hereof,
shall be deemed invalid in whole or in part for any reason, or if the documents
at any time held by Mortgagee shall be deemed by Mortgagee for any reason
insufficient to carry out the true intent and spirit of this Mortgage, then from
time to time Mortgagor will duly execute and deliver, on its own behalf, any and
all such other and further assurances and documents as in the judgment of
Mortgagee acting reasonably may be necessary, useful or desirable more
effectually to subject each Vessel to the Lien of this Mortgage or to obtain or
maintain the full benefits of this Mortgage.  Upon the failure of Mortgagor so
to do, Mortgagee may execute any and all such other and further assurances and
documents for and in the name and stead of Mortgagor.

 

ARTICLE II

Events of Default and Remedies of Mortgage

 

1.             In the event that Mortgagor fails to procure and/or maintain
insurance, as provided in Section 11 of Article I above, Mortgagee may, at its
option, without any obligations so to do, and without waiver of any of its
rights hereunder, procure such insurance as it deems necessary to protect its
security and the cost of the same shall be charged against Mortgagor and be
promptly repaid to Mortgagee with interest thereon at the Alternate Base Rate
plus the Applicable Margin for Base Rate Loans plus a margin of 2%, and such
insurance costs and the interest thereon shall constitute a debt secured by the
Lien of this Mortgage.

 

2.             In the event that any Vessel shall be arrested or detained by a
marshal or other officer of any court of law, equity, or admiralty jurisdiction,
or by any governmental or other authority, on a claim for which Mortgagor is
alleged to be liable, and shall not be released from arrest or detention as and
within the time prescribed by the provisions of Section 7 of Article I above,
Mortgagor hereby authorizes and empowers Mortgagee, as its duly appointed
representative, in the name of Mortgagor, or its successors or assigns, to apply
for, claim and receive, or take possession of such Vessel with all rights and
powers Mortgagor, its successors or assigns may have, possess, and exercise in
any such event. The power hereby granted shall be irrevocable and may be
exercised not only by said representatives of Mortgagee, but also by an

 

15

--------------------------------------------------------------------------------


 

appointee or appointees of such representatives, with full power of
substitution, to the same extent as if such appointee or appointees had been
named as one of the attorneys above named by express designation. Mortgagor also
authorizes and empowers any Person duly acting under the provisions of this
Section 2 of Article II to appear in the name of Mortgagor, its successors or
assigns, in any court where a suit may be pending against Mortgagor, or against
any Vessel because of or on account of any alleged Lien against such Vessel and
from which it has not been released, and to take such proceedings as such Person
may deem proper for the defense of such suit and for the release of such Vessel
therefrom.  All expenditures or liabilities made or incurred by them, or any of
them, in the premises, in good faith, shall be debts due from Mortgagor to
Mortgagee, and shall be promptly repaid by Mortgagor to Mortgagee with interest
thereon at the Alternate Base Rate plus the Applicable Margin for Base Rate
Loans plus a margin of 2%, and shall be secured by the Lien of this Mortgage.

 

3.             In the event Mortgagor fails properly to comply with the
provisions of Section 12 of Article I above, Mortgagee may, at its option,
without any obligation so to do and without waiver of any of its rights
hereunder, perform such maintenance and make such repairs, renewals and
replacements and the cost of the same shall be charged against Mortgagor and be
promptly repaid to Mortgagee with interest thereon at the Alternate Base Rate
plus the Applicable Margin for Base Rate Loans plus a margin of 2%, and all such
expenditures and the interest thereon shall constitute a debt from Mortgagor to
Mortgagee secured by the Lien of this Mortgage.

 

4.             In the event that Mortgagee, though without any obligation so to
do, employs an attorney to protect any Vessel or to prevent the impairment of
Mortgagee’s security represented by any Vessel and/or makes any reasonable
expenditure for any other matter in any instance where Mortgagor is obligated by
this Mortgage to employ such attorney and/or make such expenditure shall be
charged against Mortgagor and be promptly repaid to Mortgagee with interest
thereon at the Alternate Base Rate plus the Applicable Margin for Base Rate
Loans plus a margin of 2%, and all such expenditures and the interest thereon
shall constitute a debt from Mortgagor to Mortgagee secured by the Lien of this
Mortgage.

 

5.             In the event that Mortgagee should make any expenditure or incur
any costs which Mortgagor is obligated by this Mortgage so to do, such
expenditure or costs shall be charged against Mortgagor and be repaid promptly
to Mortgagee with interest thereon at the Alternate Base Rate plus the
Applicable Margin for Base Rate Loans plus a margin of 2% and shall constitute a
debt from Mortgagor to Mortgagee secured by the Lien of this Mortgage.

 

6.             The following events are events of default (“Events of Default”):

 

(a)           An Event of Default under and as defined in the Credit Agreement
shall occur and be continuing; or

 

(b)           Failure by Mortgagor in the performance or observance of any of
its obligations hereunder if such failure shall continue unremedied for a period
of thirty (30) days following the date of written notice thereof to Mortgagor
from the Mortgagee; or

 

(c)           an event of actual or constructive total loss or an agreed, or
arranged, or compromised total loss of any Vessel shall occur; provided, that it
shall not be an Event of

 

16

--------------------------------------------------------------------------------


 

Default under this clause (c) so long as Mortgagor (i) has insurance on the
Vessel with respect to such event, (ii) shall promptly file a claim for such
insurance with respect to such event and (iii) shall diligently continue to
pursue such insurance claim in good faith using appropriate proceedings.

 

7.             In case of the occurrence of any Event of Default specified in
Section 6 of this Article II and its continuance for the period, if any,
specified with reference thereto in said section, then, and in each and every
case, such default subsisting, in addition to the remedies specified in the
Credit Agreement [and Guaranty](21), Mortgagee:

--------------------------------------------------------------------------------

(21)         Use for Chemical Pioneer.

 

(a)           May retake any or all of the Vessels without legal process at any
time wherever it may be, and, without being responsible in any manner for loss
or damage to Mortgagor or any other Person, and Mortgagor, or other Person in
possession, shall forthwith surrender possession of such Vessel or Vessels, as
the case may be, to Mortgagee, upon demand; Mortgagee then shall retake or may
hold, lay up, lease, operate, manage and control or otherwise use such Vessel or
Vessels, as the case may be, in any service as Mortgagee may elect and may
insure such Vessel or Vessels, as the case may be, and make all necessary or
proper repairs and useful alterations, additions, betterments and improvements
thereto as to it may seem judicious and shall be entitled to collect and receive
all tolls, earnings, income, rents, issues and profits of or arising out of the
operation or management of such Vessel or Vessels, as the case may be, and after
deducting all expenses of operation and/or repairs, maintenance, alterations,
additions, betterments and improvements and all payments for taxes, insurance,
as well as just and reasonable compensation for its own services, and for all
its agents, attorneys and employees, Mortgagee shall apply the net money
arising, as aforesaid, as provided by Section 9 of this Article II;

 

(b)           May retake any or all of the Vessels without legal process
wherever it may be and without being responsible in any manner for loss or
damage to Mortgagor or to any other Person, and Mortgagor or any other Person in
possession shall forthwith, surrender possession of such Vessel or Vessels, as
the case may be, upon demand of Mortgagee, and Mortgagee may sell such Vessel or
Vessels, as the case may be, at public auction free from any and all claims of
or by Mortgagor in law, in equity, in admiralty or by statute, which said
auction shall be made at a time and place and upon such notice as may be
required by law; if not governed by any applicable provisions of law, such
auction shall be made at such time and place as Mortgagee may fix, after notice
of the time, place and terms of said auction, together with a description of the
property to be auctioned, has been published for six (6) consecutive days
(except Sunday) preceding the date for such auction in a newspaper printed in
the English language and customarily published on each business day and of
general circulation in the County of New York, State of New York, or in a
newspaper published in the county or counties in which the place of auction is
located if other than the said county.  Mortgagee and its successors or assigns
hereby are appointed the true and lawful attorneys irrevocable of Mortgagor in
its name and stead to make all necessary transfers of property thus sold, and
for that purpose it or they will execute all necessary instruments of assignment
and transfer, Mortgagor hereby ratifying and confirming all that its said
attorneys shall lawfully do by virtue hereof; and Mortgagee shall have

 

17

--------------------------------------------------------------------------------


 

the right to become the purchaser hereunder if the Mortgagee is the high bidder
at the public auction;

 

(c)           May proceed to protect and enforce its rights under this Mortgage,
including all rights and remedies arising by reason of the provisions of Chapter
313, and all acts amendatory thereof and supplement thereto, by suit or suits in
equity or actions at law, or by suit in admiralty in rem or in personam, whether
for specific performance of any covenant or agreement contained herein or for
any foreclosure hereunder or for the enforcement of any proper legal or
equitable remedy or remedy in admiralty as Mortgagee, being advised by counsel,
shall deem most effectual to protect and enforce the rights aforesaid; in
connection with any such proceeding, Mortgagee shall be entitled, as a matter of
right, to the appointment of a receiver of the mortgaged property and of tolls,
rents, income, revenues, profits and earnings thereof; and shall be entitled as
a matter of right and not as a matter of discretion to:

 

(i)                                     the appointment of a receiver or
receivers of Mortgagor’s interest in the Vessel and Mortgagor’s interest in the
hire, earnings, issues, revenues, freights, incomes and profits due or to become
due and arising from the operation thereof; and

 

(ii)                                  a decree ordering and directing the sale
and disposal of each Vessel after the appropriate admiralty proceeding; and

 

(d)           May proceed personally against Mortgagor in any court of competent
jurisdiction to recover, with interest thereon at the Alternate Base Rate plus
the Applicable Margin for Base Rate Loans plus a margin of 2%, any damages which
Mortgagee may sustain by reason of any infraction by Mortgagor of any Secured
Obligations contained in Sections 1 through 20, inclusive, of Article I above.

 

Mortgagee, as a condition precedent to exercising the power of sale hereby
granted or seeking to sell pursuant to judicial proceedings, shall be required
to give the notice required under the Credit Agreement. Each and every power or
remedy herein conferred on Mortgagee shall be cumulative and in addition to all
other powers or remedies now or hereinafter existing in admiralty, in equity, in
law or by statute (including the Delaware Uniform Commercial Code) and may be
exercised as often as may be deemed expedient by Mortgagee. No delay or omission
by Mortgagee shall impair any right, power or remedy and no waiver of any
default shall waive any other default.

 

8.             If at any time after one or more Events of Default enumerated in
Section 6 of this Article II shall have occurred and before any Vessel shall
have been sold pursuant to any provision of this Article II (whether or not
proceedings for foreclosure shall have been commenced and/or prosecuted in any
court), Mortgagor shall make good such default or defaults, including without
limitation, payment of any past due installment of principal and interest of the
Secured Obligations secured by the Lien of this Mortgage, and reimbursement of
any advances and expenditures made by Mortgagee in accordance with the
provisions of Sections 1, 2, 3, 4 and 5 of this Article II, with interest
thereon, together with attorneys’ fees and costs, then, and in every such case,
Mortgagee shall waive such default or defaults and its or their consequences and
shall rescind any action theretofore taken by it, including without limitation,

 

18

--------------------------------------------------------------------------------


 

the acceleration of payment of the Secured Obligations secured by this Mortgage;
but no waiver shall extend to or affect any subsequent default or impair any
right consequent thereon.

 

9.             The net proceeds of any judicial or other sale, of any charter,
management or other use of any Vessel by Mortgagee, of any claim for damages to
any Vessel and of any insurance received by Mortgagee (except to the extent that
such insurance proceeds are to be paid to Mortgagor in accordance with any
provisions of this Mortgage or the Cash Collateral Control Agreement) shall be
held and applied by Mortgagee from time to time as follows:

 

(i)                                     first:  to the payment and satisfaction
of all costs and expenses including, without limitation, attorneys’ fees,
incurred by the Mortgagee and by the Administrative Agent in the enforcement and
administration of this Mortgage and of any of the other Transaction Documents;

 

(ii)                                  second:  to the payment and satisfaction
of all the other Secured Obligations consisting of costs, expenses, interest or
fees on a pro rata basis;

 

(iii)                               third:  to the payment and satisfaction of
all other Secured Obligations on a pro rata basis; and

 

(iv)                              fourth:  to the Mortgagor or such other Person
as may be legally entitled thereto.

 

Should there not be any funds or insufficient funds to liquidate all valid
claims of Mortgagee, then Mortgagor shall remain bound to Mortgagee for any
unpaid amount or balance due and shall be liable to pay said amount to Mortgagee
with interest thereon as provided in this Mortgage, but, if after payment in
full, any amount remains, it shall be paid to the Person or entity entitled
thereto.

 

10.           If an Event of Default has occurred, which has not been cured
pursuant to provisions hereof, Mortgagor shall not at any time insist upon,
plead in any manner whatever, claim or take the benefit or advantage of, any
stay or extension, valuation or appraisement law for the purpose of preventing
or hindering the enforcement or foreclosure of this Mortgage, and it covenants
that it will not hinder, delay or impede the execution of any power herein
granted and declared to Mortgagee, but that it will suffer and permit the
execution of every such power as though no such law or laws had been made or
enacted, nor after any sale or sales will it claim or exercise any right under
any statute or otherwise to redeem the property so sold or any part thereof.

 

11.           Without prejudice to any other rights and remedies of Mortgagee
arising under this Mortgage or the other Loan Documents, Mortgagor hereby agrees
and undertakes to indemnify Mortgagee against all obligations and liabilities
whatsoever and whensoever incurred by Mortgagee in good faith in the enforcement
of its rights hereunder or under any other Loan Documents.

 

19

--------------------------------------------------------------------------------


 

12.           (a)           Mortgagor hereby irrevocably appoints Mortgagee its
attorney-in-fact until the termination of this Mortgage as herein provided to do
in its name all acts which Mortgagor, or its successors or assigns, could do in
relation to each Vessel, including, without limitation, to demand, collect,
receive, compromise, settle and sue for (insofar as Mortgagee lawfully may), all
freights, hire, earnings, issues, revenues, income and profits of such Vessel,
and all amounts due from underwriters under the insurance as payment for losses
or as return premiums or otherwise, salvage awards and recoveries, recoveries in
general average or otherwise, and all other sums due or to become due to
Mortgagor or arising from such Vessel, and to make, give and execute in the name
of Mortgagor, acquittances, receipts, releases, or other discharges for the
same, whether under seal or otherwise, to take possession of, sell or otherwise
dispose of or manage or employ such Vessel, to execute and deliver charters and
a bill of sale for such Vessel, and to endorse and accept in the name of
Mortgagor all checks, notes, drafts, warrants, agreements and all other
instruments in writing with respect to the foregoing and execute any necessary
instruments for the U.S. Department of Homeland Security necessary to consummate
such sale or transfer; provided, that Mortgagee shall take no action under the
power of attorney granted hereby, unless an Event of Default has occurred and
Mortgagor has received prompt written notice of such Event of Default.

 

(b)           The exercise by or on behalf of Mortgagee of the power granted in
this Section 12 shall not require any Person dealing with Mortgagee to conduct
any inquiry as to whether any such Event of Default has occurred and is
continuing, nor shall such Person be in any way affected by notice that any such
Event of Default has not occurred and is not continuing, and the exercise by
Mortgagee of such power shall, with regard to such Person, be conclusive
evidence of the Mortgagee’s right to exercise the same.

 

(c)           Wherever and whenever herein any right, power or authority is
granted or given to Mortgagee, such right, power or authority may be exercised
in all cases by Mortgagee or such lawful agent or agents as it may appoint, and
the act or acts of such agent or agents when taken shall constitute the act of
Mortgagee hereunder.

 

13.           The powers conferred on Mortgagee by this Mortgage are solely to
protect its interest and the interests of the Secured Parties in the Vessels and
shall not impose any duty upon it to exercise such powers. The exercise or the
beginning of the exercise of any power or remedy shall not be construed to be a
waiver of the right to exercise at the same time or thereafter any other power
or remedy.  No notice to or demand on Mortgagor in any instance shall entitle
Mortgagor to any other or further notice or demand in similar or other
circumstances.  No delay or omission by Mortgagee in the exercise of any right
or power or in the pursuance of any remedy occurring upon an Event of Default
shall impair any such right, power or remedy or be construed to be a waiver of
any default on the part of Mortgagor or to be an acquiescence therein, nor shall
the acceptance by Mortgagee of any security or of any payment of or on account
of any past Event of Default or any advances after any past Event of Default be
construed to be a waiver of any right to take advantage of any future Event of
Default or of any past Event of Default not completely cured thereby.  Except
for the safe custody of any part of the Vessels in its possession (subject to
standards of care governing the Mortgage hereunder) and the accounting for
moneys actually received by it hereunder, Mortgagee shall have no duty as to any
part of the Vessels whether or not Mortgagee or any Secured Party has or is
deemed to have

 

20

--------------------------------------------------------------------------------


 

knowledge of such matters, or as to the taking of any necessary steps to
preserve rights against any parties or any other rights pertaining to the
Vessels.

 

ARTICLE III

Possession Until Default

 

Until an Event of Default shall have occurred and shall have continued for the
time, if any, specified with reference thereto in Article II above, Mortgagee
shall permit Mortgagor and Mortgagor shall have the right to possess, use,
manage, operate and enjoy each Vessel.

 

ARTICLE IV

Miscellaneous Provisions

 

1.             All covenants and agreements of Mortgagor herein contained shall
bind Mortgagor, its successors and assigns forever, and shall inure to the
benefit of Mortgagee and its successors and assigns forever. Following any
assignment of this Mortgage by Mortgagee, any reference herein to “Mortgagee”
shall be deemed to refer to the assignee.

 

2.             The total amount of this Mortgage is One Hundred Eighty-Five
Million Five Hundred Thousand Dollars ($185,500,000), plus interest, expenses,
costs, premium (if any), indemnities, termination payments and other amounts
(including attorneys fees and expense) as provided herein, and in the other Loan
Documents, and performance of the Mortgage, Credit Agreement[,Guaranty](22) and
Hedge Agreements covenants and termination payments under the Hedge Agreements.
The discharge amount of this Mortgage is the same as the total amount.
Notwithstanding the foregoing or any other statement contained herein regarding
the maturity of this Mortgage, this Mortgage shall remain in full force and
effect until the payment in full of the Secured Obligations and the termination
or expiration of all Commitments and all other commitments of the Secured
Parties to any Borrowers pursuant to any Loan Document and until the full and
final performance by Mortgagor of all of its covenants contained in this
Mortgage and the other Loan Documents.

--------------------------------------------------------------------------------

(22)         Use for Chemical Pioneer.

 

3.             The interest of the Mortgagor in the Vessels and the interest
mortgaged by this Mortgage is that of one-hundred percent (100%) absolute and
sole ownership.

 

4.             Any notice or demand which by any provision of this Mortgage is
required or permitted to be given, delivered or served on Mortgagor may be
given, delivered or served by being deposited, first class postage prepaid, in a
post office letter box addressed (until another address is filed by Mortgagor in
writing with Mortgagee for the purpose of this section), or may be delivered by
pre-paid courier or by facsimile as follows: [NAME OF MORTGAGOR ALL CAPS], c/o
U.S. Shipping Partners L.P., 399 Thornall Street, Edison, NJ 08837, Attention: 
Paul Gridley, telephone:  732-635-2700; facsimile:  732-635-1940.  Any notice or
demand which by any provision of this Mortgage is required or permitted to be
given, delivered or served on

 

21

--------------------------------------------------------------------------------


 

Mortgagee may be given, delivered or served by being deposited, postage prepaid,
in a post office box addressed (until another address is filed by Mortgagee in
writing with Mortgagor for the purposes of this section) or may be delivered by
courier or by facsimile as follows:  KeyBank National Association, as Collateral
Agent under the Credit Agreement, Preston Commons West Tower, 8117 Preston Road,
Ste. 440, Dallas, TX 75225, Attention:  Thomas Rajan, telephone:  214-414-2580;
facsimile:  214-414-2621.  Any notice, if mailed and properly addressed with
postage prepaid or if properly addressed and sent by pre-paid courier service,
shall be deemed given when received; any notice, if transmitted by facsimile,
shall be deemed given when transmitted and receipt electronically confirmed.

 

5.             In the event of any casualty, accident, loss or other occurrence
which gives rise to a preferred maritime lien against any Vessel within the
meaning of 46 U.S.C. § 31301, et seq., and § 31341 et seq., or any other claim
against any Vessel which primes the preferred ship mortgage herein granted,
except for Liens arising and accruing in the ordinary course of business but not
yet due, or in the event that Mortgagor receives notice that any third party
claims or contends that he or some other party holds a preferred maritime lien
or a claim against the Vessel which primes the Lien of the Mortgage herein
granted, and if any such Lien or claim is not covered in full by insurance
maintained by the Mortgagor or the Mortgagor’s insurance company has issued a
reservation of rights with respect to any such Lien or claim, then, and in any
such events, Mortgagor will give Mortgagee immediate notice thereof.

 

6.             If any provision of this Mortgage, or any obligation, right or
remedy created by this Mortgage be declared invalid in any legal proceeding, no
other valid obligation, right or remedy created by this Mortgage shall be
affected thereby.

 

7.             Nothing in this Mortgage, express or implied, is intended to
confer upon any Person other than the parties hereto and their respective
successors, permitted assigns and other transferees any rights or remedies under
or by reason of this Mortgage.

 

8.             This instrument may, for convenience, be executed in any number
of original counterparts, each of which shall be deemed an original and all of
which taken together shall be and constitute one instrument. Any word importing
the singular shall as well include the plural and any pronoun importing gender
shall include the masculine, feminine or neuter.

 

9.             Anything herein to the contrary notwithstanding, it is intended
that nothing herein shall waive the preferred status of this Mortgage and that,
if any provision or portion of this Mortgage shall be construed to waive its
preferred status, then such provision or portion to such extent shall be void
and of no effect without affecting the remaining provisions, which shall remain
in full force and effect.

 

10.           The provisions of the Credit Agreement regarding amendments are
specifically incorporated in this Mortgage by reference, with the same force and
effect as if the same were set out in this Mortgage in full. All references in
such incorporated provisions to “Borrower” or “Borrowers” shall without further
reference mean and refer to Mortgagor and all references in such incorporated
provisions to “this Credit Agreement” shall without further reference mean and
refer to this Mortgage.

 

22

--------------------------------------------------------------------------------


 

11.           Mortgagor hereby indemnifies Mortgagee, its agents, if any, and
each Secured Party and saves each of them harmless from and against all
liability, loss, damages, judgments and expenses, including reasonable
attorneys’ fees, disbursements, bond expenses, printing and automated document
preparation and retention expenses and other ordinary litigation expenses,
incurred in connection with any action or proceeding to foreclose this Mortgage
or in or to which Mortgagee or any Secured Party may be made a party due to the
existence of this Mortgage or to which action or proceeding Mortgagee or any
Secured Party may become a party for the purpose of protecting the Lien of this
Mortgage, except to the extent any such liability, loss, damages, judgments and
expenses arises from any gross negligence or willful misconduct on the part, or
on behalf, of Mortgagee or such Secured Party.  All sums paid by Mortgagee or
any Secured Party to prosecute or defend the rights herein set forth shall be
deemed a part of the Secured Obligations and shall be paid by Mortgagor to
Mortgagee or such Secured Party within ten (10) days after written demand, and
if not paid within that period, shall accrue interest from and including the
date of disbursement or advance by Mortgagee or such Secured Party to and
including the date of payment by Mortgagor at the Alternate Base Rate plus the
Applicable Margin for Base Rate Loans plus a margin of 2%.

 

12.           This Mortgage shall be governed by and construed in accordance
with the provisions of Chapter 313, and where Chapter 313 is silent, by the
General Maritime Law of the United States, and only to the extent not addressed
thereby, by the laws of the State of New York.

 

13.           To the extent of any inconsistency between any representation,
warranty or covenant herein and in the Credit Agreement, the representation,
warranty or covenant in the Credit Agreement shall prevail.

 

14.           Survival of Representations and Warranties.  All representations
and warranties made in any certificate furnished in connection herewith shall be
considered representations and warranties by Mortgagor and shall survive the
execution and delivery of this Mortgage.

 

[Signatures begin on following page]

 

23

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Mortgagor has caused to be executed by its duly
authorized officer this instrument which is effective as of the day and year
first above written.

 

 

[NAME OF MORTGAGOR ALL CAPS]

 

 

 

 

 

By:

 

 

Name:

Paul Gridley

 

Title:

Chief Executive Officer

 

 

 

Date:

 

 

S-1

--------------------------------------------------------------------------------


 

 

COLLATERAL AGENT, as trustee:

 

 

 

KEYBANK NATIONAL ASSOCIATION, not in its individual capacity, but solely as
collateral agent, as trustee

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

Date:

 

 

S-2

--------------------------------------------------------------------------------


 

ACKNOWLEDGMENT

 

STATE OF NEW YORK)

)

 

) SS.:

COUNTY OF NEW YORK)

)

 

BE IT REMEMBERED, that on the     day of               , 2004, before me, the
undersigned, a Notary Public, duly qualified, commissioned, sworn and acting in
and for the County and State aforesaid, personally appeared Paul Gridley,
personally known to me or proved to me on the basis of satisfactory evidence to
be the individual whose name is subscribed to the foregoing Amended and Restated
First Preferred Ship Mortgage and acknowledged to me that he executed the same
in his capacity as Chief Executive Officer for [NAME OF MORTGAGOR ALL CAPS], the
limited liability company described in the foregoing Amended and Restated First
Preferred Ship Mortgage, and that by his signature on the instrument, the
individual, or the person upon behalf of which the individual acted, executed
the instrument.

 

Witness my hand and official seal.

 

 

 

 

 

 

 

 

 

 

NOTARY PUBLIC

 

 

 

 

My Commission expires:

               , 20

 

 

S-3

--------------------------------------------------------------------------------


 

ACKNOWLEDGMENT

 

STATE OF OHIO

)

 

) SS.:

COUNTY OF CUYAHOGA

)

 

BEFORE ME, a Notary Public in and for said County and State, personally appeared
the above named KEYBANK NATIONAL ASSOCIATION,                             , its
                                          , who acknowledged that he/she did
sign the foregoing instrument and that the same is his/her free act and deed
personally and as such officer.

 

IN TESTIMONY WHEREOF, I have hereunto set my hand and official seal at
                        , Ohio, the     day of October, 2004.

 

 

 

 

 

 

 

 

 

 

NOTARY PUBLIC

 

 

 

 

My Commission expires:

               , 20  

 

 

S-4

--------------------------------------------------------------------------------


 

EXHIBIT A

 

[FORM OF CREDIT AGREEMENT]

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

[FORM OF NOTES]

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 

[HEDGING CONFIRMATIONS]

 

--------------------------------------------------------------------------------


 

EXHIBIT D(23)

 

[FORM OF GUARANTY]

 

--------------------------------------------------------------------------------

(23)         Use for Chemical Pioneer.

 

--------------------------------------------------------------------------------


 

EXHIBIT H

 

FORM OF PLEDGE AGREEMENT AND IRREVOCABLE PROXY

 

THIS PLEDGE AGREEMENT (this “Pledge Agreement”), dated as of November 3, 2004,
made by [U.S. SHIPPING PARTNERS L.P.] [U.S. SHIPPING OPERATING LLC] [USCS
CHEMICAL PIONEER LLC] [USS CHARTERING LLC] [USCS CHARLESTON CHARTERING LLC], a
Delaware limited [partnership] [liability company] (together with its permitted
successors and assigns, the “Pledgor”), in favor of KEYBANK NATIONAL
ASSOCIATION, acting in its capacity as collateral agent (in such capacity
including in its capacity as a securities intermediary (either directly or
indirectly through its affiliate McDonald Investments, Inc.), as defined in the
U.C.C. (as defined below), and together with its successors and assigns in such
capacities, the “Collateral Agent”) under the Credit Agreement referenced below
for the benefit of the Secured Parties (as defined below).

 

W I T N E S S E T H:

 

WHEREAS, pursuant to a Second Amended and Restated Credit Agreement, dated as of
November 3, 2004 (together with all amendments, supplements, restatements and
other modifications, if any, from time to time thereafter made thereto, the
“Credit Agreement”), among the Pledgor, [U.S. Shipping Partners L.P., a Delaware
limited partnership,] [U.S. Shipping Operating LLC,] ITB Baltimore LLC, ITB
Groton LLC, ITB Jacksonville LLC, ITB Mobile LLC, ITB New York LLC, ITB
Philadelphia LLC, [USS Chartering LLC,] USCS Chemical Chartering LLC, [USCS
Chemical Pioneer LLC, USCS Charleston Chartering LLC,] USCS Charleston LLC, and
USCS ATB LLC, each a Delaware limited liability company (each of the foregoing
entities individually a “Borrower” and collectively, the “Borrowers”), the
various financial institutions as are or may become parties thereto
(collectively, the “Lenders”), Canadian Imperial Bank of Commerce, as letter of
credit issuer (in such capacity together with its successors in such capacity,
the “Letter of Credit Issuer”) and as administrative agent for the Lenders (in
such capacity together with its successors in such capacity, the “Administrative
Agent”), and the Collateral Agent, the Lenders have extended Commitments to make
Credit Extensions to the Borrowers;

 

WHEREAS, the Borrowers have entered into or may enter into certain Hedge
Agreements with Secured Hedge Counterparties, pursuant to the terms of the
Credit Agreement;

 

WHEREAS, as a condition precedent to the making of the Loans and the issuance of
the Letters of Credit under the Credit Agreement, and to the extension of
financial accommodations under the Hedge Agreements referred to above, the
Pledgor is required to execute and deliver this Pledge Agreement;

 

WHEREAS, the Pledgor has duly authorized the execution, delivery and performance
of this Pledge Agreement;

 

WHEREAS, it is in the best interests of the Pledgor to execute this Pledge
Agreement inasmuch as the Pledgor will derive substantial direct and indirect
benefits from the Loans made

 

--------------------------------------------------------------------------------


 

from time to time to, and the Letters of Credit issued on behalf of, the
Borrowers by the Lenders and/or the Letter of Credit Issuer pursuant to the
Credit Agreement and the financial accommodations made from time to time to the
Borrowers by Secured Hedge Counterparties pursuant to the Hedge Agreements; and

 

WHEREAS, the Pledgor is the sole member [or shareholder](1) of each of the
Pledged Interests Issuers (as defined below).

--------------------------------------------------------------------------------

(1)           Use for Pledge by U.S. Shipping Operating LLC.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, and in order to induce the Lenders and the
Letter of Credit Issuer to make Loans to, and/or issue or participate in Letters
of Credit for the account of, the Borrowers pursuant to the Credit Agreement and
to induce the Secured Hedge Counterparties to extend financial accommodations
pursuant to the Secured Hedge Agreements, the Pledgor hereby agrees, for the
benefit of each Secured Party, as follows:

 

ARTICLE I
DEFINITIONS

 

SECTION 1.1         Certain Terms.  The following terms (whether or not
underscored) when used in this Pledge Agreement, including its preamble and
recitals, shall have the following meanings (such definitions to be equally
applicable to the singular and plural forms thereof):

 

“Administrative Agent” is defined in the first recital.

 

“Collateral” is defined in Section 2.1.

 

“Collateral Agent” is defined in the preamble.

 

“Credit Agreement” is defined in the first recital.

 

“Distributions” means all cash distributions made in respect of the Pledged
Interests, whether or not income, return of capital or otherwise, and all other
distributions (whether similar or dissimilar to the foregoing) on or with
respect to any Pledged Interests or other rights or interests constituting
Collateral.

 

[“Guaranty” means that certain Guaranty in favor of the Collateral Agent
executed and delivered by Pledgor dated as of even date herewith.](2)

--------------------------------------------------------------------------------

(2)           Use for Pledge by Chemical Pioneer and any other Pledgor that
delivers a Guaranty.

 

“Indemnified Parties” is defined in Section 6.5(a).

 

“Lender” is defined in the first recital.

 

2

--------------------------------------------------------------------------------


 

“Letter of Credit Issuer” is defined in the first recital.

 

“Pledge Agreement” is defined in the preamble.

 

“Pledged Interests Issuer” and “Pledged Interests Issuers” means each Person
identified in Item B of Attachment 1 hereto as the issuer of the Pledged
Interests identified opposite the name of such Person.

 

“Pledged Interests” means all member interests, general or limited partnership
interests, stock or other ownership interests of any Pledged Interests Issuer;
all member interests, general or limited partnership interests, stock or other
ownership interests issued by Pledgor’s subsidiaries; all registrations,
certificates, articles or agreements governing or representing any such
interests; all options and other rights, contractual or otherwise, at any time
existing with respect to such interests; and all distributions, cash,
instruments and other property now or hereafter received, receivable or
otherwise distributed in respect of or in exchange for any or all of such
interests.

 

“Pledged Note Issuer” means each Person identified in Item A of Attachment 1
hereto as the issuer of the Pledged Notes identified opposite the name of such
Person.

 

“Pledged Notes” means all promissory notes of any Pledged Note Issuer in the
form or substantially in the form of Exhibit A hereto which are delivered by the
Pledgor to the Collateral Agent as Pledged Property hereunder, as such
promissory notes, in accordance with Section 7.2, are amended, modified or
supplemented from time to time and together with any promissory note of any
Pledged Note Issuer taken in extension or renewal thereof or substitution
therefor.

 

“Pledged Property” means all Pledged Interests, all Pledged Notes, and all other
pledged partnership or membership interests or promissory notes, all other
securities, all assignments of any amounts due or to become due, and all other
instruments which are now being delivered by the Pledgor to the Collateral Agent
or may from time to time hereafter be delivered by the Pledgor to the Collateral
Agent for the purpose of pledge under this Pledge Agreement or any other Loan
Document or Hedge Agreement; and all proceeds of any of the foregoing.

 

“Pledgor” is defined in the preamble.

 

“Secured Hedge Agreements” means each Hedge Agreement entered into by a Borrower
with a Secured Hedge Counterparty.

 

“Secured Obligations” is defined in Section 2.2.

 

“Secured Party” means, as the context may require, any and all of the
Administrative Agent, the Collateral Agent, any Secured Hedge Counterparty, the
Letter of Credit Issuer, and any Lender, and each of their respective
successors, transferees and assigns.

 

“Securities Act” is defined in Section 6.2.

 

“U.C.C.” means the Uniform Commercial Code, as in effect in the State of New
York, as the same may be amended from time to time.

 

3

--------------------------------------------------------------------------------


 

SECTION 1.2         Credit Agreement Definitions.  Unless otherwise defined
herein or the context otherwise requires, terms used in this Pledge Agreement,
including its preamble and recitals, have the meanings provided in the Credit
Agreement.

 

SECTION 1.3         U.C.C. Definitions.  Unless otherwise defined herein or the
context otherwise requires, terms for which meanings are provided in the U.C.C.
are used in this Pledge Agreement, including its preamble and recitals, with
such meanings.

 

ARTICLE II
PLEDGE

 

SECTION 2.1         Grant of Security Interest.  The Pledgor hereby pledges,
hypothecates, assigns, charges, mortgages, delivers, and transfers to the
Collateral Agent, for its benefit and the ratable benefit of each of the Secured
Parties, and hereby grants to the Collateral Agent, for its benefit and the
ratable benefit of each of the Secured Parties, a continuing security interest
in all of the Pledgor’s right, title and interest, whether now owned or
hereafter arising or acquired, in and to the following property (the
“Collateral”):  (a) all Pledged Notes; (b) all other Pledged Notes issued from
time to time; (c) all Pledged Interests; (d) all other Pledged Interests issued
from time to time; (e) all other Pledged Property, whether now or hereafter
delivered to the Collateral Agent in connection with this Pledge Agreement,
including, without limitation, all rights in any organic documents of the
Pledged Interests Issuers (including, without limitation, any voting and
management rights arising thereunder or at law), all rights to profits, income,
surplus, compensation, return of capital, distributions and other reimbursements
and payments from the Pledged Interests Issuers (including upon dissolution) in
respect of all stock, membership or other equity interests now owned or
hereafter acquired by the Pledgor in the Pledged Interests Issuers and in
respect of the Pledgor’s accounts, general intangibles and other rights to
payment or reimbursement now existing or hereafter acquired from the Pledged
Interests Issuers existing or arising from loans, advances or other extensions
of credit or services rendered by the Pledgor to or for the account of the
Pledged Interests Issuers; (f) all Distributions, interest, and other payments
and rights with respect to any Pledged Property; and (g) all proceeds of any of
the foregoing.

 

SECTION 2.2         Security for Obligations.  This Pledge Agreement secures the
indefeasible payment and performance in full of all Obligations now or hereafter
existing under the Credit Agreement, the Notes, [the Guaranty,](3) the Secured
Hedge Agreements and each other Loan Document, whether for principal, interest,
costs, fees, expenses, or otherwise, and all other obligations of any Borrower
or any other Loan Party to any Secured Party pursuant to any of the Transaction
Documents, now or hereafter owing, howsoever created, arising or evidenced,
whether direct or indirect, primary or secondary, fixed or absolute or
contingent, joint or several, regardless of how evidenced or arising, including,
without limitation, all Hedging Obligations arising under any Hedge Agreement
between any Borrower and any Affiliate of any Borrower, on the one hand, and any
Secured Hedged Counterparty, on the other hand, howsoever created, arising or
evidenced, whether direct or indirect, absolute or contingent or now or
hereafter

--------------------------------------------------------------------------------

(3)           Use for Pledge by Chemical Pioneer and any other Pledgor that
delivers a Guaranty.

 

4

--------------------------------------------------------------------------------


 

existing or due or to become due (all such Obligations and such other
obligations of the Borrowers being collectively referred to as the “Secured
Obligations”).

 

SECTION 2.3         Delivery of Pledged Property.

 

(a)           All certificates or instruments representing or evidencing any
Collateral, including all Pledged Interests and all Pledged Notes, shall be
delivered to and held by or on behalf of (and, in the case of the Pledged Notes,
endorsed to the order of) the Collateral Agent pursuant hereto, shall be in
suitable form for transfer by delivery, and shall be accompanied by all
necessary endorsements or instruments of transfer or assignment, duly executed
in blank.

 

(b)           To the extent any of the Collateral constitutes a “certificated
security” (as defined in Section 8-102(a)(4) of the U.C.C.), an “uncertificated
security” (as defined in Section 8-102(a)(18) of the U.C.C.) or a “security
entitlement” (as defined in Section 8-102(a)(17) of the U.C.C.), the Pledgor
shall cause the issuer thereof or the securities intermediary thereof to take
all actions necessary or as requested by the Collateral Agent to grant “control”
(as defined in Section 8-106 of the U.C.C.) of such Collateral to the Collateral
Agent over such Collateral.

 

SECTION 2.4         Distributions on Pledged Interests.  In the event that any
Distribution is to be paid on any Pledged Interests at a time when no Event of
Default has occurred and is continuing, such Distribution or payment may be paid
directly to the Pledgor.  If any such Event of Default has occurred and is
continuing, then any such Distribution or payment shall be paid directly to the
Collateral Agent, for its benefit and the ratable benefit of each of the Secured
Parties; provided that the Collateral Agent shall release upon request by MLP
any Distribution paid directly to the Collateral Agent pursuant hereto that is
required by the MLP to permit the MLP to make (and solely for the purpose of
making) Distributions to the MLP’s unitholders to the extent such Distributions
are permitted to be made by the MLP on the date of such release pursuant to
Section 7.2.6(b) of the Credit Agreement; provided further, that such
Distribution or payment may continue to be paid to Pledgor solely for the
purpose of paying the operating expenses of the MLP and its Subsidiaries
(including, without limitation, reimbursing General Partner for operating
expenses) incurred in the ordinary course of business as long as concurrently
with such payment or Distribution, a notice setting forth in reasonable detail
the amount and purpose of such Distribution or payment is provided to the
Collateral Agent.

 

SECTION 2.5         Continuing Security Interest.  This Pledge Agreement shall
create a continuing security interest in the Collateral and shall: (a) remain in
full force and effect until indefeasible payment in full in cash of all Secured
Obligations and the termination or expiration of all Commitments and all other
commitments of the Secured Parties to the Borrowers under the Loan Documents,
including, without limitation, the Secured Hedge Agreements, and the termination
or expiration of all Letters of Credit; (b) be binding upon the Pledgor and its
successors, transferees and assigns; and (c) inure, together with the rights and
remedies of the Collateral Agent hereunder, to the benefit of the Collateral
Agent and each other Secured Party and their respective successors, transferees,
and assigns.  Without limiting the generality of the foregoing clause (c), any
Secured Party may assign or otherwise transfer (in whole or in part) any Note or
any Loan held by it as provided in Section 10.11.1 of the Credit Agreement and
any Secured Hedge Counterparty may assign or otherwise transfer (in whole or in
part) its interest pursuant to any Secured Hedge Agreement, and any successor or
assignee thereof shall

 

5

--------------------------------------------------------------------------------


 

thereupon become vested with all of the rights and benefits in respect thereof
granted to such Secured Party under any such Loan Document including any Secured
Hedge Agreement (including this Pledge Agreement), or otherwise, subject,
however, to any contrary provisions in such assignment or transfer, and as
applicable to the provisions of Section 10.11.1 and Article IX of the Credit
Agreement.  Upon the indefeasible payment in full of all Secured Obligations and
the termination or expiration of all Commitments and any other commitments of
any Secured Party to any Borrower under the Loan Documents, including, without
limitation, the Secured Hedge Agreements and the termination or expiration of
all Letters of Credit, the security interest granted herein shall terminate and
all rights to the Collateral shall revert to the Pledgor.  Upon any such payment
and termination or expiration, the Collateral Agent will, at the Pledgor’s sole
expense, deliver to the Pledgor, without any representations, warranties or
recourse of any kind whatsoever, all certificates and instruments representing
or evidencing all Pledged Interests and all Pledged Notes, together with all
other Collateral held by the Collateral Agent hereunder, and execute and deliver
to the Pledgor such documents as the Pledgor shall reasonably request to
evidence such termination.

 

SECTION 2.6         Security Interest Absolute.  All rights of the Collateral
Agent and the other Secured Parties and the security interests granted to the
Collateral Agent and the other Secured Parties hereunder, and all obligations of
the Pledgor hereunder, shall be absolute and unconditional, irrespective of (a)
any lack of validity or enforceability of the Credit Agreement or any other
Transaction Document; (b) the failure of any Secured Party or any other holder
of any Note, (i) to assert any claim or demand or to enforce any right or remedy
against any Borrower or any other Person under the provisions of the Credit
Agreement, any other Transaction Document or otherwise, or (ii) to exercise any
right or remedy against any other guarantor of, or collateral securing, any
Secured Obligations; (c) any change in the time, manner or place of payment of,
or in any other term of, all or any of the Secured Obligations or any other
extension, compromise or renewal of any Secured Obligation; (d) any reduction,
limitation, impairment or termination of any Secured Obligations for any reason,
including any claim of waiver, release, surrender, alteration or compromise, and
shall not be subject to (and the Pledgor hereby waives any right to or claim of)
any defense or setoff, counterclaim, recoupment or termination whatsoever by
reason of the invalidity, illegality, nongenuineness, irregularity, compromise,
unenforceability of, or any other event or occurrence affecting, any Secured
Obligations; (e) any amendment to, rescission, waiver, or other modification of,
or any consent to departure from, any of the terms of the Credit Agreement or
any other Transaction Document; (f) any addition, exchange, release, surrender,
or non-perfection of any collateral (including the Collateral), or any amendment
to or waiver or release of or addition to or consent to departure from any
guaranty, for any of the Secured Obligations; or (g) any other circumstances
which might otherwise constitute a defense available to, or a legal or equitable
discharge of, any Borrower, any other Loan Party, any surety or any guarantor.

 

SECTION 2.7         Waiver of Subrogation.  Until one year and one day after the
indefeasible payment in full of all Obligations and the termination or
expiration of all Commitments and all other commitments of the Secured Parties
under the Loan Documents, including, without limitation, the Secured Hedge
Agreements, and the termination or expiration of all Letters of Credit, the
Pledgor hereby irrevocably waives any claim or other rights which it may now or
hereafter acquire against any Borrower or any other Loan Party that arise from
the

 

6

--------------------------------------------------------------------------------


 

existence, payment, performance or enforcement of the Pledgor’s obligations
under this Pledge Agreement or any other Loan Document or Secured Hedge
Agreement, including any right of subrogation, reimbursement, exoneration or
indemnification, any right to participate in any claim or remedy of any Secured
Party against any Borrower or any other Loan Party or any collateral which any
Secured Party now has or hereafter acquires, whether or not such claim, remedy
or right arises in equity, or under contract, statute or common law, including
the right to take or receive from any Borrower or any other Loan Party, directly
or indirectly, in cash or other property or by set-off or in any manner, payment
or security on account of such claim or other rights.  If any amount shall be
paid to the Pledgor in violation of the preceding sentence and the Secured
Obligations shall not have been indefeasibly paid in full in cash and all
Commitments and all other commitments by any Secured Party to any Borrower under
the Loan Documents, including, without limitation, the Secured Hedge Agreements,
have not expired or terminated and all Letters of Credit have not expired or
terminated, then such amount shall be deemed to have been paid to the Pledgor
for the benefit of, and held in trust for, the Collateral Agent (on behalf of
the Secured Parties), and shall forthwith be paid to the Collateral Agent to be
credited and applied upon the Secured Obligations, whether matured or
unmatured.  The Pledgor acknowledges that it will receive direct and indirect
benefits from the financing arrangements contemplated by the Credit Agreement
and that the waiver set forth in this Section is knowingly made in contemplation
of such benefits.

 

ARTICLE III
REPRESENTATIONS AND WARRANTIES

 

SECTION 3.1         Warranties, etc.  The Pledgor represents and warrants unto
each Secured Party, as of the date of each pledge and delivery hereunder
(including each pledge and delivery of Pledged Interests and each pledge and
delivery of Pledged Notes) by the Pledgor to the Collateral Agent of any
Collateral, as set forth in this Article III.

 

SECTION 3.2         Ownership, No Liens, etc.  The Pledgor is the legal and
beneficial owner of, and has good and valid title to (and has full right and
authority to pledge and assign) the Collateral, free and clear of all Liens,
security interests, options, or other charges or encumbrances, except any Lien
or security interest granted pursuant hereto in favor of the Collateral Agent
and except as permitted by the Credit Agreement.

 

SECTION 3.3         Valid Security Interest.  The delivery of the Collateral to
the Collateral Agent is effective to create a valid, perfected security interest
in the Collateral and subject to the limitations contained in Section 9-315 of
the UCC, all proceeds thereof and securing the Secured Obligations and such
security interest shall be a first priority security interest in the
Collateral.  No filing or other action will be necessary to perfect or protect
such security interest.  The Pledgor owns no real property.

 

SECTION 3.4         As to Pledged Interests.  The Pledged Interests constitute
one hundred percent (100%) of the Pledgor’s interest in the Pledged Interests
Issuer and one hundred percent (100%) of the total membership and/or other
equity interests in the Pledged Interests Issuer.  After giving effect to the
consummations of the transactions contemplated by the Contribution Agreement,
the Pledgor has no Subsidiaries other than the Pledged Interests Issuers.  The
Pledged Interests are duly registered in the permanent ownership records of the
Pledged Interests

 

7

--------------------------------------------------------------------------------


 

Issuer maintained in the principal office of such issuer.  Such registration
continues valid and genuine and has not been altered.  All Pledged Interests
have been duly authorized and validly issued and registered, are fully paid and
non-assessable, and were not issued in violation of the preemptive rights, if
any, of any Person or of any agreement by which the Pledgor or any Pledged
Interest Issuer is bound.  All documentary, stamp or other taxes or fees owing
in connection with the registration, issuance, transfer or pledge of Collateral
have been paid.  No restrictions or conditions exist with respect to the
registration, transfer, voting or capital of any Pledged Interests.  The Pledgor
has no outstanding rights, rights to subscribe, options, warrants or convertible
securities outstanding or any other rights outstanding whereby any Person would
be entitled to acquire any member interests or other equity interests of any
Pledged Interests Issuer.  All requisite formalities for the granting of a
security interest in the Pledged Interests required pursuant to the organic
documents of the Pledgor or the Pledged Interests Issuers have been complied
with on or prior to the execution and delivery of this Pledge Agreement.

 

SECTION 3.5         As to Pledged Notes.  Each Pledged Note has been duly
authorized, executed, endorsed, issued and delivered, and is the legal, valid
and binding obligation of the issuers thereof, except as the enforceability
thereof may be limited by applicable bankruptcy, insolvency, reorganization,
moratorium or similar laws affecting the enforcement of creditors’ rights
generally and general principles of equity, and is not in default.

 

SECTION 3.6         Authorization, Approval, etc.  No authorization, approval,
or other action by, and no notice to or filing with, any governmental authority,
regulatory body or any other Person is required (a) for the pledge by the
Pledgor of any Collateral pursuant to this Pledge Agreement or for the
execution, delivery, and performance of this Pledge Agreement by the Pledgor; or
(b) for the perfection of or for the exercise by the Collateral Agent of the
voting or other rights provided for in this Pledge Agreement, or for the
remedies in respect of the Collateral pursuant to this Pledge Agreement, except
as may be required in connection with a disposition of such Pledged Interests by
laws and regulations affecting the offering and sale of securities generally.

 

SECTION 3.7         Delivery of Certificates.  All membership or other equity
interests in each Pledged Interests Issuer that are represented by certificates
have been delivered to the Collateral Agent, together with transfer documents as
required in this Pledge Agreement, and the Pledgor hereby covenants and agrees
that any certificates or instruments evidencing any membership or other equity
interests in each Pledged Interests Issuer hereafter received by the Pledgor
will be held in trust for the Collateral Agent and promptly delivered to the
Collateral Agent.

 

SECTION 3.8         State of Organization, Formation or Incorporation; Location,
Name.  (a) The first paragraph of this Pledge Agreement lists the true legal
name of the Pledgor as registered in the jurisdiction in which the Pledgor is
formed, (b) the Pledgor’s state of formation, its identification number as
designated by the state of its formation, and its place(s) of business (or, if
it has more than one place of business, its chief executive office) are as set
forth on Attachment 2 hereto, (c) the Pledgor’s location within the meaning of
Section 9-307 of the U.C.C. is the State of Delaware and (d) the Pledgor is not
now and has not been known by any trade name.

 

8

--------------------------------------------------------------------------------


 

ARTICLE IV
COVENANTS

 

SECTION 4.1         Certain Covenants.  The Pledgor hereby covenants and agrees
that, so long as any portion of the Secured Obligations shall remain unpaid or
any Secured Party shall have any outstanding Commitment or any other commitment
to any Borrower under any Loan Document, including, without limitation, any
Secured Hedge Agreement, or any Letter of Credit shall remain outstanding, the
Pledgor will perform the obligations set forth in this Article IV.

 

SECTION 4.2         Protect Collateral; Further Assurances, etc.  Except as
permitted by Sections 7.2.10 and 7.2.11 of the Credit Agreement, the Pledgor
will not sell, assign (by operation of law or otherwise), transfer, pledge, or
encumber in any other manner or otherwise dispose of the Collateral.  The
Pledgor will warrant and defend the right and title herein granted to the
Collateral Agent in and to the Collateral (and all right, title, and interest
represented by the Collateral) against the claims and demands of all Persons
whomsoever.  The Pledgor agrees that at any time, and from time to time, at the
reasonable expense of the Pledgor, the Pledgor will promptly execute and deliver
all further instruments, and take all further action, that may be necessary, or
that the Collateral Agent may reasonably request, in order to perfect and
protect any security interest granted or purported to be granted hereby or to
enable the Collateral Agent to exercise and enforce its rights and remedies
hereunder with respect to any Collateral.  The Pledgor agrees that without the
prior written consent of the Collateral Agent, in its sole and absolute
discretion, it will not permit the Pledged Interests Issuer, or vote its
interest in the Pledged Interests in a way that allows any Pledged Interests
Issuer, except as permitted by Section 4.7(a), to make any amendments to the
articles of organization or operating agreement, limited liability company
agreement or other organic agreement of any Pledged Interests Issuer.  The
Pledgor agrees that, upon the acquisition after the date hereof by the Pledgor
of any Collateral, with respect to which the security interest granted hereunder
is not perfected automatically upon such acquisition, the Pledgor will take such
actions with respect to such Collateral or any part thereof as required by the
Loan Documents.

 

SECTION 4.3         Certificates, etc.

 

(a)           The Pledgor agrees that all certificates or other instruments
evidencing Pledged Interests delivered by the Pledgor pursuant to this Pledge
Agreement will be accompanied by duly executed undated blank transfer powers, in
substantially the form attached hereto as Attachment 3, or other equivalent
instruments of transfer acceptable to the Collateral Agent acting reasonably. 
The Pledgor will, from time to time upon the reasonable request of the
Collateral Agent, promptly deliver to the Collateral Agent duly executed undated
blank transfer powers in substantially the form attached hereto as Attachment 3,
instruments, and similar documents, reasonably satisfactory in form and
substance to the Collateral Agent, with respect to the Collateral as the
Collateral Agent may reasonably request and will, from time to time upon the
request of the Collateral Agent after the occurrence of any Default or Event of
Default, promptly transfer any Pledged Interests into the name of any nominee
designated by the Collateral Agent.

 

(b)           The Pledgor agrees that (i) the Collateral Agent may notify any
Pledged Interests Issuer of the existence of this Pledge Agreement by having
such Pledged

 

9

--------------------------------------------------------------------------------


 

Interests Issuer acknowledge the Notice of Pledge Agreement attached hereto as
Attachment 4 immediately after the execution and delivery of this Pledge
Agreement and (ii) it will keep, at its address so indicated below its signature
hereto, all of its records concerning the Collateral, which records will be of
such character as will enable the Collateral Agent or its designees to determine
at any time the status thereof.

 

SECTION 4.4         Continuous Pledge.  Subject to Section 2.4, the Pledgor
will, at all times, keep pledged to the Collateral Agent pursuant hereto all
Pledged Interests and all other Collateral, all Distributions with respect
thereto, and all other Collateral and other securities, instruments, proceeds,
and rights from time to time received by or distributable to the Pledgor in
respect of any Collateral, free and clear of all Liens, security interests,
options, or other charges or encumbrances, except any Lien or security interest
granted pursuant hereto in favor of the Collateral Agent and except as permitted
by the Credit Agreement.

 

SECTION 4.5         Voting Rights; Distributions, Irrevocable Proxy, etc.  The
Pledgor agrees:

 

(a)           if any Event of Default shall have occurred and be continuing,
promptly upon receipt thereof by the Pledgor upon the request of the Collateral
Agent, to deliver (properly endorsed where required hereby or requested by the
Collateral Agent) to the Collateral Agent all Distributions, all interest, all
principal, all other cash payments, and all proceeds of the Collateral, all of
which shall be held by the Collateral Agent as additional Collateral for use in
accordance with Section 6.4; provided that the Collateral Agent shall release
upon request by MLP any Distribution paid directly to the Collateral Agent
pursuant hereto that is required by MLP to permit MLP to make (and solely for
the purpose of making) Distributions to the MLP’s unitholders to the extent such
Distributions are permitted to be made by the MLP on the date of such release
pursuant to Section 7.2.6(b) of the Credit Agreement; provided further, that
such Distribution or payment may continue to be paid to Pledgor solely for the
purpose of paying the operating expenses of the MLP and its Subsidiaries
(including, without limitation, reimbursing General Partner for operating
expenses) incurred in the ordinary course of business as long as concurrently
with such payment or Distribution, a notice setting forth in reasonable detail
the amount and purpose of such Distribution or payment is provided to the
Collateral Agent; and

 

(b)           if any Event of Default shall have occurred and be continuing and
the Collateral Agent has notified the Pledgor of the Collateral Agent’s
intention to exercise its voting power under this Section 4.5, (i) the
Collateral Agent may exercise (to the exclusion of the Pledgor) the voting power
and all other incidental rights of ownership with respect to any Pledged
Interests or other shares of capital stock constituting Collateral, AND THE
PLEDGOR HEREBY GRANTS THE COLLATERAL AGENT AN IRREVOCABLE PROXY, EXERCISABLE
UNDER SUCH CIRCUMSTANCES, TO VOTE THE PLEDGED INTERESTS AND SUCH OTHER
COLLATERAL, WITH SUCH PROXY TO REMAIN VALID UNTIL THE INDEFEASIBLE PAYMENT IN
FULL OF ALL SECURED OBLIGATIONS, THE TERMINATION OR EXPIRATION OF ALL
COMMITMENTS AND THE

 

10

--------------------------------------------------------------------------------


 

TERMINATION OR EXPIRATION OF ALL LETTERS OF CREDIT, and (ii) promptly to deliver
to the Collateral Agent such additional proxies and other documents as may be
necessary to allow the Collateral Agent to exercise such voting power and other
incidental rights.

 

All Distributions, interest, principal, cash payments, and proceeds which may at
any time and from time to time be held by the Pledgor but which the Pledgor is
then obligated to deliver to the Collateral Agent, shall, until delivery to the
Collateral Agent, be held by the Pledgor separate and apart from its other
property in trust for the Collateral Agent.  The Collateral Agent agrees that
unless an Event of Default shall have occurred and be continuing and the
Collateral Agent shall have given the notice referred to in Section 4.5(b), the
Pledgor shall have the exclusive right to vote and exercise all other incidental
rights of ownership with respect to all of the Pledged Interests, and the
Collateral Agent shall, upon the written request of the Pledgor, promptly
deliver such proxies and other documents, if any, as shall be reasonably
requested by the Pledgor which are necessary to allow the Pledgor to exercise
such voting power and incidental rights; provided, however, that no vote shall
be cast, or consent, waiver, or ratification given, or action taken by the
Pledgor that would cause a Default or an Event of Default, impair any Collateral
or be inconsistent with or violate any provision of the Credit Agreement or any
other Loan Document (including this Pledge Agreement).

 

SECTION 4.6         Status of Pledged Interests.  The registration of the
Pledged Interests on the permanent ownership records of the Pledged Interests
Issuers shall at all times be valid and genuine and shall not be altered.  The
Pledged Interests at all times shall be duly authorized, validly registered,
fully paid, and non-assessable, and shall not be registered in violation of the
organic documents of the Pledgor or the preemptive rights of any Person, if any,
or of any agreement by which Pledgor or any Pledged Interests Issuer is bound.

 

SECTION 4.7         Additional Undertakings.  The Pledgor will not, without the
prior written consent of the Collateral Agent:

 

(a)           enter into any agreement amending, supplementing, or waiving any
provision of any Pledged Interests or Pledged Notes (including any Organic
Document or regulations to which such Pledged Interests relate or the underlying
instrument pursuant to which such Pledged Note is issued) or compromising or
releasing or extending the time for payment of any obligation of the maker
thereof, provided that the foregoing shall not be deemed to prohibit any
amendment to an Organic Document which would not result in impairment of any
Collateral or which would not have a Material Adverse Effect;

 

(b)           take or omit to take any action the taking or the omission of
which would result in any impairment or alteration of any obligation of any
Borrower in respect of any Pledged Interests constituting Collateral or of the
maker of any Pledged Note or other instrument constituting Collateral;

 

(c)           cause or permit any change to be made in its name, identity,
corporate structure or state of incorporation or formation, or any change to be
made to a jurisdiction other than as represented in (i) the location of any
Collateral, (ii) the location of any

 

11

--------------------------------------------------------------------------------


 

records concerning any Collateral or (iii) in the location of its place of
business (or, if it has more than one place of business, its chief executive
office), unless Pledgor shall have notified the Collateral Agent of such change
at least thirty (30) days prior to the effective date of such change, and shall
have first taken all action, if any, reasonably required by the Collateral Agent
for the purpose of further perfecting or protecting the security interest in
favor of the Collateral Agent in the Collateral;

 

(d)           permit the issuance of (i) any additional membership or other
equity interests or units of any class of member interests or units of any
Pledged Interests Issuer (unless immediately upon such issuance the same are
pledged and delivered to the Collateral Agent pursuant to the terms hereof),
(ii) any securities convertible voluntarily by the holder thereof or
automatically upon the occurrence or non-occurrence of any event or condition
into, or exchangeable for, any membership or other equity interests or units of
any Pledged Interests Issuer (unless immediately upon such issuance the same are
pledged and delivered to the Collateral Agent pursuant to the terms hereof), or
(iii) any warrants, options, contracts or other commitments entitling any Person
to purchase or otherwise acquire any such interests or units; or

 

(e)           enter into any agreement creating, or otherwise permit to exist,
any restriction or condition upon the transfer, voting or control of any Pledged
Interests, except as contained in the Organic Documents in effect as of the date
hereof and restrictions on transfers imposed by Federal and state securities
laws;

 

provided, however, to the extent that the same is undertaken in connection with
the conversion of USCS Chemical Pioneer LLC to a corporation (the “Conversion”)
or a merger of USS Chartering LLC and USCS Charleston Chartering LLC (the
“Merger”), as permitted under and in accordance with the terms of Section 7.2.10
of the Credit Agreement, the Pledgor may take the actions described in clauses
(a), (b), (c) (subject to the notice requirement thereof in the case of the
Merger), (d) and (e) above without the prior written consent of the Collateral
Agent so long as:  (i) within 30 days following the Conversion or Merger,
Pledgor delivers to the Collateral Agent all Organic Documents of the surviving
entity following the consummation of the Conversion or Merger;
(ii) contemporaneously with the Conversion or Merger, Pledgor pledges and
delivers to the Collateral Agent any and all stock or membership or other equity
interests of any class of stock or member interests or units issued to the
Pledgor by the surviving entity following the consummation of the Conversion or
Merger; (iii) Pledgor takes all actions necessary, or as reasonably requested,
by the Collateral Agent, in order to perfect, or maintain perfection of, or
protect the security interest in favor of the Collateral Agent in the
Collateral, including without limitation, the filing of U.C.C. financing
statements or continuations or amendments thereto; and (iv) the consummation of
the Conversion or Merger would not impair the Collateral Agent’s rights in the
Collateral.

 

The Pledgor shall provide, or cause the relevant Pledged Interests Issuer to
provide, the Collateral Agent with a copy of any amendment or supplement to, or
modification or waiver of, any term or provision of any of the by-laws and other
Organic Documents of the Pledged Interests Issuers, provided that the Pledgor
shall not enter into any such amendment, supplement, modification or waiver
other than any amendment, modification, supplement, or waiver which

 

12

--------------------------------------------------------------------------------


 

would not result in impairment of any Collateral or which would not have a
Material Adverse Effect without the prior written consent of the Collateral
Agent.

 

SECTION 4.8         Filings.  The Pledgor hereby authorizes the Collateral Agent
to file U.C.C. financing statements, continuations and amendments with respect
to the Collateral describing the collateral property as “all personal property”
or words of similar import, and to file U.C.C. financing statements, and
continuations and amendments thereto, and other similar documents with respect
to the Collateral without its signature (to the extent permitted by applicable
law).

 

ARTICLE V
THE COLLATERAL AGENT

 

SECTION 5.1         Collateral Agent Appointed Attorney-in-Fact.  The Pledgor
hereby irrevocably appoints the Collateral Agent as the Pledgor’s
attorney-in-fact, with full authority in the place and stead of the Pledgor and
in the name of the Pledgor or otherwise, from time to time in the Collateral
Agent’s discretion, to take any action and to execute any instrument which the
Collateral Agent acting reasonably may deem necessary or advisable to accomplish
the purposes of this Pledge Agreement, including, without limitation: (a) to
ask, demand, collect, sue for, recover, compromise, receive and give acquittance
and receipts for moneys due and to become due under or in respect of any of the
Collateral; (b) to receive, endorse, and collect any drafts or other
instruments, documents and chattel paper in connection with clause (a) above;
(c) to file any claims or take any action or institute any proceedings which the
Collateral Agent acting reasonably may deem necessary or advisable for the
collection of any of the Collateral or otherwise to enforce the rights of the
Collateral Agent with respect to any of the Collateral; and (d) to perform the
affirmative obligations of the Pledgor hereunder (including all obligations of
the Pledgor under Section 4.7).  The Pledgor hereby acknowledges, consents and
agrees that the power of attorney granted pursuant to this Section 5.1 is
irrevocable and coupled with an interest.

 

SECTION 5.2         Collateral Agent May Perform.  If the Pledgor fails to
perform any agreement contained herein, then the Collateral Agent may itself
perform, or cause performance of, such agreement, and the reasonable expenses of
the Collateral Agent incurred in connection therewith shall be payable by the
Pledgor pursuant to Section 6.5, and the Collateral Agent may from time to time
take any other action which the Collateral Agent reasonably deems necessary for
the maintenance, preservation or protection of any of the Collateral or of its
security interest therein.

 

SECTION 5.3         Collateral Agent Has No Duty.  The powers conferred on the
Collateral Agent hereunder are solely to protect its interest (on behalf of the
Secured Parties) in the Collateral and shall not impose any duty on it to
exercise any such powers.  Except for the exercise of reasonable care over any
Collateral in its possession and the accounting for moneys actually received by
it hereunder, the Collateral Agent shall have no duty as to any Collateral or
responsibility for (a) ascertaining or taking action with respect to calls,
conversions, exchanges, maturities, tenders or other matters relative to any
Pledged Property, whether or not the Collateral Agent has or is deemed to have
knowledge of such matters, or (b) taking any necessary steps to preserve rights
against prior parties or any other rights pertaining to any Collateral.

 

13

--------------------------------------------------------------------------------


 

SECTION 5.4         Reasonable Care.  The Collateral Agent is required to
exercise reasonable care in the custody and preservation of any of the
Collateral in its possession; provided, however, that the Collateral Agent shall
be deemed to have exercised reasonable care in the custody and preservation of
any of the Collateral if it takes such action for that purpose as the Pledgor
reasonably requests in writing at times other than upon the occurrence and
during the continuation of any Default or Event of Default, but failure of the
Collateral Agent to comply with any such request at any time shall not in itself
be deemed a failure to exercise reasonable care.

 

SECTION 5.5         Collateral Agent.  Notwithstanding any right, power or
remedy granted to the Collateral Agent herein, or at law, in equity, admiralty
or otherwise, the Collateral Agent will not take any action that causes a
violation of Section 2 or Section 9 of the Shipping Act of 1916, as amended (the
“Shipping Act”).  The Collateral Agent represents and warrants unto each Secured
Party that as of the date hereof it is a United States Citizen within the
meaning of Section 2 of the Shipping Act.  The Collateral Agent agrees that if
to the actual knowledge of its officers directly involved in the transactions
the subject of this Agreement the Collateral Agent is not or ceases to be a
United States citizen within the meaning of Section 2 of the Shipping Act, it
will resign as Collateral Agent in accordance with the provisions of the Loan
Documents.

 

ARTICLE VI
REMEDIES

 

SECTION 6.1         Certain Remedies.  If any Event of Default shall have
occurred and be continuing:

 

(a)           The Collateral Agent may exercise in respect of the Collateral, in
addition to other rights and remedies provided for herein or otherwise available
to it, all of the rights and remedies of a secured party on default under the
U.C.C. (whether or not the U.C.C. applies to the affected Collateral) and also
may, without notice except as specified below or, as required to be provided by
the U.C.C., sell the Collateral or any part thereof in one or more parcels at
public or private sale, at any of the Collateral Agent’s offices or elsewhere,
for cash, on credit or for future delivery, and upon such other terms as the
Collateral Agent may deem commercially reasonable.  The Pledgor agrees that, to
the extent notice of sale shall be required by law, at least ten (10) days’
prior notice to the Pledgor of the time and place of any public sale or the time
after which any private sale is to be made shall constitute reasonable
notification.  The Collateral Agent shall not be obligated to make any sale of
Collateral regardless of notice of sale having been given.  The Collateral Agent
may adjourn any public or private sale from time to time by announcement at the
time and place fixed therefor, and such sale may, without further notice, be
made at the time and place to which it was so adjourned.

 

(b)           The Collateral Agent may (i) transfer all or any part of the
Collateral into the name of the Collateral Agent or its nominee, with or without
disclosing that such Collateral is subject to the lien and security interest
hereunder, (ii) notify the parties obligated on any of the Collateral to make
payment to the Collateral Agent of any amount due or to become due thereunder,
(iii) enforce collection of any of the Collateral by suit or otherwise, and
surrender, release or exchange all or any part thereof, or compromise or

 

14

--------------------------------------------------------------------------------


 

extend or renew for any period (whether or not longer than the original period)
any obligations of any nature of any party with respect thereto, (iv) endorse
any checks, drafts, or other writings in the Pledgor’s name to allow collection
of the Collateral, (v) take control of any proceeds of the Collateral, and (vi)
execute (in the name, place and stead of the Pledgor) endorsements, assignments,
stock powers and other instruments of conveyance or transfer with respect to all
or any of the Collateral.

 

SECTION 6.2         Securities Laws.  (a) If the Collateral Agent shall
determine to exercise its right to sell all or any of the Collateral pursuant to
Section 6.1, then the Pledgor agrees that, upon the reasonable request of the
Collateral Agent, the Pledgor will, at its own expense:

 

(i)            execute and deliver, and cause each issuer of the Collateral
contemplated to be sold and the members, partners and shareholders thereof to
execute and deliver, all such instruments and documents, and do or cause to be
done all such other acts and things, as may be necessary or, in the opinion of
the Collateral Agent (acting reasonably), prudent to register such Collateral
under the provisions of the Securities Act of 1933, as from time to time amended
(the “Securities Act”), and to cause the registration statement relating thereto
to become effective and to remain effective for such period as prospectuses are
required by law to be furnished, and to make all amendments and supplements
thereto and to the related prospectus which, in the opinion of the Collateral
Agent (acting reasonably), are necessary or prudent, all in conformity with the
requirements of the Securities Act and the rules and regulations of the
Securities and Exchange Commission applicable thereto; and

 

(ii)           use its commercially reasonable best efforts to qualify the
Collateral under the state securities or “Blue Sky” laws and to obtain all
necessary governmental approvals for the sale of the Collateral, as requested by
the Collateral Agent;

 

(b)           cause each such issuer to make available to its security holders,
as soon as practicable, an earnings statement that will satisfy the provisions
of Section 11(a) of the Securities Act; and

 

(c)           do or cause to be done all such other acts and things as may be
necessary to make such sale of the Collateral or any part thereof valid and
binding and in compliance with applicable law.

 

The Pledgor further acknowledges the impossibility of ascertaining the amount of
damages that would be suffered by the Collateral Agent or any Secured Party by
reason of the failure by the Pledgor to perform any of the covenants contained
in this Section 6.2 and, consequently, agrees that, if the Pledgor shall fail to
perform any of such covenants, then it shall pay, as liquidated damages and not
as a penalty, an amount equal to the value (as determined by an independent
appraiser reasonably acceptable to the Pledgor and the Administrative Agent) of
the Collateral on the date the Collateral Agent shall demand compliance with
this Section.

 

15

--------------------------------------------------------------------------------


 

SECTION 6.3         Compliance with Restrictions.  The Pledgor agrees that in
any sale of any of the Collateral whenever an Event of Default shall have
occurred and be continuing, the Collateral Agent is hereby authorized to comply
with any limitation or restriction in connection with such sale as it may be
advised by counsel is necessary in order to avoid any violation of applicable
law (including compliance with such procedures as may restrict the number of
prospective bidders and purchasers, require that such prospective bidders and
purchasers have certain qualifications, and restrict such prospective bidders
and purchasers to Persons who will represent and agree that they are purchasing
for their own account for investment and not with a view to the distribution or
resale of such Collateral), or in order to obtain any required approval of the
sale or of the purchaser by any Governmental Authority, and the Pledgor further
agrees that such compliance shall not result in such sale being considered or
deemed not to have been made in a commercially reasonable manner, nor shall the
Collateral Agent be liable nor accountable to the Pledgor for any discount
allowed by the reason of the fact that such Collateral is sold in compliance
with any such limitation or restriction.

 

SECTION 6.4         Application of Proceeds.  All cash proceeds received by the
Collateral Agent in respect of any sale of, collection from, or other
realization upon, all or any part of the Collateral shall be applied (after
payment of any amounts payable to the Collateral Agent pursuant to the Credit
Agreement or Section 6.5 hereof) in whole or in part by the Collateral Agent,
for its benefit and the ratable benefit of the Secured Parties, against all or
any part of the Secured Obligations in the following order:

 

(i)            first:  to the payment and satisfaction of all costs and expenses
including, without limitation, attorneys’ fees, incurred by the Collateral Agent
and by the Administrative Agent in the enforcement and administration of this
Pledge Agreement and of any of the other Transaction Documents;

 

(ii)           second:  to the payment and satisfaction of all the other Secured
Obligations consisting of costs, expenses, interest or fees on a pro rata basis;
and

 

(iii)          third:  to the payment and satisfaction of all other Secured
Obligations on a pro rata basis.

 

Any surplus of such cash or cash proceeds held by the Collateral Agent remaining
after payment in full of all of the Secured Obligations, and the termination or
expiration of all Commitments and all other commitments of any Secured Party to
any Borrower under any Loan Document, including, without limitation, any Secured
Hedge Agreement, and the termination or expiration of all Letters of Credit,
shall be paid over to the Pledgor or to whomsoever may be lawfully entitled to
receive such surplus.

 

SECTION 6.5         Expenses.  Upon demand, the Pledgor will pay to the
Collateral Agent the amount of any and all reasonable expenses, including the
reasonable fees and disbursements of its counsel and of any experts and agents,
which the Collateral Agent and any local counsel may incur in connection
herewith, including, without limitation, (i) the administration of this Pledge
Agreement, the Credit Agreement and each other Loan Document; (ii) the custody,
preservation, use, or operation of, or sale of, collection from, or other
realization upon, any of the Collateral; (iii) the exercise or enforcement of
any of the rights of the Collateral Agent or any of

 

16

--------------------------------------------------------------------------------


 

the other Secured Party hereunder; or (iv) the failure by the Pledgor to perform
or observe any of the provisions hereof.

 

SECTION 6.6         Warranties.  In any sale conducted pursuant hereto, the
Collateral Agent may sell the Collateral without giving any warranties or
representations as to the Collateral.  The Collateral Agent may disclaim any
warranties of title or the like.  This procedure will not be considered to
adversely affect the commercial reasonableness of any sale of the Collateral.

 

ARTICLE VII
MISCELLANEOUS PROVISIONS

 

SECTION 7.1         Loan Document.  This Pledge Agreement is a Loan Document
executed pursuant to the Credit Agreement and shall (unless otherwise expressly
indicated herein) be construed, administered and applied in accordance with the
terms and provisions thereof.

 

SECTION 7.2         Amendments, etc.  No amendment to or waiver of any provision
of this Pledge Agreement nor consent to any departure by the Pledgor herefrom
shall in any event be effective unless the same shall be in writing and signed
by the Collateral Agent (with the consent of the requisite Lenders prior to the
payment in full of the Credit Extensions and the termination or expiration of
the Commitments and the Letters of Credit and thereafter with the consent of all
the Secured Hedge Counterparties), and then such waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
it is given.

 

SECTION 7.3         Notices.  All notices and other communications provided to
any party hereto under this Pledge Agreement shall be in writing or by facsimile
and addressed, delivered or transmitted to such party at its address or
facsimile number set forth in the Credit Agreement, or at such other address or
facsimile number as may be designated by such party in a notice to the other
parties hereto.  Any notice, if mailed and properly addressed with postage
prepaid or if properly addressed and sent by pre-paid courier service, shall be
deemed given when received; any notice, if transmitted by facsimile, shall be
deemed given when transmitted, with receipt electronically confirmed.

 

SECTION 7.4         Headings.  The various headings of this Pledge Agreement are
inserted for convenience only and shall not affect the meaning or interpretation
of this Pledge Agreement or any provisions hereof.

 

SECTION 7.5         Severability.  Any provision of this Pledge Agreement which
is prohibited or unenforceable in any jurisdiction shall, as to such provision
and such jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions of this Pledge
Agreement or affecting the validity or enforceability of such provision in any
other jurisdiction.

 

SECTION 7.6         Execution in Counterparts, Effectiveness, etc.  This Pledge
Agreement may be executed by the parties hereto in several counterparts, each of
which shall be executed by the Pledgor and the Collateral Agent and be deemed to
be an original and all of which shall

 

17

--------------------------------------------------------------------------------


 

constitute together but one and the same agreement.  This Pledge Agreement shall
become effective when counterparts hereof executed on behalf of the Pledgor and
the Collateral Agent shall have been received by the Collateral Agent.

 

SECTION 7.7         Collateral Agent; Exculpation.  By accepting the benefits of
this Pledge Agreement, each Secured Party hereby appoints KeyBank National
Association as its collateral agent under and for purposes of this Pledge
Agreement.  Each Secured Party authorizes KeyBank National Association to act on
behalf of such Secured Party under this Pledge Agreement, to exercise such
powers hereunder as are specifically delegated to or required of the Collateral
Agent by the terms hereof, together with such powers as may be reasonably
incidental thereto.  Without limiting the provisions of the Credit Agreement,
neither the Collateral Agent nor the directors, officers, employees or agents
thereof shall be liable to any Secured Party (and each Secured Party will hold
the Collateral Agent harmless) for any action taken or omitted to be taken by it
under this Pledge Agreement, or in connection herewith or therewith, except for
the willful misconduct or gross negligence of the Collateral Agent, or
responsible for any recitals or warranties herein or therein, or for the
effectiveness, enforceability, validity or due execution of this Pledge
Agreement, or for the creation, perfection or priority of any Liens purported to
be created by this Pledge Agreement, or the validity, genuineness,
enforceability, existence, value or sufficiency of any collateral security, or
to make any inquiry respecting the performance by the Pledgor of its obligations
hereunder.

 

SECTION 7.8         Binding on Successors, Transferees and Assigns; Assignment. 
In addition to, and not  in limitation of, but subject to the provisions of,
Section 2.5, this Pledge Agreement shall be binding upon the Pledgor and its
successors, transferees and assigns and shall inure to the benefit of and be
enforceable by each Secured Party and each holder of a Note and their respective
successors, transferees and assigns (to the full extent provided pursuant to
Section 2.5); provided, however, that the Pledgor may not assign any of its
obligations hereunder without the prior written consent of all Lenders.

 

SECTION 7.9         GOVERNING LAW.  THIS PLEDGE AGREEMENT SHALL BE DEEMED TO BE
A CONTRACT MADE UNDER AND GOVERNED BY THE INTERNAL LAWS OF THE STATE OF NEW YORK
(WITHOUT REGARD TO ANY CONFLICTS OF LAW PRINCIPLES THAT WOULD REQUIRE THE
APPLICATION OF THE LAW OF ANY OTHER JURISDICTION), EXCEPT TO THE EXTENT THAT THE
VALIDITY OR PERFECTION OR PRIORITY OF THE SECURITY INTEREST HEREUNDER, OR
REMEDIES HEREUNDER, IN RESPECT OF ANY PARTICULAR COLLATERAL ARE GOVERNED BY THE
LAWS OF A JURISDICTION OTHER THAN THE STATE OF NEW YORK.  This Pledge Agreement,
the Notes and the other Transaction Documents constitute the entire
understanding among the parties hereto with respect to the subject matter hereof
and supersede any prior agreements, written or oral, with respect thereto.

 

SECTION 7.10       FORUM SELECTION AND CONSENT TO JURISDICTION.  ANY LITIGATION
BASED HEREON, OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH, THIS PLEDGE
AGREEMENT OR ANY OTHER TRANSACTION DOCUMENT, OR ANY COURSE OF CONDUCT, COURSE OF

 

18

--------------------------------------------------------------------------------


 

DEALING, STATEMENTS (WHETHER VERBAL OR WRITTEN) OR ACTIONS OF THE COLLATERAL
AGENT OR THE PLEDGOR SHALL BE BROUGHT AND MAINTAINED EXCLUSIVELY IN THE COURTS
OF THE STATE OF NEW YORK IN THE BOROUGH OF MANHATTAN, CITY AND STATE OF NEW YORK
OR IN THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK;
PROVIDED, HOWEVER, THAT ANY SUIT SEEKING ENFORCEMENT AGAINST ANY COLLATERAL OR
OTHER PROPERTY MAY BE BROUGHT, AT THE COLLATERAL AGENT’S OPTION, IN THE COURTS
OF ANY JURISDICTION WHERE SUCH COLLATERAL OR OTHER PROPERTY MAY BE FOUND.  THE
PLEDGOR HEREBY EXPRESSLY AND IRREVOCABLY SUBMITS TO THE JURISDICTION OF THE
COURTS OF THE STATE OF NEW YORK IN THE BOROUGH OF MANHATTAN, CITY AND STATE OF
NEW YORK AND OF THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF
NEW YORK FOR THE PURPOSE OF ANY SUCH LITIGATION AS SET FORTH ABOVE AND
IRREVOCABLY AGREES TO BE BOUND BY ANY JUDGMENT RENDERED THEREBY IN CONNECTION
WITH SUCH LITIGATION.  THE PLEDGOR FURTHER IRREVOCABLY CONSENTS TO THE SERVICE
OF PROCESS BY REGISTERED MAIL, POSTAGE PREPAID, OR BY PERSONAL SERVICE WITHIN OR
WITHOUT THE STATE OF NEW YORK.  THE PLEDGOR HEREBY EXPRESSLY AND IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION WHICH IT MAY HAVE
OR HEREAFTER MAY HAVE TO THE LAYING OF VENUE OF ANY SUCH LITIGATION BROUGHT IN
ANY SUCH COURT REFERRED TO ABOVE AND ANY CLAIM THAT ANY SUCH LITIGATION HAS BEEN
BROUGHT IN AN INCONVENIENT FORUM.  TO THE EXTENT THAT THE PLEDGOR HAS OR
HEREAFTER MAY ACQUIRE ANY IMMUNITY FROM JURISDICTION OF ANY COURT OR FROM ANY
LEGAL PROCESS (WHETHER THROUGH SERVICE OR NOTICE, ATTACHMENT PRIOR TO JUDGMENT,
ATTACHMENT IN AID OF EXECUTION OR OTHERWISE) WITH RESPECT TO ITSELF OR ITS
PROPERTY, THE PLEDGOR HEREBY IRREVOCABLY WAIVES SUCH IMMUNITY IN RESPECT OF ITS
OBLIGATIONS UNDER THIS PLEDGE AGREEMENT AND THE OTHER TRANSACTION DOCUMENTS.

 

SECTION 7.11       WAIVER OF JURY TRIAL.  EACH SECURED PARTY BY ACCEPTING THE
BENEFITS OF THIS PLEDGE AGREEMENT AND THE PLEDGOR HEREBY KNOWINGLY, VOLUNTARILY
AND INTENTIONALLY WAIVE ANY RIGHTS THEY MAY HAVE TO A TRIAL BY JURY IN RESPECT
OF ANY LITIGATION BASED HEREON, OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH,
THIS PLEDGE AGREEMENT OR ANY OTHER TRANSACTION DOCUMENT, OR ANY COURSE OF
CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER VERBAL OR WRITTEN) OR ACTIONS OF
THE SECURED PARTIES OR THE PLEDGOR.  THE PLEDGOR ACKNOWLEDGES AND AGREES THAT IT
HAS RECEIVED FULL AND SUFFICIENT CONSIDERATION FOR THIS PROVISION (AND EACH
OTHER PROVISION OF EACH OTHER TRANSACTION DOCUMENT TO WHICH IT IS A PARTY) AND
THAT THIS PROVISION IS A MATERIAL INDUCEMENT FOR THE SECURED

 

19

--------------------------------------------------------------------------------


 

PARTIES ENTERING INTO THIS PLEDGE AGREEMENT AND EACH OTHER TRANSACTION DOCUMENT.

 

SECTION 7.12       NO ORAL AGREEMENTS.  THIS WRITTEN PLEDGE AGREEMENT AND THE
OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES HERETO
AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT
ORAL AGREEMENTS OF THE PARTIES HERETO.

 

THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES HERETO.

 

SECTION 7.13       Filing as a Financing Statement.  At the option of the
Collateral Agent, this Pledge Agreement, or a carbon, photographic or other
reproduction of this Pledge Agreement or of any U.C.C. financing statement,
continuations and amendments thereto, covering all of the Collateral or any
portion thereof shall be sufficient as a U.C.C. financing statement and may be
filed as such without the signature of the Pledgor where and to the full extent
permitted by applicable law.

 

[SIGNATURES BEGIN ON FOLLOWING PAGE]

 

20

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the parties hereto have caused this Pledge Agreement
to be duly executed and delivered by its officers thereunto duly authorized as
of the date first above written.

 

 

PLEDGOR:

 

 

 

[U.S. SHIPPING PARTNERS L.P.

 

 

 

BY: US Shipping General Partner LLC, its general partner]

 

[U.S. SHIPPING OPERATING LLC]

 

[USCS CHEMICAL PIONEER LLC]

 

[USS CHARTERING LLC]

 

[USCS CHARLESTON CHARTERING LLC]

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

[c/o U.S. Shipping Partners L.P.](4)

 

399 Thornall Street

 

Edison, NJ 08837

--------------------------------------------------------------------------------

(4)           Do not use for Pledge Agreement delivered by U.S. Shipping
Partners L.P.

 

S-1

--------------------------------------------------------------------------------


 

 

COLLATERAL AGENT:

 

 

 

KEYBANK NATIONAL ASSOCIATION

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

S-2

--------------------------------------------------------------------------------


 

EXHIBIT A

 

PROMISSORY NOTE

 

$

, 2004

 

FOR VALUE RECEIVED, the undersigned,               , a                 (the
“Maker”), promises to pay to the order of                       , a           
(the “Payee”), [in equal          installments, commencing          , 20   to
and including             , 20  ,] the principal sum of
                                        UNITED STATES DOLLARS
(U.S.$           ), representing the aggregate principal amount of an
intercompany loan made by the Payee to the Maker.

 

The unpaid principal amount of this promissory note (this “Note”) from time to
time outstanding shall bear interest at a rate of interest equal to
            , which the Maker represents to be a lawful and commercially
reasonable rate, payable           , and all payments of principal of and
interest on this Note shall be payable in lawful currency of the United States
of America.  All such payments shall be made by the Maker to an account
established by the Payee at                 and shall be recorded on the grid
attached hereto by the holder hereof (including the Collateral Agent as
pledgee).  Upon notice from the Collateral Agent (hereinafter defined) that a
Default (as defined in the Credit Agreement, hereinafter defined) or an Event of
Default (as defined in the Credit Agreement) has occurred and is continuing
under the Credit Agreement, the Maker shall make such payments, in same day
funds, to such other account as the Collateral Agent shall direct in such
notice.

 

This Note is one of the Pledged Notes referred to in, and evidences Indebtedness
incurred pursuant to Section 7.2.2 of the Second Amended and Restated Credit
Agreement, dated as of November   , 2004 (together with all amendments and other
modifications, if any, from time to time hereafter made thereto, the “Credit
Agreement”), among U.S. Shipping Partners L.P., a Delaware limited partnership,
U.S. Shipping Operating LLC, ITB Baltimore LLC, ITB Groton LLC, ITB Jacksonville
LLC, ITB Mobile LLC, ITB New York LLC, ITB Philadelphia LLC, USS Chartering LLC,
USCS Chemical Chartering LLC, USCS Chemical Pioneer LLC, USCS Charleston
Chartering LLC, USCS Charleston LLC, and USCS ATB LLC, each a Delaware limited
liability company (collectively, the “Borrowers”), the various financial
institutions as are or may become parties thereto (collectively, the “Lenders”),
Canadian Imperial Bank of Commerce, as letter of credit issuer and as
administrative agent for the Lenders, and KeyBank National Association, as
collateral agent (in such capacity, together with its successors in such
capacity, the “Collateral Agent”) for the Secured Parties (as defined in the
Credit Agreement).  Upon the occurrence and continuance of an Event of Default
under the Credit Agreement, and notice thereof by the Collateral Agent to the
Maker, the Collateral Agent shall have all rights of the Payee to collect and
accelerate, and enforce all rights with respect to, the Indebtedness evidenced
by this Note.  Unless otherwise defined herein or the context otherwise
requires, terms used herein have the meanings provided in the Credit Agreement.

 

Reference is made to the Credit Agreement for a description of the Pledge
Agreement pursuant to which this Note has been pledged to the Collateral Agent
as security for the Obligations outstanding from time to time under the Credit
Agreement and each other Loan Document.

 

Exhibit A-1

--------------------------------------------------------------------------------


 

In addition to, but not in limitation of, the foregoing, the Maker further
agrees to pay all reasonable expenses, including reasonable attorneys’ fees and
legal expenses, incurred by the holder (including the Collateral Agent as
pledgee) of this Note endeavoring to collect any amounts payable hereunder which
are not paid when due, whether by acceleration or otherwise.

 

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK (WITHOUT REGARD TO ANY CONFLICTS OF LAW PRINCIPLES THAT WOULD
REQUIRE THE APPLICATION OF THE LAW OF ANY OTHER JURISDICTION).

 

THE MAKER HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVES ANY RIGHTS IT
MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION BASED ON THIS NOTE. 
THE MAKER ACKNOWLEDGES AND AGREES THAT IT HAS RECEIVED FULL AND SUFFICIENT
CONSIDERATION FOR THIS PROVISION AND THAT THIS PROVISION IS A MATERIAL
INDUCEMENT FOR THE PAYEE TO ACCEPT THIS NOTE.

 

 

[Name of Maker]

 

 

 

 

 

By

 

 

Name:

 

 

Title:

 

 

 

 

 

 

Pay to the order of KeyBank National Association

 

 

 

 

 

By

 

 

Name:

 

 

Title:

 

 

Exhibit A-2

--------------------------------------------------------------------------------


 

GRID

 

Intercompany Loans made by                 to         and payments of principal
of such Loans.

 

Date

 

Amount of

Intercompany Loan

 

Amount of

Principal

Payment

 

Outstanding

Principal

Balance

 

Notation Made

By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Exhibit A-3

--------------------------------------------------------------------------------


 

Attachment 1
to
Pledge Agreement

 

ITEM A.  PLEDGED NOTES

 

Pledged Note Issuer Description

 

None.

 

ITEM B.  PLEDGED INTERESTS

 

Pledged Interests Issuer

 

Authorized
Interests

 

Outstanding
Interests

 

% of Interests Pledged

 

[U.S. Shipping Operating LLC](5)

 

100

membership

units

 

 

 

100% of all of the membership interests owned by the Pledgor, being 100% of the
membership units of U.S. Shipping Operating LLC

 

[USCS Chemical Chartering LLC](6)

 

100

membership

units

 

 

 

100% of all of the membership interests owned by the Pledgor, being 100% of the
membership units of USCS Chemical Chartering LLC

 

[USS Chartering LLC](7)

 

100

membership

units

 

 

 

100% of all of the membership interests owned by the Pledgor, being 100% of the
membership units of USS Chartering LLC

 

--------------------------------------------------------------------------------

(5)           For Pledge by U.S. Shipping Partners L.P.

(6)           For Pledge by USCS Chemical Pioneer LLC.

(7)           For Pledge by U.S. Shipping Operating LLC.

 

Attachment 1-1

--------------------------------------------------------------------------------


 

Pledged Interests Issuer

 

Authorized

Interests

 

Outstanding

Interests

 

% of Interests Pledged

 

[ITB Baltimore LLC](8)

 

100

membership

units

 

 

 

100% of all of the membership interests owned by the Pledgor, being 100% of the
membership units of ITB Baltimore LLC

 

[ITB Groton LLC](9)

 

100

membership

units

 

 

 

100% of all of the membership interests owned by the Pledgor, being 100% of the
membership units of ITB Groton LLC

 

[ITB Jacksonville LLC](10)

 

100

membership

units

 

 

 

100% of all of the membership interests owned by the Pledgor, being 100% of the
membership units of ITB Jacksonville LLC

 

[ITB Mobile LLC](11)

 

100

membership

units

 

 

 

100% of all of the membership interests owned by the Pledgor, being 100% of the
membership units of ITB Mobile LLC

 

--------------------------------------------------------------------------------

(8)           For Pledge by USS Chartering LLC.

 

(9)           For Pledge by USS Chartering LLC.

 

(10)         For Pledge by USS Chartering LLC.

 

(11)         For Pledge by USS Chartering LLC.

 

Attachment 1-2

--------------------------------------------------------------------------------


 

Pledged Interests Issuer

 

Authorized

Interests

 

Outstanding

Interests

 

% of Interests Pledged

 

[ITB New York LLC](12)

 

100

membership

units

 

 

 

100% of all of the membership interests owned by the Pledgor, being 100% of the
membership units of ITB New York LLC

 

[ITB Philadelphia LLC](13)

 

100

membership

units

 

 

 

100% of all of the membership interests owned by the Pledgor, being 100% of the
membership units of ITB Philadelphia LLC

 

[USCS ATB LLC](14)

 

100

membership

units

 

 

 

100% of all of the membership interests owned by the Pledgor, being 100% of the
membership units of USCS ATB LLC

 

[USCS Charleston Chartering LLC](15)

 

100

membership

units

 

 

 

100% of all of the membership interests owned by the Pledgor, being 100% of the
membership units of USCS Charleston Chartering LLC

 

--------------------------------------------------------------------------------

(12)         For Pledge by USS Chartering LLC.

 

(13)         For Pledge by U.S. Shipping Operating LLC.

 

(14)         For Pledge by U.S. Shipping Operating LLC.

 

(15)         For Pledge by U.S. Shipping Operating LLC.

 

Attachment 1-3

--------------------------------------------------------------------------------


 

Pledged Interests Issuer

 

Authorized

Interests

 

Outstanding

Interests

 

% of Interests Pledged

 

[USCS Chemical Pioneer LLC](16)

 

100

membership

units

 

 

 

100% of all of the membership interests owned by the Pledgor, being 100% of the
membership units of USCS Chemical Pioneer LLC

 

[USCS Charleston LLC](17)

 

100

membership

units

 

 

 

 

100% of all of the membership interests owned by the Pledgor, being 100% of the
membership units of USCS Charleston LLC

 

--------------------------------------------------------------------------------

(16)         For Pledge by U.S. Shipping Operating LLC.

 

(17)         For Pledge by USCS Charleston Chartering LLC.

 

Attachment 1-4

--------------------------------------------------------------------------------


 

Attachment 2
to
Pledge Agreement

 

State of Organization, Formation or Incorporation, Etc.

 

PLEDGOR:  [U.S. SHIPPING PARTNERS L.P. LLC] [U.S. SHIPPING OPERATING LLC] [USCS
CHEMICAL PIONEER LLC] [USS CHARTERING LLC] [USCS CHARLESTON CHARTERING LLC]

 

STATE OF FORMATION:  Delaware

 

STATE IDENTIFICATION NUMBER:  [         ]

 

CHIEF EXECUTIVE OFFICE:  [c/o U.S. Shipping Partners L.P.,](18) 399 Thornall
Street, Edison, NJ 08837

 

TRADE NAMES:  None

--------------------------------------------------------------------------------

(18)         Do not use for Pledge Agreement delivered by U.S. Shipping Partners
L.P.

 

Attachment 2-1

--------------------------------------------------------------------------------


 

Attachment 3
to
Pledge Agreement

 

FORM OF TRANSFER POWER

 

FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers unto
_____________________________ (___________) [membership interests] [stock] in
[______], a Delaware [limited liability company] [corporation] (the “Issuer”),
represented by the attached Certificate No. _________ herewith and do hereby
irrevocably constitute and appoint ____________________ as attorney to transfer
the said [membership interests] [stock] on the books of the Issuer with full
power of substitution in the premises.

 

 

DATED:

 

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

IN PRESENCE OF:

 

 

 

 

 

 

 

 

Attachment 3-1

--------------------------------------------------------------------------------


 

Attachment 4
to
Pledge Agreement

 

FORM OF NOTICE OF PLEDGE AGREEMENT

 

TO:

 

[U.S. Shipping Operating LLC]

 

 

[USCS Chemical Chartering LLC]

 

 

[USS Chartering LLC]

 

 

[ITB Baltimore LLC]

 

 

[ITB Groton LLC]

 

 

[ITB Jacksonville LLC]

 

 

[ITB Mobile LLC]

 

 

[ITB New York LLC]

 

 

[ITB Philadelphia LLC]

 

 

[USCS ATB LLC]

 

 

[USCS Charleston Chartering LLC]

 

 

[USCS Chemical Pioneer LLC]

 

 

[USCS Charleston LLC]

 

Notice is hereby given that, pursuant to a Pledge Agreement, dated as of
November 3, 2004 (the “Pledge Agreement”), between [U.S. SHIPPING PARTNERS L.P.,
a Delaware limited partnership] [U.S. SHIPPING OPERATING LLC] [USCS CHEMICAL
PIONEER LLC] [USS CHARTERING LLC] [USCS CHARLESTON CHARTERING LLC], [a Delaware
limited liability company] (the “Pledgor”), in favor of KEYBANK NATIONAL
ASSOCIATION, as collateral agent (in such capacity, together with its successors
in such capacity, the “Collateral Agent”) for the Secured Parties (as defined in
the Pledge Agreement), the Pledgor has pledged and assigned to the Collateral
Agent, and granted to the Collateral Agent a continuing security interest in,
all right, title and interest of the Pledgor, whether now existing or hereafter
arising or acquired, in, to and under that certain Amended and Restated Limited
Liability Company Agreement, dated as of November 3, 2004 (the “Operating
Agreement”), of                           , a Delaware limited liability company
(the “Pledged Interests Issuer”), including, without limitation:

 

The Pledgor’s rights, now existing or hereafter arising or acquired, to receive
from time to time its share of profits, income, surplus, compensation, return of
capital, distributions and other reimbursements and payments from the Pledged
Interests Issuer (including, without limitation, specific properties of the
Pledged Interests Issuer upon dissolution and otherwise), in respect of any and
all of the following:

 

(1)           All membership and other equity interests now owned or hereafter
acquired by the Pledgor in the Pledged Interests Issuer as a result of exchange
offers, direct investments or contributions or otherwise;

 

Attachment 4-1

--------------------------------------------------------------------------------


 

(2)           The Pledgor’s accounts, general intangibles and other rights to
payment or reimbursement, now existing or hereafter arising or acquired, from
the Pledged Interests Issuer, existing or arising from loans, advances or other
extensions of credit by the Pledgor from time to time to or for the account of
the Pledged Interests Issuer, or from services rendered by the Pledgor from time
to time to or for the account of the Pledged Interests Issuer; and

 

(3)           The proceeds of and from any and all of the foregoing.

 

Pursuant to and subject to the terms of the Pledge Agreement, the Pledged
Interests Issuer is hereby authorized and directed to (a) register the Pledgor’s
pledge to the Collateral Agent of the Pledgor’s membership and other equity
interests on the Pledged Interests Issuer’s books, (b) to make direct payment to
the Collateral Agent of any amounts due or to become due the Pledgor under the
Operating Agreement, if so notified by the Collateral Agent, and (c) permit the
Collateral Agent to exercise (to the exclusion of the Pledgor) the voting power
and all other incidental rights of ownership with respect to such membership or
other equity interests in accordance with the terms of the Pledge Agreement.

 

Attachment 4-2

--------------------------------------------------------------------------------


 

The Collateral Agent hereby requests the Pledged Interests Issuer to indicate
the Pledged Interests Issuer’s acceptance of this Notice and consent to and
confirmation of its terms and provisions by signing a copy hereof and returning
the same to the Collateral Agent.

 

Dated:          , 2004

KEYBANK NATIONAL ASSOCIATION

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

Address:

Preston Commons West Tower

 

 

8117 Preston Road, Ste. 440

 

 

Dallas, TX 75225

 

Attention:

Thomas Rajan

 

Telephone:

214-414-2580

 

Facsimile:

214-414-2621

 

Attachment 4-3

--------------------------------------------------------------------------------


 

ACKNOWLEDGMENT

 

[NAME OF PLEDGED INTERESTS ISSUER], a Delaware limited liability company  (the
“Pledged Interests Issuer”), hereby (a) acknowledges and consents to the
assignment by [U.S. SHIPPING PARTNERS L.P., a Delaware limited partnership]
[U.S. SHIPPING OPERATING LLC] [USCS CHEMICAL PIONEER LLC] [USS CHARTERING LLC]
[USCS CHARLESTON CHARTERING LLC], [a Delaware limited liability company] (the
“Pledgor”), of its right, title and interest in, to and under that certain
Amended and Restated Limited Liability Company Agreement, dated as of November
3, 2004 (the “Operating Agreement”), of the Pledged Interests Issuer pursuant to
the terms of the Pledge Agreement, dated as of November 3, 2004 (the “Pledge
Agreement”), made by the Pledgor for KEYBANK NATIONAL ASSOCIATION, as collateral
agent (in such capacity, together with its successors in such capacity, the
“Collateral Agent”) for the Secured Parties (as defined in the Pledge
Agreement), (b) confirms that the Pledged Interests Issuer has reviewed the
Pledge Agreement and this notice of assignment, (c) has registered the Pledgor’s
pledge to the Collateral Agent of the Pledgor’s membership interests on the
Pledged Interests Issuer’s books, (d) upon notice from the Collateral Agent, the
Pledged Interests Issuer agrees to make direct payment to the Collateral Agent
of any amounts due or to become due the Pledgor under the Operating Agreement,
(e) agrees to recognize the Collateral Agent (to the exclusion of the Pledgor)
as the sole Person entitled to exercise the voting power and all other
incidental rights of ownership with respect to such membership or other equity
interests in accordance with the terms of the Pledge Agreement, and (f) agrees
to comply with instructions provided by the Collateral Agent without further
consent by the Pledgor.

 

Dated:                 , 2004

 

 

 

 

 

 

[NAME OF PLEDGED INTERESTS ISSUER]

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

Address:

c/o U.S. Shipping Partners L.P.

 

 

399 Thornall Street

 

 

Edison, NJ 08837

 

 

 

 

Attention:

 

 

Telephone:

 

 

Telecopy:

 

 

Attachment 4-4

--------------------------------------------------------------------------------


 

EXHIBIT I-1

 

FORM OF SECURITY AGREEMENT

 

THIS SECURITY AGREEMENT (this “Security Agreement”), dated as of November 3,
2004, made by [U.S. SHIPPING PARTNERS L.P.] [U.S. SHIPPING OPERATING LLC] [USCS
CHARLESTON CHARTERING LLC], a Delaware limited [partnership] [liability company]
(the “Grantor”), in favor of KEYBANK NATIONAL ASSOCIATION, acting in its
capacity as collateral agent (in such capacity including in its capacity as a
securities intermediary (either directly or indirectly through its affiliate
McDonald Investments, Inc. (the “Securities Intermediary”)), as defined in the
U.C.C. (as defined below), and together with its successors and assigns in such
capacities, the “Collateral Agent”) under the Credit Agreement referenced below
for the benefit of the Secured Parties (as defined below).

 

W I T N E S S E T H:

 

WHEREAS, pursuant to a Second Amended and Restated Credit Agreement, dated as of
November 3, 2004 (together with all amendments, supplements, restatements and
other modifications, if any, from time to time thereafter made thereto, the
“Credit Agreement”), by and among [Grantor,](1) [U.S. Shipping Partners L.P., a
Delaware limited partnership, U.S. Shipping Operating LLC,] ITB Baltimore LLC,
ITB Groton LLC, ITB Jacksonville LLC, ITB Mobile LLC, ITB New York LLC, ITB
Philadelphia LLC, USS Chartering LLC, USCS Chemical Chartering LLC, USCS
Chemical Pioneer LLC, USCS Charleston LLC, USCS ATB LLC and [USCS Charleston
Chartering LLC](2), each a Delaware limited liability company (each of the
foregoing entities individually a “Borrower” and collectively, the “Borrowers”),
the various financial institutions as are or may become parties thereto
(collectively, the “Lenders”), Canadian Imperial Bank of Commerce, as letter of
credit issuer (in such capacity together with its successors in such capacity,
the “Letter of Credit Issuer”) and as administrative agent for the Lenders (in
such capacity together with its successors in such capacity, the “Administrative
Agent”), and the Collateral Agent, the Lenders and the Letter of Credit Issuer
have extended Commitments to make Credit Extensions to the Borrowers;

--------------------------------------------------------------------------------

(1)           Use only if Grantor is a Borrower.

 

(2)           Use appropriate combination of entities.

 

WHEREAS, the Borrowers have entered into or may enter into certain Hedge
Agreements with Secured Hedge Counterparties, pursuant to the terms of the
Credit Agreement;

 

[WHEREAS, the Grantor is a wholly-owned [direct] [indirect] subsidiary of
MLP;](3)

--------------------------------------------------------------------------------

(3)           Use for Security Agreement delivered by a Subsidiary that is not a
Borrower.

 

Exhibit I-1-1

--------------------------------------------------------------------------------


 

[WHEREAS, in connection with the Credit Agreement, the Grantor has executed and
delivered that certain Guaranty (the “Guaranty”) dated as of even date herewith
in favor of the Collateral Agent;](4)

--------------------------------------------------------------------------------

(4)           Use for Security Agreement delivered by a Subsidiary that is not a
Borrower.

 

WHEREAS, as a condition precedent to the making of the Loans and the issuance of
the Letters of Credit under the Credit Agreement, and to the extension of
financial accommodations under the Hedge Agreements referred to above, the
Grantor is required to execute and deliver this Security Agreement;

 

WHEREAS, the Grantor has duly authorized the execution, delivery and performance
of this Security Agreement; and

 

WHEREAS, it is in the best interests of the Grantor to execute this Security
Agreement inasmuch as the Grantor will derive substantial direct and indirect
benefits from the Loans made from time to time to, and the Letters of Credit
issued on behalf of, the Borrowers by the Lenders and/or the Letter of Credit
Issuer pursuant to the Credit Agreement and the financial accommodations made
from time to time to the Borrowers by Secured Hedge Counterparties pursuant to
the Secured Hedge Agreements.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, and in order to induce the Lenders and the
Letter of Credit Issuer to make Loans (including the initial Loans) to, and/or
issue or participate in Letters of Credit for the account of, the Borrowers
pursuant to the Credit Agreement and to induce the Secured Hedge Counterparties
to extend financial accommodations pursuant to the Secured Hedge Agreements, the
Grantor hereby agrees, for the benefit of each Secured Party, as follows:

 

ARTICLE I
DEFINITIONS

 

SECTION 1.1       Certain Terms. The following terms (whether or not
underscored) when used in this Security Agreement, including its preamble and
recitals, shall have the following meanings (such definitions to be equally
applicable to the singular and plural forms thereof):

 

“Administrative Agent” is defined in the first recital.

 

“Borrower” and “Borrowers” are defined in the first recital.

 

“Collateral” is defined in Section 2.1.

 

“Collateral Account” is defined in Section 4.1.2(b).

 

“Collateral Agent” is defined in the preamble.

 

Exhibit I-1-2

--------------------------------------------------------------------------------


 

“Computer Hardware and Software Collateral” means: (a) all computer and other
electronic data processing hardware, integrated computer systems, central
processing units, memory units, display terminals, printers, features, computer
elements, card readers, tape drives, hard and soft disk drives, cables,
electrical supply hardware, generators, power equalizers, accessories and all
peripheral devices and other related computer hardware, in each case, whether
now owned or leased or hereafter acquired by the Grantor; (b) all software
programs (including both source code, object code and all related applications
and data files), whether now owned, licensed or leased or hereafter acquired by
the Grantor, designed for use on any of the computers and electronic data
processing hardware described in clause (a) above; (c) all firmware associated
therewith; (d) all documentation (including flow charts, logic diagrams,
manuals, guides and specifications) with respect to such hardware, software and
firmware described in the preceding clauses (a) through (c); and (d) all rights
with respect to all of the foregoing, including, without limitation, any and all
copyrights, licenses, options, warranties, service contracts, program services,
test rights, maintenance rights, support rights, improvement rights, renewal
rights and indemnifications and any substitutions, replacements, additions or
model conversions of any of the foregoing.

 

“Copyright Collateral” means all copyrights of the Grantor, whether statutory or
common law, registered or unregistered, now or hereafter in force throughout the
world including, without limitation, all of the Grantor’s right, title and
interest in and to all copyrights registered in the United States Library of
Congress or anywhere else in the world, and all applications for registration
thereof, whether pending or in preparation, all copyright licenses, the right to
sue for past, present and future infringements of any thereof, all rights
corresponding thereto throughout the world, all extensions and renewals of any
thereof and all proceeds of the foregoing, including, without limitation,
licenses, royalties, income, payments, claims, damages and proceeds of suit.

 

“Credit Agreement” is defined in the first recital.

 

“Equipment” is defined in clause (a) of Section 2.1.

 

“Grantor” is defined in the preamble.

 

[“Guaranty” is defined in the fourth recital.](5)

--------------------------------------------------------------------------------

(5)           Use for Security Agreement delivered by a Subsidiary that is not a
Borrower.

 

“Indemnified Parties” is defined in Section 6.2(a).

 

“Intellectual Property Collateral” means, collectively, the Computer Hardware
and Software Collateral, the Copyright Collateral, the Patent Collateral, the
Trademark Collateral and the Trade Secrets Collateral.

 

“Inventory” is defined in clause (b) of Section 2.1.

 

Exhibit I-1-3

--------------------------------------------------------------------------------


 

“Lenders” is defined in the first recital.

 

“Letter of Credit Issuer” is defined in the first recital.

 

“Patent Collateral” means: (a) all letters patent and applications for letters
patent throughout the world, including all patent applications in preparation
for filing anywhere in the world, in each case, of the Grantor; (b) all patent
licenses of the Grantor; (c) all reissues, divisions, continuations,
continuations-in-part, extensions, renewals and reexaminations of any of the
items described in clauses (a) and (b); and (d) all proceeds of, and rights
associated with, the foregoing (including license royalties and proceeds of
infringement suits), the right to sue third parties for past, present or future
infringements of any patent or patent application, and for breach or enforcement
of any patent license, and all rights corresponding thereto throughout the
world.

 

“Receivables” is defined in clause (c) of Section 2.1.

 

“Related Contracts” is defined in clause (c) of Section 2.1.

 

“Secured Hedge Agreements” means each Hedge Agreement entered into by a Borrower
and a Secured Hedge Counterparty.

 

“Secured Obligations” is defined in Section 2.2.

 

“Secured Party” means, as the context may require, any and all of the
Administrative Agent, the Collateral Agent, any Secured Hedge Counterparty, the
Letter of Credit Issuer and any Lender, and each of their respective successors,
transferees and assigns.

 

“Securities Intermediary” is defined in the preamble.

 

“Security Agreement” is defined in the preamble.

 

“Trade Secrets Collateral” means common law and statutory trade secrets and all
other confidential or proprietary or useful information and all know-how
obtained by or used in or contemplated at any time for use in the business of
the Grantor (all of the foregoing being collectively referred to as a “Trade
Secret”), whether or not any Trade Secret has been reduced to a writing or other
tangible form, including all documents and things embodying, incorporating or
referring in any way to any Trade Secret, all Trade Secret licenses, and
including the right to sue for and to enjoin and to collect damages for the
actual or threatened misappropriation of any Trade Secret and for the breach or
enforcement of any Trade Secret license.

 

“Trademark Collateral” means: (a) all trademarks, trade names, corporate names,
company names, business names, fictitious business names, trade styles, service
marks, certification marks, collective marks, logos, other source of business
identifiers, prints and labels on which any of the foregoing have appeared or
appear, designs and general intangibles of a like nature, in each case, of the
Grantor (all of the foregoing items in this clause (a) being collectively
referred to as a “Trademark”), now existing anywhere in the world or hereafter
adopted or acquired, whether currently in use or not, all registrations and
recordings thereof and all

 

Exhibit I-1-4

--------------------------------------------------------------------------------


 

applications in connection therewith, whether pending or in preparation for
filing, including registrations, recordings and applications in the United
States Patent and Trademark Office or in any office or agency of the United
States of America or any State thereof or any foreign country; (b) all Trademark
licenses of the Grantor; (c) all reissues, extensions or renewals of any of the
items described in clauses (a) and (b); (d) all of the goodwill of the business
connected with the use of, and symbolized by the items described in, clauses (a)
and (b); and (e) all proceeds of, and rights associated with, the foregoing,
including any claim by the Grantor against third parties for past, present or
future infringement or dilution of any Trademark, Trademark registration or
Trademark license, or for any injury to the goodwill associated with the use of
any Trademark or for breach or enforcement of any Trademark license.

 

“U.C.C.” means the Uniform Commercial Code, as in effect in the State of New
York, as the same may be amended from time to time.

 

SECTION 1.2       Credit Agreement Definitions. Unless otherwise defined herein
or the context otherwise requires, terms used in this Security Agreement,
including its preamble and recitals, have the meanings provided in the Credit
Agreement.

 

SECTION 1.3       U.C.C. Definitions. Unless otherwise defined herein or the
context otherwise requires, terms for which meanings are provided in the U.C.C.
are used in this Security Agreement, including its preamble and recitals, with
such meanings.

 

ARTICLE II
SECURITY INTEREST

 

SECTION 2.1       Grant of Security. The Grantor hereby pledges, hypothecates,
assigns, charges, mortgages, delivers and transfers to the Collateral Agent for
its benefit and the ratable benefit of each of the Secured Parties, and hereby
grants to the Collateral Agent for its benefit and the ratable benefit of each
of the Secured Parties, a continuing security interest in all of the Grantor’s
right, title and interest, whether now existing or hereafter arising or
acquired, in and to the following property (the “Collateral”):

 

(a)           all equipment in all of its forms of the Grantor, wherever located
(including, without limitation, all equipment, instruments, devices and
machinery located on or associated with or used in connection with the Vessels),
and all machinery, apparatus, installation facilities and other tangible
personal property, and all parts thereof and all accessions, additions,
attachments, improvements, substitutions, replacements and proceeds thereto and
therefore (any and all of the foregoing being referred to as the “Equipment”);

 

(b)           all inventory in all of its forms of the Grantor, wherever located
(including, without limitation, all items used in connection with the Vessels
constituting inventory and all food products, restaurant dinnerware and
tableware, kitchen supplies and utensils, restaurant supplies, and all raw
materials and materials used or consumed in the operation or maintenance of the
Vessels, including fuel and oil used therefore), including (i) all oil, gas,
fuel, and other hydrocarbons and all products and substances derived therefrom,
all raw materials and work in process therefore, finished goods

 

Exhibit I-1-5

--------------------------------------------------------------------------------


 

thereof, and materials used or consumed in the manufacture or production
thereof, (ii) all goods in which the Grantor has an interest in mass or a joint
or other interest or right of any kind (including goods in which the Grantor has
an interest or right as consignee), and (iii) all goods which are returned to or
repossessed by the Grantor, and all accessions thereto, products thereof and
documents therefore (any and all such inventory, materials, goods, accessions,
products and documents being referred to as the “Inventory”);

 

(c)           all accounts, money, payment intangibles, deposit accounts, bank
accounts, securities accounts (including, without limitation, the Collateral
Accounts and the Restricted Loss Proceeds Account (as defined in the Cash
Collateral Control Agreement) and all amounts on deposit therein and all Cash
Equivalent Investments carried therein and all proceeds thereof), contracts,
each Charter and each other Transaction Document to which it is a party),
contract rights, all rights constituting a right to the payment of money,
chattel paper, documents, documents of title, instruments, letters of credit,
letter-of-credit rights and general intangibles of the Grantor, whether or not
earned by performance or arising out of or in connection with the sale or lease
of goods or the rendering of services, including all moneys due or to become due
in repayment of any loans or advances, and all rights of the Grantor now or
hereafter existing in and to all security agreements, guaranties, leases,
agreements and other contracts securing or otherwise relating to any such
accounts, money, payment intangibles, deposit accounts, bank accounts,
securities accounts, contracts, contract rights, rights to the payment of money,
chattel paper, documents, documents of title, instruments, letters of credit,
letter-of-credit rights, investment property and general intangibles (any and
all such accounts, money, payment intangibles, deposit accounts, contracts,
contract rights, rights to the payment of money, chattel paper, documents,
documents of title, instruments, letters of credit, letter-of-credit rights and
general intangibles being referred to as the “Receivables”, and any and all such
security agreements, guaranties, leases, agreements and other contracts being
referred to as the “Related Contracts”); provided that a Related Contract that
by its terms requires consent of the other parties thereto to the mortgage,
pledge, assignment or grant of security interest contained herein with respect
to such Related Contract is expressly excepted and excluded from such mortgage,
pledge, assignment or grant of security interest to the extent such mortgage,
pledge, assignment or security interest would be prohibited thereby, provided
further however that such exception and exclusion will not affect or limit in
any way the grant of a mortgage, pledge, assignment and/or security interest in
and to the proceeds thereof and such exception and exclusion are only to the
extent that (i) such consent has not been obtained, (ii) such consent is not
rendered ineffective by Section 9-408 of the UCC or any other similar statute,
and (iii) such consent requirement is otherwise enforceable under applicable law
(it being understood that nothing herein contained shall be deemed a waiver of
the provisions of Section 9-408 of the UCC or any other similar statute);

 

(d)           all Intellectual Property Collateral of the Grantor;

 

(e)           all books, correspondence, credit files, records, invoices, tapes,
cards, computer runs, writings, data bases, information, paper and documents and
other property

 

Exhibit I-1-6

--------------------------------------------------------------------------------


 

relating to, used or useful in connection with, evidencing, embodying,
incorporating or referring to, any of the foregoing in this Section 2.1;

 

(f)            all governmental approvals, including any permits, to the extent
a security interest may be granted therein; provided that any governmental
approval that by its terms or by operation of law would be void, voidable,
terminable or revocable if mortgaged, pledged or assigned hereunder is expressly
excepted and excluded from the terms of this Security Agreement, including the
grant of security interest in this Section 2.1;

 

(g)           all interest rate swap agreements, interest rate cap agreements
and interest rate collar agreements, and all other agreements or arrangements
designed to protect the Grantor against fluctuations in interest rates or
currency exchange rates and all commodity hedge, commodity swap, exchange,
forward, future, floor, collar or cap agreements, fixed price agreements and all
other agreements or arrangements designed to protect the Grantor against
fluctuations in commodity prices (including, without limitation, any Hedge
Agreement);

 

(h)           to the extent not included in the foregoing, all bank accounts and
supporting obligations, and all boilers, engines, machinery, masts, spars,
boats, anchors, cables, chains, rigging, tackle, capstans, outfit, tools, pumps
and pumping equipment, drills, apparel, furniture, fittings, equipment, drilling
equipment, spare parts, and all other appurtenances thereunto appertaining or
belonging, whether now owned or hereafter acquired, and also any and all
additions, improvements, renewals and replacements hereafter made in or to any
Purchased Asset or any part thereof, including all items and appurtenances
aforesaid;

 

(i)            all of the Grantor’s other property and rights of every kind and
description and interests therein, including, without limitation, all other
“Accounts”, “Certificated Securities”, “Chattel Paper”, “Commercial Tort
Claims”, “Commodity Accounts”, “Commodity Contracts”, “Deposit Accounts”,
“Documents”, “Equipment”, “Fixtures”, “General Intangibles”, “Goods”,
“Instruments”, “Inventory”, “Investment Property”, “Letters of Credit”,
“Letter-of-Credit Rights”, “Money”, “Proceeds”, “Securities”, “Securities
Account”, “Security Entitlements” and “Uncertificated Securities” as such terms
are defined in the U.C.C.; and

 

(j)            all accessions, substitutions, replacements, products, offspring,
rents, issues, profits, returns, income and proceeds of and from any and all of
the foregoing Collateral (including proceeds which constitute property of the
types described in clauses (a), (b), (c), (d), (e), (f), (g), (h) and (i) of
this Section 2.1, proceeds of insurance, and proceeds deposited from time to
time in any Collateral Account or lock boxes of the Grantor, and, to the extent
not otherwise included, all payments under insurance (whether or not the
Collateral Agent is the loss payee thereof), or any condemnation award,
indemnity, warranty or guaranty, payable by reason of loss or damage to or
otherwise with respect to any of the foregoing Collateral).

 

Exhibit I-1-7

--------------------------------------------------------------------------------


 

SECTION 2.2       Security for Obligations. This Security Agreement secures the
indefeasible payment and performance in full of all Obligations now or hereafter
existing under the Credit Agreement, the Notes, [the Guaranty,](6) the Secured
Hedge Agreements and each other Loan Document, whether for principal, interest,
costs, fees, expenses, or otherwise, and all other obligations of the Borrowers
and each other Loan Party to any Secured Party pursuant to any of the
Transaction Documents, now or hereafter owing, howsoever created, arising or
evidenced, whether direct or indirect, primary or secondary, fixed or absolute
or contingent, joint or several, regardless of how evidenced or arising,
including, without limitation, all Hedging Obligations arising under any Secured
Hedge Agreement, howsoever created, arising or evidenced, whether direct or
indirect, absolute or contingent or now or hereafter existing or due or to
become due (all such Obligations and such other obligations of the Borrowers and
each other Loan Party being referred to as the “Secured Obligations”).

--------------------------------------------------------------------------------

(6)           Use if Grantor is not a Borrower.

 

SECTION 2.3       Continuing Security Interest. This Security Agreement shall
create a continuing security interest in the Collateral and shall: (a) remain in
full force and effect until indefeasible payment in full in cash of all Secured
Obligations and the termination or expiration of all Commitments and all other
commitments of the Secured Parties to any Borrower pursuant to any Loan
Document, including, without limitation, any Secured Hedge Agreement, and the
termination or expiration of all Letters of Credit; (b) be binding upon the
Grantor and its successors, transferees and assigns; and (c) inure, together
with the rights and remedies of the Collateral Agent hereunder, to the benefit
of the Collateral Agent and each other Secured Party and their respective
successors, transferees and assigns. Without limiting the generality of the
foregoing clause (c), any Secured Party may assign or otherwise transfer (in
whole or in part) any Note, any Loan or any Commitment held by it as provided in
Section 10.11.1 of the Credit Agreement and any Secured Party may assign or
otherwise transfer (in whole or in part) its rights and obligations pursuant to
any Secured Hedge Agreement, and any successor or assignee thereof shall
thereupon become vested with all of the rights and benefits in respect thereof
granted to such Secured Party under any such Loan Document or Secured Hedge
Agreement (including this Security Agreement), or otherwise, subject, however,
to any contrary provisions in such assignment or transfer, and as applicable to
the provisions of Section 10.11.1 and Article IX of the Credit Agreement. Upon
the indefeasible payment in full of all Secured Obligations and the termination
or expiration of all Commitments and any other commitments of any Secured Party
to the Borrowers under all Loan Documents, including, without limitation, all
Secured Hedge Agreements, and the termination or expiration of all Letters of
Credit, the security interest granted herein shall terminate and all rights to
the Collateral shall revert to the Grantor. Upon any such payment and
termination or expiration, the Collateral Agent will, at the Grantor’s sole
expense, execute and deliver to the Grantor such documents as the Grantor shall
reasonably request to evidence such termination.

 

SECTION 2.4       Grantor Remains Liable. Anything herein to the contrary
notwithstanding (a) the Grantor shall remain liable under the contracts and
agreements included in the Collateral to the extent set forth therein, and shall
perform all of its duties and obligations

 

Exhibit I-1-8

--------------------------------------------------------------------------------


 

under such contracts and agreements, to the same extent as if this Security
Agreement had not been executed; (b) the exercise by the Collateral Agent of any
of its rights hereunder shall not release the Grantor from any of it duties or
obligations under any contracts and agreements included in the Collateral; and
(c) neither the Collateral Agent nor the Securities Intermediary nor any other
Secured Party shall have any obligation or liability under any such contracts or
agreements included in the Collateral by reason of this Security Agreement, nor
shall the Collateral Agent or the Securities Intermediary or any other Secured
Party be obligated to perform any of the obligations or duties of the Grantor
thereunder or to take any action to collect or enforce any claim for payment
assigned hereunder.

 

SECTION 2.5       Security Interest Absolute. All rights of the Collateral Agent
and the other Secured Parties and the security interests granted to the
Collateral Agent and the other Secured Parties hereunder, and all obligations of
the Grantor hereunder, shall be absolute and unconditional, irrespective of (a)
any lack of validity or enforceability of the Credit Agreement or any other
Transaction Document; (b) the failure of any Secured Party or any other holder
of any Note (i) to assert any claim or demand or to enforce any right or remedy
against any Borrower or any other Loan Party or any other Person under the
provisions of the Credit Agreement or any other Transaction Document or
otherwise, or (ii) to exercise any right or remedy against any other guarantor
of, or collateral securing, any Secured Obligations; (c) any change in the time,
manner or place of payment of, or in any other term of, all or any of the
Secured Obligations or any other extension, compromise or renewal of any Secured
Obligation; (d) any reduction, limitation, impairment or termination of any
Secured Obligations for any reason, including any claim of waiver, release,
surrender, alteration or compromise, and shall not be subject to (and the
Grantor hereby waives any right to or claim of) any defense or setoff,
counterclaim, recoupment or termination whatsoever by reason of the invalidity,
illegality, nongenuineness, irregularity, compromise, unenforceability of, or
any other event or occurrence affecting, any Secured Obligations; (e) any
amendment to, rescission, waiver, or other modification of, or any consent to
departure from, any of the terms of the Credit Agreement or any other
Transaction Document; (f) any addition, exchange, release, surrender, or
non-perfection of any collateral (including the Collateral), or any amendment to
or waiver or release of or addition to or consent to departure from any
guaranty, for any of the Secured Obligations; or (g) any other circumstances
which might otherwise constitute a defense available to, or a legal or equitable
discharge of, any Borrower, any other Loan Party, any surety or any guarantor.

 

SECTION 2.6       Waiver of Subrogation. Until one year and one day after the
indefeasible payment in full of all Obligations and the termination or
expiration of all Commitments and all other commitments of any Secured Party to
any Borrower under the Loan Documents, including, without limitation, the
Secured Hedge Agreements, and the termination or expiration of all Letters of
Credit, the Grantor hereby irrevocably waives any claim or other rights which it
may now or hereafter acquire against any [other](7) Borrower or any other Loan
Party that arise from the existence, payment, performance or enforcement of the
Grantor’s obligations under this Security Agreement or any other Loan Document,
including, without

--------------------------------------------------------------------------------

(7)           Delete if Grantor is not a Borrower.

 

Exhibit I-1-9

--------------------------------------------------------------------------------


 

limitation, any Secured Hedge Agreement, including any right of subrogation,
reimbursement, exoneration or indemnification, any right to participate in any
claim or remedy of any Secured Party against any Borrower or any other Loan
Party or any collateral which any Secured Party now has or hereafter acquires,
whether or not such claim, remedy or right arises in equity, or under contract,
statute or common law, including the right to take or receive from any Borrower
or any other Loan Party, directly or indirectly, in cash or other property or by
set-off or in any manner, payment or security on account of such claim or other
rights. If any amount shall be paid to the Grantor in violation of the preceding
sentence and the Secured Obligations shall not have been indefeasibly paid in
full in cash or all Commitments and all other commitments by any Secured Party
to any Borrower under the Loan Documents, including, without limitation, the
Secured Hedge Agreements, have not expired or terminated and all Letters of
Credit have not expired or terminated, then such amount shall be deemed to have
been paid to the Grantor for the benefit of, and held in trust for, the
Collateral Agent (on behalf of the Secured Parties), and shall forthwith be paid
to the Collateral Agent to be credited and applied upon the Secured Obligations,
whether matured or unmatured. The Grantor acknowledges that it will receive
direct and indirect benefits from the financing arrangements contemplated by the
Credit Agreement and that the waiver set forth in this Section is knowingly made
in contemplation of such benefits.

 

ARTICLE III
REPRESENTATIONS AND WARRANTIES

 

SECTION 3.1       Representations and Warranties of the Grantor. The Grantor
hereby represents and warrants unto each Secured Party as set forth in this
Article III.

 

SECTION 3.1.1    Location of Collateral, etc. All of the Equipment, Inventory
and lock boxes of the Grantor are located at the places specified in Item A,
Item B and Item C, respectively, of Schedule I hereto. None of the Equipment and
Inventory has, within the four months preceding the date of this Security
Agreement, been located at any place other than as set forth on Schedule III
hereto. The place(s) of business of the Grantor or, if the Grantor has more than
one place of business, the chief executive office of the Grantor, and the office
where the Grantor keeps its records concerning the Receivables, and all
originals of all chattel paper which evidence Receivables, is set forth on
Schedule II hereto. The Grantor has not been known by any legal name different
from the one set forth on the signature page hereto, and the Grantor has not
been the subject of any merger or other corporate reorganization. None of the
Receivables is evidenced by a promissory note or other instrument (other than a
promissory note or instrument that has been delivered to the Collateral Agent
(with appropriate endorsements)). The Grantor is not a party to any Federal,
state or local government contract, other than those contracts that have been
disclosed to the Collateral Agent within five (5) days after execution thereof
by the Grantor. The “location” of the Grantor within the meaning of Section
9.307 of the U.C.C. is the State of Delaware.

 

SECTION 3.1.2    Ownership, No Liens, Validity, etc. The Grantor owns the
Collateral free and clear of any Lien, security interest, charge or encumbrance
except for the security interest created by this Security Agreement and except
as permitted by the Credit Agreement. No effective financing statement or other
instrument similar in effect covering all or

 

Exhibit I-1-10

--------------------------------------------------------------------------------


 

any part of the Collateral is on file in any recording office, except such as
may have been filed in favor of the Collateral Agent relating to this Security
Agreement and except for any filings permitted by Section 7.2.3 of the Credit
Agreement. This Security Agreement creates a valid security interest in the
Collateral, securing the payment of the Secured Obligations, and except for the
proper filing of a Uniform Commercial Code Financing Statement with the
Secretary of State of the State of Delaware, all filings and other actions
necessary to perfect and protect such security interest have been duly taken and
such security interest shall be a first priority security interest. The Grantor
owns no real property except such real property that is encumbered by a Lien in
favor of the Collateral Agent for the benefit of the Secured Parties.

 

SECTION 3.1.3    Possession and Control. The Grantor has exclusive possession
and control of the Equipment and Inventory.

 

SECTION 3.1.4    Negotiable Documents, Instruments and Chattel Paper. The
Grantor has, contemporaneously herewith, delivered to the Collateral Agent
possession of all originals of all negotiable documents and instruments and
chattel paper currently owned or held by the Grantor (duly endorsed in blank, if
requested by the Collateral Agent).

 

SECTION 3.1.5    Intellectual Property Collateral. The Grantor does not own or
have any interest in any Intellectual Property Collateral as of the Effective
Date, other than the Computer Hardware and Software Collateral. With respect to
any Intellectual Property Collateral the loss, impairment or infringement of
which might have a Material Adverse Effect: (a) the Grantor is the owner of the
entire and unencumbered right, title and interest in and to such Intellectual
Property Collateral and no claim has been made that the use of such Intellectual
Property Collateral does or may violate the asserted rights of any third party;
and (b) the Grantor has performed and will continue to perform all acts and has
paid and will continue to pay all required fees and taxes to maintain each and
every item of Intellectual Property Collateral in full force and effect
throughout the world, as applicable. The Grantor owns directly or is entitled to
use by license or otherwise, all patents, Trademarks, Trade Secrets, copyrights,
licenses, technology, know-how, processes and rights with respect to any of the
foregoing used in, necessary for or of material importance to the conduct of its
business.

 

SECTION 3.1.6    [Intentionally Blank].

 

SECTION 3.1.7    Validity, etc. This Security Agreement constitutes the legal,
valid and binding obligations of the Grantor enforceable in accordance with its
terms, except as the enforceability thereof may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting the
enforcement of creditors’ rights generally, by general equitable principles
(whether enforcement is sought by proceedings in equity or at law) and an
implied covenant of good faith and fair dealing.

 

SECTION 3.1.8    Authorization, Approval, etc. No authorization, approval, or
other action by, and no notice to or filing with, any governmental authority,
regulatory body or any other Person is required (a) for the grant of a security
interest by the Grantor in any Collateral pursuant to this Security Agreement or
for the due execution, delivery, or performance of this Security Agreement by
the Grantor; or (b) for the perfection of or the exercise by the Collateral
Agent’s rights hereunder except the filing of financing statements under the UCC
which filings

 

Exhibit I-1-11

--------------------------------------------------------------------------------


 

were made on or prior to the Closing Date and the filing of continuation
statements and other amendments to financing statements as required under the
UCC.

 

SECTION 3.1.9    Compliance with Laws. The Grantor is in compliance with the
requirements of all applicable laws (including, without limitation, the
provisions of the Fair Labor Standards Act), rules, regulations and orders of
every governmental authority, the non-compliance with which could reasonably be
expected to have a Material Adverse Effect or could reasonably be expected to
materially adversely affect the value of the Collateral or the worth of the
Collateral as collateral security.

 

SECTION 3.1.10 State of Formation; Name. (a) The first paragraph of this
Security Agreement lists the true legal name of the Grantor as registered in the
jurisdiction in which the Grantor is formed; (b) the Grantor’s state of
formation and identification number as designated by such state are set forth on
Schedule II hereto; and (c) the Grantor is not now and has not been known by any
trade name.

 

SECTION 3.1.11 Bank Accounts. The Grantor does not have any deposit accounts,
securities accounts, collateral accounts or any other accounts with any Person
other than the Collateral Agent (collectively, the “Other Accounts”) except for
the deposit accounts with the Persons identified in Item D of Schedule 1 hereto.
The Grantor has taken or will have taken on or about December 15, 2004, all
actions necessary to grant “control” (within the meaning of Section 9.104(a) or
Section 9.106(c), as applicable, of the U.C.C.) of each Other Account to the
Collateral Agent, including but not limited to, the execution of control
agreements in form and substance satisfactory to the Collateral Agent.

 

SECTION 3.1.12 [Representations and Warranties in Credit Agreement. The Grantor
hereby represents and warrants unto each Secured Party that each representation
and warranty contained in Article VI of the Credit Agreement or in any other
Loan Document is true and correct as of the date hereof as if such
representation or warranty was set forth in full in the Security Agreement and
made by the Grantor with respect to the Grantor.](8)

--------------------------------------------------------------------------------

(8)           Use for Security Agreement delivered by a Subsidiary that is not a
Borrower.

 

SECTION 3.1.13 [Benefit to Grantor. The Grantor represents that it is in the
best interests of the Grantor to execute this Security Agreement inasmuch as the
Grantor will derive substantial direct and indirect benefits from the Loans made
from time to time to, and the Letters of Credit issued on behalf of, the
Borrowers by the Lenders and/or Letter of Credit Issuer pursuant to the Credit
Agreement, and the financial accommodations made from time to time to the
Borrowers by the Secured Hedge Counterparties pursuant to the Hedge Agreements,
the Grantor is willing to secure the obligations of the Borrowers and the other
Loan Parties under the Credit Agreement, any Note, the Guaranty, any Secured
Hedge Agreement, and the other Loan Documents, and the Grantor agrees that the
Secured Parties are relying on this representation in agreeing to make Credit
Extensions to the Borrowers.](9)

--------------------------------------------------------------------------------

(9)           Use for Security Agreement delivered by a Subsidiary that is not a
Borrower.

 

Exhibit I-1-12

--------------------------------------------------------------------------------


 

ARTICLE IV
COVENANTS

 

SECTION 4.1       Certain Covenants of the Grantor. The Grantor hereby covenants
and agrees that, so long as any portion of the Secured Obligations shall remain
unpaid or any Secured Party shall have any outstanding Commitment or any other
commitment to any Borrower under any Loan Document, including, without
limitation, any Secured Hedge Agreement, or any Letter of Credit shall remain
outstanding, the Grantor will perform the obligations set forth in this Article
IV.

 

SECTION 4.1.1    As to Equipment and Inventory. The Grantor shall

 

(a)           keep all of the Equipment and Inventory (other than Inventory sold
in the ordinary course of business or used in the conduct of the business)
within the United States of America where all representations and warranties set
forth in Article III shall be true and correct in all material respects, and all
action required pursuant to the first sentence of Section 4.1.8 shall have been
taken with respect to the Equipment and Inventory;

 

(b)           cause all Equipment to be maintained and preserved in the same
condition, repair and working order as on the date hereof, ordinary wear and
tear excepted, and in accordance with any manufacturer’s manual; and forthwith,
or in the case of any loss or damage to any of the Equipment, as quickly as
practicable after the occurrence thereof, make or cause to be made all repairs,
replacements, and other improvements in connection therewith so that its
business carried on in connection therewith may be properly conducted at all
times unless the Grantor determines in good faith that the continued maintenance
of any of its properties is no longer economically desirable; and promptly
furnish to the Collateral Agent a statement respecting any loss or damage to any
of the material Equipment; and

 

(c)           pay promptly when due all property and other taxes, assessments
and governmental charges or levies imposed upon, and all claims (including
claims for labor, materials and supplies) against, the Equipment and Inventory,
except to the extent the validity thereof is being contested in good faith by
appropriate proceedings and for which adequate reserves in accordance with GAAP
have been set aside.

 

SECTION 4.1.2    As to Receivables.

 

(a)           The Grantor shall (i) keep its place(s) of business, its chief
executive office and the office where it keeps its records concerning the
Receivables, located at the address set forth in Schedule II hereto, or, upon
thirty (30) days’ prior written notice to the Collateral Agent, at such other
locations in a jurisdiction where all actions required by the first sentence of
Section 4.1.8 shall have been taken with respect to the Receivables; (ii) hold
and preserve such records; and (iv) permit representatives of the Collateral

 

Exhibit I-1-13

--------------------------------------------------------------------------------


 

Agent at any time during normal business hours to inspect and make abstracts
from such records.

 

(b)           Upon written notice by the Collateral Agent to the Grantor
pursuant to this Section 4.1.2(b) during the occurrence and continuance of an
Event of Default under the Credit Agreement, (i) all proceeds of Collateral
received by the Grantor during such Event of Default shall be delivered in kind
to the Collateral Agent for deposit to a deposit account of the Grantor
maintained with the Collateral Agent, and (ii) all deposit accounts and bank
accounts of the Grantor not then maintained at the Collateral Agent and all
amounts on deposit therein or Cash Equivalent Investments carried therein will
be transferred to one or more deposit or bank accounts of the Grantor maintained
at the Collateral Agent (any deposit or bank accounts of the Grantor maintained
at the Collateral Agent, including those described in clauses (i) and (ii) above
referred to herein as a “Collateral Account”). With respect to any proceeds
described in clause (i) above, (x) the Grantor shall not commingle any such
proceeds, and shall hold separate and apart from all other property, all such
proceeds in express trust for the benefit of the Secured Parties until delivery
thereof is made to the Collateral Agent, and (y) no funds, other than proceeds
of Collateral, will be deposited in any Collateral Account designated for the
purpose of holding such proceeds.

 

(c)           The Collateral Agent shall have the right to apply any amount in
any Collateral Account to the payment of any Secured Obligations which are due
and payable. Subject to the rights of the Collateral Agent, the Grantor shall
have the right, with respect to and to the extent of collected funds in any
Collateral Account, as long as no Event of Default has occurred and is
continuing, to require the Collateral Agent (i) to invest the amounts on deposit
thereon in Cash Equivalent Investments provided that, in the case of
certificated securities, the Collateral Agent shall retain possession thereof as
Collateral and, in the case of uncertificated securities, the Collateral Agent
may take such actions, including registration of such securities in its name, as
it shall determine is necessary to perfect its security interest therein, and
(ii) to close such Collateral Account.

 

SECTION 4.1.3    As to Collateral.

 

(a)           Until such time as an Event of Default shall have occurred and be
continuing and the Collateral Agent shall have notified the Grantor of the
revocation of such power and authority (provided that subject to the rights and
remedies of the Collateral Agent hereunder, the Grantor shall be permitted to
use inventory consisting of spares for the operation of the Vessels), the
Grantor (i) will, at its own expense, endeavor to collect, as and when due, all
amounts due with respect to any of the Collateral, including the taking of such
action with respect to such collection as the Collateral Agent may reasonably
request or, in the absence of such request, as the Grantor may deem advisable,
and (ii) may grant, in the ordinary course of business, to any party obligated
on any of the Collateral, any rebate, refund or allowance to which such party
may be lawfully entitled, and may accept, in connection therewith, the return of
goods, the sale or lease of which shall have given rise to such Collateral.
Without limiting the generality of the foregoing, the Collateral Agent shall be
entitled upon the occurrence and continuation

 

Exhibit I-1-14

--------------------------------------------------------------------------------


 

of an Event of Default to notify any parties obligated on any of the Collateral
to make payment to the Collateral Agent for deposit to the Collateral Account of
any amounts due or to become due thereunder and may enforce collection of any of
the Collateral by suit or otherwise and surrender, release, or exchange all or
any part thereof, or compromise or extend or renew for any period (whether or
not longer than the original period) any indebtedness thereunder or evidenced
thereby. The Grantor will, at its own expense, notify any parties obligated on
any of the Collateral to make payment to the Collateral Agent for deposit to the
Collateral Account of any amounts due or to become due thereunder.

 

(b)           Without limiting the generality of the foregoing clause (a), the
Collateral Agent is authorized, upon the occurrence and continuation of an Event
of Default, to endorse, in the name of the Grantor, any item, howsoever received
by the Collateral Agent, representing any payment on or other proceeds of any of
the Collateral.

 

SECTION 4.1.4    As to Intellectual Property Collateral.

 

(a)           The Grantor shall not, unless it shall either (i) reasonably and
in good faith determine (and notice of such determination shall have been
delivered to the Collateral Agent) that any of the Patent Collateral is of
negligible economic value to the Grantor, or (ii) have a valid business purpose
to do otherwise, do any act, or omit to do any act, whereby any of the Patent
Collateral may lapse or become abandoned or dedicated to the public or
unenforceable.

 

(b)           The Grantor shall not, and the Grantor shall not permit any of its
licensees to, unless it shall either (i) reasonably and in good faith determine
(and notice of such determination shall have been delivered to the Collateral
Agent) that any of the Trademark Collateral is of negligible economic value to
the Grantor, or (ii) have a valid business purpose to do otherwise, (A) fail to
continue to use any of the Trademark Collateral in order to maintain all of the
Trademark Collateral in full force free from any claim of abandonment for
non-use, (B) fail to maintain consistent with past practices the quality of
products and services offered under all of the Trademark Collateral, (C) fail to
employ all of the Trademark Collateral registered with any Federal or state or
foreign authority with an appropriate notice of such registration, (D) adopt or
use any other Trademark which is confusingly similar or a colorable imitation of
any of the Trademark Collateral, (E) use any of the Trademark Collateral
registered with any Federal or state or foreign authority except for the uses
for which registration or application for registration of all of the Trademark
Collateral has been made, and (F) do or permit any act or knowingly omit to do
any act whereby any of the Trademark Collateral may lapse or become invalid or
unenforceable.

 

(c)           The Grantor shall not, unless it shall either (i) reasonably and
in good faith determine (and notice of such determination shall have been
delivered to the Collateral Agent) that any of the Copyright Collateral or any
of the Trade Secrets Collateral is of negligible economic value to the Grantor,
or (ii) have a valid business purpose to do otherwise, do or permit any act or
knowingly omit to do any act whereby any of the Copyright Collateral or any of
the Trade Secrets Collateral may lapse or become invalid

 

Exhibit I-1-15

--------------------------------------------------------------------------------


 

or unenforceable or placed in the public domain except upon expiration of the
end of an unrenewable term of a registration thereof.

 

(d)           The Grantor shall notify the Collateral Agent immediately if it
knows that any application or registration relating to any material item of the
Intellectual Property Collateral may become abandoned or dedicated to the public
or placed in the public domain or invalid or unenforceable, or of any adverse
determination or development (including the institution of, or any such
determination or development in, any proceeding in the United States Patent and
Trademark Office, the United States Copyright Office or any foreign counterpart
thereof or any court) regarding the Grantor’s ownership of any of the
Intellectual Property Collateral, its right to register the same or to keep and
maintain and enforce the same.

 

(e)           In no event shall the Grantor or any of its agents, employees,
designees or licensees file an application for the registration of any
Intellectual Property Collateral with the United States Patent and Trademark
Office, the United States Copyright Office or any similar office or agency in
any other country or any political subdivision thereof, unless it promptly
informs the Collateral Agent, and upon request of the Collateral Agent executes
and delivers any and all agreements, instruments, documents and papers as the
Collateral Agent may reasonably request to evidence the Collateral Agent’s
security interest in such Intellectual Property Collateral and the goodwill and
general intangibles of the Grantor relating thereto or represented thereby.

 

(f)            The Grantor shall take all reasonable and necessary steps,
including in any proceeding before the United States Patent and Trademark
Office, the United States Copyright Office or any similar office or agency in
any other country or any political subdivision thereof, to maintain and pursue
any application (and to obtain the relevant registration) filed with respect to,
and to maintain any registration of, the Intellectual Property Collateral,
including the filing of applications for renewal, affidavits of use, affidavits
of incontestability and opposition, interference and cancellation proceedings
and the payment of fees and taxes (except to the extent that dedication,
abandonment or invalidation is permitted under the foregoing clauses (a), (b)
and (c)).

 

(g)           The Grantor shall, (i) contemporaneously herewith, execute and
deliver to the Collateral Agent any document reasonably required to acknowledge
or register or perfect the Collateral Agent’s interest in any part of the
Grantor’s existing Intellectual Property Collateral, (ii) provide written notice
to the Collateral Agent within ten (10) Business Days after acquiring ownership
or other rights with respect to any new Intellectual Property Collateral, and
(iii) within thirty (30) days after request by the Collateral Agent, provide any
document reasonably required to acknowledge or register or perfect the
Collateral Agent’s interest in any part of such new Intellectual Property
Collateral.

 

SECTION 4.1.5    As to Other Bank Accounts. The Grantor shall not establish or
deposit any monies, securities or any other assets in any Other Account not
identified in Item D of Schedule 1 hereto, unless the Grantor has taken all
actions necessary to grant “control” (within the meaning of Section 9.104(a) or
Section 9.106(c), as applicable, of the U.C.C.) of such Other

 

Exhibit I-1-16

--------------------------------------------------------------------------------


 

Account to the Collateral Agent, including but not limited to, the execution of
a control agreement in form and substance satisfactory to the Collateral Agent.

 

SECTION 4.1.6    Commercial Tort Claims. If at any time the Grantor shall
acquire or otherwise have rights with respect to a Commercial Tort Claim which
the Grantor reasonably believes, based upon then-current information, is likely
to result in a judgment in favor of the Grantor in excess of $250,000, it shall
promptly notify the Collateral Agent thereof in a writing (such writing to be in
form and substance satisfactory to the Collateral Agent) signed by it containing
brief details thereof to the Collateral Agent and take such other actions as
necessary or desirable or reasonably requested by the Collateral Agent to grant
and perfect a Lien in such Commercial Tort Claim in favor of the Collateral
Agent.

 

SECTION 4.1.7    Transfers and Other Liens. The Grantor shall not: (a) sell,
assign (by operation of law or otherwise) or otherwise dispose of any of the
Collateral, except Inventory in the ordinary course of business or as permitted
by the Credit Agreement (provided, that the Grantor may use or dispose of cash
in the ordinary course of business for purposes permitted by the Credit
Agreement subject to, both before and after the occurrence of an Event of
Default, the rights and remedies of the Collateral Agent and the Secured Parties
granted pursuant to this Security Agreement including, without limitation, the
right of the Collateral Agent to require all deposit and bank accounts of the
Grantor and cash carried therein to be deposited into one or more Collateral
Accounts maintained at the Collateral Agent); or (b) create or suffer to exist
any Lien or other charge or encumbrance upon or with respect to any of the
Collateral to secure Indebtedness of any Person, except for the security
interest created by this Security Agreement and except for Liens and other
charges or encumbrances permitted by the Credit Agreement.

 

SECTION 4.1.8    Further Assurances, etc. The Grantor agrees that, from time to
time at its own expense, it will promptly execute and deliver all further
instruments and documents, and take all further action, that may be necessary or
that the Collateral Agent may reasonably request, in order to perfect, preserve
and protect any security interest granted or purported to be granted hereby or
to enable the Collateral Agent to exercise and enforce its rights and remedies
hereunder with respect to any Collateral. Without limiting the generality of the
foregoing, the Grantor will: (a) at the request of the Collateral Agent during
an Event of Default, mark conspicuously each chattel paper included in the
Receivables and each Related Contract and, at the request of the Collateral
Agent, each of its records pertaining to the Collateral with a legend, in form
and substance satisfactory to the Collateral Agent, indicating that such
document, chattel paper, Related Contract or Collateral is subject to the
security interest granted hereby; (b) if any Receivable shall be evidenced by a
promissory note or other instrument, negotiable document or chattel paper,
deliver and pledge to the Collateral Agent hereunder such promissory note,
instrument, negotiable document or chattel paper duly endorsed or accompanied by
duly executed instruments of transfer or assignment, all in form and substance
satisfactory to the Collateral Agent; (c) file such financing or continuation
statements, or amendments thereto, and such other instruments or notices
(including, without limitation, any assignment of claim form under or pursuant
to the federal assignment of claims statute, 31 U.S.C. § 3726, any successor or
amended version thereof or any regulation promulgated under or pursuant to any
version thereof), as may be necessary or advisable, or as the Collateral Agent
may reasonably request, in order to perfect and preserve the security interests
and other rights granted or purported to be

 

Exhibit I-1-17

--------------------------------------------------------------------------------


 

granted hereby; (d) furnish to the Collateral Agent, from time to time at the
Collateral Agent’s reasonable request, statements and schedules further
identifying and describing the Collateral and such other reports in connection
with the Collateral as the Collateral Agent may reasonably request, all in
reasonable detail; (e) warrant and defend the right and title herein granted to
the Collateral Agent in and to the Collateral (and all right, title and interest
represented by the Collateral) against the claims and demands of all Persons
whomsoever; (f) not change its location within the meaning of Section 9.307 of
the U.C.C. or its name or the state of its formation without providing the
Collateral Agent at least thirty (30) days’ prior notice to such change and
taking all actions required by the first sentence of Section 4.1.8; and (g) upon
its acquisition after the date hereof of any Collateral, with respect to which
the security interest granted hereunder is not perfected automatically upon such
acquisition, take such actions with respect to the Collateral or any part
thereof as required by the Loan Documents.  With respect to the foregoing and
the grant of the security interest hereunder, the Grantor hereby authorizes the
Collateral Agent to file one or more financing or continuation statements, and
amendments thereto, relative to all or any part of the Collateral without the
signature of the Grantor where permitted by law.

 

SECTION 4.1.9    [Intentionally Blank].

 

SECTION 4.1.10 [Intentionally Blank].

 

SECTION 4.1.11 Filings. The Grantor hereby authorizes the Collateral Agent to
file U.C.C. financing statements, continuations and amendments with respect to
the Collateral describing the collateral property as “all personal property” or
words of similar import, and to file U.C.C. financing statements, and
continuations and amendments thereto, and other similar documents with respect
to the Collateral without its signature (to the extent permitted by applicable
law).

 

ARTICLE V
THE AGENT

 

SECTION 5.1       Collateral Agent Appointed Attorney-in-Fact. The Grantor
hereby irrevocably appoints the Collateral Agent its attorney-in-fact, with full
authority in the place and stead of the Grantor and in the name of the Grantor
or otherwise, from time to time in the Collateral Agent’s discretion, to take
any action and to execute any instrument which the Collateral Agent acting
reasonably may deem necessary or advisable to accomplish the purposes of this
Security Agreement, including, without limitation: (a) to ask, demand, collect,
sue for, recover, compromise, receive and give acquittance and receipts for
moneys due and to become due under or in respect of any of the Collateral; (b)
to receive, endorse, and collect any drafts or other instruments, documents and
chattel paper in connection with clause (a) above; (c) to file any claims or
take any action or institute any proceedings which the Collateral Agent acting
reasonably may deem necessary or advisable for the collection of any of the
Collateral or otherwise to enforce the rights of the Collateral Agent with
respect to any of the Collateral; and (d) to perform the affirmative obligations
of the Grantor hereunder (including all obligations of the Grantor pursuant to
Section 4.1.8). The Grantor hereby acknowledges, consents and agrees that the
power of attorney granted pursuant to this Section 5.1 is irrevocable and
coupled with an interest.

 

Exhibit I-1-18

--------------------------------------------------------------------------------


 

SECTION 5.2       Collateral Agent May Perform. If the Grantor fails to perform
any agreement contained herein, then the Collateral Agent may itself perform, or
cause performance of, such agreement, and the reasonable expenses of the
Collateral Agent incurred in connection therewith shall be payable by the
Grantor pursuant to Section 6.2, and the Collateral Agent may from time to time
take any other action which the Collateral Agent reasonably deems necessary for
the maintenance, preservation or protection of any of the Collateral or of its
security interest therein.

 

SECTION 5.3       Collateral Agent Has No Duty. In addition to, and not in
limitation of, Section 2.4, the powers conferred on the Collateral Agent
hereunder are solely to protect its interest (on behalf of the Secured Parties)
in the Collateral and shall not impose any duty on it to exercise any such
powers. Except for the exercise of reasonable care over any Collateral in its
possession and the accounting for moneys actually received by it hereunder, the
Collateral Agent shall have no duty as to any Collateral or as to the taking of
any necessary steps to preserve rights against prior parties or any other rights
pertaining to any Collateral.

 

SECTION 5.4       Reasonable Care. The Collateral Agent is required to exercise
reasonable care in the custody and preservation of any of the Collateral in its
possession; provided, however, that the Collateral Agent shall be deemed to have
exercised reasonable care in the custody and preservation of any of the
Collateral if it takes such action for that purpose as the Grantor reasonably
requests in writing at times other than upon the occurrence and during the
continuation of any Event of Default, but failure of the Collateral Agent to
comply with any such request at any time shall not in itself be deemed a failure
to exercise reasonable care.

 

SECTION 5.5       Collateral Agent. Notwithstanding any right, power or remedy
granted to the Collateral Agent herein, or at law, in equity, admiralty or
otherwise, the Collateral Agent will not take any action that causes a violation
of Section 2 or Section 9 of the Shipping Act of 1916, as amended (the “Shipping
Act”). The Collateral Agent represents and warrants unto each Secured Party that
as of the date hereof it is a United States Citizen within the meaning of
Section 2 of the Shipping Act. The Collateral Agent agrees that if to the actual
knowledge of its officers directly involved in the transactions the subject of
this Agreement the Collateral Agent is not or ceases to be a United States
citizen within the meaning of Section 2 of the Shipping Act, it will resign as
Collateral Agent in accordance with the provisions of the Loan Documents.

 

ARTICLE VI
REMEDIES

 

SECTION 6.1       Certain Remedies. If any Event of Default shall have occurred
and be continuing:

 

(a)           The Collateral Agent may exercise in respect of the Collateral, in
addition to other rights and remedies provided for herein or otherwise available
to it, all the rights and remedies of a secured party on default under the
U.C.C. (whether or not the U.C.C. applies to the affected Collateral) and also
may (i) require the Grantor to, and the Grantor hereby agrees that it will, at
its expense and upon request of the Collateral Agent forthwith, assemble all or
part of the Collateral as directed by the Collateral Agent and make it available
to the Collateral Agent at a place to be designated by the Collateral

 

Exhibit I-1-19

--------------------------------------------------------------------------------


 

Agent which is reasonably convenient to both parties, and (ii) without notice
except as specified below or, as required to be provided by the U.C.C., sell the
Collateral or any part thereof in one or more parcels at public or private sale,
at any of the Collateral Agent’s offices or elsewhere, for cash, on credit or
for future delivery, and upon such other terms as the Collateral Agent may deem
commercially reasonable. The Grantor agrees that, to the extent notice of sale
shall be required by law, at least ten (10) days’ prior notice to the Grantor of
the time and place of any public sale or the time after which any private sale
is to be made shall constitute reasonable notification. The Collateral Agent
shall not be obligated to make any sale of Collateral regardless of notice of
sale having been given. The Collateral Agent may adjourn any public or private
sale from time to time by announcement at the time and place fixed therefor, and
such sale may, without further notice, be made at the time and place to which it
was so adjourned.

 

(b)           All cash proceeds received by the Collateral Agent in respect of
any sale of, collection from, or other realization upon all or any part of the
Collateral may, in the discretion of the Collateral Agent, be held by the
Collateral Agent for its benefit and the ratable benefit of the Secured Parties,
as additional collateral security for, or then or at any time thereafter be
applied (after payment of any amounts payable to the Collateral Agent pursuant
to the Credit Agreement or Section 6.2 hereof) in whole or in part by the
Collateral Agent for the ratable benefit of the Secured Parties against all or
any part of the Secured Obligations in the following order:

 

(i)            first: to the payment and satisfaction of all costs and expenses
including, without limitation, attorneys’ fees, incurred by the Collateral Agent
and by the Administrative Agent in the enforcement and administration of this
Security Agreement and of any of the other Transaction Documents;

 

(ii)           second: to the payment and satisfaction of all the other Secured
Obligations consisting of costs, expenses, interest or fees on a pro rata basis;
and

 

(iii)          third: to the payment and satisfaction of all other Secured
Obligations on a pro rata basis.

 

Any surplus of such cash or cash proceeds held by the Collateral Agent remaining
after payment in full of all of the Secured Obligations, and the termination or
expiration of all Commitments and all other commitments of any Secured Party to
any Borrower under any Loan Document, including, without limitation, any Secured
Hedge Agreement, and the termination or expiration of all Letters of Credit,
shall be paid over to the Grantor or to whomsoever may be lawfully entitled to
receive such surplus.

 

SECTION 6.2       Expenses. The Grantor will upon demand pay to the Collateral
Agent and any local counsel the amount of any and all reasonable expenses,
including the reasonable fees and disbursements of its counsel and of any
experts and agents, which the Collateral Agent and any local counsel may incur
in connection herewith, including, without limitation, in connection with (i)
the administration of this Security Agreement and each other Transaction
Document, (ii) the custody, preservation, use or operation of, or the sale of,
collection from, or other realization upon, any of the Collateral, (iii) the
exercise or enforcement of any of the rights

 

Exhibit I-1-20

--------------------------------------------------------------------------------


 

of the Collateral Agent and any local counsel or any of the other Secured
Parties hereunder, or (iv) the failure by the Grantor to perform or observe any
of the provisions hereof.

 

SECTION 6.3       Warranties. In any sale conducted pursuant hereto, the
Collateral Agent may sell the Collateral without giving any warranties or
representations as to the Collateral. The Collateral Agent may disclaim any
warranties of title or the like. This procedure will not be considered to
adversely affect the commercial reasonableness of any sale of the Collateral.

 

ARTICLE VII
MISCELLANEOUS PROVISIONS

 

SECTION 7.1       Loan Document. This Security Agreement is a Loan Document
executed pursuant to the Credit Agreement and shall (unless otherwise expressly
indicated herein) be construed, administered and applied in accordance with the
terms and provisions thereof.

 

SECTION 7.2       Amendments; etc. No amendment to or waiver of any provision of
this Security Agreement nor consent to any departure by the Grantor herefrom
shall in any event be effective unless the same shall be in writing and signed
by the Collateral Agent (with the consent of the requisite Lenders prior to the
payment in full of the Credit Extensions and the termination or expiration of
the Commitments and the Letters of Credit and thereafter with the consent of all
the Secured Hedge Counterparties), and then such waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
it is given.

 

SECTION 7.3       Addresses for Notices. All notices and other communications
provided to any party hereto under this Security Agreement shall be in writing
or by facsimile and addressed, delivered or transmitted to such party at its
address or facsimile number set forth [in the Credit Agreement](10) [below its
signature hereto](11) or at such other address or facsimile number as may be
designated by such party in a notice to the other parties hereto. Any notice, if
mailed and properly addressed with postage prepaid or if properly addressed and
sent by pre-paid courier service, shall be deemed given when received; any
notice, if transmitted by facsimile, shall be deemed given when transmitted
(receipt electronically confirmed in the case of facsimile).

--------------------------------------------------------------------------------

(10)         Use for Security Agreement delivered by a Borrower.

(11)         Use for Security Agreement delivered by a Subsidiary that is not a
Borrower.

 

 

SECTION 7.4       Headings. The various headings of this Security Agreement are
inserted for convenience only and shall not affect the meaning or interpretation
of this Security Agreement or any provisions hereof.

 

SECTION 7.5       Severability. Any provision of this Security Agreement which
is prohibited or unenforceable in any jurisdiction shall, as to such provision
and such jurisdiction,

 

Exhibit I-1-21

--------------------------------------------------------------------------------


 

be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions of this Security Agreement or affecting
the validity or enforceability of such provision in any other jurisdiction.

 

SECTION 7.6       Execution in Counterparts, Effectiveness, etc. This Security
Agreement may be executed by the parties hereto in several counterparts, each of
which shall be executed by the Grantor and the Collateral Agent and be deemed to
be an original and all of which shall constitute together but one and the same
agreement. This Security Agreement shall become effective when counterparts
hereof executed on behalf of the Grantor and the Collateral Agent shall have
been received by the Collateral Agent.

 

SECTION 7.7       Collateral Agent; Exculpation. By accepting the benefits of
this Security Agreement, each Secured Party hereby appoints KeyBank National
Association as its collateral agent under and for purposes of this Security
Agreement. Each Secured Party authorizes KeyBank National Association to act on
behalf of such Secured Party under this Security Agreement, to exercise such
powers hereunder as are specifically delegated to or required of the Collateral
Agent by the terms hereof, together with such powers as may be reasonably
incidental thereto. Without limiting the provisions of the Credit Agreement,
neither the Collateral Agent nor the directors, officers, employees or agents
thereof shall be liable to any Secured Party (and each Secured Party will hold
the Collateral Agent harmless) for any action taken or omitted to be taken by it
under this Security Agreement, or in connection herewith or therewith, except
for the willful misconduct or gross negligence of the Collateral Agent, or
responsible for any recitals or warranties herein or therein, or for the
effectiveness, enforceability, validity or due execution of this Security
Agreement, or for the creation, perfection or priority of any Liens purported to
be created by this Security Agreement, or the validity, genuineness,
enforceability, existence, value or sufficiency of any collateral security, or
to make any inquiry respecting the performance by the Grantor of its obligations
hereunder.

 

SECTION 7.8       GOVERNING LAW. THIS SECURITY AGREEMENT SHALL BE DEEMED TO BE A
CONTRACT MADE UNDER AND GOVERNED BY THE INTERNAL LAWS OF THE STATE OF NEW YORK
(WITHOUT REGARD TO ANY CONFLICTS OF LAW PRINCIPLES THAT WOULD REQUIRE THE
APPLICATION OF THE LAW OF ANY OTHER JURISDICTION). This Security Agreement, the
Notes and the other Transaction Documents constitute the entire understanding
among the parties hereto with respect to the subject matter hereof and supersede
any prior agreements, written or oral, with respect thereto.

 

SECTION 7.9       FORUM SELECTION AND CONSENT TO JURISDICTION. ANY LITIGATION
BASED HEREON, OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH, THIS SECURITY
AGREEMENT OR ANY OTHER TRANSACTION DOCUMENT, OR ANY COURSE OF CONDUCT, COURSE OF
DEALING, STATEMENTS (WHETHER VERBAL OR WRITTEN) OR ACTIONS OF THE COLLATERAL
AGENT OR THE GRANTOR SHALL BE BROUGHT AND MAINTAINED EXCLUSIVELY IN THE COURTS
OF THE STATE OF NEW YORK IN THE BOROUGH OF MANHATTAN, CITY AND STATE OF NEW YORK
OR IN THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW

 

Exhibit I-1-22

--------------------------------------------------------------------------------


 

YORK; PROVIDED, HOWEVER, THAT ANY SUIT SEEKING ENFORCEMENT AGAINST ANY
COLLATERAL OR OTHER PROPERTY MAY BE BROUGHT, AT THE COLLATERAL AGENT’S OPTION,
IN THE COURTS OF ANY JURISDICTION WHERE SUCH COLLATERAL OR OTHER PROPERTY MAY BE
FOUND. THE GRANTOR HEREBY EXPRESSLY AND IRREVOCABLY SUBMITS TO THE JURISDICTION
OF THE COURTS OF THE STATE OF NEW YORK IN THE BOROUGH OF MANHATTAN, CITY AND
STATE OF NEW YORK AND OF THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN
DISTRICT OF NEW YORK FOR THE PURPOSE OF ANY SUCH LITIGATION AS SET FORTH ABOVE
AND IRREVOCABLY AGREES TO BE BOUND BY ANY JUDGMENT RENDERED THEREBY IN
CONNECTION WITH SUCH LITIGATION. THE GRANTOR FURTHER IRREVOCABLY CONSENTS TO THE
SERVICE OF PROCESS BY REGISTERED MAIL, POSTAGE PREPAID, OR BY PERSONAL SERVICE
WITHIN OR WITHOUT THE STATE OF NEW YORK. THE GRANTOR HEREBY EXPRESSLY AND
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION WHICH
IT MAY HAVE OR HEREAFTER MAY HAVE TO THE LAYING OF VENUE OF ANY SUCH LITIGATION
BROUGHT IN ANY SUCH COURT REFERRED TO ABOVE AND ANY CLAIM THAT ANY SUCH
LITIGATION HAS BEEN BROUGHT IN AN INCONVENIENT FORUM. TO THE EXTENT THAT THE
GRANTOR HAS OR HEREAFTER MAY ACQUIRE ANY IMMUNITY FROM JURISDICTION OF ANY COURT
OR FROM ANY LEGAL PROCESS (WHETHER THROUGH SERVICE OR NOTICE, ATTACHMENT PRIOR
TO JUDGMENT, ATTACHMENT IN AID OF EXECUTION OR OTHERWISE) WITH RESPECT TO ITSELF
OR ITS PROPERTY, THE GRANTOR HEREBY IRREVOCABLY WAIVES SUCH IMMUNITY IN RESPECT
OF ITS OBLIGATIONS UNDER THIS SECURITY AGREEMENT AND THE OTHER TRANSACTION
DOCUMENTS.

 

SECTION 7.10     WAIVER OF JURY TRIAL. EACH SECURED PARTY BY ACCEPTING THE
BENEFITS OF THIS SECURITY AGREEMENT AND THE GRANTOR HEREBY KNOWINGLY,
VOLUNTARILY AND INTENTIONALLY WAIVE ANY RIGHTS THEY MAY HAVE TO A TRIAL BY JURY
IN RESPECT OF ANY LITIGATION BASED HEREON, OR ARISING OUT OF, UNDER, OR IN
CONNECTION WITH, THIS SECURITY AGREEMENT OR ANY OTHER TRANSACTION DOCUMENT, OR
ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER VERBAL OR WRITTEN)
OR ACTIONS OF THE SECURED PARTIES OR THE GRANTOR. THE GRANTOR ACKNOWLEDGES AND
AGREES THAT IT HAS RECEIVED FULL AND SUFFICIENT CONSIDERATION FOR THIS PROVISION
(AND EACH OTHER PROVISION OF EACH OTHER TRANSACTION DOCUMENT TO WHICH IT IS A
PARTY) AND THAT THIS PROVISION IS A MATERIAL INDUCEMENT FOR THE SECURED PARTIES
ENTERING INTO THIS SECURITY AGREEMENT AND EACH OTHER TRANSACTION DOCUMENT.

 

SECTION 7.11     NO ORAL AGREEMENTS. THIS WRITTEN SECURITY AGREEMENT AND THE
OTHER LOAN DOCUMENTS REPRESENT THE FINAL

 

Exhibit I-1-23

--------------------------------------------------------------------------------


 

AGREEMENT BETWEEN THE PARTIES HERETO AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES HERETO.

 

THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES HERETO.

 

SECTION 7.12     Filing as a Financing Statement. At the option of the
Collateral Agent, this Security Agreement, or a carbon, photographic or other
reproduction of this Security Agreement or of any U.C.C. financing statement,
continuations and amendments thereto, covering all of the Collateral or any
portion thereof shall be sufficient as a U.C.C. financing statement and may be
filed as such without the signature of the Grantor where and to the full extent
permitted by applicable law.

 

SECTION 7.13     [Binding on Successors, Transferees and Assigns; Assignment. In
addition to, and not in limitation of, but subject to the provisions of, Section
2.3, this Security Agreement shall be binding upon the Grantor and its
successors, transferees and assigns and shall inure to the benefit of and be
enforceable by each Secured Party and each holder of a Note and their respective
successors, transferees and assigns (to the full extent provided pursuant to
Section 2.3); provided, however, that the Grantor may not assign any of its
obligations hereunder without the prior written consent of all Lenders.](12)

--------------------------------------------------------------------------------

(12)         Use for Security Agreement delivered by a Subsidiary that is not a
Borrower.

 

[SIGNATURES BEGIN ON FOLLOWING PAGE]

 

Exhibit I-1-24

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the parties hereto have caused this Security
Agreement to be duly executed and delivered by its officer thereunto duly
authorized as of the date first above written.

 

 

GRANTOR:

 

 

 

[U.S. SHIPPING PARTNERS L.P.

 

 

 

By: US Shipping General Partner LLC, its general partner]

 

[U.S. SHIPPING OPERATING LLC]

 

[USCS CHARLESTON CHARTERING LLC]

 

 

 

 

 

By:

 

 

Name:

Paul Gridley

 

Title:

Chairman and Chief Executive Officer

 

S-1

--------------------------------------------------------------------------------


 

 

COLLATERAL AGENT:

 

 

 

KEYBANK NATIONAL ASSOCIATION

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

[SECURITY AGREEMENT BY [ENTITY NAME]]

 

S-2

--------------------------------------------------------------------------------


 

Schedule I
to
Security Agreement

 

Item A. Location of Equipment

1.             See address on Schedule III

 

Item B. Location of Inventory

1.             See address on Schedule III

 

Item C. Location of Lock Boxes -

none

 

Bank Name and Address

 

Account Number

 

Contact Person

 

N/A

 

N/A

 

N/A

 

 

Item D. Other Accounts

 

[LaSalle Bank National Association

135 South LaSalle Street

Chicago, Illinois 60603

Account number 5800299942](13)

--------------------------------------------------------------------------------

(13)         For Security Agreement delivered by U.S. Shipping Partners L.P.

 

Schedule I-1

--------------------------------------------------------------------------------


 

Schedule II
to
Security Agreement

 

State of Formation, Etc.

 

Grantor

 

State of Formation/

Identification Number

 

Principal Place of Business/

Chief Executive Office

 

[Insert Name of Grantor]

 

Delaware [                ]

 

[c/o U.S. Shipping Partners L.P.](14)

399 Thornall Street

Edison, NJ 08837

 

--------------------------------------------------------------------------------

(14)         Do not use for Security Agreement executed by U.S. Shipping
Partners L.P.

 

Schedule II-1

--------------------------------------------------------------------------------


 

Schedule III
to
Security Agreement

 

Location of Inventory:

 

399 Thornall Street

Edison, NJ 08837

 

[Insert any other addresses]

 

 

 

 

Location of Equipment:

 

399 Thornall Street

Edison, NJ 08837

 

Schedule III-1

--------------------------------------------------------------------------------


 

EXHIBIT I-2

FORM OF [FIRST](1) [SECOND](2) AMENDMENT TO SECURITY AGREEMENT

--------------------------------------------------------------------------------

(1)           Use for USCS Chemical Chartering LLC, USCS Chemical Pioneer LLC,
USCS Charleston LLC and USCS ATB LLC LLC.

(2)           Use for ITB entities and USS Chartering LLC.

 

THIS [FIRST] [SECOND] AMENDMENT TO SECURITY AGREEMENT, dated as of November 3,
2004 (this “Amendment”), is entered into by and among [ITB BALTIMORE LLC] [ITB
GROTON LLC] [ITB JACKSONVILLE LLC] [ITB MOBILE LLC] [ITB NEW YORK LLC] [ITB
PHILADELPHIA LLC] [USS CHARTERING LLC] [USCS CHEMICAL CHARTERING LLC] [USCS
CHEMICAL PIONEER LLC] [USCS CHARLESTON LLC] [USCS ATB LLC], a Delaware limited
liability company (the “Grantor”), in favor of KEYBANK NATIONAL ASSOCIATION,
acting in its capacity as collateral agent (in such capacity including in its
capacity as a securities intermediary (either directly or indirectly through its
affiliate McDonald Investments, Inc.), as defined in the Uniform Commercial Code
as in effect from time to time in the State of New York (the “U.C.C.”), and
together with its successors and assigns in such capacities, the “Collateral
Agent”) under the Credit Agreement referenced below for the benefit of the
Secured Parties (as defined in the Credit Agreement).  Unless otherwise defined
herein, defined terms used herein have the same meanings as assigned to such
terms in the Credit Agreement.

W  I  T  N  E  S  S:

[WHEREAS, Grantor, United States Shipping LLC, [ITB Baltimore LLC, ITB Groton
LLC, ITB Jacksonville LLC, ITB Mobile LLC, ITB New York LLC, ITB Philadelphia
LLC, USS Chartering LLC, ](3) USS Transport LLC, and USS Vessel Management Inc.
(collectively, the “Original Borrowers”) have heretofore entered into that
certain Credit Agreement, dated as of September 13, 2002, by and among the
Original Borrowers, National City Bank, as collateral agent, and the other
parties thereto, as amended by that certain Amended and Restated Credit
Agreement, dated as of April 13, 2004, as amended by that First Amendment to
Amended and Restated Credit Agreement dated as of August 5, 2004 (as so amended,
the “Existing Credit Facility”), by and among the Original Borrowers, United
States Shipping Master LLC, United States Chemical Shipping LLC, USCS Chemical
Transport LLC, USCS Chemical Chartering LLC, USCS Chemical Pioneer LLC, and USCS
Charleston LLC (collectively, the “Existing Borrowers”), the various commercial
lending institutions parties thereto (the “Existing Lenders”), CIBC, as letter
of credit issuer (in such capacity together with its successors in such
capacity, the “Letter of Credit Issuer”) and as administrative agent for the
Lenders, and National City Bank, as collateral agent for the Secured Parties
therein described (the “Existing Collateral

--------------------------------------------------------------------------------

(3)           Use appropriate combination of entities.

 

--------------------------------------------------------------------------------


 

Agent”), pursuant to which the Existing Borrowers have obtained commitments from
the Existing Lenders pursuant to which loans were made from time to time;](4)

--------------------------------------------------------------------------------

(4)           Use for ITB entities and USS Chartering LLC.

[WHEREAS, [Grantor,](5) United States Shipping Master LLC, United States
Shipping LLC, United States Chemical Shipping LLC, ITB Baltimore LLC, ITB Groton
LLC, ITB Jacksonville LLC, ITB Mobile LLC, ITB New York LLC, ITB Philadelphia
LLC, USS Chartering LLC, USS Transport LLC, USCS Chemical Transport LLC, [USCS
Chemical Chartering LLC, USCS Chemical Pioneer LLC, and USCS Charleston LLC,
](6) each a Delaware limited liability company, and USS Vessel Management Inc.,
a Delaware corporation (collectively, the “Existing Borrowers”), have heretofore
entered into that certain Amended and Restated Credit Agreement, dated as of
April 13, 2004, as amended by that First Amendment to Amended and Restated
Credit Agreement dated as of August 5, 2004 (as so amended, the “Existing Credit
Facility”), by and among the Existing Borrowers, the commercial lending
institutions parties thereto (the “Existing Lenders”), CIBC, as administrative
agent and letter of credit issuer, and National City Bank, as collateral agent
for the Secured Parties therein described (the “Existing Collateral Agent”),
pursuant to which the Existing Borrowers have obtained commitments from the
Existing Lenders pursuant to which loans were made from time to time;](7)

--------------------------------------------------------------------------------

(5)           Do not use with USCS ATB LLC.

(6)           Use appropriate combination of entities.

(7)           Use for USCS Chemical Chartering LLC, USCS Chemical Pioneer LLC,
USCS Charleston LLC and USCS ATB LLC LLC.

 

WHEREAS, in connection with the Existing Credit Facility, the Grantor[, a
wholly-owned subsidiary of one or more of the Existing Borrowers,](8) has
heretofore executed and delivered that certain Security Agreement [dated as of
September 13, 2002, as amended by that certain First Amendment to Security
Agreement](9) dated as of [April 13, 2004](10) in favor of the Existing
Collateral Agent for the “Secured Parties” therein identified ([as amended,](11)
the “Security Agreement”);

--------------------------------------------------------------------------------

(8)           Use with USCS ATB LLC.

(9)           Use with ITB entities and USS Chartering LLC.

(10)         Use September 17, 2004 for USCS ATB LLC.

(11)         Use with ITB entities and USS Chartering LLC.

 

WHEREAS, the Existing Credit Facility is being amended and restated
contemporaneously herewith pursuant to a Second Amended and Restated Credit
Agreement, dated as of November 3, 2004 (together with all amendments,
supplements, restatements and other modifications, if any, from time to time
thereafter made thereto, the “Credit Agreement”), by and among Grantor, U.S.
Shipping Partners L.P., a Delaware limited partnership, U.S.

 

 

Exhibit I-2 - 2

--------------------------------------------------------------------------------


 

Shipping Operating LLC, [ITB Baltimore LLC, ITB Groton LLC, ITB Jacksonville
LLC, ITB Mobile LLC, ITB New York LLC, ITB Philadelphia LLC, USS Chartering LLC,
USCS Chemical Chartering LLC, USCS Chemical Pioneer LLC, USCS Charleston LLC,
USCS ATB LLC](12) and USCS Charleston Chartering LLC, each a Delaware limited
liability company (each of the foregoing entities individually a “Borrower” and
collectively, the “Borrowers”), the various commercial lending institutions as
are, or may from time to time become parties thereto (individually, a “Lender”
and collectively, the “Lenders”), CIBC, as letter of credit issuer (in such
capacity together with its successors in such capacity, the “Letter of Credit
Issuer”) and as administrative agent for the Lenders, and the Collateral Agent;

--------------------------------------------------------------------------------

(12)         Use appropriate combination of entities.

 

WHEREAS, contemporaneously in connection with the execution of the Credit
Agreement, all rights, titles, interests and obligations of the Existing
Collateral Agent under the Security Agreement have been assigned by the Existing
Collateral Agent to the Collateral Agent pursuant to that certain Assignment of
Liens and Security Interests dated as of even date herewith;

WHEREAS, the Borrowers have entered into or may from time to time enter into
Hedge Agreements with certain Hedge Counterparties as permitted under the terms
of the Credit Agreement; and

WHEREAS, as a condition precedent to the making of the Loans and the issuance of
the Letters of Credit under the Credit Agreement for the purpose of extending,
renewing and continuing loans under the Existing Credit Facility, and to the
extension of financial accommodations under the Hedge Agreements referred to
above, the Grantor is required to execute and deliver this Amendment;

WHEREAS, the Grantor has duly authorized the execution, delivery and performance
of this Amendment; and

WHEREAS, it is in the best interests of the Grantor to execute this Amendment
inasmuch as the Grantor will derive substantial direct and indirect benefits
from the extension, renewal and continuation of the corresponding loans under
the Existing Credit Facility and from Loans made from time to time to, and the
Letters of Credit issued on behalf of, the Borrowers by the Lenders and/or the
Letter of Credit Issuer pursuant to the Credit Agreement and the financial
accommodations made from time to time to the Borrowers by Secured Hedge
Counterparties pursuant to the Hedge Agreements.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, and in order to induce the Lenders and the
Letter of Credit Issuer to make Loans (including for the purpose of extending,
renewing and continuing loans under the Existing Credit Facility) to, and/or
issue or participate in Letters of Credit for the account of, the Borrowers
pursuant to the Credit Agreement and to induce the Secured Hedge Counterparties
to extend financial accommodations pursuant to the Secured Hedge Agreements,

 

Exhibit I-2 - 3

--------------------------------------------------------------------------------


 

the Grantor and the Collateral Agent hereby agree, for the benefit of each
Secured Party, to amend the Security Agreement as follows:

SECTION 1.           Each reference in the Security Agreement to “Collateral
Agent” shall be deemed to be a reference to “Collateral Agent” as defined
herein.

SECTION 2.           Amendment of Recitals.  The First Recital of the Security
Agreement is hereby amended by deleting its text in its entirety and inserting
the following text in lieu thereof:

“WHEREAS, pursuant to a Second Amended and Restated Credit Agreement, dated as
of November 3, 2004 (together with all amendments, supplements, restatements and
other modifications, if any, from time to time thereafter made thereto, the
“Credit Agreement”), by and among Grantor, U.S. Shipping Partners L.P., a
Delaware limited partnership, U.S. Shipping Operating LLC, [ITB Baltimore LLC,
ITB Groton LLC, ITB Jacksonville LLC, ITB Mobile LLC, ITB New York LLC, ITB
Philadelphia LLC, USS Chartering LLC, USCS Chemical Chartering LLC, USCS
Chemical Pioneer LLC, USCS Charleston LLC, USCS ATB LLC](13) and USCS Charleston
Chartering LLC, each a Delaware limited liability company (each of the foregoing
entities individually a “Borrower” and collectively, the “Borrowers”), the
various financial institutions as are or may become parties thereto
(collectively, the “Lenders”), Canadian Imperial Bank of Commerce, as letter of
credit issuer (in such capacity together with its successors in such capacity,
the “Letter of Credit Issuer”) and as administrative agent for the Lenders (in
such capacity together with its successors in such capacity, the “Administrative
Agent”), and the Collateral Agent, the Lenders and the Letter of Credit Issuer
have extended Commitments to make Credit Extensions to the Borrowers;”.

--------------------------------------------------------------------------------

(13)         Use appropriate combination of entities.

SECTION 3.           Amendment of Section 1.1.  Section 1.1 of the Security
Agreement is hereby amended by adding the following new definitions in the
appropriate place:

[“Guaranty” means that certain Guaranty in favor of the Collateral Agent
executed and delivered by Grantor dated as of even date herewith.](14)

--------------------------------------------------------------------------------

(14)         Use for USCS Chemical Pioneer LLC and USCS Chemical Chartering LLC.

 

“Securities Intermediary” means McDonald Investments, Inc., an affiliate of the
Collateral Agent, acting in its capacity as securities intermediary as defined
in the U.C.C.

SECTION 4.           Amendment of Section 2.2.  Section 2.2 of the Security
Agreement is hereby amended [(a) by adding the text “the Guaranty,” immediately
after the text “the Notes,”

 

 

Exhibit I-2 - 4

 

--------------------------------------------------------------------------------


 

and (b)](15)by adding the text “and each other Loan Party” immediately after the
text “of the Borrowers” in each of the two places where such text appears.

--------------------------------------------------------------------------------

(15)         Use for USCS Chemical Pioneer LLC and USCS Chemical Chartering LLC.

SECTION 5.           Amendment of Section 2.4.  Section 2.4 of the Security
Agreement is hereby amended (a) by adding the text “nor the Securities
Intermediary” immediately after the text “neither the Collateral Agent”, and (b)
by adding the text “or the Securities Intermediary” immediately after the text
“nor shall the Collateral Agent”, in each case in clause (c) thereof.

SECTION 6.           Amendment of Section 2.5.  Section 2.5 of the Security
Agreement is hereby amended (a) by adding the text “or any other Loan Party”
immediately after the text “against any Borrower” in clause (b)(i) thereof, and
(b) by adding the text “any other Loan Party,” immediately after the text “any
Borrower” in clause (g) thereof.

SECTION 7.           Amendment of Section 2.6.  Section 2.6 of the Security
Agreement is hereby amended by adding the text “or any other Loan Party”
immediately after (a) the text “acquire against any other Borrower”, (b) the
text “any Secured Party against any Borrower”, and (c) the text “receive from
any Borrower”.

SECTION 8.           Amendment of Section 3.1.11.  Section 3.1.11 of the
Security Agreement is hereby amended by deleting the text [“October 31,
2002”](16) [“May 31, 2004”](17) [“September 30, 2004”](18) and inserting the
text “December 15, 2004” in lieu thereof.

--------------------------------------------------------------------------------

(16)         Use for ITB entities and USS Chartering LLC.

(17)         Use for Chemical Chartering, Chemical Pioneer and Charleston.

(18)         Use for USCS ATB LLC.

 

SECTION 9.           Amendment of Section 4.1.1.  Section 4.1.1 of the Security
Agreement is hereby amended by inserting the text “material” immediately before
the text “Equipment; and”.

SECTION 10.         Amendment of Section 7.7.  Section 7.7 of the Security
Agreement is hereby amended by deleting the text “National City Bank” in each
place where it appears and inserting the text “KeyBank National Association” in
lieu thereof.

SECTION 11.         Amendment of Schedule II.  Schedule II to the Security
Agreement is hereby amended by deleting the text “USS Vessel Management Inc.”
and replacing with the text “U.S. Shipping Partners L.P.” in lieu thereof.

SECTION 12.         Reaffirmation of Representations and Warranties.  The
Grantor hereby represents and warrants unto the Collateral Agent and each Lender
that all of its representations and warranties contained in Article III of the
Security Agreement are true and correct.

SECTION 13.         Reaffirmation of Security Agreement.  This Amendment shall
be deemed to be an amendment to the Security Agreement, and the Security
Agreement, as amended hereby,

 

 

Exhibit I-2 - 5

--------------------------------------------------------------------------------


 

is hereby ratified, approved and confirmed in each and every respect.  All
references to the Security Agreement in any other document, instrument,
agreement or writing shall hereafter be deemed to refer to the Security
Agreement as amended hereby and as from time to time hereafter amended,
restated, supplemented or otherwise modified.

SECTION 14.         Re-Grant of Security Interest.  The Grantor hereby pledges,
hypothecates, assigns, charges, mortgages, delivers and transfers to the
Collateral Agent for its benefit and the ratable benefit of each of the Secured
Parties, and hereby grants to the Collateral Agent for its benefit and the
ratable benefit of each of the Secured Parties, a continuing security interest
in all of the Grantor’s right, title and interest, whether now existing or
hereafter arising or acquired, in and to all of the Collateral described in the
Security Agreement (as amended hereby).

SECTION 15.         Governing Law; Severability.  THIS AMENDMENT SHALL BE DEEMED
TO BE A CONTRACT MADE UNDER AND GOVERNED BY THE INTERNAL LAWS OF THE STATE OF
NEW YORK (WITHOUT REGARD TO ANY CONFLICTS OF LAW PRINCIPLES THAT WOULD REQUIRE
THE APPLICATION OF THE LAW OF ANY OTHER JURISDICTION).  Any provision of this
Amendment or the Security Agreement (as amended by this Amendment) which is
prohibited or unenforceable in any jurisdiction shall, as to such provision and
such jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions of this Amendment
or affecting the validity or enforceability of such provision in any other
jurisdiction.

SECTION 16.         NO ORAL AGREEMENTS.  THIS WRITTEN AMENDMENT AND THE OTHER
LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES HERETO AND MAY
NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES HERETO.

THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES HERETO.

SECTION 17.         Execution and Counterparts, Effectiveness.  This Amendment
may be executed by the parties hereto in several counterparts, each of which
shall be executed by the Grantor and the Collateral Agent and be deemed to be an
original and all of which shall constitute together but one and the same
agreement.  This Amendment shall become effective when counterparts hereof
executed on behalf of the Grantor and the Collateral Agent shall have been
received by the Collateral Agent.

SECTION 18.         Successors and Assigns.  This terms of this Amendment shall
(a) be binding upon the Grantor and its successors, transferees and assigns; and
(b) inure, together with the rights and remedies of the Collateral Agent
hereunder, to the benefit of the Collateral Agent and each other Secured Party
and their respective successors, transferees, and assigns.  Without limiting the
generality of the foregoing clause (b), any Secured Party may assign or
otherwise transfer (in whole or in part) any Note or any Loan held by it as
provided in Section 10.11.1 of the Credit Agreement and any Secured Hedge
Counterparty may assign or otherwise transfer (in whole or in part) its interest
pursuant to any Secured Hedge Agreement, and any successor or assignee thereof
shall thereupon become vested with all of the rights and benefits in respect

 

Exhibit I-2 - 6

--------------------------------------------------------------------------------


 

thereof granted to such Secured Party under any such Loan Document including any
Secured Hedge Agreement (including this Amendment), or otherwise, subject,
however, to any contrary provisions in such assignment or transfer, and as
applicable to the provisions of Section 10.11.1 and Article IX of the Credit
Agreement.

[Signatures on following pages]

 

Exhibit I-2 - 7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized as of the day and year
first above written.

 

[ITB BALTIMORE LLC]
[ITB GROTON LLC]
[ITB JACKSONVILLE LLC]
[ITB MOBILE LLC]
[ITB NEW YORK LLC]
[ITB PHILADELPHIA LLC]
[USS CHARTERING LLC]
[USCS CHEMICAL CHARTERING LLC]
[USCS CHEMICAL PIONEER LLC]
[USCS CHARLESTON LLC]
[USCS ATB LLC]

 





By:

 

Name:

Title:

 

 

Exhibit I-2 - 8

--------------------------------------------------------------------------------


 

COLLATERAL AGENT:

 

KEYBANK NATIONAL ASSOCIATION

 

 

By:

 

Name:

Title:

 

 

 

 

Exhibit I-2 - 9

--------------------------------------------------------------------------------

 


EXHIBIT J

 

FORM OF GUARANTY

 

THIS GUARANTY (this “Guaranty”), dated as of November  3, 2004, made by [USCS
CHEMICAL PIONEER LLC] [USCS CHEMICAL CHARTERING LLC], a Delaware limited
liability company (together with its permitted successors and assigns, the
“Guarantor”), in favor of KEYBANK NATIONAL ASSOCIATION, as Collateral Agent
under the Credit Agreement referred to below (in such capacity, together with
its successors and assigns, the “Collateral Agent”) for the benefit of the
Secured Parties (as defined below).

W I T N E S S E T H:

WHEREAS, pursuant to the terms of a certain Second Amended and Restated Credit
Agreement dated as of November 3, 2004 (as the same may be amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”) by
and among [Guarantor,](1) U.S. Shipping Partners L.P., a Delaware limited
partnership (the “MLP”), U.S. Shipping Operating LLC, ITB Baltimore LLC, ITB
Groton LLC, ITB Jacksonville LLC, ITB Mobile LLC, ITB New York LLC, ITB
Philadelphia LLC, USS Chartering LLC, [USCS Chemical Chartering LLC, USCS
Chemical Pioneer LLC,](2) USCS Charleston Chartering LLC, USCS Charleston LLC,
and USCS ATB LLC, each a Delaware limited liability company (collectively, the
“Borrowers”), the various financial institutions as are or may become parties
thereto (collectively, the “Lenders”), Canadian Imperial Bank of Commerce
(“CIBC”), as letter of credit issuer (the “Letter of Credit Issuer”), CIBC, as
administrative agent for the Lenders (in such capacity together with its
successors in such capacity, the “Administrative Agent”), and the Collateral
Agent, the Lenders and Letter of Credit Issuer have extended Commitments to make
Credit Extensions to the Borrowers;

--------------------------------------------------------------------------------

(1)           Delete for Guaranty delivered by a Subsidiary that is not a
Borrower.

(2)           Delete entity that is the Guarantor.

 

[WHEREAS, the Guarantor is a [direct] [indirect] wholly-owned subsidiary of
MLP;] (3)

--------------------------------------------------------------------------------

(3)           Use for Guaranty delivered by a Subsidiary that is not a Borrower.

 

WHEREAS, the Guarantor or one or more other Loan Parties have entered into or
may enter into certain Hedge Agreements (as defined in the Credit Agreement)
with one or more Lenders or Affiliates of a Lender (together with their
respective successors and assigns, the “Secured Hedge Counterparties”) pursuant
to the terms of the Credit Agreement (the “Secured Hedge Agreements”);

WHEREAS, it is a condition to the funding of the Loans and the issuance of
Letters of Credit under the Credit Agreement, and to the extension of financial
accommodations under the Hedge Agreements referred to above, that the Guarantor
execute and deliver this Guaranty;

WHEREAS, the Guarantor has duly authorized the execution, delivery and
performance of this Guaranty;

 

--------------------------------------------------------------------------------


 

NOW THEREFORE, for good and valuable consideration the receipt of which is
hereby acknowledged, and in order to induce the Lenders and the Letter of Credit
Issuer to enter into the Credit Agreement and to make Credit Extensions to the
Borrowers pursuant to the Credit Agreement, and to induce the Secured Hedge
Counterparties to enter into the Secured Hedge Agreements, the Guarantor agrees,
for the benefit of each Secured Party, as follows:

ARTICLE I

DEFINITIONS

SECTION 1.1         Certain Terms.  The following terms (whether or not
underscored) when used in this Guaranty, including its preamble and recitals,
shall have the following meanings (such definitions to be equally applicable to
the singular and plural forms thereof):

“Administrative Agent” is defined in the first recital.

“Borrower” and “Borrowers” is defined in the first recital.

“Collateral Agent” is defined in the preamble.

“Credit Agreement” is defined in the fourth recital.

“General Partner” means US Shipping General Partner LLC, the sole general
partner of MLP.

“Guarantor” is defined in the preamble.

“Guaranty” is defined in the preamble.

“Lenders” is defined in the first recital.

“Letter of Credit Issuer” is defined in the first recital.

“MLP” is defined in the first recital.

“Secured Hedge Agreement” is defined in the [second](4) recital.

“Secured Hedge Counterparty” is defined in the [second](5) recital.

--------------------------------------------------------------------------------

(4)           Use “third” for Guaranty delivered by a Subsidiary that is not a
Borrower.

(5)           Use “third” for Guaranty delivered by a Subsidiary that is not a
Borrower.

 

“Secured Party” means, as the context may require, any and all of the
Administrative Agent, the Collateral Agent, any Secured Hedge Counterparty, the
Letter of Credit Issuer and any Lender, and each of their respective successors,
transferees and assigns and any Affiliate of any of the foregoing party from
time to time to any Hedging Agreement with the Borrowers or any other Loan
Party.

 

2

--------------------------------------------------------------------------------


 

“U.C.C.” means the Uniform Commercial Code as in effect in the State of New
York, as the same may be amended from time to time.

SECTION 1.2         Credit Agreement Definitions.  Unless otherwise defined
herein or the context otherwise requires, terms used in this Guaranty, including
its preamble and recitals, have the meanings provided in the Credit Agreement.

SECTION 1.3         U.C.C. Definitions.  Unless otherwise defined herein or the
context otherwise requires, terms for which meanings are provided in the U.C.C.
are used in this Guaranty, including its preamble and recitals, with such
meanings.

ARTICLE II

GUARANTY PROVISIONS

SECTION 2.1         Guaranty.  The Guarantor hereby absolutely, unconditionally
and irrevocably

(a)           guarantees the full and punctual payment when due, whether at
stated maturity, by required prepayment, declaration, acceleration, demand or
otherwise, of all Obligations of the Borrowers and each other Loan Party now or
hereafter existing under the Credit Agreement, the Notes, each Secured Party
Hedge Agreement, and each other Loan Document to which any Borrower or any such
other Loan Party is or may become a party, whether for principal, interest,
fees, expenses or otherwise (including all such amounts which would become due
but for the operation of the automatic stay under Section 362(a) of the United
States Bankruptcy Code, 11 U.S.C. §362(a), and the operation of Sections 502(b)
and 506(b) of the United States Bankruptcy Code, 11 U.S.C. §502(b) and §506(b)),
and

(b)           indemnifies and holds harmless each Secured Party and each holder
of a Note for any and all costs and expenses (including reasonable attorney’s
fees and expenses) incurred by such Secured Party or such holder, as the case
may be, in enforcing any rights under this Guaranty;

provided, however, that the Guarantor shall be liable under this Guaranty for
the maximum amount of such liability that can be hereby incurred without
rendering this Guaranty, as it relates to the Guarantor, voidable under
applicable law relating to fraudulent conveyance or fraudulent transfer, and not
for any greater amount.  This Guaranty constitutes a guaranty of payment when
due and not of collection, and the Guarantor specifically agrees that it shall
not be necessary or required that any Secured Party or any holder of any Note
exercise any right, assert any claim or demand or enforce any remedy whatsoever
against the Borrowers or any other Loan Party (or any other Person) before or as
a condition to the obligations of the Guarantor hereunder.

SECTION 2.2         Acceleration of Guaranty.  The Guarantor agrees that, in the
event of the dissolution or insolvency of any Borrower, the General Partner, any
other Loan Party or the Guarantor, or the inability or failure of any Borrower,
the General Partner, any other Loan Party or the Guarantor to pay debts as they
become due, or an assignment by any Borrower, the General Partner, any other
Loan Party or the Guarantor for the benefit of creditors, or the

 

3

--------------------------------------------------------------------------------


 

commencement of any case or proceeding in respect of any Borrower, the General
Partner, any other Loan Party or the Guarantor under any bankruptcy, insolvency
or similar laws, and if such event shall occur at a time when any of the
Obligations of any Borrower and each other Loan Party may not then be due and
payable, the Guarantor will pay to the Lenders forthwith the full amount which
would be payable hereunder by the Guarantor if all such Obligations were then
due and payable.

SECTION 2.3         Guaranty Absolute, etc.  This Guaranty shall in all respects
be a continuing, absolute, unconditional and irrevocable guaranty of payment,
and shall remain in full force and effect until all Obligations of each Borrower
and each other Loan Party have been indefeasibly paid in full in cash, all
obligations of the Guarantor hereunder shall have been indefeasibly paid in full
in cash and all Commitments shall have terminated or expired and all Letters of
Credit shall have terminated or expired.  The Guarantor guarantees that the
Obligations of each Borrower and each other Loan Party will be paid strictly in
accordance with the terms of the Credit Agreement and each other Loan Document
under which they arise, regardless of any law, regulation or order now or
hereafter in effect in any jurisdiction affecting any of such terms or the
rights of any Secured Party or any holder of any Note with respect thereto.  The
liability of the Guarantor under this Guaranty shall be absolute, unconditional
and irrevocable irrespective of (a) any lack of validity, legality or
enforceability of the Credit Agreement, any Note or any other Loan Document; (b)
the failure of any Secured Party or any holder of any Note (i) to assert any
claim or demand or to enforce any right or remedy against any Borrower, any
other Loan Party or any other Person (including any other guarantor) under the
provisions of the Credit Agreement, any Note, any other Loan Document or
otherwise, or (ii) to exercise any right or remedy against any other guarantor
of, or collateral securing, any Obligations of any Borrower or any other Loan
Party; (c) any change in the time, manner or place of payment of, or in any
other term of, all or any of the Obligations of any Borrower or any other Loan
Party, or any other extension, compromise or renewal of any Obligation of any
Borrower or any other Loan Party; (d) any reduction, limitation, impairment or
termination of any Obligations of any Borrower or any other Loan Party for any
reason, including any claim of waiver, release, surrender, alteration or
compromise, and shall not be subject to (and the Guarantor hereby waives any
right to or claim of) any defense or setoff, counterclaim, recoupment or
termination whatsoever by reason of the invalidity, illegality, nongenuineness,
irregularity, compromise, unenforceability of, or any other event or occurrence
affecting, any Obligations of any Borrower, any other Loan Party or otherwise;
(e) any amendment to, extension, rescission, waiver, or other modification of,
or any consent to departure from, any of the terms of the Credit Agreement, any
Note or any other Loan Document; (f) any addition, exchange, release, surrender
or non-perfection of any collateral, or any amendment to or waiver or release or
addition of, or consent to departure from, any other guaranty, held by any
Secured Party or any holder of any Note securing any of the Obligations of any
Borrower or any other Loan Party; or (g) any other circumstance which might
otherwise constitute a defense available to, or a legal or equitable discharge
of, any Borrower, any other Loan Party, any surety or any guarantor.

SECTION 2.4         Reinstatement, etc.  The Guarantor agrees that  this
Guaranty shall continue to be effective or be reinstated, as the case may be, if
at any time any payment (in whole or in part) of any of the Obligations is
rescinded or must otherwise be restored by any Secured Party or any holder of
any Note, upon the insolvency, bankruptcy or reorganization of

 

4

--------------------------------------------------------------------------------


 

any Borrower, the General Partner, any other Loan Party or otherwise, all as
though such payment had not been made.

SECTION 2.5         Waiver, etc. The Guarantor hereby expressly waives
promptness, diligence, presentment, notice of acceptance and any other notice
with respect to any of the Obligations of any Borrower or any other Loan Party
and this Guaranty and any requirement that the Collateral Agent, any other
Secured Party or any holder of any Note protect, secure, perfect or insure any
security interest or Lien, or any property subject thereto, or exhaust any right
or take any action against any Borrower, any other Loan Party or any other
Person (including any other guarantor) or entity or any collateral securing the
Obligations of any Borrower or any other Loan Party, as the case may be.

SECTION 2.6         Waiver of Subrogation.  Until one year and one day after the
indefeasible payment in full in cash of all Obligations, the termination and
expiration of all Commitments and all other commitments of the Secured Parties
under the Loan Documents, including, without limitation, the Secured Hedge
Agreements, and the termination and expiration of all Letters of Credit, the
Guarantor hereby irrevocably waives any claim or other rights which it may now
or hereafter acquire against any Borrower or any other Loan Party that arise
from the existence, payment, performance or enforcement of the Guarantor’s
obligations under this Guaranty or any other Loan Document, including any right
of subrogation, reimbursement, exoneration, or indemnification, any right to
participate in any claim or remedy of the Secured Parties against any Borrower
or any other Loan Party or any collateral which the Collateral Agent now has or
hereafter acquires, whether or not such claim, remedy or right arises in equity,
or under contract, statute or common law, including the right to take or receive
from any Borrower or any other Loan Party, directly or indirectly, in cash or
other property or by set-off or in any manner, payment or security on account of
such claim or other rights.  If any amount shall be paid to the Guarantor in
violation of the preceding sentence and the Obligations shall not have been
indefeasibly paid in cash in full and all Commitments and all other commitments
by any Secured Party to any Borrower under the Loan Documents, including,
without limitation, the Secured Hedge Agreements, have not been terminated or
expired and all Letters of Credit have not been terminated or expired, such
amount shall be deemed to have been paid to the Guarantor for the benefit of,
and held in trust for, the Secured Parties, and shall forthwith be paid to the
Secured Parties to be credited and applied upon the Obligations, whether matured
or unmatured.  The Guarantor acknowledges that it will receive direct and
indirect benefits from the financing arrangements contemplated by the Credit
Agreement and that the waiver set forth in this Section 2.6 is knowingly made in
contemplation of such benefits.

SECTION 2.7         Successors, Transferees and Assigns; Transfers of Notes,
etc.  This Guaranty shall (a) be binding upon the Guarantor, and its successors,
transferees and assigns (provided that the Guarantor may not assign any of its
obligations hereunder without the prior written consent of the Lenders in
accordance with the Credit Agreement) and (b) inure to the benefit of and be
enforceable by the Collateral Agent and each other Secured Party.

Without limiting the generality of the foregoing clause (b), any Lender may
assign or otherwise transfer (in whole or in part) any Note or Credit Extension
held by it to any other Person or entity, and such other Person or entity shall
thereupon become vested with all rights and benefits in respect thereof granted
to such Lender under any Loan Document (including this Guaranty) or

 

5

--------------------------------------------------------------------------------


 

otherwise, subject, however, to any contrary provisions in such assignment or
transfer, and to the provisions of Section 10.11 and Article IX of the Credit
Agreement.

ARTICLE III

REPRESENTATIONS AND WARRANTIES

SECTION 3.1         Representations and Warranties.  The Guarantor hereby
represents and warrants unto each Secured Party [that all representations and
warranties made by the Guarantor in Article VI of the Credit Agreement or in any
other Loan Document are true and correct.](6) [(a) that all representations and
warranties made by any Borrower with respect to the Guarantor as set forth in
Article VI of the Credit Agreement or any other Loan Document are true and
correct as of the date hereof as if such representations or warranties were set
forth in full in this Guaranty and made by the Guarantor and (b) as set forth
below in Sections 3.2 through Section 3.6.](7)

--------------------------------------------------------------------------------

(6)           Use for Guaranty delivered by a Borrower.

(7)           Use for Guaranty delivered by a Subsidiary that is not a Borrower.

 

SECTION 3.2         [Organization, etc.  Each of the Guarantor and each
Subsidiary of the Guarantor is a partnership, limited liability company or
corporation, as the case may be, validly organized and existing and in good
standing under the laws of the State of Delaware, is duly qualified to do
business and is in good standing as a foreign partnership, limited liability
company or corporation, as the case may be, in each jurisdiction where the
nature of their respective business require such qualification, except where the
failure to be so qualified could not reasonably be expected to have a Material
Adverse Effect and have full limited liability company, partnership or
corporate, as the case may be, power and authority and hold all requisite
governmental licenses, permits and other approvals (a) to enter into and perform
their Obligations under this Guaranty and each other Transaction Document to
which they are a party and (b) to own and hold under lease their respective
property and to conduct their respective business substantially as currently
conducted by each of them, except in the case of clause (b), where the failure
to have licenses, permits and other approvals could not reasonably be expected
to have a Material Adverse Effect.

SECTION 3.3         Due Authorization, Non-Contravention, etc.  The execution,
delivery and performance by the Guarantor of this Guaranty and each other
Transaction Document executed or to be executed by it is within the Guarantor’s
limited liability company, partnership or corporate, as applicable, powers, have
been duly authorized by all necessary company action, and do not

(a)           contravene the Guarantor’s or any other Loan Party’s Organic
Documents;

(b)           contravene any contractual restriction, law or governmental
regulation or court decree or order binding on or affecting the Guarantor or any
other Loan Party; or

(c)           result in, or require the creation or imposition of, any Lien on
any of the Guarantor’s or any other Loan Party’s properties (except those
specifically created pursuant to the Transaction Documents).

 

6

--------------------------------------------------------------------------------


 

SECTION 3.4         Validity, etc.  This Guaranty constitutes, and each other
Transaction Document executed by the Guarantor will, on the due execution and
delivery thereof, constitute, the legal, valid and binding obligations of the
Guarantor enforceable in accordance with their respective terms, except as the
enforceability thereof may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally, by general equitable principles (whether
enforcement is sought by proceedings in equity or at law) and an implied
covenant of good faith and fair dealing.

SECTION 3.5         Informed on Financial Condition.  The Guarantor has
knowledge of the Borrowers’ and each other Loan Party’s financial condition and
affairs and has adequate means to obtain from the Borrowers and each other Loan
Party on an ongoing basis information relating thereto and to the Borrowers’ and
such Loan Party’s ability to pay and perform the Obligations, and agrees to
assume the responsibility for keeping, and to keep, so informed for so long as
this Guaranty is in effect.  The Guarantor acknowledges and agrees that the
Secured Parties shall have no obligation to investigate the financial condition
or affairs of any Loan Party for the benefit of the Guarantor nor to advise the
Guarantor of any fact respecting, or any change in, the financial condition or
affairs of the Borrowers or any other Loan Party that might become known to any
Secured Party at any time, whether or not such Secured Party knows or believes
or has reason to know or believe that any such fact or change is unknown to the
Guarantor, or might (or does) materially increase the risk of the Guarantor as
guarantor, or might (or would) affect the willingness of the Guarantor to
continue as a guarantor of the Obligations.](8)

--------------------------------------------------------------------------------

(8)           Use for Guaranty delivered by a Subsidiary that is not a Borrower.

 

 

SECTION 3.6         Benefit to Guarantor.  The Guarantor represents that it is
in the best interests of the Guarantor to execute this Guaranty inasmuch as the
Guarantor will derive substantial direct and indirect benefits from the Loans
made from time to time to, and the Letters of Credit issued on behalf of, the
Borrowers by the Lenders and/or Letter of Credit Issuer pursuant to the Credit
Agreement, and the financial accommodations made from time to time to the
Borrowers or any Guarantor by the Secured Hedge Counterparties pursuant to the
Hedge Agreements, the Guarantor is willing to guarantee the obligations of the
Borrowers and the other Loan Parties under the Credit Agreement, any Note, any
Secured Hedge Agreement, and the other Loan Documents, and the Guarantor agrees
that the Secured Parties are relying on this representation in agreeing to make
Credit Extensions to the Borrowers.

 

ARTICLE IV

COVENANTS, ETC.

SECTION 4.1         Affirmative Covenants.  The Guarantor covenants and agrees
that, until the indefeasible payment in full in cash of all Obligations and the
termination or expiration of all Commitments, and all other commitments of the
Secured Parties under the Loan Documents, including, without limitation, the
Secured Hedge Agreements, and all Letters of Credit, the Guarantor will, unless
the requisite number of Lenders, as set forth in the Credit Agreement, shall
otherwise consent in writing, perform, comply with and be bound by each of

 

7

--------------------------------------------------------------------------------


 

the agreements, covenants and obligations set forth in Section 7.1 of the Credit
Agreement as if such obligations were set forth in full in this Guaranty and as
if such obligations were undertaken by the Guarantor.

SECTION 4.2         Negative Covenants.  The Guarantor covenants and agrees
that, until the indefeasible payment in full in cash of all Obligations and the
termination or expiration of all Commitments, and all other commitments of the
Secured Parties under the Loan Documents, including, without limitation, the
Secured Hedge Agreements, and all Letters of Credit, the Guarantor will not,
without the prior written consent of the requisite number of Lenders, as set
forth in the Credit Agreement, do anything prohibited by Section 7.2 of the
Credit Agreement as if each such prohibition was set forth in full in this
Guaranty and as if each such prohibition was applicable to the Guarantor.

ARTICLE V

MISCELLANEOUS PROVISIONS

SECTION 5.1         Loan Document.  This Guaranty is a Loan Document executed
pursuant to the Credit Agreement and shall (unless otherwise expressly indicated
herein) be construed, administered and applied in accordance with the terms and
provisions thereof.

SECTION 5.2         Binding on Successors, Transferees and Assigns; Assignment. 
In addition to, and not in limitation of, but subject to the provisions of,
Section 2.7, this Guaranty shall be binding upon the Guarantor and its
successors, transferees and assigns and shall inure to the benefit of and be
enforceable by each Secured Party and each holder of a Note and their respective
successors, transferees and assigns (to the full extent provided pursuant to
Section 2.7); provided, however, that the Guarantor may not assign any of its
obligations hereunder without the prior written consent of all Lenders.

SECTION 5.3         Amendments, etc.  No amendment to or waiver of any provision
of this Guaranty, nor consent to any departure by the Guarantor herefrom, shall
in any event be effective unless the same shall be in writing and signed by the
Collateral Agent (with the consent of the requisite Lenders prior to the payment
in full of the Credit Extensions and the termination or expiration of the
Commitments and the Letters of Credit and thereafter with the consent of all the
Secured Hedge Counterparties), and then such waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given.

SECTION 5.4         Addresses for Notices to the Guarantor.  All notices and
other communications hereunder to the Guarantor shall be in writing (including
telegraphic communication) and mailed or telegraphed or delivered to it,
addressed to it at the address set forth below its signature hereto or at such
other address as shall be designated by the Guarantor in a written notice to the
Collateral Agent at the address specified in the Credit Agreement complying as
to delivery with the terms of this Section.  Any notice, if mailed and properly
addressed with postage prepaid or if properly addressed and sent by pre-paid
courier service, shall be deemed given when received; any notice, if transmitted
by facsimile, shall be deemed given when received; any notice, if transmitted
(receipt electronically confirmed in the case of facsimile).

 

8

--------------------------------------------------------------------------------


 

SECTION 5.5         No Waiver; Remedies.  In addition to, and not in limitation
of, Section 2.3 and Section 2.5, no failure on the part of any Secured Party or
any holder of a Note to exercise, and no delay in exercising, any right
hereunder shall operate as a waiver thereof; nor shall any single or partial
exercise of any right hereunder preclude any other or further exercise thereof
or the exercise of any other right.  The remedies herein provided are cumulative
and not exclusive of any remedies provided by law.

SECTION 5.6         Section Captions.  Section captions used in this Guaranty
are for convenience of reference only, and shall not affect the construction of
this Guaranty.

SECTION 5.7         Setoff.  In addition to, and not in limitation of, any
rights of any Secured Party or any holder of a Note under applicable law, each
Secured Party and each such holder shall, upon the occurrence of any Default
described in clauses (a) through (d) of Section 8.1.9 of the Credit Agreement or
any Event of Default, have the right to appropriate and apply to the payment of
the obligations of the Guarantor owing to it hereunder, whether or not then due,
and the Guarantor hereby grants to each Secured Party and each such holder a
continuing security interest in, any and all balances, credits, deposits,
accounts or moneys of the Guarantor then or thereafter maintained with such
Secured Party or such holder and any and all property of every kind or
description of or in the name of the Guarantor now or hereafter, for any reason
or purpose whatsoever, in the possession or control of, or in transit to, such
Secured Party, such holder or any agent or bailee for such Secured Party or such
holder; provided, however, that any such appropriation and application shall be
subject to the provisions of Section 4.8 of the Credit Agreement.

SECTION 5.8         Severability.  Any provision of this Guaranty which is
prohibited or unenforceable in any jurisdiction shall, as to such provision and
such jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions of this Guaranty
or affecting the validity or enforceability of such provision in any other
jurisdiction.

SECTION 5.9         Governing Law, Entire Agreement, etc.  THIS GUARANTY SHALL
BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE
OF NEW YORK (WITHOUT GIVING EFFECT TO THE PRINCIPLES THEREOF RELATING TO
CONFLICT OF LAW EXCEPT SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW). 
THIS GUARANTY AND THE OTHER TRANSACTION DOCUMENTS CONSTITUTE THE ENTIRE
UNDERSTANDING AMONG THE PARTIES HERETO WITH RESPECT TO THE SUBJECT MATTER HEREOF
AND SUPERSEDE ANY PRIOR AGREEMENTS, WRITTEN OR ORAL, WITH RESPECT THERETO.

SECTION 5.10       Forum Selection and Consent to Jurisdiction.  ANY LITIGATION
BASED HEREON, OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH, THIS GUARANTY, OR
ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER VERBAL OR WRITTEN)
OR ACTIONS OF THE SECURED PARTIES OR THE GUARANTOR SHALL BE BROUGHT AND
MAINTAINED EXCLUSIVELY IN THE COURTS OF THE STATE OF NEW YORK IN THE BOROUGH OF
MANHATTAN, CITY AND STATE OF NEW

 

9

--------------------------------------------------------------------------------


 

YORK OR IN THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW
YORK; PROVIDED, HOWEVER, THAT ANY SUIT SEEKING ENFORCEMENT AGAINST ANY
COLLATERAL OR OTHER PROPERTY MAY BE BROUGHT, AT THE COLLATERAL AGENT’S OPTION,
IN THE COURTS OF ANY JURISDICTION WHERE SUCH COLLATERAL OF OTHER PROPERTY MAY BE
FOUND.  THE GUARANTOR HEREBY EXPRESSLY AND IRREVOCABLY SUBMITS TO THE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK IN THE BOROUGH OF MANHATTAN,
CITY AND STATE OF NEW YORK AND OF THE UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF NEW YORK FOR THE PURPOSE OF ANY SUCH LITIGATION AS SET
FORTH ABOVE AND IRREVOCABLY AGREES TO BE BOUND BY ANY JUDGMENT RENDERED THEREBY
IN CONNECTION WITH SUCH LITIGATION.  THE GUARANTOR FURTHER IRREVOCABLY CONSENTS
TO THE SERVICE OF PROCESS BY REGISTERED MAIL, POSTAGE PREPAID, OR BY PERSONAL
SERVICE WITHIN OR WITHOUT THE STATE OF NEW YORK.  THE GUARANTOR HEREBY EXPRESSLY
AND IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION
WHICH IT MAY HAVE OR HEREAFTER MAY HAVE TO THE LAYING OF VENUE OF ANY SUCH
LITIGATION BROUGHT IN ANY SUCH COURT REFERRED TO ABOVE AND ANY CLAIM THAT ANY
SUCH LITIGATION HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.  TO THE EXTENT THAT
THE GUARANTOR HAS OR HEREAFTER MAY ACQUIRE ANY IMMUNITY FROM JURISDICTION OF ANY
COURT OR FROM ANY LEGAL PROCESS (WHETHER THROUGH SERVICE OR NOTICE, ATTACHMENT
PRIOR TO JUDGMENT, ATTACHMENT IN AID OF EXECUTION OR OTHERWISE) WITH RESPECT TO
ITSELF OR ITS PROPERTY, THE GUARANTOR HEREBY IRREVOCABLY WAIVES SUCH IMMUNITY IN
RESPECT OF ITS OBLIGATIONS UNDER THIS GUARANTY AND THE OTHER TRANSACTION
DOCUMENTS.

SECTION 5.11       Waiver of Jury Trial.  EACH SECURED PARTY BY ACCEPTING THE
BENEFITS OF THIS GUARANTY AND THE GUARANTOR HEREBY KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY WAIVE ANY RIGHTS THEY MAY HAVE TO A TRIAL BY JURY IN RESPECT OF
ANY LITIGATION BASED HEREON, OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH,
THIS GUARANTY OR ANY OTHER TRANSACTION DOCUMENT, OR ANY COURSE OF CONDUCT,
COURSE OF DEALING, STATEMENTS (WHETHER VERBAL OR WRITTEN) OR ACTIONS OF THE
SECURED PARTIES OR THE GUARANTOR.  THE GUARANTOR ACKNOWLEDGES AND AGREES THAT IT
HAS RECEIVED FULL AND SUFFICIENT CONSIDERATION FOR THIS PROVISION (AND EACH
OTHER PROVISION OF EACH OTHER TRANSACTION DOCUMENT TO WHICH IT IS A PARTY) AND
THAT THIS PROVISION IS A MATERIAL INDUCEMENT FOR THE LENDERS ENTERING INTO THE
CREDIT AGREEMENT.

SECTION 5.12       NO ORAL AGREEMENTS.  THIS WRITTEN GUARANTY AND THE OTHER LOAN
DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF

 

10

--------------------------------------------------------------------------------


 

PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.

THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

 

11

--------------------------------------------------------------------------------


 

                IN WITNESS WHEREOF, the Guarantor has caused this Guaranty to be
duly executed and delivered by its officer thereunto duly authorized as of the
date first above written.

 

 

 

[USCS CHEMICAL PIONEER LLC]

 

[USCS CHEMICAL CHARTERING LLC],

 

a Delaware limited liability company

 

 

 

 

 

 

 

By:

 

 

Name: Paul Gridley

 

Title:Chairman and Chief Executive Officer

 

 

 

 

 

 

 

Address:

c/o U.S. Shipping Partners L.P.

 

 

399 Thornall Street

 

 

Edison, NJ 08837

 

 

 

 

Facsimile:

732-635-1940

 

 

 

S - 1

--------------------------------------------------------------------------------

 


EXHIBIT K-1

FORM OF SECOND OMNIBUS ACKNOWLEDGMENT
AND AMENDMENT OF AGREEMENTS

THIS SECOND OMNIBUS ACKNOWLEDGMENT AND AMENDMENT OF AGREEMENTS, dated as of
November 3, 2004 (this “Second Omnibus Acknowledgment”), is entered into by and
among AMERADA HESS CORPORATION, a Delaware corporation (“Hess”), USS CHARTERING
LLC, a Delaware limited liability company (“Charter LLC”), and KEYBANK NATIONAL
ASSOCIATION as Collateral Agent (together with its successors in such capacity,
the “Collateral Agent”).  Unless otherwise defined herein, defined terms used
herein have the same meanings as assigned to such terms in the Second Amended
and Restated Credit Agreement (as defined below).

W  I  T  N  E  S  S:

WHEREAS, Hess and Charter LLC entered into a Support Agreement dated as of
September 13, 2002, as amended by that Omnibus Acknowledgment and Amendment of
Agreements dated as of April 13, 2004 (said agreement, together with each of the
Schedules thereto, as so amended, the “Support Agreement”) in consideration for
and in connection with the purchase of vessels by various affiliates of Charter
LLC from various affiliates of Hess pursuant to that certain Asset Purchase
Agreement dated as of July 18, 2002 by and among Hess, Charter LLC, various
affiliates of Hess and various affiliates of Charter LLC;

WHEREAS, Hess is the charterer under a time charter dated September 1, 2002
entered into with Charter LLC;

WHEREAS, Charter LLC, United States Shipping Master LLC (“Shipping Master”),
United States Shipping LLC, ITB Baltimore LLC, ITB Groton LLC, ITB Jacksonville
LLC, ITB Mobile LLC, ITB New York LLC, ITB Philadelphia LLC, USS Transport LLC,
USS Vessel Management Inc., USCS Chemical Shipping, USCS Chemical Transport LLC,
USCS Chemical Chartering LLC, USCS Chemical Pioneer LLC, and USCS Charleston LLC
(collectively, the “Original Borrowers” and individually, an “Original
Borrower”) have heretofore entered into that certain Amended and Restated Credit
Agreement, dated as of April 13, 2004, as amended by that First Amendment to
Amended and Restated Credit Agreement, dated as of August 5, 2004 (the “Existing
Credit Facility”), by and among the Original Borrowers, the commercial lending
institutions parties thereto (the “Existing Lenders”), Canadian Imperial Bank of
Commerce (“CIBC”), as administrative agent for the Lenders, CIBC, as issuer of
the letters of credit, and National City Bank as the collateral agent (the
“Existing Collateral Agent”);

WHEREAS, in connection with the Existing Credit Facility, (i) Hess, Charter LLC
and the Existing Collateral Agent have heretofore executed and delivered that
certain Consent and Agreement dated as of September 13, 2002, as amended by that
Omnibus Acknowledgment and Amendment of Agreements dated as of April 13, 2004
(as so amended, the “Consent”) and (ii) Hess and the Existing Collateral Agent
have heretofore executed and delivered that certain Consent and Agreement
(Support Agreement) dated as of September 13, 2002 which was also signed by
CIBC, as administrative agent, and acknowledged and agreed to by Charter LLC, as

 

Exhibit K-1 - 1

--------------------------------------------------------------------------------


 

amended by that Omnibus Acknowledgment and Amendment of Agreements dated as of
April 13, 2004 (as so amended, the “Support Consent”);

WHEREAS, Shipping Master intends to reorganize and restructure in part by
creating U.S. Shipping Partners L.P. (the “Parent”) and offering ownership of
the Parent to the public through the sale of common units representing limited
partner interests in the Parent pursuant to a Registration Statement on Form S-1
(No. 333-118141) (the “Equity Offering”);

WHEREAS, the Existing Credit Facility is being amended and restated pursuant to
a Second Amended and Restated Credit Agreement, dated as of November 3, 2004 (as
amended, supplemented, renewed, refinanced, extended, increased, restated or
otherwise modified from time to time thereafter, the “Second Amended and
Restated Credit Agreement”), by and among Charter LLC, Parent, U.S. Shipping
Operating LLC, ITB Baltimore LLC, ITB Groton LLC, ITB Jacksonville LLC, ITB
Mobile LLC, ITB New York LLC, ITB Philadelphia LLC, USCS Chemical Chartering
LLC, USCS Chemical Pioneer LLC, USCS Charleston LLC, USCS Charleston Chartering
LLC and USCS ATB LLC (each of the foregoing entities individually a “Borrower”
and collectively, the “Borrowers”), the various commercial lending institutions
as are, or may from time to time, become parties thereto (individually, a
“Lender” and collectively, the “Lenders”), CIBC, as administrative agent for the
Lenders (in such capacity, together with its successors in such capacity, the
“Administrative Agent”), and as issuer of the letters of credit (in such
capacity, together with its successors in such capacity, the “Letter of Credit
Issuer”), and the Collateral Agent (the Collateral Agent, the Lenders, the
Administrative Agent, the Letter of Credit Issuer and the counterparties to
certain hedge agreements hereinafter collectively referred to as the “Secured
Parties”);

WHEREAS, KeyBank National Association has succeeded the Existing Collateral
Agent as the Collateral Agent (as defined in each of the Consent and Support
Consent) pursuant to that certain Assignment of Liens and Security Interests,
dated November 3, 2004, by and between National City Bank, as the former
collateral agent, and KeyBank National Association, as Collateral Agent; and

WHEREAS, it is a condition to the obligations of the Secured Parties under the
Second Amended and Restated Credit Agreement that Hess execute and deliver this
Second Omnibus Acknowledgment.

NOW, THEREFORE, in consideration of the foregoing, and for good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto, intending to be legally bound, do hereby agree, for the benefit
of each Secured Party, as follows:

SECTION 1.           Acknowledgment.  Hess hereby acknowledges (a) that the
Credit Agreement referred to in each of the Support Agreement, Consent, and
Support Consent has been amended, restated, and extended, and the loan
commitments thereunder refinanced, pursuant to the Second Amended and Restated
Credit Agreement; and (b) the refinancing, refunding, renewals and extended
maturity of the Loans as set forth in the Second Amended and Restated Credit
Agreement, the Equity Offering, and its related transactions (as contemplated by
the Contribution Agreement).

 

Exhibit K-1 - 2

--------------------------------------------------------------------------------


 

SECTION 2.           Ratification.  Hess and each of the parties hereto, if a
signatory thereto, hereby ratifies, approves, and confirms the terms and
continued effectiveness of each of the Support Agreement, Consent, and Support
Consent (including without limitation Section 4(g) thereof), each as amended by
Section 3 hereof, in each and every respect following the consummation of the
transactions contemplated by the Second Amended and Restated Credit Agreement,
including the Equity Offering and its related transactions.

SECTION 3.           Amendment of Definitions.  Each of the defined terms
“Collateral Agent,” “Lenders,” “Administrative Agent,” Letter of Credit Issuer,”
“Parent” and “Secured Parties” (and their respective plural or singular forms,
as applicable) defined in this Second Omnibus Acknowledgment is hereby
incorporated into each of the Support Agreement, Consent and Support Consent as
if defined as such therein.  Any and all references to “Credit Agreement” in
each of the Support Agreement, Consent and Support Consent shall be deemed to be
references to the Second Amended and Restated Credit Agreement as defined
herein.

SECTION 4.           Separate Counterparts.  This Second Omnibus Acknowledgment
may be executed in separate counterparts, each of which when so executed and
delivered shall be an original but all of such counterparts shall constitute one
and the same instrument.

SECTION 5.           Severability.  Any provision of this Second Omnibus
Acknowledgment that is prohibited or unenforceable in any jurisdiction shall, as
to such jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.

SECTION 6.           Successors and Assigns.  This Second Omnibus Acknowledgment
shall be binding upon and inure to the benefit of Hess, Charter LLC, the
Collateral Agent, the Administrative Agent, the other Secured Parties and their
respective successors and assigns including all purchasers of a Vessel (as
defined in the Support Agreement) and all owners of the equity interests in
Charter LLC, ITB Baltimore LLC, ITB Groton LLC, ITB Jacksonville LLC, ITB Mobile
LLC, ITB New York LLC, ITB Philadelphia LLC, and U.S. Shipping Operating LLC, in
each case following the exercise of remedies by the Collateral Agent.

SECTION 7.           Governing Law.  THIS SECOND OMNIBUS ACKNOWLEDGMENT AND THE
RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK
WITHOUT REGARD TO CONFLICT OF LAWS PRINCIPLES THAT WOULD APPLY THE LAWS OF
ANOTHER JURISDICTION.

SECTION 8.           CONSENT TO JURISDICTION.  ANY LITIGATION BASED HEREON, OR
ARISING OUT OF, UNDER, OR IN CONNECTION WITH, THIS SECOND OMNIBUS
ACKNOWLEDGMENT, OR ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER
VERBAL OR WRITTEN) OR ACTIONS OF ANY SUCH PARTY WITH RESPECT TO THIS SECOND
OMNIBUS ACKNOWLEDGMENT, SHALL BE BROUGHT AND MAINTAINED EXCLUSIVELY IN THE
COURTS OF THE STATE OF NEW YORK IN THE BOROUGH OF MANHATTAN, CITY AND STATE OF
NEW YORK OR IN THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW
YORK.  EACH OF THE PARTIES HERETO HEREBY EXPRESSLY AND IRREVOCABLY SUBMITS TO
THE JURISDICTION OF SUCH COURTS OF THE STATE OF NEW YORK IN THE BOROUGH OF

 

Exhibit K-1 - 3

--------------------------------------------------------------------------------


 

MANHATTAN, CITY AND STATE OF NEW YORK AND OF THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK FOR THE PURPOSE OF ANY SUCH LITIGATION AS
SET FORTH ABOVE AND IRREVOCABLY AGREES TO BE BOUND BY ANY JUDGMENT RENDERED
THEREBY IN CONNECTION WITH SUCH LITIGATION.  EACH OF THE PARTIES HERETO FURTHER
IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS BY REGISTERED MAIL, POSTAGE
PREPAID, OR BY PERSONAL SERVICE WITHIN OR WITHOUT THE STATE OF NEW YORK.  EACH
OF THE PARTIES HERETO HEREBY EXPRESSLY AND IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY LAW, ANY OBJECTION WHICH IT MAY HAVE OR HEREAFTER MAY HAVE
TO THE LAYING OF VENUE OF ANY SUCH LITIGATION BROUGHT IN ANY SUCH COURT REFERRED
TO ABOVE AND ANY CLAIM THAT ANY SUCH LITIGATION HAS BEEN BROUGHT IN AN
INCONVENIENT FORUM.  TO THE EXTENT THAT ANY PARTY HAS OR HEREAFTER MAY ACQUIRE
ANY IMMUNITY FROM JURISDICTION OF ANY COURT OR FROM ANY LEGAL PROCESS (WHETHER
THROUGH SERVICE OR NOTICE, ATTACHMENT PRIOR TO JUDGMENT, ATTACHMENT IN AID OF
EXECUTION OR OTHERWISE) WITH RESPECT TO ITSELF OR ITS PROPERTY, SUCH PARTY
HEREBY IRREVOCABLY WAIVES SUCH IMMUNITY IN RESPECT OF ITS OBLIGATIONS UNDER THIS
SECOND OMNIBUS ACKNOWLEDGMENT.

SECTION 9.           WAIVERS OF JURY TRIAL.  EACH PARTY HERETO HEREBY KNOWINGLY,
VOLUNTARILY AND INTENTIONALLY WAIVES ANY RIGHTS IT MAY HAVE TO A TRIAL BY JURY
IN RESPECT OF ANY LITIGATION BASED HEREON, OR ARISING OUT OF, UNDER, OR IN
CONNECTION WITH, THIS SECOND OMNIBUS ACKNOWLEDGMENT, OR ANY COURSE OF CONDUCT,
COURSE OF DEALING, STATEMENTS (WHETHER VERBAL OR WRITTEN) OR ACTIONS OF ANY SUCH
PARTY WITH RESPECT TO THIS SECOND OMNIBUS ACKNOWLEDGMENT.  EACH PARTY HERETO
ACKNOWLEDGES AND AGREES THAT IT HAS RECEIVED FULL AND SUFFICIENT CONSIDERATION
FOR THIS PROVISION AND THAT THIS PROVISION IS A MATERIAL INDUCEMENT FOR EACH
SECURED PARTY ENTERING INTO THE SECOND AMENDED AND RESTATED CREDIT AGREEMENT AND
THE HEDGE AGREEMENTS AND MAKING THE CREDIT EXTENSIONS.

 

Exhibit K-1 - 4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Second Omnibus
Acknowledgment as of the date first above written.

AMERADA HESS CORPORATION

 

By:

 

Name:

Title:

Address:

 

 

 

 

S - 1

--------------------------------------------------------------------------------


 

KEYBANK NATIONAL ASSOCIATION,

not in its individual capacity but solely as

Collateral Agent

 

By:

 

Name:

Title:

Address:

Preston Commons West Tower

 

8117 Preston Road, Ste. 440

 

Dallas, Texas 75225

 

S - 2

--------------------------------------------------------------------------------


 

USS CHARTERING LLC

 

 

 

By:

 

Name:

Title:

Address:

c/o U.S. Shipping Partners L.P.

 

399 Thornall Street

 

Edison, NJ 08837

 

S - 3

--------------------------------------------------------------------------------


AGREED TO AND ACCEPTED BY:

 

CANADIAN IMPERIAL BANK OF

COMMERCE, not in its individual capacity

but solely as Administrative Agent

 

 

By:

 

Name:

Title:

Address:

 

 

 

 

 

 

S - 4

--------------------------------------------------------------------------------

 


EXHIBIT K-2

FORM OF CONSENT AND AGREEMENT
(FOR FUTURE CHARTERS)

CONSENT AND AGREEMENT (this “Consent”), dated as of                 , 20  , by
and among                      (“         ”), [USCS Chemical Chartering LLC](1),
a Delaware limited liability company (together with its successors and assigns,
“Chartering LLC”), and KeyBank National Association as Collateral Agent
(together with its successors in such capacity, the “Collateral Agent”). 
                 is the charterer of one or more vessels (the “Vessels”), each
of which is owned by a subsidiary of U.S. Shipping Partners L.P. (the “Vessel
Owner”), under a [time charter] [contract of affreightment] dated
                , 20   entered into with Chartering LLC (as amended,
supplemented, restated or otherwise modified and in effect, the “Charter”).  
                  acknowledges that the acquisition and operation of the Vessels
were financed or refinanced pursuant to a Second Amended and Restated Credit
Agreement, dated as of November 3, 2004 (as amended, supplemented, renewed,
refinanced, extended, increased, restated or otherwise modified from time to
time, the “Credit Agreement”), by and among Chartering LLC, U.S. Shipping
Partners L.P., U.S. Shipping Operating LLC and the other subsidiaries of U.S.
Shipping Operating LLC from time to time party thereto, various financial
institutions as lenders (collectively, together with their respective successors
and assigns the “Lenders”), Canadian Imperial Bank of Commerce, as
administrative agent for the Lenders (in such capacity, together with its
successors in such capacity, the “Administrative Agent”), and as issuer of the
letters of credit (in such capacity, together with its successors in such
capacity, the “Letter of Credit Issuer”) and KeyBank National Association, as
collateral agent (in such capacity together with its successors in such
capacity, the “Collateral Agent”; and together with the Lenders, the
Administrative Agent, the Letter of Credit Issuer and the counterparties to
certain hedge agreements hereinafter collectively referred to as the “Secured
Parties”).

--------------------------------------------------------------------------------

(1)           If a Loan Party other than USCS Chemical Chartering LLC is party
to the charter, use that Loan Party’s name and make any required conforming
changes throughout the Consent.

 

                       hereby acknowledges, agrees and consents to (i) any
charter pursuant to which each of the Vessels is bareboat chartered by its
respective Vessel Owner to Chartering LLC or any other subsidiary of U.S.
Shipping Partners L.P. engaged in chartering vessels, (ii) any subcharter by
Chartering LLC of the Charter to any other subsidiary of U.S. Shipping Partners
L.P. engaged in chartering and which has a bareboat charter arrangement with the
Vessel Owner of the Vessel that is to perform under the Charter, (iii) the
assignment of any, or all, or the rights and obligations of Chartering LLC under
the Charter to any other wholly-owned subsidiary of U.S. Shipping Partners L.P.
engaged in chartering vessels, (iv) the execution and delivery of a first
preferred mortgage on each of the Vessels by the respective Vessel Owner to the
Collateral Agent for the Secured Parties, and (v) the grant of a security
interest in the Charter and the assignment for collateral purposes of the
Charter to the Collateral Agent for the benefit of the Secured Parties and the
grant of a security interest in the equity interests of each Vessel Owner and
Chartering LLC for the benefit of the Secured Parties.                hereby
consents to and acknowledges and agrees that none of the matters consented to
above, nor the foreclosure or exercise of other creditor rights by the
Collateral Agent or any of its nominees or any of the Secured Parties of the
rights and remedies accorded to them pursuant to the documents granting the
liens described above or otherwise under applicable law, including without
limitation the sale and the taking of ownership and control of the Vessels, or
the enforcement of the Charter, by the Collateral Agent, any Secured Party or
any new owner upon foreclosure or any exercise of secured creditor remedies,
shall constitute, in and of itself, a default or breach under the Charter and
such persons shall be entitled to perform the Charter and enforce
              ’s obligations thereunder to the same extent as Chartering LLC and
                 shall not terminate the Charter solely by reason of such change
in ownership or control.             acknowledges and agrees that the Collateral
Agent, on behalf of the Secured Parties, and each of the other Secured Parties
shall have the right (but not the obligation) to cure defaults by Chartering LLC
under the Charter, without assuming or being responsible for

 

 

Exhibit K-2 -1

--------------------------------------------------------------------------------


 

any of the obligations of Chartering LLC thereunder.                    agrees
to (A) accept performance under the Charter by the Collateral Agent, any Secured
Party, or any of their respective nominees or transferees reasonably acceptable
to             as designated as such in writing by the Collateral Agent (each a
“Transferee”) following the exercise of secured creditors rights, (B) comply
with any and all written instructions received from the Collateral Agent or a
Transferee to the extent such compliance would be required pursuant to the
Charter if such instruction were given by Chartering LLC; (C) treat such
instructions as coming directly from Chartering LLC; and (D) with effect as of
the date of receipt of such instructions, direct to the Collateral Agent or, if
the Collateral Agent has assigned the Charter to one or more Transferees, to
such Transferee(s), all communications and correspondence arising out of or in
connection with the Charter.

               hereby agrees that all maritime liens against each of the
Vessels, including those arising under operation of law, created or purported to
be created by          , notwithstanding the terms, dating, execution or
delivery of any document, instrument, or agreement; the time, order, method, or
manner of granting, or perfection of any such lien; the time of filing or
recording of any mortgages, or any other documents, instruments, or agreements
under any applicable law; and any provision of any applicable law to the
contrary, shall be subordinated in priority to the first preferred mortgage in
and lien upon the each of the Vessels, including all equipment and inventory
appurtenant thereto.

               hereby agrees to make payments to such account as Chartering LLC
shall designate until it has been instructed otherwise by written notice from
the Collateral Agent.  Thereafter it shall make payments to such accounts as the
Collateral Agent shall designate by written notice to                . 
Chartering LLC hereby irrevocably and unconditionally agrees that any payment
made pursuant to any instruction given unilaterally by the Collateral Agent
shall constitute payment to Chartering LLC.

                 agrees that it shall not exercise any remedy or claim any
damages as the result of any breach or default of Chartering LLC under the
Charter or otherwise without prior notice in writing to the Collateral Agent
specifying the basis therefor (hereinafter called a “Notice”) and a reasonable
opportunity to cure following receipt of a Notice by the Collateral Agent.  If a
trustee or person exercising the powers of a trustee in any bankruptcy,
insolvency or other similar proceeding applicable to Chartering LLC rejects the
Charter,                    shall, if so requested by the Collateral Agent,
execute and deliver to the Collateral Agent or any Transferee (herein called the
“Replacement Entity”), a new contract with the Replacement Entity, provided that
                  shall be required to execute a new contract with the
Replacement Entity only if the Charter has been terminated pursuant to such
rejection, the Replacement Entity undertakes to pay all amounts then payable to
                  under the Charter and any nonmonetary defaults of Chartering
LLC under the Charter prior to its termination shall have been cured (or, if
such defaults are not susceptible of cure within such time, the Replacement
Entity undertakes to pursue diligent efforts to cure) and such Replacement
Entity is reasonably satisfactory to                  .  The new contract shall
contain substantially the same terms, provisions and limitations as the Charter
for the balance of the unexpired term thereof.  This Consent shall apply with
equal effect to such new contract.

                     shall not, without the prior written consent of the
Collateral Agent, assign any of its rights or obligations under the Charter
unless it remains bound by the terms of the Charter as a primary obligor
thereunder notwithstanding such assignment.                        represents
and warrants that (i) neither                     nor, to its knowledge, any
other person or entity, is in default under the Charter and no event or
condition has occurred or exists which with the lapse of time or the giving of
notice or both would constitute a default or breach by it or, to its knowledge,
Chartering LLC, or any other person or entity of any of their respective
obligations under the Charter or give rise to a right to terminate the Charter,
and (ii) the Charter constitutes its valid and binding agreement, enforceable
against it in accordance with its terms (except as the enforceability thereof
may be limited by any applicable bankruptcy, insolvency or other laws affecting
creditors’ rights generally or by general principles of equity, regardless of
whether such enforceability is considered in equity or at law).
                  acknowledges that it has no existing claims, existing
counterclaims, existing offsets or existing defenses against Chartering LLC in

 

Exhibit K-2 -2

--------------------------------------------------------------------------------


 

respect of the Charter and that the Charter has not been amended, modified or
supplemented in any manner except as noted herein.

All notices or other communications required or permitted to be given hereunder
shall be in writing to the address set forth below or such other address as the
parties designate and shall be delivered in person, sent by overnight delivery
service, or if overnight delivery services are not readily available, mailed by
first class mail, postage prepaid, registered or certified with return receipt
requested or sent by telecopy with confirmation received.

This Consent may be executed in separate counterparts, each of which when so
executed and delivered shall be an original but all of such counterparts shall
constitute one and the same instrument.  Neither this Consent nor any of the
terms hereof may be terminated or modified except by an instrument in writing
signed by                   , and the Collateral Agent.  Any provision of this
Consent that is prohibited or unenforceable in any jurisdiction shall, as to
such jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.  This Consent
shall be binding upon and inure to the benefit of                 , Chartering
LLC, the Collateral Agent, the Administrative Agent, the other Secured Parties
and their respective successors and assigns.

THIS CONSENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE
GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF NEW YORK WITHOUT REGARD TO CONFLICT OF LAWS PRINCIPLES THAT WOULD APPLY
THE LAWS OF ANOTHER JURISDICTION.

 

Exhibit K-2 -3

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have executed this Consent as of the date
first above written.

 

 

KEYBANK NATIONAL ASSOCIATION,

 

 

not in its individual capacity but solely as

 

 

Collateral Agent

 

 

 

By:

 

 

By:

 

Name:

 

Name:

Title:

 

Title:

Address:

 

Address:

Preston Commons West Tower

 

 

 

8117 Preston Road, Ste. 440

 

 

 

Dallas, Texas 75225

 

 

Exhibit K-2 -4

--------------------------------------------------------------------------------


 

 

 

[USCS CHEMICAL CHARTERING LLC](2)

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

Address:

c/o U.S. Shipping Partners L.P.

 

 

 

399 Thornall Street

 

 

 

Edison, NJ 08837

 

--------------------------------------------------------------------------------

(2)           If a Loan Party other than USCS Chemical Chartering LLC is party
to the charter, use that Loan Party’s name.

 

 

Exhibit K-2 -5

--------------------------------------------------------------------------------

 


EXHIBIT K-3


FORM OF ACKNOWLEDGMENT OF CONSENT AND AGREEMENT

The undersigned has previously executed and delivered that certain Consent and
Agreement dated as of April [12](1), 2004 (the “Consent”) to the Collateral
Agent (as defined in the Consent).  The undersigned has been advised that (a)
the Credit Agreement referred to in the Consent has been amended, restated, and
extended, and the loan commitments thereunder refinanced, pursuant to a Second
Amended and Restated Credit Agreement, dated as of November 3, 2004 (as amended,
supplemented, renewed, refinanced, extended, increased, restated or otherwise
modified from time to time hereafter, the “Second Amended and Restated Credit
Agreement”), by and among U.S. Shipping Partners L.P. (the “Partnership”), U.S.
Shipping Operating LLC, ITB Baltimore LLC, ITB Groton LLC, ITB Jacksonville LLC,
ITB Mobile LLC, ITB New York LLC, ITB Philadelphia LLC, USS Chartering LLC, USCS
Chemical Chartering LLC, USCS Charleston Chartering LLC, USCS Chemical Pioneer
LLC, USCS Charleston LLC, and USCS ATB LLC (the “Borrowers”), the Lenders party
thereto (the “Lenders”), Canadian Imperial Bank of Commerce, as administrative
agent for the Lenders and issuer of letters of credit (the “Administrative
Agent” and “Letter of Credit Issuer”) and KeyBank National Association as
collateral agent (in such capacity together with its successors, the “Collateral
Agent”, and together with the Lenders, the Administrative Agent, the Letter of
Credit Issuer and the counterparties to certain hedge agreements collectively,
the “Secured Parties”), and (b) KeyBank National Association has succeeded
National City Bank as the Collateral Agent (as defined in the Consent) pursuant
to that certain Assignment of Liens and Security Interests, dated November 3,
2004, by and between National City Bank, as the former collateral agent, and
KeyBank National Association, as Collateral Agent.  Unless otherwise defined
herein, capitalized terms used herein have the same meanings as assigned to such
terms in the Second Amended and Restated Credit Agreement.

--------------------------------------------------------------------------------

(1)           Use April 13, 2004 for Acknowledgment executed by Shell Trading
(US) Company and April 22, 2004 for Acknowledgment executed by SeaRiver
Maritime, Inc.

The undersigned hereby agrees that any and all references to “Credit Agreement”
in the Consent shall be deemed to be references to the “Second Amended and
Restated Credit Agreement” as defined herein and each of the defined terms
“Collateral Agent”, “Lenders,” “Administrative Agent,” “Letter of Credit
Issuer,” and “Secured Parties” (and their respective plural or singular forms,
as applicable) defined herein is incorporated into the Consent as if defined as
such therein.

[The undersigned hereby further agrees that (a) any and all references to
“Chemical Chartering” in the Consent shall mean “USCS Chemical Chartering LLC,
together with its successors and assigns”, (b) any and all references to “S.S.
Chemical Pioneer”, “Chemical

 

 

Exhibit K-3 - 1

--------------------------------------------------------------------------------


 

Pioneer” or “the Vessel” in the Consent shall be deemed to be references to “the
Vessels” which is defined to mean “one or more vessels, each of which is owned
by a subsidiary of U.S. Shipping Partners L.P. (each, a “Vessel Owner” and
collectively, the “Vessel Owners”)”, (c) any and all references to “USCS
Chemical Pioneer LLC” or “Pioneer LLC” shall be deemed to be references to “the
Vessel Owners” (as defined in the foregoing clause), (d) clause (i) of the
second paragraph of the Consent is deleted in its entirety and replaced with the
following:  “(i) any charter pursuant to which each of the Vessels is bareboat
chartered by its respective Vessel Owner to Chartering LLC or any other
subsidiary of U.S. Shipping Partners L.P. engaged in chartering vessels, (ii)
any subcharter by Chartering LLC of the Charter to any other subsidiary of U.S.
Shipping Partners L.P. engaged in chartering and which has a bareboat charter
arrangement with the Vessel Owner of the Vessel that is to perform under the
Charter, (iii) the assignment of any, or all, or the rights and obligations of
Chartering LLC under the Charter to any other wholly-owned subsidiary of U.S.
Shipping Partners L.P. engaged in chartering vessels,” and (e) clauses (ii) and
(iii) of the second paragraph are renumbered (iv) and (v), respectively.  The
undersigned further acknowledges that Chemical Chartering, a wholly-owned
subsidiary of the Partnership, has subchartered to USCS Charleston Chartering
LLC, a wholly-owned subsidiary of the Partnership, all obligations under the
Charter that are to be fulfilled using the M/V Charleston.](2)

--------------------------------------------------------------------------------

(2)           Use for Acknowledgment executed by The Dow Chemical Company.

[The undersigned hereby further agrees that (a) any and all references to
“Chemical Chartering” in the Consent shall mean “USCS Chemical Chartering LLC,
together with its successors and assigns”, (b) any and all references to “M/V
Charleston, the Chemical Pioneer and the Mobile” or “the Vessels” in the Consent
shall be deemed to be references to “the Vessels” which is defined to mean “one
or more vessels, each of which is owned by a subsidiary of U.S. Shipping
Partners L.P. (each, a “Vessel Owner” and collectively, the “Vessel Owners”)”,
(c) any and all references to “Charleston LLC, Pioneer LLC, and Mobile LLC” in
the Consent shall be deemed to be references to “the Vessel Owners” (as defined
in the foregoing clause), (d) clause (i) of the second paragraph of the Consent
is deleted in its entirety and replaced with the following:  “(i) any charter
pursuant to which each of the Vessels is bareboat chartered by its respective
Vessel Owner to Chartering LLC or any other subsidiary of U.S. Shipping Partners
L.P. engaged in chartering vessels, (ii) any subcharter by Chartering LLC of the
Charter to any other subsidiary of U.S. Shipping Partners L.P. engaged in
chartering and which has a bareboat charter arrangement with the Vessel Owner of
the Vessel that is to perform under the Charter, (iii) the assignment of any, or
all, or the rights and obligations of Chartering LLC under the Charter to any
other wholly-owned subsidiary of U.S. Shipping Partners L.P. engaged in
chartering vessels,” and (e) clauses (ii) and (iii) of the second paragraph are
renumbered (iv) and (v), respectively.  The undersigned further acknowledges
that Chemical Chartering, a wholly-owned subsidiary of the Partnership, has
subchartered to (a) USCS Charleston Chartering LLC, a wholly-owned subsidiary of
the Partnership, all obligations under the Charter that are to be fulfilled
using the M/V Charleston and (b) USS Chartering LLC, a wholly-owned subsidiary
of

 

Exhibit K-3 - 2

--------------------------------------------------------------------------------


 

the Partnership, all obligations under the Charter that are to be fulfilled
using one of the Partnership’s integrated tug-barge (“ITB”) Vessels.](3)

--------------------------------------------------------------------------------

(3)           Use for Acknowledgment executed by Shell Trading (US) Company.

[The undersigned hereby further agrees that (a) any and all references to
“Chemical Chartering” in the Consent shall mean “USCS Chemical Chartering LLC,
together with its successors and assigns”, (b) any and all references to “M/V
Charleston and the Chemical Pioneer” or “the Vessels” in the Consent shall be
deemed to be references to “the Vessels” (as defined herein), and (c) the first
sentence of the second paragraph is replaced in its entirety with the
following:  “SeaRiver hereby acknowledges the execution and delivery of a first
preferred mortgage on each of the vessels (the “Vessels”), each of which is
owned by a subsidiary of U.S. Shipping Partners LP (the “Vessel Owner”) and is
chartered by SeaRiver pursuant to the Charter, by the respective Vessel Owner to
the Collateral Agent for the Secured Parties.”.  The undersigned further
acknowledges that Chemical Chartering, a wholly-owned subsidiary of the
Partnership, has subchartered to USCS Charleston Chartering LLC, a wholly-owned
subsidiary of the Partnership, all obligations under the Charter that are to be
fulfilled using the M/V Charleston.](4)

--------------------------------------------------------------------------------

(4)           Use for Acknowledgment executed by SeaRiver Maritime, Inc.

[The undersigned hereby further agrees that (a) any and all references to
“Chemical Chartering” in the Consent shall mean “USCS Chemical Chartering LLC,
together with its successors and assigns”, (b) any and all references to “M/V
Charleston, the Chemical Pioneer, the Mobile and the Jacksonville” or “the
Vessels” in the Consent shall be deemed to be references to “the Vessels” which
is defined to mean “one or more vessels, each of which is owned by a subsidiary
of U.S. Shipping Partners L.P. (each, a “Vessel Owner” and collectively, the
“Vessel Owners”)”, (c) any and all references to “Charleston LLC, Pioneer LLC,
Mobile LLC and Jacksonville LLC” in the Consent shall be deemed to be references
to “the Vessel Owners” (as defined in the foregoing clause), (d) clause (i) of
the second paragraph of the Consent is deleted in its entirety and replaced with
the following:  “(i) any charter pursuant to which each of the Vessels is
bareboat chartered by its respective Vessel Owner to Chartering LLC or any other
subsidiary of U.S. Shipping Partners L.P. engaged in chartering vessels, (ii)
any subcharter by Chartering LLC of the Charter to any other subsidiary of U.S.
Shipping Partners L.P. engaged in chartering and which has a bareboat charter
arrangement with the Vessel Owner of the Vessel that is to perform under the
Charter, (iii) the assignment of any, or all, or the rights and obligations of
Chartering LLC under the Charter to any other wholly-owned subsidiary of U.S.
Shipping Partners L.P. engaged in chartering vessels,” and (e) clauses (ii) and
(iii) of the second paragraph are renumbered (iv) and (v), respectively. The
undersigned further acknowledges that Chemical Chartering, a wholly-owned
subsidiary of the Partnership, has subchartered to (a) USCS Charleston
Chartering LLC, a wholly-owned subsidiary of the Partnership, all obligations
under the Charter that are to be fulfilled using the M/V Charleston and (b) USS
Chartering LLC, a wholly-owned subsidiary of the Partnership, all obligations

 

Exhibit K-3 -3

--------------------------------------------------------------------------------


 

under the Charter that are to be fulfilled using one of the Partnership’s
integrated tug-barge (“ITB”) Vessels.](5)

--------------------------------------------------------------------------------

(5)           Use for Acknowledgment executed by Koch Shipping, Inc.

The undersigned hereby acknowledges, ratifies, approves, and confirms the
Consent, as amended above, in each and every respect.

This acknowledgement may be executed in separate counterparts, each of which
when so executed and delivered shall be an original but all of such counterparts
shall constitute one and the same instrument.  Any provision of this
acknowledgement that is prohibited or unenforceable in any jurisdiction shall,
as to such jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.  This
acknowledgement shall be binding upon and inure to the benefit of [Name of
Charterer], USCS Chemical Chartering LLC, the Collateral Agent, the
Administrative Agent, the other Secured Parties and their respective successors
and assigns.

THIS ACKNOWLEDGEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER
SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW
OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICT OF LAWS PRINCIPLES THAT
WOULD APPLY THE LAWS OF ANOTHER JURISDICTION.

 

 

 

Exhibit K-3 -4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this acknowledgement as of
November     , 2004.

[NAME OF CHARTERER]

 

By:

 

Name:

Title:

Address:

 

 

 

KEYBANK NATIONAL ASSOCIATION,

not in its individual capacity but solely as

Collateral Agent

 

By:

 

Name:

Title:

Address:

 

 

 

 

 

 

USCS CHEMICAL CHARTERING LLC

 

 

 

By:

 

Name:

Title:

Address:

 

 

 

 

 

 

Exhibit K-3 - 5

--------------------------------------------------------------------------------

 


EXHIBIT L

FORM OF AMENDED AND RESTATED
CASH COLLATERAL CONTROL AGREEMENT

THIS AMENDED AND RESTATED CASH COLLATERAL CONTROL AGREEMENT (this “Agreement”),
dated as of November 3, 2004 is entered into by and among U.S. SHIPPING PARTNERS
L.P., a Delaware limited partnership (the “MLP”), U.S. SHIPPING OPERATING LLC,
ITB BALTIMORE LLC, ITB GROTON LLC, ITB JACKSONVILLE LLC, ITB MOBILE LLC, ITB NEW
YORK LLC, ITB PHILADELPHIA LLC, USS CHARTERING LLC, USCS CHEMICAL CHARTERING
LLC, USCS CHEMICAL PIONEER LLC, USCS CHARLESTON LLC, USCS CHARLESTON CHARTERING
LLC, and USCS ATB LLC, each of the foregoing being a Delaware limited liability
company (collectively the “Borrowers” and individually a “Borrower”); CANADIAN
IMPERIAL BANK OF COMMERCE (“CIBC”), acting in its capacity as administrative
agent (together with its successors and assigns in such capacity, the
“Administrative Agent”) under the Credit Agreement referenced below for the
benefit of the Secured Parties (as defined in the Credit Agreement), and KEYBANK
NATIONAL ASSOCIATION, acting in its capacity as collateral agent (in such
capacity and together with its successors and assigns in such capacities, the
“Collateral Agent”) and MCDONALD INVESTMENTS, INC., acting in its capacity as
Securities Intermediary (as hereinafter defined).

W I T N E S S E T H:

WHEREAS, United States Shipping Master LLC, United States Shipping LLC, United
States Chemical Shipping LLC, ITB Baltimore LLC, ITB Groton LLC, ITB
Jacksonville LLC, ITB Mobile LLC, ITB New York LLC, ITB Philadelphia LLC, USS
Chartering LLC, USS Transport LLC, USCS Chemical Chartering LLC, USCS Chemical
Transport LLC, USCS Chemical Pioneer LLC, and USCS Charleston LLC, each a
Delaware limited liability company, and USS Vessel Management Inc., a Delaware
corporation (collectively, the “Original Borrowers”), have heretofore entered
into that certain Amended and Restated Credit Agreement, dated as of April 13,
2004, as amended by that certain First Amendment to Amended and Restated Credit
Agreement, dated as of August 5, 2004 (as amended, the “Existing Credit
Facility”), by and among the Original Borrowers, the commercial lending
financial institutions parties thereto (collectively, the “Existing Lenders”),
CIBC, as letter of credit issuer, CIBC, as administrative agent, and National
City Bank, as collateral agent for the Secured Parties therein defined (the
“Existing Collateral Agent”), pursuant to which the Original Borrowers have
obtained commitments from the Existing Lenders pursuant to which loans were made
from time to time;

WHEREAS, in connection with the Existing Credit Facility, the Original
Borrowers, the Administrative Agent, and the Existing Collateral Agent have
entered into that certain Cash Collateral Control Agreement, dated as of
September 13, 2002, as amended by that First Amendment to Cash Collateral
Control Agreement, dated as of April 13, 2004 (as amended, the “Existing Control
Agreement”);

 

 

--------------------------------------------------------------------------------


 

WHEREAS, the Existing Credit Facility is being amended and restated
contemporaneously herewith pursuant to a Second Amended and Restated Credit
Agreement, dated as of even date herewith (together with all amendments,
supplements, restatements and other modifications, if any from time to time
thereafter made thereto, the “Credit Agreement”) by and among the Borrowers, the
various commercial lending institutions as are, or may from time to time become,
parties thereto (the “Lenders”), CIBC as the letter of credit issuer, CIBC, as
Administrative Agent, and the Collateral Agent;

WHEREAS, contemporaneously in connection with the execution of the Credit
Agreement, all rights, titles, interests and obligations of the Existing
Collateral Agent under the Existing Control Agreement have been assigned by the
Existing Collateral Agent to the Collateral Agent pursuant to that certain
Assignment of Liens and Security Interests dated as of even date herewith;

WHEREAS, the Borrowers have entered into or may from time to time enter into
Hedge Agreements with certain Hedge Counterparties as permitted under the terms
of the Credit Agreement; and

WHEREAS, it is a condition precedent to the obligations of the Lenders and the
Letter of Credit Issuer under the Credit Agreement, that the Borrowers, the
Administrative Agent, the Collateral Agent and the Securities Intermediary,
enter into this Agreement; and

WHEREAS, the parties hereto intend that the Existing Control Agreement be
amended and restated, and superseded, by this Agreement;

NOW, THEREFORE, in consideration of the foregoing premises and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:

Section 1.              Defined Terms; Construction.

(a)           As used herein, the following terms shall have the following
meanings:

“Accounts” shall mean the Securities Accounts.

“Book-Entry Security” shall mean a security maintained in the form of entries
(including, without limitation, the security entitlements in, and the financial
assets based on, such security) in the commercial book-entry system of the
Federal Reserve System.

“Casualty Event” shall mean any single event of damage, destruction,
condemnation, seizure or appropriation of all or any portion of a Vessel.

“Condemnation Proceeds” shall mean all monies (other than Insurance Proceeds)
payable to a Borrower or any other Loan Party as the result of the condemnation
or taking or requisition of title or use by any Governmental Authority of any
Vessel.

“entitlement holder” shall mean a Person that (a) is an “entitlement holder” as
defined in Section 8-102(a)(7) of the U.C.C. (except in respect of a Book-Entry
Security); and (b) in respect

 

2

--------------------------------------------------------------------------------


 

of any Book-Entry Security, is an “entitlement holder” as defined in 31 C.F.R.
§357.2 (or, as applicable to such Book-Entry Security, the corresponding Federal
Book-Entry Regulations governing such Book-Entry Security) which, to the extent
required or permitted by the Federal Book-Entry Security Regulations, is also an
“entitlement holder” as defined in Section 8-102(a)(7) of the U.C.C.

“entitlement order” shall have the meaning set forth in Section 8-102(a)(8) of
the U.C.C.

“Federal Book-Entry Regulations” shall mean (a) the federal regulations
contained in Subpart B (“Treasury/Reserve Automated Debt Entry System (TRADES)”
governing Book-Entry Securities consisting of U.S. Treasury bonds, notes and
bills) and Subpart D (“Additional Provisions”) of 31 C.F.R. Part 357, 31 C.F.R.
§357.10 through §357.14 and §357.41 through §357.44 (including related defined
terms in 31 C.F.R. §357.2); and (b) to the extent substantially identical to the
federal regulations referred to in clause (a) above (as in effect from time to
time), the federal regulations governing other Book-Entry Securities.

“Hedging Agreement Pro Rata Share” means with respect to any prepayment (whether
voluntary or involuntary and for purposes hereof including any requirement to
cash collateralize) of any Credit Extension to be made pursuant to Section
3.1(d), (e), or (f) of the Credit Agreement on any date, a fraction (expressed
as a percentage) (x) the numerator of which is the Relevant Secured Hedge
Obligations with respect to such prepayment and (y) the denominator of which is
the sum of (i) the Relevant Secured Hedge Obligations with respect to such
prepayment plus (ii) the amount, if any, required to be prepaid pursuant to
Section 3.1(d), (e) or (f) of the Credit Agreement on such date.

“Insurance Proceeds” shall mean all monies payable to a Borrower or any other
Loan Party or the Collateral Agent or Administrative Agent, as the result of a
claim under any insurance policy in respect of a Casualty Event.

“Loan Party” shall mean each Borrower and each other Affiliate or Subsidiary of
a Borrower that executes and delivers a Security Agreement (as defined in the
Credit Agreement) pursuant to Section 7.1.8 or Section 7.1.11 of the Credit
Agreement.

“Loss Event” shall mean any single Casualty Event such that thereafter and after
giving effect to the proposed or actual application, as the case may be, of any
and all Loss Proceeds in respect of such event to the repair or restoration of
any Vessel in accordance with Section 3(i), it is not possible to operate the
Vessel and its related tug or barge, as the case may be, on a commercially
feasible basis or in accordance with the covenants contained in the Credit
Agreement, or the covenants or warranties contained in any other relevant
agreement including, without limitation, any charter relating to such Vessel,
and its related tug or barge, as the case may be, and all applicable legal
requirements.

“Loss Proceeds” shall mean Condemnation Proceeds and Insurance Proceeds.

“Restricted Loss Proceeds Account” shall mean that segregated cash collateral
account [account number], entitled “Restricted Loss Proceeds Account for the
benefit of KeyBank National Association, as Collateral Agent for the Secured
Parties”, established by the Collateral Agent at the Securities Intermediary.

 

3

--------------------------------------------------------------------------------


 

“Securities Accounts” shall have the meaning ascribed thereto in Section 3(a).

“Securities Intermediary” shall mean McDonald Investments, Inc., together with
its successors and permitted assigns, acting in its capacity as (a) a
“securities intermediary” as defined in Section 8-102(a)(14) of the U.C.C. and
(b) in respect of any Book-Entry Security, a “securities intermediary” as
defined in 31 C.F.R. §357.2 (or, as applicable to such Book-Entry Security, the
corresponding Federal Book-Entry Regulations governing such Book-Entry
Security).

“Security Agreement” shall mean each of the Security Agreements entered into by
each Loan Party and the Collateral Agent, as such agreement may be amended,
supplemented, restated or otherwise modified from time to time.

“security entitlement” shall mean (a) “security entitlement” as defined in
Section 8-102(a)(17) of the U.C.C. (except in respect of a Book-Entry Security);
and (b) in respect of any Book-Entry Security, a “security entitlement” as
defined in 31 C.F.R. §357.2 (or, as applicable to such Book-Entry Security, the
corresponding Federal Book-Entry Regulations governing such Book-Entry Security)
which, to the extent required or permitted by the Federal Book-Entry
Regulations, is also a “security entitlement” as defined in Section 8-102(a)(17)
of the U.C.C.

“U.C.C.” shall mean the Uniform Commercial Code as in effect from time to time
in the State of New York.

(b)           In this Agreement, unless otherwise indicated, the singular
includes the plural and plural the singular; words importing any gender include
the other gender; references to statutes or regulations are to be construed as
including all statutory or regulatory provisions consolidating, amending or
replacing the statute or regulation referred to; references to “writing” include
printing, typing, lithography and other means of reproducing words in a tangible
visible form; the words “including,” “includes” and “include” shall be deemed to
be followed in each instance by the words “without limitation”; references to
articles, sections (or subdivisions of sections), exhibits, annexes or schedules
are to this Agreement; references to agreements and other contractual
instruments shall be deemed to include all subsequent amendments, extensions and
other modifications to such instruments (without, however, limiting any
prohibition on any such amendments, extensions and other modifications by the
terms of this Agreement); and references to Persons include their respective
permitted successors and assigns.

(c)           Terms used but not otherwise defined herein shall have the
meanings assigned to such terms in the Credit Agreement.

Section 2.              Appointment  KeyBank National Association is hereby
appointed as, and KeyBank National Association hereby agrees to act as,
Collateral Agent and McDonald Investments, Inc. is hereby appointed as, and
McDonald Investments, Inc. hereby agrees to act as, the Securities Intermediary
for the Administrative Agent and the Secured Parties in respect of the Accounts
under this Agreement.  Each of the Borrowers and the other Loan Parties hereby
acknowledges that the Collateral Agent and the Securities Intermediary shall act
in such respective capacities under this Agreement.  Neither the Collateral
Agent nor the Securities Intermediary shall be responsible under, nor be
required to monitor compliance with or take



 

4

--------------------------------------------------------------------------------


 

notice of, any other agreement among any of the Administrative Agent, the
Secured Parties and the Loan Parties.  The Loan Parties shall pay to the
Collateral Agent and the Securities Intermediary fees in the amounts and on the
dates as agreed between the Collateral Agent and the Securities Intermediary and
the Loan Parties from time to time and the Loan Parties shall reimburse the
Collateral Agent and the Securities Intermediary for their respective reasonable
cost and expenses (including reasonable attorneys fees and expenses of counsel).

Section 3.              Accounts.  Each of the parties hereto hereby
acknowledges, confirms and agrees that:

(a)           The Collateral Agent has established the Restricted Loss Proceeds
Account (the “Securities Accounts”) with the Securities Intermediary to be held
together with any sub-account thereof as a “securities account” as such term is
defined in Section 8-501(a) of the UCC) and to be maintained at all times in
accordance with this Agreement until the termination of this Agreement.  Certain
sub-accounts within certain of the Securities Accounts may be established and
maintained from time to time in accordance with this Agreement.

(b)           The Securities Accounts shall be in the name of the Collateral
Agent.  The Collateral Agent shall continue to maintain, in each case as the
Collateral Agent, on behalf of the Secured Parties, the Securities Accounts, and
the Collateral Agent shall not change the name or account number of any such
Account without the prior written consent of the Administrative Agent.  Each
party acknowledges that the Loan Parties have granted to the Collateral Agent a
Lien on each Account pursuant to the Security Agreements.

(c)           All securities or other property underlying any financial assets
(as defined in Section 4 below) credited to any Account shall be registered in
the name of the Collateral Agent, endorsed to the Collateral Agent or in blank
and in no case will any financial asset credited to an Account be registered in
the name of a Borrower or any other Loan Party, payable to the order of a
Borrower or any other Loan Party or specially endorsed to a Borrower or any
other Loan Party except to the extent the foregoing have been specially endorsed
to the Collateral Agent or in blank.

(d)           All property delivered to any Account pursuant to the Credit
Agreement or to any Security Agreement will be promptly credited to such
Account.

(e)           (i) The “securities intermediaries jurisdiction” (within the
meaning of Section 8-110(e)(1) of the U.C.C.) for this Agreement is and will
continue to be the State of New York, (ii) each Securities Account is and shall
at all times be maintained by the Securities Intermediary as a “securities
account” (as defined in Section 8-501 of the U.C.C.), (iii) the Collateral Agent
is the entitlement holder of the Securities Accounts, (iv) all property
delivered to the Collateral Agent pursuant to this Agreement for deposit in or
credit to any Account will be promptly credited to such Account, (v) all
“financial assets” (as defined in Section 4 below) in registered form or payable
to or to the order of and credited to or carried in any Securities Account shall
be registered in the name of, payable to or to the order of, or specially
endorsed to, the Collateral Agent or in blank, and in no case will any financial
asset credited to any Securities Account be registered in the name of, payable
to or to the order of, or specially endorsed to, any Borrower or any other Loan
Party except to the extent the foregoing have been specially indorsed to the

 

5

--------------------------------------------------------------------------------


 

Collateral Agent or in blank, (vi) the Securities Intermediary shall comply with
all instructions and entitlement orders of, or originated by, the Collateral
Agent in connection with or directing the transfer, disposition or withdrawal of
amounts, funds and other financial assets in the Accounts and the liquidation of
financial assets carried therein or credited thereto, and with respect to
security entitlements carried in the Securities Accounts and with respect to all
other matters relating to the Accounts, in each case without the consent of any
Borrower or any other Loan Party or any other Person, and, except to the limited
extent provided in Section 5(b) below, shall not comply with instructions or
entitlement orders of any other Person, (vii) the Loan Parties and the
Securities Intermediary will execute such additional documents as shall be
reasonably requested by the Collateral Agent to enable the Collateral Agent to
obtain or maintain a first priority perfected security interest in favor of the
Collateral Agent for its benefit and as Collateral Agent for and on behalf of
the Secured Parties in all of the Accounts and all financial assets and
securities entitlements and funds deposited or carried therein or credited
thereto, (viii) the Securities Intermediary shall, by book entry or otherwise,
identify the Accounts, all security entitlements, financial assets and funds
carried therein, and all other collateral credited or registered to or held in
or for such Accounts, as being subject to a security interest in favor of the
Collateral Agent as Collateral Agent for and on behalf of the Secured Parties,
(ix) the Securities Intermediary shall treat the Collateral Agent as the sole
Person having “control” within the meaning of the U.C.C. (including without
limitation, Sections 8-106, 9-104 and 9-106 thereof) over the Accounts and the
security entitlements carried or maintained therein or credited thereto, and (x)
the Securities Intermediary is, and the Securities Intermediary hereby
represents that it is a “securities intermediary” as defined in Section
8-102(a)(14) of the U.C.C. and, in respect of any Book-Entry Security, a
“securities intermediary” as defined in 31 C.F.R. §357.2 (or, as applicable to
such Book-Entry Security, the corresponding Federal Book-Entry Regulations
governing such Book-Entry Security) and will at all times act as such with
respect to the Securities Accounts.

(f)            For purposes of any income tax payable on account of any income
or gain on any balance carried in or credited to any Account, such income or
gain shall be for the account of the MLP, whose taxpayer identification number
is 20-1447743.

(g)           [Intentionally omitted.]

(h)           All Loss Proceeds shall be paid directly into the Restricted Loss
Proceeds Account; provided that any insurance proceeds related to any business
interruption insurance policies shall be paid directly into such account as the
Loan Parties shall from time to time designate and provided that as long as no
Event of Default of the type described in Section 8.1.1 or 8.1.9 of the Credit
Agreement shall have occurred and be continuing, if such Insurance Proceeds do
not exceed One Million Dollars ($1,000,000) in the aggregate, such Insurance
Proceeds may be paid to the Mortgagor of the relevant Vessel to repair and
restore such Vessel; provided such Mortgagor pays the amount of the deductible. 
If any Loss Proceeds (other than Insurance Proceeds described in the immediately
preceding proviso which are used to repair or restore the relevant Vessel) are
received by or on behalf of a Borrower or any other Loan Party, such Loss
Proceeds shall be received in trust for the Collateral Agent, segregated from
the other funds of the Loan Parties and immediately paid to the Collateral Agent
for deposit into the Restricted Loss Proceeds Account.  Amounts held in the
Restricted Loss Proceeds Account shall

 

6

--------------------------------------------------------------------------------


 

be applied solely for the payment of the costs of rebuilding, repair or
restoration of the Vessels or as otherwise set forth below.

(i)            If a Loss Event shall have occurred with respect to any Vessel,
the Collateral Agent shall, promptly after receipt of Loss Proceeds relating to
such Loss Event, instruct the Securities Intermediary in writing to withdraw and
transfer to the Administrative Agent all amounts on deposit in the Restricted
Loss Proceeds Account relating to such Loss Event and (1) the Credit Facility
Pro Rata Share of such proceeds shall be applied to the payment of the then
outstanding Credit Extensions and to the cash collateralization of any
outstanding Letters of Credit all in accordance with Section 3.1 of the Credit
Agreement and the Hedging Agreement Pro Rata Share of such proceeds shall be
applied to the payment of the Relevant Secured Hedge Obligations until such
amounts are paid in full and (2) following the payment and cash
collateralization in full of the Credit Extensions pursuant to Section 3.1 of
the Credit Agreement and payment of the Relevant Secured Hedge Obligations any
remaining Loss Proceeds relating to such Loss Event shall be applied to the
payment of Obligations consisting of amounts due under the Hedge Agreements with
Secured Hedge Counterparties whether as scheduled payments or as early
termination payments until such amounts are paid in full, and (3) finally any
remaining Loss Proceeds relating to such Loss Event shall be applied to the
payment of any other outstanding Obligations.

(ii)           If (x) a Casualty Event (not constituting a Loss Event) with
respect to any Vessel shall have occurred requiring the payment of Loss Proceeds
not in excess of twenty-five percent (25%) of the amount of insurance required
to be maintained on such Vessel as of such date as described in Section 11(a) of
Article I of the Mortgage with respect to such Vessel (such amount with respect
to any Vessel as of any date being referred to as such Vessel’s “Insured
Value”), (y) if no Event of Default of the type described in Section 8.1.1 or
8.1.9 of the Credit Agreement has occurred and is continuing, and (z) the
relevant Mortgagor has paid the relevant deductible, the Collateral Agent shall
instruct the Securities Intermediary in writing to withdraw and pay to the
relevant Mortgagor such Loss Proceeds to the extent then on deposit in the Loss
Proceeds Account relating to such Casualty Event to be used to repair or restore
the relevant Vessel; provided that to the extent the relevant Mortgagor does not
utilize such Loss Proceeds to repair or restore the relevant Vessel or if such
repair will not be completed within 120 days (or such later date as is specified
in the last two paragraphs of this clause (h)), then (1) the Credit Facility Pro
Rata Share of such proceeds shall be applied to the payment of the then
outstanding Credit Extensions and to the cash collateralization of any
outstanding Letters of Credit all in accordance with Section 3.1 of the Credit
Agreement and the Hedging Agreement Pro Rata Share of such proceeds shall be
applied to the payment of the Relevant Secured Hedge Obligations until such
amounts are paid in full and (2) following the payment and cash
collateralization in full of the Credit Extensions pursuant to Section 3.1 of
the Credit Agreement and payment of the Relevant Secured Hedge Obligations any
remaining Loss Proceeds relating to such Loss Event shall be applied to the
payment of Obligations consisting of amounts due under the Hedge Agreements with
Secured Hedge Counterparties whether as scheduled payments or as early
termination payments until such amounts are paid in full, and (3) finally any

 

7

--------------------------------------------------------------------------------


 

remaining Loss Proceeds relating to such Loss Event shall be applied to the
payment of any other outstanding Obligations.

(iii)          If (w) a Casualty Event (not constituting a Loss Event) with
respect to any Vessel shall have occurred requiring the payment of Loss Proceeds
in excess of twenty-five percent (25%) but not in excess of ninety percent (90%)
of the Insured Value of such Vessel, (x) no Event of Default of the type
described in Section 8.1.1 or 8.1.9 of the Credit Agreement has occurred and is
continuing, (y) the Mortgagor has provided the Administrative Agent a
description in reasonable detail of the repair or restoration, the number of
days such repair or restoration is projected to require, the estimated cost of
such repair or restoration, where such repair or restoration will be made, and
such other information as the Administrative Agent shall require, and (z) the
relevant Mortgagor has paid the relevant deductible, the Collateral Agent shall
instruct the Securities Intermediary in writing to withdraw and pay to the
relevant Mortgagor such Loss Proceeds in installments sufficient to pay for
repair or restoration of the relevant Vessel as it progresses upon confirmation
that such funds will be used for expenditures directly relating to the repair or
restoration of the relevant Vessel and subject to compliance by the relevant
Mortgagor with the provisions of Section 3(i); provided that to the extent the
relevant Mortgagor does not utilize such Loss Proceeds to repair or restore the
relevant Vessel or if such repair or restoration will not be completed within
120 days (or such later date as is specified in the last two paragraphs of this
clause (h)), then (1) the Credit Facility Pro Rata Share of such proceeds shall
be applied to the payment of the then outstanding Credit Extensions and to the
cash collateralization of any outstanding Letters of Credit all in accordance
with Section 3.1 of the Credit Agreement and the Hedging Agreement Pro Rata
Share of such proceeds shall be applied to the payment of the Relevant Secured
Hedge Obligations until such amounts are paid in full and (2) following the
payment and cash collateralization in full of the Credit Extensions pursuant to
Section 3.1 of the Credit Agreement and payment of the Relevant Secured Hedge
Obligations any remaining Loss Proceeds relating to such Loss Event shall be
applied to the payment of Obligations consisting of amounts due under the Hedge
Agreements with Secured Hedge Counterparties whether as scheduled payments or as
early termination payments until such amounts are paid in full, and (3) finally
any remaining Loss Proceeds relating to such Loss Event shall be applied to the
payment of any other outstanding Obligations.

(iv)          If a Casualty Event with respect to any Vessel shall have occurred
requiring the payment of Loss Proceeds in excess of ninety percent (90%) of the
Insured Value of such Vessel but not constituting a Loss Event, then at the
election of the Majority Lenders acting in their sole discretion either
(A) (1) the Credit Facility Pro Rata Share of such proceeds shall be applied to
the payment of the then outstanding Credit Extensions and to the cash
collateralization of any outstanding Letters of Credit all in accordance with
Section 3.1 of the Credit Agreement and the Hedging Agreement Pro Rata Share of
such proceeds shall be applied to the payment of the Relevant Secured Hedge
Obligations until such amounts are paid in full and (2) following the payment
and cash collateralization in full of the Credit Extensions pursuant to Section
3.1 of the Credit Agreement and payment of the Relevant Secured Hedge
Obligations any remaining Loss Proceeds relating to such Loss Event shall be
applied to the payment of Obligations consisting of amounts due under any Hedge
Agreements with Secured Hedge

 

8

--------------------------------------------------------------------------------


 

Counterparties whether as scheduled payments or as early termination payments
until such amounts are paid in full, and (3) finally any remaining Loss Proceeds
relating to such Loss Event shall be applied to the payment of any other
outstanding Obligations, in which case the Collateral Agent shall instruct the
Securities Intermediary to withdraw such Loss Proceeds and distribute them to
the Administrative Agent for further application to the Obligations, or (B) such
proceeds shall be used to repair or restore the Vessel in which case the
Collateral Agent shall instruct the Securities Intermediary in writing to
withdraw and pay to the relevant Mortgagor on each Monthly Payment Date such
Loss Proceeds in installments sufficient to pay for such repair or restoration
as it progresses upon confirmation that such funds will be used for expenditures
directly relating to the repair or restoration of the relevant Vessel and
subject to compliance by the relevant Mortgagor with the provisions of Section
3(i); provided that to the extent the relevant Mortgagor does not utilize such
Loss Proceeds to repair or restore the relevant Vessel or if such repair or
restoration will not be completed within 120 days (or such later date as is
specified in the last two paragraphs of this clause (h)), then (1) the Credit
Facility Pro Rata Share of such proceeds shall be applied to the payment of the
then outstanding Credit Extensions and to the cash collateralization of any
outstanding Letters of Credit all in accordance with Section 3.1 of the Credit
Agreement and the hedging Agreement Pro Rata Share of such proceeds shall be
applied to the payment of the Relevant Secured Hedge Obligations until such
amounts are paid in full and (2) following the payment and cash
collateralization in full of the Credit Extensions pursuant to Section 3.1 of
the Credit Agreement and payment of the Relevant Secured Hedge Obligations any
remaining Loss Proceeds relating to such Loss Event shall be applied to the
payment of Obligations consisting of amounts due under the Hedge Agreements with
Secured Hedge Counterparties whether as scheduled payments or as early
termination payments until such amounts are paid in full, and (3) finally any
remaining Loss Proceeds relating to such Loss Event shall be applied to the
payment of any other outstanding Obligations.

(v)           The Credit Facility Pro Rata Share of Condemnation Proceeds shall
be applied to the payment of the then outstanding Credit Extensions and to the
cash collateralization of any outstanding Letters of Credit in accordance with
Section 3.1 of the Credit Agreement and the Hedging Agreement Pro Rata Share of
Condemnation Proceeds shall be applied to the payment of the Relevant Secured
Hedge Obligations and following the payment and cash collateralization in full
of the Credit Extensions pursuant to Section 3.1 of the Credit Agreement and
payment of the Relevant Secured Hedge Obligations any remaining Condemnation
Proceeds shall be applied to the payment of Obligations consisting of amounts
due under the Hedge Agreements with Secured Hedge Counterparties whether as
scheduled payments or as early termination payments until such amounts are paid
in full, and finally any remaining Condemnation Proceeds shall be applied to the
payment of any other outstanding Obligations.

In the event that a repair or restoration referred to in foregoing clause (ii),
(iii) or (iv) is projected to require more than 120 days to complete, the
relevant Mortgagor may notify the Administrative Agent and the Lenders of such
fact within 10 Business Days, such notification to include a description in
reasonable detail of the repair or restoration, the reason it is projected to
require more than 120 days, the number of days such repair or restoration is
projected to require, the estimated cost of such repair or restoration, where

 

9

--------------------------------------------------------------------------------


 

such repair or restoration will be made and such other information as the
Administrative Agent shall request.  Unless the Administrative Agent or the
Majority Lenders shall have notified the relevant Mortgagor in writing within 10
Business Days of the receipt of such notification from such Mortgagor that such
Mortgagor is required to make the payment referred to in the foregoing clause
(ii), (iii) or (iv), as the case may be, such Mortgagor shall have such number
of days set forth in such Mortgagor’s notice to the Lenders (not to exceed an
additional 180 days), rather than such 120 days, to make such repair or
restoration.  If as a result of the notification referred to in the preceding
sentence, the relevant Mortgagor is required to make the payment, it shall not
be required to undertake the repair or restoration referred to in the foregoing
clause (ii), (iii) or (iv), as the case may be.

In the event that the relevant Mortgagor has offhire or business interruption
insurance which pays to such Mortgagor daily amounts at least equal to the
amount of charter hire such Mortgagor would have received had the repair or
restoration referred to in the foregoing clause (ii), (iii) and (iv), as the
case may be, been completed within 120 days, then such 120 days shall be
increased to such number of days (not to exceed an additional 180 days) for
which such Mortgagor timely receives such offhire or business interruption
insurance payments.

(i)            Application of Funds to Restoration.  Amounts on deposit in the
Restricted Loss Proceeds Account shall be used for repair and restoration to the
extent provided in Section 3(h) above on the following terms and conditions:

(i)            The Collateral Agent, prior to the initial release of such
amounts, receives a copy of the work orders approved by Authorized Officers of
the relevant Mortgagor together with a certificate of the relevant Mortgagor
certifying that no Loss Event has occurred with respect to the relevant Vessel
and that the Loss Proceeds will be used to repair and restore the Vessel within
120 days or such greater number of days as permitted pursuant to the penultimate
or last paragraph, as the case may be, of the foregoing Section 3(h); and

(ii)           For the initial release and each subsequent release of such
amounts the Collateral Agent receives an executed restoration requisition in
form and substance satisfactory to the Administrative Agent acting reasonably
and a certificate of an Authorized Officer of the relevant Mortgagor in the form
of Exhibit A hereto.

Section 4.              “Financial Assets” Election.  The Collateral Agent and
the Securities Intermediary each hereby agrees that each item of property
(whether investment property, financial asset, security, instrument or cash)
credited to any Securities Account shall be treated as a “financial asset”
within the meaning of Section 8-102(a)(9) of the U.C.C.

Section 5.              Entitlement Orders and Other Distributions; Investments.

(a)           Subject to Section 5(b), the Borrowers and each other Loan Party
agree that the Securities Intermediary may, and the Securities Intermediary
agrees that it shall, if and as directed in writing by the Collateral Agent (or
by facsimile or telephone, promptly confirmed in

 

 

10

--------------------------------------------------------------------------------


 

writing), and without further consent by the Borrowers or any other Loan Party
or any other Person, (i) comply with entitlement orders originated by the
Collateral Agent and relating to any Securities Accounts and the assets and
security entitlements carried therein or credited thereto (including, without
limitation, any direction relating to the disbursement of funds from any
Securities Account to any third party), (ii) sell all or any designated part of
any investments or other financial assets or security entitlements held or
carried in the Securities Accounts, (iii) transfer all or any designated part of
any investments or other financial assets or security entitlements held or
carried in the Securities Accounts, including any cash, to any other accounts
established in the Collateral Agent’s name, (iv) transfer title to all or any
designated part of any investments or financial asset held or carried in the
Securities Accounts to the name of the Collateral Agent or any of its nominees
or Collateral Agents, without reference to any interest of the Loan Parties, and
(v) otherwise deal with the investments or financial assets or security
entitlements held or carried in the Securities Accounts as directed by the
Collateral Agent.  If at any time the Securities Intermediary shall receive any
order from the Collateral Agent directing transfer or redemption of any
financial asset relating to any Securities Account (including, without
limitation, any order relating to the disbursement of funds from any Securities
Account to any third-party), the Securities Intermediary shall forthwith comply
with such entitlement order without further consent by the Borrowers or any
other Loan Party or any other Person.  The Collateral Agent agrees not to make
any transfer pursuant to clause (iii) above prior to the occurrence of an Event
of Default unless such transfers are made to its name, as Collateral Agent and
subject to the terms of this Agreement.

(b)           Unless and until the Administrative Agent instructs the Collateral
Agent in writing that an Event of Default has occurred and is continuing and
that the Collateral Agent shall not honor any instructions from the Borrowers or
any other Loan Party under this Section 5(b), the Collateral Agent shall invest
and reinvest any balances in the Securities Account from time to time in Cash
Equivalent Investments as instructed by MLP, on behalf of the Loan Parties, in
writing or by telephone or facsimile, promptly confirmed in writing.  The
Collateral Agent may, in the absence of such direction, invest funds on deposit
in the Securities Accounts in Cash Equivalent Investments with a maturity not
later than the Business Day next following the date of such investment.  In no
event shall the Collateral Agent or the Administrative Agent or any other
Secured Party be liable for the selection of Cash Equivalent Investments or for
investment losses incurred thereon.  The Collateral Agent, the Securities
Intermediary and the Administrative Agent shall have no liability in respect of
losses incurred as a result of the liquidation of any Cash Equivalent Investment
prior to its stated maturity or failure to provide timely written direction. 
The Loan Parties shall have no right to instruct the Collateral Agent or the
Securities Intermediary with respect to the making of investments in the
Securities Accounts after the occurrence and during the continuance of a Default
or an Event of Default.  The Loan Parties shall have no other right to instruct
the Collateral Agent or the Securities Intermediary to transfer or withdraw any
balances in any Securities Account.  The Collateral Agent shall not be deemed to
have knowledge that an Event of Default has occurred and is continuing until it
has received written notice thereof from the Administrative Agent.

Section 6.              Subordination of Lien; Waiver of Set-Off.  In the event
that the Collateral Agent or the Securities Intermediary has or subsequently
obtains by agreement, by operation of law or otherwise a security interest in
any Account or any security entitlement credited thereto, the Collateral Agent
and the Securities Intermediary each hereby agrees that

 

11

--------------------------------------------------------------------------------


 

such security interest shall be subordinate to the Lien granted by the Loan
Parties in favor of the Collateral Agent described in Section 3(b).  The
financial assets and other items and funds deposited to any Account will not be
subject to deduction, set-off, banker’s lien, or any other right in favor of any
person other than the Secured Parties (except that the Collateral Agent and the
Securities Intermediary each may set off all amounts due to the Collateral Agent
in respect of customary fees and expenses for the routine maintenance and
operation of an Account).

Section 7.              GOVERNING LAW.  THIS AGREEMENT AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE
AND TO BE PERFORMED IN SUCH STATE (WITHOUT REGARD TO ANY CONFLICTS OF LAW
PRINCIPALS WHICH WOULD REQUIRE THE APPLICATION OF THE LAW OF ANY OTHER
JURISDICTION).  FOR PURPOSES OF THE U.C.C., NEW YORK SHALL BE DEEMED TO BE THE
COLLATERAL AGENT’S AND THE SECURITIES INTERMEDIARY’S JURISDICTION AND EACH
ACCOUNT (AS WELL AS THE SECURITIES ENTITLEMENTS RELATED THERETO) SHALL BE
GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.

Section 8.              Conflict with Other Agreements.

(a)           With the exception of the Credit Agreement whose terms and
conditions shall be superior to any other Loan Document (as defined in the
Credit Agreement), in the event of any conflict between this Agreement (or any
portion thereof) and any other agreement now existing or hereafter entered into,
the terms of this Agreement shall prevail.

(b)           The Collateral Agent and the Securities Intermediary hereby each
individually represents, warrants and agrees that:

(i)            There are no other agreements entered into between the Collateral
Agent or the Securities Intermediary and the Borrowers or any other Loan Party
with respect to any Account; and

(ii)           It has not entered into, and until the termination of this
Agreement will not enter into, any agreement with any other person relating to
the Securities Accounts and/or any financial assets credited thereto pursuant to
which it has agreed to comply with entitlement orders (as defined in Section
8-102(a)(8) of the U.C.C.) or instructions of such other person.

Section 9.              Adverse Claims.  Except for the claims and interest of
the Secured Parties, and the Loan Parties in the Accounts, neither the
Collateral Agent nor the Securities Intermediary knows of any claim to, or
interest in, the Accounts or in any “financial asset” (as defined in Section
8-102(a)(9) of the U.C.C.) credited thereto, other than any claim or interest
that exists in favor of the Collateral Agent or the Securities Intermediary by
operation of law.  If any person asserts any lien, encumbrance or adverse claim
(including any writ, garnishment, judgment, warrant of attachment, execution or
similar process) against any Account or in any

 

12

--------------------------------------------------------------------------------


 

financial asset carried therein, the Collateral Agent will promptly notify the
Administrative Agent, and the Loan Parties thereof.

Section 10.            Maintenance of Accounts.  In addition to, and not in lieu
of, the obligation of the Securities Intermediary to honor entitlement orders as
agreed in Section 5(a) hereof, the Collateral Agent and the Securities
Intermediary each agree to maintain the Accounts as follows:

(a)           Sole Control.  The Securities Intermediary agrees that the
Collateral Agent has exclusive “control” over the Accounts for purposes of the
U.C.C. (including without limitation, Sections 8-106, 9-104 and 9-106 thereof). 
The Securities Intermediary agrees that it will take all instruction with
respect to the Accounts solely from the Collateral Agent after the occurrence
and during the continuance of an Event of Default; provided that the Securities
Intermediary may take instructions from the Loan Parties to the extent permitted
by, but subject to the limitations set forth in, Section 5(b) hereof. 
Notwithstanding anything herein to the contrary, the Securities Intermediary
agrees that it will comply with the instructions and entitlement orders
originated by the Collateral Agent with respect to all Accounts without further
consent by any Borrower or any other Loan Party or any other Person.

(b)           Books of Account; Statements.

(i)            The Collateral Agent shall maintain books of account for the Loan
Parties on a cash basis and record therein all deposits into and transfers to
and from each of the Accounts and all investment transactions effected therein
pursuant to this Agreement.  The Collateral Agent shall make such books of
account available during normal business hours with reasonable advance notice
for inspection and audit by the Borrowers and their respective representatives
in a manner consistent with its normal business practices for similar types of
accounts.

(ii)           If the balance in any Account is an amount other than $0, then
not later than the fifteenth Business Day of each month, the Collateral Agent
shall deliver to the Loan Parties and the Administrative Agent a statement
setting forth the transactions in each Account during the preceding month and
specifying the funds and Cash Equivalent Investments credited to the Securities
Accounts at the close of business on the last Business Day of the preceding
month in a manner consistent with its normal business practices for similar
types of accounts.

Section 11.            Representations, Warranties and Covenants.  The
Collateral Agent and the Securities Intermediary each hereby individually makes
the following representations, warranties and covenants:

(a)           Accounts.  The Accounts have been established as set forth in
Section 2 above and the Accounts will be maintained in the manner set forth
herein until termination of this Agreement.

(b)           Validity.  This Agreement constitutes the Collateral Agent’s valid
and legally binding obligation.

 

 

13

--------------------------------------------------------------------------------


 

Section 12.            General Protections of the Collateral Agent and the
Securities Intermediary.  To the extent permitted by applicable law:

(a)           The Collateral Agent undertakes to perform such duties and only
such duties as collateral agent as are specifically set forth in this Agreement
and the Securities Intermediary undertakes to perform such duties and only such
duties as are required to be taken by a “securities intermediary” under Article
8 of the U.C.C. and, with respect to any Book-Entry Securities, the
corresponding Federal Book-Entry Regulations.  The Securities Intermediary shall
not have any duties or responsibilities except those expressly set forth in this
Agreement or be a trustee to any party hereto.

(b)           In the absence of bad faith on the part of the Collateral Agent or
the Securities Intermediary, the Collateral Agent and the Securities
Intermediary each may conclusively rely, as to the truth of the statements and
the correctness of the opinions expressed therein, upon any certificates or
opinions furnished to the Collateral Agent or the Securities Intermediary, as
the case may be, which conform to the requirements of this Agreement.

(c)           Neither the Collateral Agent nor the Securities Intermediary shall
be liable for any error of judgment made in good faith by an officer or officers
of the Collateral Agent or the Securities Intermediary, as the case may be,
unless it shall be conclusively determined by a court of competent jurisdiction
that the Collateral Agent or the Securities Intermediary, as the case may be,
was grossly negligent in ascertaining the pertinent facts.

(d)           Neither the Collateral Agent nor the Securities Intermediary shall
be liable with respect to any action taken or omitted to be taken by it in good
faith in accordance with any direction of the Administrative Agent and, to the
extent provided in Section 5(b), the Loan Parties given under this Agreement.

(e)           None of the provisions of this Agreement shall require the
Collateral Agent or the Securities Intermediary to expend or risk its own funds
or otherwise to incur any liability, financial or otherwise, in the performance
of any of its duties hereunder, or in the exercise of any of its rights or
powers if it shall have reasonable grounds for believing that repayment of such
funds or indemnity satisfactory to it against such risk or liability is not
assured to it.

(f)            The Collateral Agent and the Securities Intermediary each may
conclusively rely and shall be fully protected in acting or refraining from
acting upon any resolution, certificate, statement, instrument, opinion, report,
notice, request, consent, order, approval or other paper or document believed by
it to be genuine and to have been signed or presented by the proper party or
parties.

(g)           The Collateral Agent and the Securities Intermediary each may
consult with counsel and the advice or any opinion of counsel shall be full and
complete authorization and protection in respect of any action taken or omitted
by it hereunder in good faith and in accordance with such advice or opinion of
counsel.

(h)           Neither the Collateral Agent nor the Securities Intermediary shall
be bound to make any investigation into the facts or matters stated in any
resolution, certificate, statement,

 

14

--------------------------------------------------------------------------------


 

instrument, opinion, report, notice, request, consent, entitlement order,
approval or other paper or document.

(i)            Any Person into which the Collateral Agent or the Securities
Intermediary may be merged or converted or with which it may be consolidated, or
any corporation resulting from any merger, conversion or consolidation to which
the Collateral Agent or the Securities Intermediary shall be a party, or any
corporation succeeding to the business of the Collateral Agent or the Securities
Intermediary shall be the successor of the Collateral Agent or the Securities
Intermediary, as the case may be, hereunder without the execution or filing of
any paper with any party hereto or any further act on the part of any of the
parties hereto except where an instrument of transfer or assignment is required
by law to effect such succession, anything herein to the contrary
notwithstanding.

(j)            The Borrowers and each of the other Loan Parties shall indemnify,
defend and hold harmless the Collateral Agent and the Securities Intermediary
and their respective officers, directors, employees, representatives and agents,
from and against and reimburse the Collateral Agent and the Securities
Intermediary for any and all claims, expenses, obligations, liabilities, losses,
damages, injuries (to person, property, or natural resources), penalties, stamp
or other similar taxes, actions, suits, judgments, reasonable costs and expenses
(including reasonable attorney’s and agents’ fees and expenses) of whatever kind
or nature regardless of their merit, demanded, asserted or claimed against the
Collateral Agent or the Securities Intermediary directly or indirectly relating
to, or arising from claims against the Collateral Agent or the Securities
Intermediary by reason of its participation in the transactions contemplated
hereby, including without limitation all reasonable costs required to be
associated with claims for damages to persons or property and reasonable
attorneys’ and consultants’ fees and expenses and court costs except to the
extent caused by the Collateral Agent’s or the Securities Intermediary’s gross
negligence or willful misconduct.  All obligations of the Borrowers and the
other Loan Parties under this Agreement, including those set forth in this
Section, shall be joint and several obligations of the Loan Parties.  The
provisions of this Section shall survive the termination of this Agreement or
the earlier resignation or removal of the Collateral Agent or the Securities
Intermediary, as the case may be.

(k)           Resignation or Removal of the Collateral Agent.  The Collateral
Agent may resign or be removed and replaced as the Collateral Agent as provided
in Section 9.4 of the Credit Agreement.  After any Collateral Agent’s
resignation or removal hereunder as the Collateral Agent, the provisions of this
Agreement shall inure to its benefit as to any actions taken or omitted to be
taken by it while it was the Collateral Agent.  Notwithstanding any right, power
or remedy granted to the Collateral Agent herein, or at law, in equity,
admiralty or otherwise, the Collateral Agent will not take any action that
causes a violation of Section 2 or Section 9 of the Shipping Act of 1916, as
amended (the “Shipping Act”).  The Collateral Agent represents and warrants unto
each Secured Party that as of the date hereof it is a United States Citizen
within the meaning of Section 2 of the Shipping Act.  The Collateral Agent
agrees that if to the actual knowledge of its officers directly involved in the
transactions the subject of this Agreement the Collateral Agent is not or ceases
to be a United States citizen within the meaning of Section 2 of the Shipping
Act, it will resign as Collateral Agent in accordance with the provisions of the
Loan Documents.

 

15

--------------------------------------------------------------------------------


 

(l)            Notices.  Except as otherwise expressly provided herein, all
notices, requests and demands to or upon the respective parties hereto shall be
effective pursuant to the provisions with respect thereto set forth in the
Credit Agreement.  Any notice to be given to the Securities Intermediary shall
be sent, mailed, given or delivered in accordance with the Credit Agreement to
the following address:

McDonald Investments, Inc.
127 Public Square
Cleveland, Ohio 44114
Attn:  Mike Girabaldi
Fax:  216-689-8282

Any party may change its address for notices in the manner set forth in the
Credit Agreement.

Section 13.            Termination.  The rights and powers granted herein to the
Collateral Agent, granted in order to perfect the Collateral Agent’s security
interest in the Accounts, are coupled with an interest and will be affected
neither by the bankruptcy of any Borrower or Loan Party or the General Partner
nor by the lapse of time.  The rights of the Collateral Agent hereunder shall
continue in effect until all Obligations have been indefeasibly paid in full and
all commitments related thereto and to the Secured Parties Documents have been
terminated.

Section 14.            Amendments.  Any provision of this Agreement may be
modified, supplemented or waived only by an instrument duly executed by the
Borrowers, the Collateral Agent, the Securities Intermediary and the
Administrative Agent (with the consent of the Lenders as specified in Section
10.1 of the Credit Agreement).  Any such modification, supplement or waiver
shall be for such period and subject to such conditions as shall be specified in
the instrument effecting the same and shall be binding upon the Borrower, the
Collateral Agent, the Securities Intermediary and the Administrative Agent, and
any such waiver shall be effective only in the specific instance and for the
purposes for which given.

Section 15.            Further Documentation.  At any time and from time to
time, upon the written request of the Administrative Agent and at the sole
expense of the Borrowers and the other Loan Parties, the Loan Parties shall
promptly and duly execute and deliver any and all such further instruments and
documents and take such further action as the Administrative Agent may
reasonably request for the purpose of obtaining or preserving the full benefits
of this Agreement and of the rights and power herein granted.

Section 16.            Authority of Administrative Agent and Collateral Agent. 
The Administrative Agent and the Collateral Agent each acknowledges that the
rights and responsibilities of the Administrative Agent and the Collateral
Agent, respectively, under this Agreement with respect to any action taken by
the Administrative Agent or the Collateral Agent, as the case may be, or the
exercise or non-exercise by the Administrative Agent or the Collateral Agent, as
the case may be, of any option, right, request, judgment or other right or
remedy provided for herein or resulting or arising out of this Agreement shall,
as between the Administrative Agent or the Collateral Agent, as the case may be,
and the Secured Parties, be governed by the Credit Agreement and by such other
agreements with respect thereto as may exist from time to time among them.

 

16

--------------------------------------------------------------------------------


 

Section 17.            Agreements Superseded.  This Agreement and the other Loan
Documents supersede all prior agreements and understandings, written or oral,
among the parties with respect to the subject matter of this Agreement.

Section 18.            Collateral Agent; Exculpation.  By accepting the benefits
of this Agreement, each Secured Party hereby appoints KeyBank National
Association as its collateral agent under and for purposes of this Agreement. 
Each Secured Party authorizes KeyBank National Association to act on behalf of
such Secured Party under this Agreement, to exercise such powers hereunder as
are specifically delegated to or required of the Collateral Agent by the terms
hereof, together with such powers as may be reasonably incidental thereto. 
Without limiting the provisions of the Credit Agreement, neither the Collateral
Agent nor the Securities Intermediary nor any of their respective directors,
officers, employees or agents shall be liable to any Secured Party (and each
Secured Party will hold the Collateral Agent and the Securities Intermediary
harmless) for any action taken or omitted to be taken by it under this
Agreement, or in connection herewith or therewith, except for the willful
misconduct or gross negligence of the Collateral Agent or the Securities
Intermediary, as the case may be, or responsible for any recitals or warranties
herein or therein, or for the effectiveness, enforceability, validity or due
execution of this Agreement, or to make any inquiry respecting the performance
by any Person of its obligations hereunder.

Section 19.            Severability.  Any provision of this Agreement that is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions of this Agreement, and any such
prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.

Section 20.            Captions.  The captions and section headings appearing in
this Agreement are included solely for convenience of reference and are not
intended to affect the interpretation of any provision of this Agreement.

Section 21.            Counterparts.  This Agreement may be executed in any
number of counterparts, all of which taken together shall constitute one and the
same instrument and any of the parties to this Agreement may execute this
Agreement by signing any such counterpart.

Section 22.            Successors; Assignment.  The terms of this Agreement
shall be binding upon, and shall inure to the benefit of, the parties hereto and
their respective successors and permitted assigns.  The Administrative Agent or
the Collateral Agent or the Securities Intermediary, as the case may be, may
assign its respective rights hereunder by sending written notice of such
assignment to the Borrowers (with a copy thereof to the Administrative Agent or
the Collateral Agent, as the case may be).  None of the Borrowers shall assign
or transfer its rights or obligations under this Agreement without the prior
written consent of the Administrative Agent (with the further consent of the
Lenders as specified in Section 10.1 of the Credit Agreement).

 

[SIGNATURES BEGIN ON THE FOLLOWING PAGE]

 

17

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have each caused this Amended and
Restated Cash Collateral Control Agreement to be duly executed as of the day and
year first above written.

CANADIAN IMPERIAL BANK OF
COMMERCE, as Administrative Agent

 

 

By:

 

Name:

Title:

 

 

S-1

Signature Page to Cash Collateral Control Agreement

--------------------------------------------------------------------------------


 

KEYBANK NATIONAL ASSOCIATION, as
Collateral Agent

 

 

By:

 

Name:

Title:

 

 

S-2

--------------------------------------------------------------------------------


 

MCDONALD INVESTMENTS, INC., as
Securities Intermediary

 

 

By:

 

Name:

Title:

 

 

S-3

--------------------------------------------------------------------------------


 

U.S. SHIPPING PARTNERS L.P.

 

By

US Shipping General Partner LLC,
its General Partner

 

 

 

 

 

 

By:

 

Name:

Title:

 

 

U.S. SHIPPING OPERATING LLC

 

 

By:

 

Name:

Title:

 

 

ITB BALTIMORE LLC

 

 

By:

 

Name:

Title:

 

 

ITB GROTON LLC

 

 

By:

 

Name:

Title:

 

 

ITB JACKSONVILLE LLC

 

 

By:

 

Name:

Title:

 

 

S-4

--------------------------------------------------------------------------------


 

ITB MOBILE LLC

 

 

By:

 

Name:

Title:

 

 

ITB NEW YORK LLC

 

 

By:

 

Name:

Title:

 

 

ITB PHILADELPHIA LLC

 

 

By:

 

Name:

Title:

 

 

USS CHARTERING LLC

 

 

By:

 

Name:

Title:

 

 

USCS CHEMICAL CHARTERING LLC

 

 

By:

 

Name:

Title:

 

 

USCS CHEMICAL PIONEER LLC

 

 

By:

 

Name:

Title:

 

 

S-5

--------------------------------------------------------------------------------


 

 

USCS CHARLESTON LLC

 

 

By:

 

Name:

Title:

 

 

USCS CHARLESTON CHARTERING LLC

 

 

By:

 

Name:

Title:

 

 

USCS ATB LLC

 

 

By:

 

Name:

Title:

 

 

S-6

--------------------------------------------------------------------------------


EXHIBIT M

FORM OF SOLVENCY CERTIFICATE
OF
U.S. SHIPPING PARTNERS L.P., U.S. SHIPPING OPERATING LLC,
ITB BALTIMORE LLC, ITB GROTON LLC, ITB JACKSONVILLE LLC,
ITB MOBILE LLC, ITB NEW YORK LLC, ITB PHILADELPHIA LLC,
USS CHARTERING LLC, USCS CHEMICAL CHARTERING LLC,
USCS CHEMICAL PIONEER LLC, USCS CHARLESTON CHARTERING LLC,
USCS CHARLESTON LLC AND USCS ATB LLC

Reference is hereby made to that certain Second Amended and Restated Credit
Agreement, dated as of November 3, 2004 (together with all amendments and other
modifications, if any, from time to time thereafter made thereto, the “Credit
Agreement”), among U.S. Shipping Partners L.P., a Delaware limited partnership,
U.S. Shipping Operating LLC, ITB Baltimore LLC, ITB Groton LLC, ITB Jacksonville
LLC, ITB Mobile LLC, ITB New York LLC, ITB Philadelphia LLC, USS Chartering LLC,
USCS Chemical Chartering LLC, USCS Chemical Pioneer LLC, USCS Charleston
Chartering LLC, USCS Charleston LLC, and USCS ATB LLC, each a Delaware limited
liability company (each of the foregoing entities individually a “Borrower” and
collectively, the “Borrowers”), the various financial institutions as are or may
become parties thereto (collectively, the “Lenders”), Canadian Imperial Bank of
Commerce (“CIBC”), as letter of credit issuer, CIBC, as administrative agent for
the Lenders (in such capacity together with its successors in such capacity, the
“Administrative Agent”), and KeyBank National Association, as collateral agent
for the Secured Parties (as defined in the Credit Agreement). Unless otherwise
defined herein or the context otherwise requires, terms used herein have the
meanings provided in the Credit Agreement. This Solvency Certificate is being
furnished to the Administrative Agent pursuant to Section 5.1.13 of the Credit
Agreement. The undersigned, in his capacity as Vice President and Chief
Financial Officer of US Shipping General Partner LLC, the general partner of
U.S. Shipping Partners L.P., and of each of the other Borrowers, hereby
certifies to the Administrative Agent and the Lenders, as of the Closing Date,
as follows:

1.             I (i) am currently the Vice President and Chief Financial Officer
of US Shipping General Partner LLC, the general partner of U.S. Shipping
Partners L.P. (“General Partner”), and of each of the other Borrowers, and have
full responsibility for the management of the financial affairs of the Borrowers
and their respective Subsidiaries, (ii) have carefully reviewed the contents of
this Solvency Certificate and have made such investigations and inquiries
(including consultation with counsel) as I have deemed necessary or prudent in
connection with the matters set forth herein, (iii) am familiar with the
properties, businesses, assets and liabilities of the Borrowers and their
respective Subsidiaries, and (iv) have reviewed (or caused to be reviewed on my
behalf) the Transaction Documents and any other agreements, instruments, or
documents in respect of any Indebtedness of the Borrowers and their respective
Subsidiaries. I am making this Solvency Certificate in good faith, believing
that the information, estimates and assumptions which underlie and form the
basis for the statements made herein are reasonable and are the best available
on the date hereof.

 

Exhibit M-- 1

--------------------------------------------------------------------------------


2.             The value of the assets and properties of the Borrowers and their
respective Subsidiaries, taken as a whole, at a fair valuation and at their then
present fair salable value, are and will be, both before and after giving effect
to the transactions contemplated by the Transaction Documents (including,
without limitation, any pending Credit Extension and the application thereof),
greater than their total Indebtedness and greater than the amount that would be
required to pay their probable aggregate liability on their then existing
Indebtedness as it becomes absolute and matured.

3.             The Borrowers and their respective Subsidiaries, taken as a
whole, are and will be able to, both before and after giving effect to the
transactions contemplated by the Transaction Documents (including, without
limitation, any pending Credit Extension and the application thereof), able to
realize upon all of their assets and properties and pay all of their
Indebtedness as such Indebtedness matures.

4.             With respect to the businesses and transactions in which each
Borrower is engaged or about to engage, such Borrower does not have, and will
not have, both before and after giving effect to the transactions contemplated
by the Transaction Documents (including, without limitation, any pending Credit
Extension and the application thereof), an unreasonably small amount of capital,
after giving due consideration to the prevailing practice of business entities
of established reputation engaged in like businesses and similarly situated.

5.             Taking into account the transactions contemplated by the
Transaction Documents (including, without limitation, any pending Credit
Extension and the application thereof) and all other businesses and transactions
in which the Borrowers and their respective Subsidiaries are engaged or intend
to be engaged, the Borrowers and their respective Subsidiaries, taken as a
whole, do not intend to or believe that they will incur Indebtedness that will
(i) be beyond their ability to pay as such Indebtedness matures or (ii)
interfere with their ability to pay their other Indebtedness as such
Indebtedness matures.

6.             In consummating the transactions contemplated by the Transaction
Documents, each of the Borrowers does not intend to disturb, hinder, delay or
defraud any of its present or future creditors (including, without limitation,
any Secured Party) or any other Person to which it is or will become, on or
after the date hereof, obligated or indebted.

I understand that the Administrative Agent and the Lenders are relying on the
truth and accuracy of the foregoing in connection with the extension of credit
under the Credit Agreement.

 

Exhibit M-- 2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has executed this Solvency Certificate as of
the 3rd day of November, 2004.

 

 

 

 

By:

 

Name:

Albert Bergeron

Title:

Vice President and Chief Financial Office of each of US Shipping General Partner
LLC, the general partner of U.S. Shipping Partners L.P., U.S. Shipping Operating
LLC, ITB Baltimore LLC, ITB Groton LLC, ITB Jacksonville LLC, ITB Mobile LLC,
ITB New York LLC, ITB Philadelphia LLC, USS Chartering LLC, USCS Chemical
Chartering LLC, USCS Chemical Pioneer LLC, USCS Charleston Chartering LLC, USCS
Charleston LLC, and USCS ATB LLC

 

 

Exhibit M-- 3

--------------------------------------------------------------------------------

 


EXHIBIT N

FORM OF ADDITIONAL LENDER CERTIFICATE

              , 20    

 

To:

 

Canadian Imperial Bank of Commerce,

 

 

as Administrative Agent

 

The Borrowers, the Administrative Agent, the Letter of Credit Issuer and the
other Agents and certain Lenders have heretofore entered into a Second Amended
and Restated Credit Agreement, dated as of November 3, 2004, with U.S. Shipping
Partners L.P., U.S. Shipping Operating LLC, ITB Baltimore LLC, ITB Groton LLC,
ITB Jacksonville LLC, ITB Mobile LLC, ITB New York LLC, ITB Philadelphia LLC,
USS Chartering LLC, USCS Chemical Chartering LLC, USCS Charleston LLC, USCS
Chemical Pioneer LLC, USCS Charleston Chartering LLC, USCS ATB LLC, as amended,
restated, supplemented or otherwise modified from time to time (the “Credit
Agreement”).  Capitalized terms not otherwise defined herein shall have the
meaning given to such terms in the Credit Agreement.

This Additional Lender Certificate is being delivered pursuant to Section 2.1.6
of the Credit Agreement.

[Language for Existing Lender]

[Please be advised that the undersigned has agreed to increase its [Term Loan
Commitment Amount] [Revolving Commitment Amount] under the Credit Agreement
effective as of                         from $            to $            and
(b) that it shall continue to be a party in all respects to the Credit Agreement
and the other Loan Documents.]

[Language for New Lender]

[Please be advised that the undersigned has agreed (a) to become a Lender under
the Credit Agreement effective as of                             with a [Term
Loan Commitment Amount] [Revolving Commitment Amount] of $             and (b)
that it automatically shall be deemed to be a party in all respects to the
Credit Agreement and the other Loan Documents as if originally a signatory
thereto.]

 

Very truly yours,

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

Exhibit N -- 1

--------------------------------------------------------------------------------

 


EXHIBIT O

FORM OF LENDER ADDENDUM AGREEMENT

Reference is made to the Second Amended and Restated Credit Agreement dated as
of November 3, 2004 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among U.S. SHIPPING PARTNERS L.P., a Delaware
limited partnership (the “MLP”), U.S. SHIPPING OPERATING LLC, a Delaware limited
liability company (“Operating LLC”), ITB BALTIMORE LLC, a Delaware limited
liability company, ITB GROTON LLC, a Delaware limited liability company, ITB
JACKSONVILLE LLC, a Delaware limited liability company, ITB MOBILE LLC, a
Delaware limited liability company, ITB NEW YORK LLC, a Delaware limited
liability company, ITB PHILADELPHIA LLC, a Delaware limited liability company,
USS CHARTERING LLC, a Delaware limited liability company (“Charter LLC”), USCS
CHEMICAL CHARTERING LLC, a Delaware limited liability company (“Chemical
Chartering”), USCS CHEMICAL PIONEER LLC, a Delaware limited liability company
(“Chemical Pioneer”), USCS CHARLESTON CHARTERING LLC, a Delaware limited
liability company (“USCS Chartering”), USCS CHARLESTON LLC, a Delaware limited
liability company (“Charleston”), USCS ATB LLC, a Delaware limited liability
company (“ATB LLC”) (each of the foregoing being individually called a
“Borrower” and collectively, the “Borrowers”), the various financial
institutions as are or may become parties hereto (collectively, the “Lenders”),
CANADIAN IMPERIAL BANK OF COMMERCE, in its capacity as the Administrative Agent
and the Letter of Credit Issuer, and KeyBank National Association, in its
capacity as the Collateral Agent.  Unless otherwise defined herein, terms
defined in the Credit Agreement and used herein shall have the meanings given to
them in the Credit Agreement.

Upon execution and delivery of this Lender Addendum Agreement by the parties
hereto as provided in Section 10.17 of the Credit Agreement, the undersigned
hereby becomes a Lender thereunder having the Commitments set forth in Schedule
I hereto, effective as of the date of the Credit Agreement.

The undersigned hereby acknowledges and confirms that it has received a copy of
the Credit Agreement and the exhibits related thereto, together with copies of
the documents which were required to be delivered under the Credit Agreement as
a condition to the making of the Credit Extensions thereunder including, without
limitation, the Guaranty, the Mortgages, the Pledge Agreement and the Security
Agreement and agrees to be bound by the Terms thereof.  The undersigned further
confirms and agrees that in becoming a Lender and in making its Commitments and
Credit Extensions under the Credit Agreement, such actions have and will be made
without recourse to, or representation or warranty by the Administrative Agent,
Letter of Credit Issuer, Arranger or Collateral Agent.

Except as otherwise provided in the Credit Agreement, effective as of the date
of acceptance hereof by the Administrative Agent

(a)           the undersigned

(i)            shall be deemed automatically to have become a party to the
Credit Agreement, have all the rights and obligations of a “Lender” under the
Credit

 

Exhibit O -- 1

--------------------------------------------------------------------------------


 

Agreement and the other Loan Documents as if it were an original signatory
thereto to the extent of the Commitments specified in Schedule I hereto; and

(ii)           agrees to be bound by the terms and conditions set forth in the
Credit Agreement and the other Loan Documents as if it were an original
signatory thereto.

The undersigned hereby advises each of the Borrowers, the Letter of Credit
Issuer, the Administrative Agent and the Collateral Agent of the administrative
details with respect to its Loans and Commitments specified in Schedule I
hereto.

The undersigned represents that it has furnished the tax form required by
Section 4.6 (if applicable) of the Credit Agreement no later than the date of
acceptance hereof by the Administrative Agent.

THIS LENDER ADDENDUM AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK (WITHOUT
REGARD TO ANY CONFLICT OF LAWS PRINCIPLES THAT WOULD REQUIRE THE APPLICATION OF
THE LAW OF ANY OTHER JURISDICTION).

This Lender Addendum Agreement may be executed by one or more of the parties
hereto on any number of separate counterparts, and all of said counterparts
taken together shall be deemed to constitute one and the same instrument. 
Delivery of an executed signature page thereof by facsimile transmission shall
be effective as delivery of a manually executed counterpart thereof.

IN WITNESS WHEREOF, the parties hereto have caused this Lender Addendum
Agreement to be duly executed and delivered by their proper and duly authorized
officers as of this 3rd day of November, 2004.

 

[NAME OF LENDER]

 

 

 

 

 

 

 

By:

 

 

Title:

 

 

 

Exhibit O -- 2

--------------------------------------------------------------------------------


 

 

ACCEPTED AND AGREED:

 

 

 

U.S. SHIPPING PARTNERS L.P.

 

 

 

By:

US Shipping General Partner LLC, its general partner

 

 

 

 

 

 

 

 

 

By:

 

 

Title:

 

 

 

 

 

U.S. SHIPPING OPERATING LLC, ITB BALTIMORE LLC, ITB BALTIMORE LLC, ITB
JACKSONVILLE LLC, ITB MOBILE LLC, ITB NEW YORK LLC, ITB PHILADELPHIA LLC, USS
CHARTERING LLC, USCS CHEMICAL CHARTERING LLC, USCS CHEMICAL PIONEER LLC, USCS
CHARLESTON CHARTERING LLC, USCS CHARLESTON LLC, USCS ATB LLC

 

 

 

 

 

 

 

 

 

By:

 

 

Title:

 

 

 

 

 

 

 

 

 

 

CANADIAN IMPERIAL BANK OF COMMERCE, as Administrative Agent and Letter of Credit
Issuer

 

 

 

 

 

 

 

 

 

By:

 

 

Title:

 

 

 

Exhibit O -- 3

--------------------------------------------------------------------------------


 

Schedule I

 

COMMITMENTS AND NOTICE ADDRESS

 

1.

Name of Lender:

 

 

Notice Address:

 

 

 

 

 

 

 

 

Attention:

 

 

Telephone:

 

 

Facsimile:

 

 

Domestic Office:

 

 

 

 

 

 

 

 

LIBOR Office:

 

 

 

 

 

 

 

 

 

 

2.

Revolving Commitment:

 

 

 

 

3.

Term Commitment:

 

 

 

Exhibit O -- 4

--------------------------------------------------------------------------------

 


EXHIBIT P

FORM OF EXEMPTION CERTIFICATE

 

Reference is made to the Second Amended and Restated Credit Agreement, dated as
of November 3, 2004 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among U.S. Shipping Partners L.P., a Delaware
limited partnership, U.S. Shipping Operating LLC, ITB Baltimore LLC, ITB Groton
LLC, ITB Jacksonville LLC, ITB Mobile LLC, ITB New York LLC, ITB Philadelphia
LLC, USS Chartering LLC, USCS Chemical Chartering LLC, USCS Chemical Pioneer
LLC, USCS Charleston Chartering LLC, USCS Charleston LLC, and USCS ATB LLC, each
a Delaware limited liability company and each as a Borrower, the several Lenders
from time to time party thereto, Canadian Imperial Bank of Commerce, as
Administrative Agent, and the other agents therein named. Unless otherwise
defined herein, terms defined in the Credit Agreement and used herein shall have
the meanings given to them in the Credit Agreement.  [Name of Non-U.S. Lender]
(the “Non-U.S. Lender”) is providing this certificate pursuant to Section 4.6 of
the Credit Agreement.  The Non-U.S. Lender hereby represents and warrants that:

5.             The Non-U.S. Lender is the sole record and beneficial owner of
the Loans in respect of which it is providing this certificate.

6.             The Non-U.S. Lender is not a “bank” for purposes of Section
881(c)(3)(A) of the Internal Revenue Code of 1986, as amended (the “Code”).  In
this regard, the Non-U.S. Lender further represents and warrants that:

(a)           the Non-U.S. Lender is not subject to regulatory or other legal
requirements as a bank in any jurisdiction;

(b)           the Non-U.S. Lender has not been treated as a bank for purposes of
any tax, securities law or other filing or submission made to any Governmental
Authority, any application made to a rating agency or qualification for any
exemption from tax, securities law or other legal requirements; and

(c)           receiving deposits and making loans and discounts does not
constitute a substantial part of the Non-U.S. Lender’s business.

7.             The Non-U.S. Lender is not a 10-percent shareholder of either
Borrower within the meaning of Section 881(c)(3)(B) of the Code.

8.             The Non-U.S. Lender is not a controlled foreign corporation
receiving interest from a related person within the meaning of Section
881(c)(3)(C) of the Code.

 

 

Exhibit P-- 1

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has duly executed this certificate.

[NAME OF NON-U.S. LENDER]

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

Date:

 

 

 

Exhibit P-- 2

--------------------------------------------------------------------------------


EXHIBIT Q

PROJECTIONS


Attached.

 

 

 

 

 

Exhibit Q -- 1

--------------------------------------------------------------------------------

 

 

 


EXHIBIT R

FORM OF GENERAL PARTNER LETTER

The Lenders party to the Credit Agreement
  referred to below

 

Canadian Imperial Bank of Commerce,
  as Administrative Agent (as defined below)

 

The Collateral Agent (as defined in the Credit Agreement
  referred to below)

Ladies and Gentlemen,

Reference is hereby made to that certain Second Amended and Restated Credit
Agreement, dated as of November 3, 2004 (together with all amendments and other
modifications, if any, from time to time thereafter made thereto, the “Credit
Agreement”), among U.S. Shipping Partners L.P., a Delaware limited partnership
(the “MLP”), U.S. Shipping Operating LLC, ITB Baltimore LLC, ITB Groton LLC, ITB
Jacksonville LLC, ITB Mobile LLC, ITB New York LLC, ITB Philadelphia LLC, USS
Chartering LLC, USCS Chemical Chartering LLC, USCS Chemical Pioneer LLC, USCS
Charleston Chartering LLC, USCS Charleston LLC, and USCS ATB LLC, each a
Delaware limited liability company (each of the foregoing entities individually
a “Borrower” and collectively, the “Borrowers”), the various financial
institutions as are or may become parties thereto (collectively, the “Lenders”),
Canadian Imperial Bank of Commerce (“CIBC”), as letter of credit issuer, CIBC,
as administrative agent for the Lenders (in such capacity together with its
successors in such capacity, the “Administrative Agent”), and KeyBank National
Association, as collateral agent for the Secured Parties (as defined in the
Credit Agreement).  Unless otherwise defined herein or the context otherwise
requires, capitalized terms used herein have the same meanings as set forth in
the Credit Agreement.

In consideration of the Lenders, the Administrative Agent and the Collateral
Agent entering into the Credit Agreement, US Shipping General Partner LLC, a
Delaware limited liability company and the sole general partner of U.S. Shipping
Partners L.P. (the “General Partner”), hereby agrees that, for so long as it is
the general partner of the MLP, (a) its sole business will be to act as the
general partner of the MLP and as a member, partner or stockholder of any
limited liability company, limited partnership or corporation of which any
Borrowers, or any of their Subsidiaries, or the MLP is, directly or indirectly,
a limited partner and to undertake activities that are ancillary or related
thereto (including being a limited partner in the MLP), (b) it shall not enter
into or conduct any business or incur any debts or liabilities except in
connection with or incidental to (i) its performance of the activities required
or authorized by the MLP Agreement, and (ii) the acquisition, ownership or
disposition of partnership interests in the MLP or any further limited
partnership of which any Borrower or the MLP is, directly or indirectly, a
limited partner; and (c) it shall not take any action or refuse to take any
reasonable action the effect of which, if taken or not taken, as the case may
be, would be to cause MLP to be treated as

 

 

Exhibit R -- 1

--------------------------------------------------------------------------------


 

an association taxable as a corporation or otherwise to be taxed as an entity
other than a partnership for federal income tax purposes.

General Partner hereby acknowledges that its agreements contained herein are an
inducement to the Lenders, the Administrative Agent and the Collateral Agent
entering into the Credit Agreement and that this letter is, and shall be deemed
to be, a Loan Document.

THIS LETTER SHALL BE GOVERNED BY THE INTERNAL LAWS OF THE STATE OF NEW YORK
(WITHOUT REGARD TO ANY CONFLICTS OF LAW PRINCIPLES THAT WOULD REQUIRE THE
APPLICATION OF THE LAW OF ANY OTHER JURISDICTION).

 

Very truly yours,

 

US SHIPPING GENERAL PARTNER LLC

 

 

By:

 

Name:

Title:

 

 

Exhibit R -- 2

--------------------------------------------------------------------------------